



    




THIRD AMENDED AND RESTATED
CREDIT AGREEMENT
by and among
POLYONE CORPORATION,
as a US Borrower
POLYONE CANADA INC.,
as a Canadian Borrower


POLYONE S.À R.L.,
as Luxembourg Borrower


THE OTHER BORROWERS PARTY HERETO
THE LENDERS THAT ARE SIGNATORIES HERETO
as Lenders


WELLS FARGO CAPITAL FINANCE, LLC
as Agent


BANK OF AMERICA, N.A. and
U.S. BANK NATIONAL ASSOCIATION
as Syndication Agents
PNC BANK, NATIONAL ASSOCIATION and
KEYBANK NATIONAL ASSOCIATION
as Documentation Agents


and
WELLS FARGO CAPITAL FINANCE, LLC and
BANK OF AMERICA, N.A.
as Joint Lead Arrangers and Bookrunners


Dated as of June 28, 2019
    




10584011v14 6/27/2019 11:22 AM    1989.334

--------------------------------------------------------------------------------






TABLE OF CONTENTS
1.
DEFINITIONS AND CONSTRUCTION
1
 
1.1.
 
Definitions
1
 
1.2.
 
Accounting Terms
1
 
1.3.
 
Code
2
 
1.4.
 
Construction
2
 
1.5.
 
Luxembourg Matters
3
 
1.6.
 
Time References
4
 
1.7.
 
Currency Matters
4
 
1.8.
 
Schedules and Exhibits
4
 
1.9.
 
Effect of Amendment and Restatement; No Novation
4
 
 
 
 
 
2.
LOANS AND TERMS OF PAYMENT
5
 
2.1.
 
Revolving Loans
5
 
2.2.
 
Borrowing Procedures and Settlements
9
 
2.3.
 
Payments; Reductions of Commitments; Prepayments
19
 
2.4.
 
Interest Rates: Rates, Payments, and Calculations
29
 
2.5.
 
Crediting Payments
31
 
2.6.
 
Designated Account
31
 
2.7.
 
Maintenance of Loan Account; Statements of Obligations
31
 
2.8.
 
Fees
32
 
2.9.
 
Letters of Credit
32
 
2.10.
 
LIBOR Option; EURIBOR Rate Loans
42
 
2.11.
 
Capital Requirements
46
 
2.12.
 
Increase in US Maximum Credit or Canadian Maximum Credit
48
 
2.13
 
Defaulting Lenders
51
 
2.14.
 
Joint and Several Liability of US Borrowers
55
 
2.15.
 
BA Rate Option
58
 
2.16.
 
Circumstances Affecting Euro
60
 
2.17.
 
Designated Canadian Borrowers
61
 
 
 
 
 
3.
CONDITIONS; TERM OF AGREEMENT
61
 
3.1.
 
Conditions Precedent to the Initial Extension of Credit
61
 
3.2.
 
Conditions Precedent to all Extensions of Credit
61
 
3.3.
 
Maturity
62
 
3.4.
 
Effect of Maturity
62
 
3.5.
 
Early Termination by Borrowers
63
 
3.6.
 
Conditions Subsequent
63
 
 
 
 
 
4.
REPRESENTATIONS AND WARRENTIES
63
 
4.1.
 
Due Organization and Qualification; Subsidiaries
64



-i-

--------------------------------------------------------------------------------





 
4.2.
 
Due Authorization; No Conflict
64
 
4.3.
 
Governmental Authorization; Other Consents
64
 
4.4.
 
Binding Obligations; Perfected Liens
65
 
4.5.
 
Title to Assets; No Encumbrances
65
 
4.6.
 
Jurisdiction of Organization; Location of Chief Executive Office; Organizational
Identification Number
66
 
4.7.
 
Litigation
66
 
4.8.
 
Compliance with Laws
66
 
4.9.
 
Financial Statements; No Material Adverse Effect
67
 
4.10.
 
Solvency
67
 
4.11.
 
Employee Benefits
67
 
4.12.
 
Environmental Condition
68
 
4.13.
 
Foreign Plans
69
 
4.14.
 
Reserved
70
 
4.15.
 
Reserved
70
 
4.16.
 
Complete Disclosure
70
 
4.17.
 
Reserved
70
 
4.18.
 
Patriot Act; Anti-Corruption Laws
70
 
4.19.
 
Reserved
71
 
4.20.
 
Taxes
71
 
4.21.
 
Margin Stock
71
 
4.22.
 
Investment Company Act
71
 
4.23.
 
OFAC; Anti-Corruption Laws; Anti-Money Laundering Laws
71
 
4.24.
 
Employee and Labor Matters
72
 
4.25.
 
Eligible Life Insurance Policies
72
 
4.26.
 
Eligible Accounts
73
 
4.27.
 
Eligible Inventory
73
 
4.28.
 
Locations of Inventory and Equipment
73
 
4.29.
 
Inventory Records
73
 
4.30.
 
No Default
73
 
4.31.
 
Insurance
73
 
4.32.
 
Common Enterprise
73
 
4.33.
 
COMI
74
 
4.34.
 
Luxembourg Domiciliation
74
 
4.35.
 
No Withholding Tax
74
 
4.36.
 
No Stamp Duty
74
 
 
 
 
 
5.
AFFIRMATIVE COVENENANTS
74
 
5.1.
 
Financial Statements, Reports, Certificates
74
 
5.2.
 
Collateral Reporting
76
 
5.3.
 
Existence
76
 
5.4.
 
Maintenance of Properties
76
 
5.5.
 
Taxes
76



-ii-

--------------------------------------------------------------------------------





 
5.6.
 
Insurance
77
 
5.7.
 
Inspection, Field Examinations, and Appraisals
78
 
5.8.
 
Compliance with Laws
79
 
5.9.
 
Environmental
79
 
5.10.
 
OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws
80
 
5.11.
 
Further Assurances
80
 
5.12.
 
Reserved
82
 
5.13.
 
Location of Inventory and Equipment
83
 
5.14.
 
Applications under Insolvency Statutes
83
 
5.15.
 
Preparation of Environmental Reports
83
 
5.16.
 
Center of Main Interests
84
 
5.17.
 
Luxembourg Domiciliation
84
 
 
 
 
 
6.
NEGATIVE COVENENANTS
84
 
6.1.
 
Indebtedness
84
 
6.2.
 
Liens
84
 
6.3.
 
Restrictions on Fundamental Changes
84
 
6.4.
 
Disposal of Assets
85
 
6.5.
 
Nature of Business
85
 
6.6.
 
Certain Payments of Debt and Amendments
86
 
6.7.
 
Burdensome Agreements
88
 
6.8.
 
Restricted Payments
89
 
6.9.
 
Accounting Methods
92
 
6.10.
 
Investments
92
 
6.11.
 
Transactions with Affiliates
92
 
6.12.
 
Use of Proceeds
92
 
6.13.
 
Specified Canadian Pension Plans
93
 
6.14.
 
Designation of Senior Debt
93
 
6.15.
 
Current Notes
93
 
6.16.
 
Eligible Life Insurance Policies
93
 
 
 
 
 
7.
FINANCIAL COVENANT
94
 
7.1.
 
Fixed Charge Coverage Ratio
94
 
 
 
 
 
8.
EVENTS OF DEFAULT
94
 
8.1.
 
Non-Payment
94
 
8.2.
 
Specific Covenants
94
 
8.3.
 
Other Defaults
95
 
8.4.
 
Representations and Warranties
95
 
8.5.
 
Cross-Default
95
 
8.6.
 
Insolvency Proceedings, Etc
96
 
8.7.
 
Inability to Pay Debts; Attachment
96
 
8.8.
 
Judgments
96



-iii-

--------------------------------------------------------------------------------





 
8.9.
 
ERISA
96
 
8.10.
 
Invalidity of Loan Documents
97
 
8.11.
 
Change of Control
97
 
8.12.
 
Collateral Documents
97
 
8.13.
 
Forfeiture of Collateral
97
 
 
 
 
 
9.
RIGHTS AND REMEDIES
98
 
9.1.
 
Rights and Remedies
98
 
9.2.
 
Remedies Cumulative
98
 
9.3.
 
Appointment of a Receiver
98
 
9.4.
 
Collection Allocation Mechanism
99
 
 
 
 
 
10.
WAIVERS; INDEMNIFICATION
101
 
10.1.
 
Demand; Protest; etc
101
 
10.2.
 
The Lender Group's Liability for Collateral
101
 
10.3.
 
Indemnification
101
 
 
 
 
 
11.
NOTICES
102
 
 
 
 
 
12.
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER
103
 
 
 
 
 
13.
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS
104
 
13.1.
 
Assignments and Participations
104
 
13.2.
 
Successors
108
 
 
 
 
 
14.
 
 
AMENDMENTS; WAIVERS
109
 
14.1.
 
Amendments and Waivers
109
 
14.2.
 
Replacement of Certain Lenders
111
 
14.3.
 
No Waivers; Cumulative Remedies
112
 
 
 
 
 
15.
AGENT; THE LENDER GROUP
112
 
15.1.
 
Appointment and Authorization of Agent
112
 
15.2.
 
Delegation of Duties
113
 
15.3.
 
Liability of Agent
114
 
15.4.
 
Reliance by Agent
114
 
15.5.
 
Notice of Default or Event of Default
114
 
15.6.
 
Credit Decision
115
 
15.7.
 
Costs and Expenses; Indemnification
115
 
15.8.
 
Agent in Individual Capacity
116
 
15.9.
 
Successor Agent
117
 
15.10.
 
Lender in Individual Capacity
117
 
15.11.
 
Collateral Matters
118
 
15.12.
 
Restrictions on Actions by Lenders; Sharing of Payments
120



-iv-

--------------------------------------------------------------------------------





 
15.13.
 
Agency for Perfection
120
 
15.14.
 
Payments by Agent to the Lenders
121
 
15.15.
 
Concerning the Collateral and Related Loan Documents
121
 
15.16.
 
Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information
121
 
15.17.
 
Agent May File Proofs of Claim
122
 
15.18.
 
Several Obligations; No Liability
123
 
15.19.
 
Appointment for the Province of Quebec
123
 
15.20.
 
Authorization
124
 
15.21.
 
Release of Life Insurance Policies
126
 
15.22.
 
Luxembourg Security
126
 
 
 
 
 
16.
 
 
WITHHOLDING TAXES
126
 
16.1.
 
No Setoff; Payments
126
 
16.2.
 
Exemptions
127
 
16.3.
 
Reductions
129
 
16.4.
 
Refunds
130
 
 
 
 
 
17.
 
 
GENERAL PROVISIONS
131
 
17.1.
 
Effectiveness
131
 
17.2.
 
Section Headings
131
 
17.3.
 
Interpretation
131
 
17.4.
 
Severability of Provisions
131
 
17.5.
 
Bank Product Providers
131
 
17.6.
 
Debtor-Creditor Relationship
132
 
17.7.
 
Counterparts; Electronic Execution
132
 
17.8.
 
Revival and Reinstatement of Obligations
132
 
17.9.
 
Confidentiality
133
 
17.10.
 
Lender Group Expenses
134
 
17.11.
 
Survival
135
 
17.12.
 
Patriot Act; Due Diligence
135
 
17.13.
 
Integration
135
 
17.14
 
Administrative Borrower as Agent for Borrowers
135
 
17.15.
 
Currency Indemnity
135
 
17.16.
 
Anti-Money Laundering Legislation
136
 
17.17.
 
Quebec Interpretation
137
 
17.18.
 
English Language Only
138
 
17.19.
 
Hedging Liability
138
 
17.20.
 
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
138
 
17.21.
 
Luxembourg Guaranty Limitation Language
139
 
17.22.
 
Acknowledgment Regarding Any Supported QFCs
140



-v-

--------------------------------------------------------------------------------





EXHIBITS AND SCHEDULES


Exhibit A-1
Form of Assignment and Acceptance
Exhibit B-1
Form of US Borrowing Base Certificate
Exhibit B-2
Form of Bank Product Provider Agreement
Exhibit B-3
Form of Canadian Borrowing Base Certificate
Exhibit B-4
Form of Luxembourg Borrowing Base Certificate
Exhibit C
Form of Compliance Certificate
Exhibit L-1
Form of LIBOR Notice
Exhibit L-2
Form of BA Rate Notice
Schedule A-1
Agent's Account
Schedule A-2
Agent's Canadian Account
Schedule A-3
Authorized Persons
Schedule A-4
Agent's Luxembourg Account
Schedule C-1
Commitments
Schedule C-2
Remediation Properties
Schedule D-1
Designated Account
Schedule E-1
Existing Letters of Credit
Schedule E-2
Life Insurance Policies
Schedule I-1
Immaterial Subsidiaries
Schedule P-1
Permitted Dispositions
Schedule P-2
Permitted Indebtedness
Schedule P-3
Permitted Investments
Schedule P-4
Permitted Liens
Schedule 1.1
Definitions
Schedule 3.1
Conditions Precedent
Schedule 3.6
Conditions Subsequent
Schedule 4.1
Capitalization of Borrowers and Borrowers' Subsidiaries
Schedule 4.5(c)
Real Property
Schedule 4.5(d)
Leases
Schedule 4.6(a)
States of Organization
Schedule 4.6(b)
Chief Executive Offices
Schedule 4.6(c)
Organizational Identification Numbers
Schedule 4.11
Benefit Plans
Schedule 4.12
Environmental Matters
Schedule 4.28(a)
Third Party Locations
Schedule 4.28(b)
Locations of Inventory and Equipment
Schedule 5.1
Financial Statements, Reports, Certificates
Schedule 5.2
Collateral Reporting
Schedule 6.7
Certain Contractual Restrictions



-vi-

--------------------------------------------------------------------------------








THIRD AMENDED AND RESTATED
CREDIT AGREEMENT
THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this "Agreement"), is entered
into as of June 28, 2019, by and among the lenders identified on the signature
pages hereof (each of such lenders, together with their respective successors
and permitted assigns, are referred to hereinafter as a "Lender", as that term
is hereinafter further defined), Wells Fargo Capital Finance, LLC, a Delaware
limited liability company, as agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, "Agent"), PolyOne Corporation,
an Ohio corporation ("Parent"), and the subsidiaries of Parent organized under
the laws of a jurisdiction in the United States party hereto as borrowers
(together with Parent, and certain other subsidiaries of Parent organized under
the laws of a jurisdiction in the United States that are or may become party
hereto after the date hereof, each individually a "US Borrower" and
collectively, "US Borrowers" as hereinafter further defined), PolyOne Canada
Inc., a federally incorporated Canadian corporation ("PolyOne Canada", and
together with certain other subsidiaries of Parent organized under the laws of a
jurisdiction in Canada that are or may become party hereto after the date
hereof, each individually a "Canadian Borrower" and collectively, "Canadian
Borrowers" as hereinafter further defined), and PolyOne S.à r.l., a Luxembourg
société a responsabilité limitée with registered office at 19, route de
Bastogne, L-9638 Pommerloch, Grand Duchy of Luxembourg and registered with the
Luxembourg Register of Commerce and Companies (Registre de Commerce et des
Sociétés Luxembourg) under number B226205 (the "Luxembourg Borrower", and,
together with US Borrowers and Canadian Borrowers, each individually a
"Borrower" and collectively, "Borrowers").
The parties agree as follows:

1.
DEFINITIONS AND CONSTRUCTION.


Definitions. Capitalized terms used in this Agreement shall have the meanings
specified therefor on Schedule 1.1.

Accounting Terms. Any accounting term used in this Agreement shall have, unless
otherwise specifically provided herein, the meaning customarily given in
accordance with GAAP, and all financial computations hereunder shall be computed
unless otherwise specifically provided herein, in accordance with GAAP as
consistently applied and using the same method for inventory valuation as used
in the preparation of the financial statements of Parent most recently received
by Agent prior to the date hereof; provided, that, in the event of any change in
GAAP after the date hereof that affects the covenants in Section 7 hereof,
Administrative Borrower may by notice to Agent, or Agent may, and at the request
of Required Lenders shall, by notice to Administrative Borrower request that
Agent and Administrative Borrower negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided, that, until so
amended, (a) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (b) Administrative
Borrower shall provide to Agent and Lenders financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP. No consent or
amendment fee shall be required to be paid to any Lender in connection with an
amendment contemplated by this Section 1.2. Notwithstanding anything to the
contrary contained in GAAP or any interpretations or other pronouncements by the
Financial Accounting Standards Board or otherwise, the term "unqualified
opinion" as used herein to refer to opinions or reports provided by accountants
shall mean an opinion or report that is unqualified and also does not include
any explanation, supplemental comment or other comment concerning the ability of
the applicable person to continue as a going concern or the scope of the audit.
When used herein, the term "financial statements" shall include the notes and
schedules thereto. Whenever the term "Parent" or "Borrowers" is used in respect
of a financial covenant or a related definition, it shall be understood to mean
Parent or Borrowers and their Restricted Subsidiaries on a consolidated basis,
unless the context clearly requires otherwise. For purposes of calculations
pursuant to the terms of this Agreement, GAAP will be deemed to treat operating
leases in a manner consistent with the current treatment under GAAP as in effect
on the Effective Date, notwithstanding any modification or interpretive changes
thereto that may occur hereafter. Notwithstanding the foregoing, any lease of
the Parent or its Subsidiaries that would be characterized as an operating lease
under GAAP in effect on December 31, 2018 shall not constitute a Capital Lease
under this Agreement or any other Loan Document as a result of changes in GAAP
on January 1, 2019 unless otherwise agreed to in writing by the Borrowers and
Required Lenders.

Code. Any terms used in this Agreement that are defined in the Code shall be
construed and defined as set forth in the Code unless otherwise defined herein
and any terms used in this Agreement that are defined in the PPSA and relating
to Collateral consisting of assets of the Canadian Loan Parties shall be
construed and defined as set forth in the PPSA unless otherwise defined herein;
provided, that, to the extent that the Code is used to define any term herein
and such term is defined differently in different Articles of the Code, the
definition of such term contained in Article 9 of the Code shall govern.

Construction. Unless the context of this Agreement or any other Loan Document
clearly requires otherwise, references to the plural include the singular,
references to the singular include the plural, the terms "includes" and
"including" are not limiting, and the term "or" has, except where otherwise
indicated, the inclusive meaning represented by the phrase "and/or." The words
"hereof," "herein," "hereby," "hereunder," and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words "asset" and "property"
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties. Any reference herein to any
Person shall be construed to include such Person's successors and assigns. Any
reference herein to "province" or like terms shall be construed to include
"territory" and like terms. Any requirement of a writing contained herein or in
any other Loan Document shall be satisfied by the transmission of a Record. An
Event of Default shall exist or continue or be continuing until such Event of
Default is waived in accordance with Section 14.1 or is cured if such Event of
Default is capable of being cured. Any reference herein or in any other Loan
Document to the satisfaction, repayment, or payment in full of the Obligations
shall mean (a) the repayment in full in cash or immediately available funds of
all of the Obligations (including the payment of any Lender Group Expenses that
have accrued regardless of whether demand has been made therefor), excluding in
any case the Obligations described in the following clause (b) of this
Section 1.4, and (b) in the case of (i) contingent reimbursement obligations
with respect to Letters of Credit, the receipt by Agent of the Letter of Credit
Collateralization, (ii) Bank Products other than Hedge Obligations, the receipt
by Agent of the Bank Product Collateralization, (iii) checks or other payments
provisionally credited to the Obligations and for which Agent or any Lender has
not received final payment, the receipt by Agent of cash collateral to secure
such amounts (unless Agent shall have received a satisfactory indemnity with
respect thereto from another financial institution), (iv) Hedge Obligations, the
receipt by Agent of cash collateral to secure such amounts (or, at the option of
Agent or the Hedge Provider with respect to such Hedge Agreements, the
termination of the applicable Hedge Agreement and the payment in full in cash of
the Obligations due and payable in connection with such termination), and
(v) other contingent Obligations for which a claim or demand for payment has
been made at such time to Agent or any Lender for which Agent or such Lender is
entitled to indemnification by any Loan Party, the receipt by Agent of cash
collateral to secure such amounts. Unless the context of this Agreement or any
other Loan Document clearly requires otherwise or Agent otherwise determines,
amounts expressed in US Dollars at any time when used with respect to Foreign
Subsidiaries or similar matters shall be deemed to mean the US Dollar Equivalent
of such amounts at such time.

Luxembourg Matters. The parties to this Agreement confirm that it is their wish
that this Agreement and any other document executed in connection with the
transactions contemplated herein be drawn up in the English language only and
that all other documents contemplated thereunder or relating thereto, including
notices, may also be drawn up in the English language only. Les parties aux
présentes confirment que c'est leur volonté que cette convention et les autres
documents de crédit soient rédigés en langue anglaise seulement et que tous les
documents, y compris tous avis, envisagés par cette convention et les autres
documents peuvent être rédigés en la langue anglaise seulement. In this
Agreement and any other Loan Documents, where it relates to a Loan Party
incorporated in Luxembourg, a reference to: (a) winding up, administration or
dissolution includes, without limitation, any procedure or proceeding in
relation to an entity becoming bankrupt (faillite), insolvency, voluntary or
judicial liquidation, composition with creditors (concordat préventif de
faillite), moratorium or reprieve from payment (sursis de paiement), controlled
management (gestion contrôlée), fraudulent conveyance (actio pauliana), general
settlement with creditors, reorganisation or any other similar proceedings
affecting the rights of creditors generally under Luxembourg law, and shall be
construed so as to include any equivalent or analogous liquidation or
reorganisation proceeding; (b) an agent includes, without limitation, a
"mandataire"; (c) a receiver, administrative receiver, administrator or the like
includes, without limitation, a juge délégué, commissaire, juge-commissaire,
liquidateur or curateur or any other person performing the same function of each
of the foregoing; (d) a matured obligation includes, without limitation, any
exigible, certaine and liquide obligation; (e) security or a security interest
includes, without limitation, any hypothèque, nantissement, privilège, accord de
transfert de propriété à titre de garantie, gage sur fonds de commerce or sûreté
réelle whatsoever whether granted or arising by operation of law; (f) a person
being unable to pay its debts includes, without limitation, that person being in
a state of cessation of payments (cessation de paiements); (g) an attachment
includes a saisie; and (h) by-laws or constitutional documents includes its
up-to-date (restated) articles of association (statuts); and a director, officer
or manager includes a gérant or an administrateur.

Time References. Unless otherwise indicated herein, all references to time of
day refer to Eastern Standard Time or Eastern daylight saving time, as in effect
in New York City on such day. For purposes of the computation of a period of
time from a specified date to a later specified date, the word "from" means
"from and including" and the words "to" and "until" each means "to and
including"; provided, that, with respect to a computation of fees or interest
payable to Agent or any Lender, such period shall include the first day, but not
the last day of it so long as payment thereof is received prior to the time
specified in Section 2.5, but in any event shall consist of at least one full
day.

Currency Matters. Principal, interest, reimbursement obligations, fees, and all
other amounts payable under this Agreement and the other Loan Documents to Agent
and the Lenders shall be payable in US Dollars (or, solely in the case of
Luxembourg Revolving Loans and interest related thereto, Euros) or, at the
option of Borrowers, in the applicable currency in which such obligation was
incurred. Unless stated otherwise, all calculations, comparisons, measurements
or determinations under this Agreement shall be made in US Dollars. For the
purpose of such calculations, comparisons, measurements or determinations,
amounts or proceeds denominated in other currencies shall be converted to the US
Dollar Equivalent on the date of calculation at the Exchange Rate calculated by
Agent in good faith on such date, comparison, measurement or determination.
Unless expressly provided otherwise, where a reference is made to a US Dollar
amount, the amount is to be considered as the amount in US Dollars and,
therefore, each other currency shall be converted into the US Dollar Equivalent
thereof.

Schedules and Exhibits. All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.

Effect of Amendment and Restatement; No Novation. Upon the effectiveness of this
Agreement, the Existing Credit Agreement shall be amended and restated in its
entirety by this Agreement. The Existing Obligations shall continue in full
force and effect, and the effectiveness of this Agreement shall not constitute a
novation or repayment of the Existing Obligations. Such Existing Obligations,
together with any and all additional Obligations incurred by any Borrower under
this Agreement or under any of the other Loan Documents, shall continue to be
secured by, among other things, the applicable portions of the Collateral,
whether now existing or hereafter acquired and wheresoever located, all as more
specifically set forth in the Loan Documents. Each Borrower party to the
Existing Credit Agreement hereby reaffirms its obligations, liabilities, grants
of security interests, pledges and the validity of all covenants by it contained
in any and all Loan Documents, as amended, supplemented or otherwise modified by
this Agreement and by the other Loan Documents delivered prior to the Effective
Date. Any and all references in any Loan Documents to the Existing Credit
Agreement shall be deemed to be amended to refer to this Agreement.

Divisions. For all purposes under the Loan Documents, in connection with any
division or plan of division under Delaware law (or any comparable event under a
different jurisdiction's laws): (a) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized on the first date of its
existence by the holders of its Equity Interests at such time.

2.
LOANS AND TERMS OF PAYMENT.


2.1.    Revolving Loans.
(a)    Immediately prior to giving effect to this Agreement, the outstanding
principal balance of the US Revolving Loans (as defined in the Existing Credit
Agreement) is $230,160,222.23. Subject to the terms and conditions of this
Agreement, and during the term of this Agreement, each US Lender agrees
(severally, not jointly or jointly and severally) to make revolving loans ("US
Revolving Loans") to US Borrowers which in the aggregate any time outstanding
shall not exceed the lesser of:
(i)    such US Lender's Commitment, or
(ii)    such US Lender's Pro Rata Share of an amount equal to the lesser of:
(A)    the amount equal to (1) the US Maximum Credit less (2) the sum of the US
Letter of Credit Usage at such time, plus the principal amount of US Swing Loans
outstanding at such time, and
(B)    the amount equal to (1) the US Borrowing Base at such time less (2) the
sum of the US Letter of Credit Usage at such time, plus the principal amount of
US Swing Loans outstanding at such time.
Each US Revolving Loan shall be a US Dollar Denominated Loan, and shall be
either a Base Rate Loan or a LIBOR Rate Loan.
(b)    Immediately prior to giving effect to this Agreement, the outstanding
principal balance of the Canadian Revolving Loans (as defined in the Existing
Credit Agreement) is $0.00. Subject to the terms and conditions of this
Agreement, and during the term of this Agreement, each Canadian Lender with a
Canadian Commitment agrees (severally, not jointly or jointly and severally) to
make revolving loans ("Canadian Revolving Loans") to Canadian Borrowers which in
the aggregate any time outstanding shall not exceed the lesser of:
(i)    such Canadian Lender's Canadian Commitment, or
(ii)    such Canadian Lender's Pro Rata Share of an amount equal to the lesser
of:
(A)    the amount equal to (1) the Canadian Maximum Credit less (2) the Canadian
Letter of Credit Usage at such time, plus the principal amount of Canadian Swing
Loans outstanding at such time, and
(B)    the amount equal to (1) the Canadian Borrowing Base at such time less
(2) the Canadian Letter of Credit Usage at such time, plus the principal amount
of Canadian Swing Loans outstanding at such time.
Each Canadian Revolving Loan shall be either a US Dollar Denominated Loan (which
shall be either a Base Rate Loan or a LIBOR Rate Loan) or a Canadian Dollar
Denominated Loan (which shall be either a Base Rate Loan or a BA Rate Loan).
(c)    Subject to the terms and conditions of this Agreement, and during the
term of this Agreement, each Luxembourg Lender with a Luxembourg Commitment
agrees (severally, not jointly or jointly and severally) to make revolving loans
("Luxembourg Revolving Loans") to Luxembourg Borrower which in the aggregate any
time outstanding shall not exceed the lesser of:
(i)    such Luxembourg Lender's Luxembourg Commitment, or
(ii)    such Luxembourg Lender's Pro Rata Share of an amount equal to the lesser
of:
(A)    the amount equal to (1) the Luxembourg Maximum Credit less (2) the
Luxembourg Letter of Credit Usage at such time, plus the principal amount of
Luxembourg Swing Loans outstanding at such time, and
(B)    the amount equal to (1) the Luxembourg Borrowing Base at such time less
(2) the Luxembourg Letter of Credit Usage at such time, plus the principal
amount of Luxembourg Swing Loans outstanding at such time.
Each Luxembourg Revolving Loan shall be a Euro Denominated Loan (which shall be
a EURIBOR Rate Loan).
(d)    Anything to the contrary in this Section 2.1 or otherwise
notwithstanding, neither (i) the aggregate principal amount of all Revolving
Loans (including Swing Loans, Protective Advances and Overadvances) plus the
Letter of Credit Usage outstanding at any time, nor (ii) the Maximum Credit
shall exceed the Term Loan Debt Limit. Agent may at any time and from time to
time require that an Authorized Person execute and deliver to Agent a
certificate, in form and substance reasonably satisfactory to Agent,
representing that each of (x) the aggregate principal amount of all Revolving
Loans (including Swing Loans, Protective Advances and Overadvances) plus the
Letter of Credit Usage outstanding at such time (and after giving effect to any
of the foregoing that have been requested) and (y) the Maximum Credit, in each
case, does not and will not exceed the Term Loan Debt Limit, together with
calculations in reasonable detail evidencing such compliance.
(e)    Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject
to the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Revolving Loans,
together with interest accrued thereon, shall be due and payable on the Maturity
Date or, if earlier, on the date on which they are declared due and payable
pursuant to the terms of this Agreement.
(f)    Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
have the right (but not the obligation), in its Permitted Discretion, to
establish, increase, reduce, eliminate, or otherwise adjust reserves (without
duplication) from time to time against the US Borrowing Base, the Canadian
Borrowing Base or the Luxembourg Borrowing Base in such amounts, and with
respect to such matters, as Agent in its Permitted Discretion shall deem
necessary, including (i) reserves in an amount equal to the Bank Product Reserve
Amount, (ii) [reserved], (iii) [reserved], (iv) reserves in the amount of any
Restricted Payment under Section 6.8(h) that has been declared but has not yet
been paid, but only if Excess Availability is less than $100,000,000 at any time
during the period commencing with the declaration of such Restricted Payment and
ending with the payment thereof, and (v) reserves with respect to (A) sums that
Parent or its Subsidiaries are required to pay under this Agreement or any other
Loan Document (such as taxes, assessments, insurance premiums, or, in the case
of leased assets, rents or other amounts payable under such leases) and has
failed to pay when due, and (B) amounts owing by Parent or its Subsidiaries to
any Person to the extent secured by a Lien on, or trust or deemed trust over,
any of the Revolving Loan Priority Collateral (other than a Permitted Lien under
clause (m) of the definition of such term), which Lien, trust or deemed trust,
in the Permitted Discretion of Agent likely would be pari passu with, or have a
priority superior to, Agent's Liens (such as Priority Payables or Liens or
trusts in favor of landlords, warehousemen, carriers, mechanics, materialmen,
laborers, or suppliers, or Liens or trusts for ad valorem, excise, sales, or
other taxes or other amounts that may be pari passu or given priority under
applicable law) in and to such item of the Revolving Loan Priority Collateral.
To the extent that an event, condition or matter as to any Eligible Accounts or
Eligible Inventory is addressed pursuant to the treatment thereof within the
applicable definition of such terms, Agent shall not also establish a reserve to
address the same event, condition or matter. The amount of any reserve
established by Agent shall have a reasonable relationship to the event,
condition or other matter which is the basis for such reserve as determined by
Agent in its Permitted Discretion and to the extent that such reserve is in
respect of amounts that may be payable to third parties Agent may, at its option
(without duplication), deduct such reserve from the US Maximum Credit, the
Canadian Maximum Credit or the Luxembourg Maximum Credit in the event that the
US Borrowing Base, Canadian Borrowing Base or Luxembourg Borrowing Base exceeds
the applicable amount. Agent will provide notice to Administrative Borrower
three (3) Business Days' prior to the establishment of any new categories of
reserves after the date hereof or any change in the methodology for the
calculation of an existing reserve after the date hereof, except that such
notice shall not be required (i) at any time there is a Cash Dominion Event or,
if in the good faith determination of Agent, it is necessary to act sooner to
preserve or protect the Collateral or its value or the rights of Agent therein
or to otherwise address any event, condition or circumstance that, in the good
faith judgment of the Agent, is reasonably likely to cause a diminution in the
value of the Collateral or to threaten the ability to realize upon any portion
of the Collateral or (ii) if after giving effect to any such new category of
reserves or change in methodology there would be an Overadvance. Upon receipt of
such notice, Administrative Borrower may take such action as may be required so
that the event, condition, or matter that is the basis for the reserve no longer
exists. At any time that the event, condition or circumstance that is the basis
for the reserve ceases to exist or is otherwise addressed to the satisfaction of
Agent, then the applicable reserve will be terminated.
(g)    Without limiting the generality of the foregoing, reserves may be
established to reflect any of the following: (i) Inventory shrinkage,
(ii) markdowns and cost variances (pursuant to discrepancies between the
purchase order price of Inventory and the actual cost thereof), (iii) returns,
discounts, claims, credits and allowances of any nature that are not paid
pursuant to the reduction of Accounts, (iv) any rental payments, service charges
or other amounts due or to become due to owners or lessors of Real Property to
the extent Inventory or Records are located in or on such property or in the
possession or control of such parties or such Records are needed to monitor or
otherwise deal with the Collateral (other than for locations where Agent has
received a Collateral Access Agreement executed and delivered by the owner and
lessor of such Real Property that Agent has acknowledged in writing is in form
and substance satisfactory to Agent), provided, that, the reserves established
pursuant to this clause (iv) as to leased locations shall not exceed at any time
the aggregate of amounts payable for the next three (3) months to the lessors of
such locations, except that such limitation on the amount of the reserves shall
not apply at any time that an Event of Default shall exist or have occurred and
be continuing, or at any time there is any event of default under the lease by
Parent or any Subsidiary of Parent with respect to such location or a notice
thereof has been sent or received by or on behalf of any Loan Party, (v) any
rental payments, service charges or other amounts due or to become due to
lessors of personal property, (vi) an increase in the number of days of the
turnover of Inventory or a change in the mix of the Inventory that results in an
overall decrease in the value thereof or a deterioration in its nature or
quality (but only to the extent not addressed by the lending formulas in a
manner satisfactory to Agent), (vii) variances between the perpetual Inventory
records of Borrowers and the results of the test counts of Inventory conducted
by Agent with respect thereto in excess of the percentage reasonably acceptable
to Agent in its Permitted Discretion, (viii) dilution with respect to Accounts
(based on the ratio of the aggregate amount of non-cash reductions in Accounts
for any period to the aggregate dollar amount of the sales of such Borrower for
such period) as calculated by Agent for any period (with such calculations to be
based on the results of the most recently received Acceptable Field Exam by
Agent or, in between such Acceptable Field Exams, in Agent's sole discretion, on
the monthly Account roll-forward report delivered to Agent pursuant to Section
5.2) is greater than three percent (3%); provided, that reductions with respect
to the advance rates as a result of the foregoing shall not apply unless and
until dilution is greater than three percent (3%) by a full percentage point
(and, thereafter, by additional full percentage points), at which point the
advance rate may be reduced in equal full percentage point increments, (ix) in
the event that at any time the aggregate principal amount of all Revolving Loans
(including Swing Loans, Protective Advances and Overadvances) plus the Letter of
Credit Usage outstanding are within ten percent (10%) of the Term Loan Debt
Limit, amounts sufficient to maintain up to a ten percent (10%) cushion between
the aggregate principal amount of all Revolving Loans (including Swing Loans,
Protective Advances and Overadvances) plus the Letter of Credit Usage and the
Term Loan Debt Limit. Except as otherwise specifically provided in this clause
(f), any change to the amount of any reserves described above shall be based on
changes in the event, condition or circumstance that is basis for such reserves
after the date hereof.

Borrowing Procedures and Settlements.
(a)    Requests for Revolving Borrowing. To request a Revolving Loan or Swing
Loan, the applicable Borrower (or Administrative Borrower on behalf of such
Borrower) shall notify Agent by telephone or through a written request made by
an Authorized Person to Agent (which may be delivered through Agent's electronic
platform or portal) no later than 11:00 a.m. (i) on the Business Day that is the
requested Funding Date in the case of a request for a Swing Loan (other than
Luxembourg Swing Loans, which shall be made consistent with clause (b)(iii)
below) or Base Rate Loans to be made in US Dollars, (ii) on the Business Day
that is one Business Day prior to the requested Funding Date in the case of a
request for a Base Rate Loan to be made in Canadian Dollars, and (iii) on the
Business Day that is three Business Days prior to the requested Funding Date in
the case of all other requests; provided, that Agent may, in its sole
discretion, elect to accept as timely requests that are received later than
11:00 a.m. on the applicable Business Day. All Borrowing requests which are not
made on-line via Agent's electronic platform or portal shall be subject to (and
unless Agent elects otherwise in the exercise of its sole discretion, such
Borrowings shall not be made until the completion of) Agent's authentication
process (with results satisfactory to Agent) prior to the funding of any such
requested Revolving Loan. Any telephonic request shall be irrevocable and to the
extent required by Agent, confirmed promptly by a written request in accordance
with this Section 2.2(a). Each such telephonic and written request shall specify
the following information:
(i)    the Borrower requesting such Revolving Loan or Swing Loan;
(ii)    whether such Loan is a Revolving Loan or Swing Loan;
(iii)    the aggregate amount of such Revolving Loan or Swing Loan;
(iv)    the date of such Revolving Loan or Swing Loan, which shall be a Business
Day;
(v)    whether such Revolving Loan or Swing Loan is to be a Base Rate Loan, a BA
Rate Loan, a LIBOR Rate Loan or a EURIBOR Rate Loan;
(vi)    in the case of a LIBOR Rate Loan or a BA Rate Loan, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term "Interest Period"; and
(vii)    in the case of each Canadian Revolving Loan, whether such Canadian
Revolving Loan is to be a US Dollar Denominated Loan or a Canadian Dollar
Denominated Loan.
If no election as to whether a Revolving Loan is to be a BA Rate Loan or LIBOR
Rate Loan is specified in the applicable request, then the requested Revolving
Loan shall be a Base Rate Loan (provided that subject to Section 2.10(d), all
Luxembourg Revolving Loans shall be EURIBOR Rate Loans) and if no Interest
Period is specified with respect to any request for a LIBOR Rate Loan or a BA
Rate Loan, then the applicable Borrower shall be deemed to have selected an
Interest Period of one month's duration. Promptly following receipt of a request
for a Revolving Loan in accordance with this Section, Agent shall advise each
applicable Lender of the details thereof and of the amount of such Lender's
Revolving Loan to be made as part of the request. All Loans and Letters of
Credit under this Agreement shall be conclusively presumed to have been made to,
and at the request of and for the benefit of, any Borrower or Guarantor when
deposited to the credit of any Borrower or Guarantor or otherwise disbursed or
established in accordance with the instructions of any Borrower or Guarantor or
in accordance with the terms and conditions of this Agreement.
(b)    Making of Swing Loans.
(i)    Making of US Swing Loans. Subject to the terms and conditions contained
herein, Swing Lender agrees that it will make a US Revolving Loan (any such US
Revolving Loan made solely by Swing Lender pursuant to this Section 2.2 (b)(i)
being referred to as a "US Swing Loan") to US Borrowers from time to time in
amounts requested by any US Borrower (or Administrative Borrower on behalf of US
Borrowers) up to the aggregate amount outstanding equal to the US Swing Loan
Limit, provided, that, after giving effect to any such US Swing Loan, the
aggregate principal amount of the US Revolving Loans, US Swing Loans and US
Letter of Credit Usage outstanding at any time shall not exceed the lesser of
the US Borrowing Base at such time or US Maximum Credit at such time. Each US
Swing Loan shall be deemed to be a US Revolving Loan hereunder and shall be
subject to all the terms and conditions (including Section 3) applicable to
other US Revolving Loans, except that all payments on any Swing Loan shall be
payable to Swing Lender solely for its own account. Subject to the provisions of
Section 2.3(d)(ii), Swing Lender shall not make and shall not be obligated to
make any US Swing Loan if Swing Lender has actual knowledge that (A) one or more
of the applicable conditions precedent set forth in Section 3.1 or 3.2 will not
be satisfied on the requested Funding Date for the applicable Borrowing, or
(B) the requested Borrowing would exceed the Availability on such Funding Date.
Swing Lender shall not otherwise be required to determine whether the applicable
conditions precedent set forth in Section 3.1 or 3.2 have been satisfied on the
Funding Date applicable thereto prior to making any US Swing Loan. The US Swing
Loans shall be secured by Agent's Liens, constitute US Revolving Loans and US
Obligations hereunder, and bear interest at the rate applicable from time to
time to Revolving Loans that are Base Rate Loans. Upon the making of a US Swing
Loan, without further action by any party hereto, each US Lender shall be deemed
to have irrevocably and unconditionally purchased and received from Swing Line
Lender, without recourse or warranty, an undivided interest and participation to
the extent of such Lender's Pro Rata Share in such US Swing Loan. To the extent
that there is no Settlement in accordance with Section 2.3(c) hereof, the
applicable Swing Line Lender may at any time, require the applicable US Lenders
to fund their participations. From and after the date, if any, on which any US
Lender has funded its participation in any US Swing Loan, Agent shall promptly
distribute to such US Lender, not less than weekly, such Lender's Pro Rata Share
of all payments of principal and interest received by Agent in respect of such
US Swing Loan.
(ii)    Making of Canadian Swing Loans. Subject to the terms and conditions
contained herein, Swing Lender agrees that it will make a Canadian Revolving
Loan (any such Canadian Revolving Loan made solely by Swing Lender pursuant to
this Section 2.2(b)(ii) being referred to as a "Canadian Swing Loan") to
Canadian Borrowers from time to time in amounts requested by any Canadian
Borrower (or Administrative Borrower on behalf of Canadian Borrowers) up to the
aggregate amount outstanding equal to the Canadian Swing Loan Limit, provided,
that, after giving effect to any such Canadian Swing Loan, the aggregate
principal amount of the Canadian Revolving Loans, Canadian Swing Loans and
Canadian Letter of Credit Usage outstanding at any time shall not exceed the
lesser of the Canadian Borrowing Base at such time or Canadian Maximum Credit at
such time. Each Canadian Swing Loan shall be deemed to be a Canadian Revolving
Loan hereunder and shall be subject to all the terms and conditions (including
Section 3) applicable to other Canadian Revolving Loans, except that all
payments on any Swing Loan shall be payable to Swing Lender solely for its own
account. Subject to the provisions of Section 2.2(d)(ii), Swing Lender shall not
make and shall not be obligated to make any Canadian Swing Loan if Swing Lender
has actual knowledge that (A) one or more of the applicable conditions precedent
set forth in Section 3.1 or 3.2 will not be satisfied on the requested Funding
Date for the applicable Borrowing, or (B) the requested Borrowing would exceed
the Availability on such Funding Date. Swing Lender shall not otherwise be
required to determine whether the applicable conditions precedent set forth in
Section 3.1 or 3.2 have been satisfied on the Funding Date applicable thereto
prior to making any Canadian Swing Loan. The Canadian Swing Loans shall be
secured by Agent's Liens, constitute Canadian Revolving Loans and Canadian
Obligations hereunder, and bear interest at the rate applicable from time to
time to Revolving Loans that are Base Rate Loans. Upon the making of a Canadian
Swing Loan, without further action by any party hereto, each Canadian Lender
shall be deemed to have irrevocably and unconditionally purchased and received
from Swing Line Lender, without recourse or warranty, an undivided interest and
participation to the extent of such Lender's Pro Rata Share in such Canadian
Swing Loan. To the extent that there is no Settlement in accordance with
Section 2.2(c) hereof, the applicable Swing Line Lender may at any time, require
the applicable Canadian Lenders to fund their participations. From and after the
date, if any, on which any Canadian Lender has funded its participation in any
Canadian Swing Loan, Agent shall promptly distribute to such Canadian Lender,
not less than weekly, such Lender's Pro Rata Share of all payments of principal
and interest received by Agent in respect of such Canadian Swing Loan.
(iii)    Making of Luxembourg Swing Loans. Subject to the terms and conditions
contained herein, Swing Lender agrees that it will make a Luxembourg Revolving
Loan (any such Luxembourg Revolving Loan made solely by Swing Lender pursuant to
this Section 2.2(b)(iii) being referred to as a "Luxembourg Swing Loan") to
Luxembourg Borrower from time to time in amounts requested by Luxembourg
Borrower (or Administrative Borrower on behalf of Luxembourg Borrower) up to the
aggregate amount outstanding equal to the Luxembourg Swing Loan Limit, provided,
that, after giving effect to any such Luxembourg Swing Loan, the aggregate
principal amount of the Luxembourg Revolving Loans, Luxembourg Swing Loans and
Luxembourg Letter of Credit Usage outstanding at any time shall not exceed the
lesser of the Luxembourg Borrowing Base at such time or Luxembourg Maximum
Credit at such time. Each Luxembourg Swing Loan shall be deemed to be a
Luxembourg Revolving Loan hereunder and shall be subject to all the terms and
conditions (including Section 3) applicable to other Luxembourg Revolving Loans,
except that all payments on any Swing Loan shall be payable to Swing Lender
solely for its own account. Subject to the provisions of Section 2.2(d)(ii),
Swing Lender shall not make and shall not be obligated to make any Luxembourg
Swing Loan if Swing Lender has actual knowledge that (A) one or more of the
applicable conditions precedent set forth in Section 3.1 or 3.2 will not be
satisfied on the requested Funding Date for the applicable Borrowing, or (B) the
requested Borrowing would exceed the Availability on such Funding Date. Swing
Lender shall not otherwise be required to determine whether the applicable
conditions precedent set forth in Section 3.1 or 3.2 have been satisfied on the
Funding Date applicable thereto prior to making any Luxembourg Swing Loan. The
Luxembourg Swing Loans shall be secured by Agent's Liens, constitute Luxembourg
Revolving Loans and Luxembourg Obligations hereunder, and bear interest at the
rate applicable from time to time to Revolving Loans that are EURIBOR Rate
Loans. Upon the making of a Luxembourg Swing Loan, without further action by any
party hereto, each Luxembourg Lender shall be deemed to have irrevocably and
unconditionally purchased and received from Swing Line Lender, without recourse
or warranty, an undivided interest and participation to the extent of such
Lender's Pro Rata Share in such Luxembourg Swing Loan. To the extent that there
is no Settlement in accordance with Section 2.2(c) hereof, the applicable Swing
Line Lender may at any time, require the applicable Luxembourg Lenders to fund
their participations. From and after the date, if any, on which any Luxembourg
Lender has funded its participation in any Luxembourg Swing Loan, Agent shall
promptly distribute to such Luxembourg Lender, not less than weekly, such
Lender's Pro Rata Share of all payments of principal and interest received by
Agent in respect of such Luxembourg Swing Loan.
(c)    Making of Revolving Loans.
(i)    Promptly after receipt of a request for a Borrowing of a Revolving Loan
pursuant to Section 2.3(a), Agent shall notify the applicable Lenders by
telecopy, telephone, or other similar form of transmission, of the requested
Borrowing. Each applicable Lender shall make the amount of such Lender's Pro
Rata Share of the requested Borrowing available to Agent in immediately
available funds, to Agent's Account, Agent's Canadian Account or Agent's
Luxembourg Account, as applicable, not later than 1:00 p.m. on the Funding Date
applicable thereto. After Agent's receipt of the proceeds of such Revolving
Loans from the applicable Lenders, Agent shall make the proceeds thereof
available to Borrowers on the applicable Funding Date by transferring
immediately available funds equal to such proceeds received by Agent to the
Designated Account; provided, that, subject to the provisions of
Section 2.2(d)(ii), Agent shall not request any Lender to make any Revolving
Loan if it has knowledge that, and no Lender shall have the obligation to make,
any Revolving Loan if (A) one or more of the applicable conditions precedent set
forth in Section 3.1 or 3.2 will not be satisfied on the requested Funding Date
for the applicable Borrowing unless such condition has been waived, or (B) the
requested Borrowing would exceed the Availability on such Funding Date.
(ii)    Unless Agent receives notice from a Lender prior to 9:00 a.m. on the
date of a Borrowing, that such Lender will not make available as and when
required hereunder to Agent for the account of Borrowers the amount of that
Lender's Pro Rata Share of the Borrowing, Agent may assume that each Lender has
made or will make such amount available to Agent in immediately available funds
on the Funding Date and Agent may (but shall not be so required), in reliance
upon such assumption, make available to Borrowers on such date a corresponding
amount. If any Lender shall not have made its full amount available to Agent in
immediately available funds and if Agent in such circumstances has made
available to Borrowers such amount, such Lender shall, no later than 1:00 p.m.
on the Business Day following such Funding Date, make such amount available to
Agent, together with interest at the Defaulting Lender Rate for each day during
such period. A notice submitted by Agent to any Lender with respect to amounts
owing under this Section 2.2(c)(ii) shall be conclusive, absent manifest error.
If such amount is so made available, such payment to Agent shall constitute such
Lender's Revolving Loan on the date of Borrowing for all purposes of this
Agreement. If such amount is not made available to Agent on the Business Day
following the Funding Date, Agent will notify Borrowers of such failure to fund
and, upon demand by Agent, Borrowers shall pay such amount to Agent for Agent's
account, together with interest thereon for each day elapsed since the date of
such Borrowing, at a rate per annum equal to the interest rate applicable at the
time to the Revolving Loans composing such Borrowing.
(d)    Protective Advances and Optional Overadvances.
(i)    Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.2(d)(iv), Agent hereby is authorized
by Borrowers and the Lenders, from time to time in Agent's sole discretion, to
make Revolving Loans to, or for the benefit of, Borrowers on behalf of the
Lenders that Agent, in its Permitted Discretion deems necessary (A) to preserve
or protect the Collateral, or any portion thereof, or (B) to enhance the
likelihood of repayment of the Obligations (other than the Bank Product
Obligations) (any of the Revolving Loans described in this Section 2.3(d)(i)
shall be referred to as "Protective Advances"), at any time (1) after the
occurrence and during the continuance of a Default or an Event of Default, or
(2) that any of the other applicable conditions precedent set forth in
Section 3.2 are not satisfied. So long as no Event of Default exists or has
occurred and is continuing, Agent shall use reasonable efforts to notify
Administrative Borrower of the existence of any Protective Advances on or about
the date when made.
(ii)    Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.2(d)(iv), the Lenders hereby authorize
Agent or Swing Lender, as applicable, and either Agent or Swing Lender, as
applicable, may, but is not obligated to, knowingly and intentionally, continue
to make Revolving Loans (including Swing Loans) to Borrowers notwithstanding
that an Overadvance exists or would be created thereby. In any event: (A) if any
such Overadvance remains outstanding for more than thirty (30) days, unless
otherwise agreed to by the Required Lenders, Borrowers shall immediately repay
Revolving Loans (including Swing Loans, if applicable) in an amount sufficient
to eliminate all such Overadvances, provided, that, in the event that the
Overadvance arises as a result of the establishment of a new category of
reserves or the change in the methodology of the calculation of an existing
reserve, or as a result of the making of a Loan other than at the request of a
Borrower (or Administrative Borrower on behalf of any Borrower), whether a
Protective Advance or by charging the Loan Account, Borrowers shall not be
required to repay such Overadvance until ten (10) days after notice thereof by
Agent to Administrative Borrower and (B) after the date all such Overadvances
have been eliminated, there must be at least five (5) consecutive days without
the existence of any such Overadvances before intentional Overadvances are made.
The foregoing provisions relating to making Overadvances are meant for the
benefit of the Lenders and Agent and are not meant for the benefit of Borrowers,
which shall continue to be bound by the provisions of Section 2.3. Each Lender
with a US Commitment shall be obligated to settle with Agent (or Swing Lender,
as applicable) as provided in Section 2.2(e) (or Section 2.13, as applicable)
for the amount of such Lender's Pro Rata Share of any unintentional Overadvances
by Agent (or Swing Lender) to US Borrowers reported to such Lender, any
intentional Overadvances to US Borrowers made as permitted under this
Section 2.2(d)(ii), and any Overadvances to US Borrowers resulting from the
charging to the US Loan Account of interest, fees, or Lender Group Expenses to
the extent permitted by Section 2.4(c). Each Lender with a Canadian Commitment
shall be obligated to settle with Agent (or Swing Lender, as applicable) as
provided in Section 2.2(e) (or Section 2.13, as applicable) for the amount of
such Lender's Pro Rata Share of any unintentional Overadvances by Agent (or
Swing Lender) to Canadian Borrowers reported to such Lender, any intentional
Overadvances to Canadian Borrowers made as permitted under this
Section 2.2(d)(ii), and any Overadvances to Canadian Borrowers resulting from
the charging to the Canadian Loan Account of interest, fees, or Lender Group
Expenses to the extent permitted by Section 2.4(c). Each Lender with a
Luxembourg Commitment shall be obligated to settle with Agent (or Swing Lender,
as applicable) as provided in Section 2.2(e) (or Section 2.13, as applicable)
for the amount of such Lender's Pro Rata Share of any unintentional Overadvances
by Agent (or Swing Lender) to Luxembourg Borrower reported to such Lender, any
intentional Overadvances to Luxembourg Borrower made as permitted under this
Section 2.2(d)(ii), and any Overadvances to Luxembourg Borrower resulting from
the charging to the Luxembourg Loan Account of interest, fees, or Lender Group
Expenses to the extent permitted by Section 2.4(c). The Required Lenders may by
written notice to Agent revoke the authority of Agent and Swing Lender to make
future Overadvances pursuant to this Section 2.2(d) at any time. So long as no
Event of Default exists or has occurred and is continuing, Agent shall use
reasonable efforts to notify Administrative Borrower of the existence of any
Overadvance on or about the date when made.
(iii)    Any Protective Advance or Overadvance to Canadian Borrowers or
Luxembourg Borrower may be made by Agent or by a Canadian Lender or a Luxembourg
Lender, as applicable, in each case which is an Affiliate of Agent. Each
Protective Advance and each Overadvance shall be deemed to be a Revolving Loan
hereunder that is a Base Rate Loan (other than a Protective Advance or
Overadvance made to Luxembourg Borrower which shall be a EURIBOR Rate Loan) and,
prior to Settlement therefor, all payments on the Protective Advances shall be
payable to Agent (or the Canadian Lender or Luxembourg Lender which made such
Protective Advance) solely for its own account. The Protective Advances and
Overadvances shall be repayable on demand, be secured by Agent's Liens,
constitute Obligations hereunder, and, subject to the preceding sentence, bear
interest at the rate applicable from time to time to Revolving Loans that are
Base Rate Loans. The ability of Agent to make Protective Advances is separate
and distinct from its ability to make Overadvances and its ability to make
Overadvances is separate and distinct from its ability to make Protective
Advances. For the avoidance of doubt, the limitations on Agent's ability to make
Protective Advances do not apply to Overadvances and the limitations on Agent's
ability to make Overadvances do not apply to Protective Advances. The provisions
of this Section 2.2(d) relating to making Protective Advances and Overadvances
are for the exclusive benefit of Agent, Swing Lender, and the Lenders and are
not intended to benefit Borrowers in any way.
(iv)    Notwithstanding anything contained in this Agreement or any other Loan
Document to the contrary, no Overadvance or Protective Advance may be made by
Agent if such Revolving Loan would cause (A) the aggregate principal amount of
Overadvances and Protective Advances outstanding to exceed an amount equal to
ten percent (10%) of the Maximum Credit; (B) the US Revolver Usage (excluding
amounts charged to the US Loan Account for interest, fees or Lender Group
Expenses) to exceed the US Maximum Credit, (C) the Canadian Revolver Usage
(excluding amounts charged to the US Loan Account for interest, fees or Lender
Group Expenses) to exceed the Canadian Maximum Credit or (D) the Luxembourg
Revolver Usage (excluding amounts charged to the US Loan Account for interest,
fees or Lender Group Expenses) to exceed the Luxembourg Maximum Credit.
(e)    Settlement. It is agreed that each US Lender's funded portion of the US
Revolving Loans is intended by the Lenders to equal, at all times, such Lender's
Pro Rata Share of the outstanding US Revolving Loans. It is agreed that each
Canadian Lender's funded portion of the Canadian Revolving Loans is intended by
the Lenders to equal, at all times, such Lender's Pro Rata Share of the
outstanding Canadian Revolving Loans. It is agreed that each Luxembourg Lender's
funded portion of the Luxembourg Revolving Loans is intended by the Lenders to
equal, at all times, such Lender's Pro Rata Share of the outstanding Luxembourg
Revolving Loans. Such agreement notwithstanding, Agent, Swing Lender, and the
other Lenders agree (which agreement shall not be for the benefit of Borrowers)
that in order to facilitate the administration of this Agreement and the other
Loan Documents, settlement among the Lenders as to the Revolving Loans
(including Swing Loans, Overadvances and Protective Advances) shall take place
on a periodic basis in accordance with the following provisions:
(i)    Agent shall request settlement ("Settlement") with the Lenders on a
weekly basis, or on a more frequent basis if so determined by Agent (1) on
behalf of Swing Lender, with respect to the outstanding Swing Loans, (2) for
itself, with respect to the outstanding Protective Advances or Overadvances, and
(3) with respect to the Loan Parties' Collections or payments received, as to
each by notifying the Lenders by telecopy, telephone, or other similar form of
transmission, of such requested Settlement, no later than 2:00 p.m. on the
Business Day immediately prior to the date of such requested Settlement (the
date of such requested Settlement being the "Settlement Date"). Such notice of a
Settlement Date shall include a summary statement of the amount of outstanding
Revolving Loans (including Swing Loans, Overadvances and Protective Advances)
for the period since the prior Settlement Date. Subject to the terms and
conditions contained herein (including Section 2.13): (A) if the amount of the
Revolving Loans (including Swing Loans, Overadvances and Protective Advances)
made by a Lender that is not a Defaulting Lender exceeds such Lender's Pro Rata
Share of the Revolving Loans (including Swing Loans, Overadvances and Protective
Advances) as of a Settlement Date, then Agent shall, by no later than 12:00 p.m.
on the Settlement Date, transfer in immediately available funds to a Deposit
Account of such Lender (as such Lender may designate), an amount such that each
such Lender shall, upon receipt of such amount, have as of the Settlement Date,
its Pro Rata Share of the Revolving Loans (including Swing Loans, Overadvances
and Protective Advances), and (B) if the amount of the Revolving Loans
(including Swing Loans, Overadvances and Protective Advances) made by a Lender
is less than such Lender's Pro Rata Share of the Revolving Loans (including
Swing Loans and Protective Advances) as of a Settlement Date, such Lender shall
no later than 12:00 p.m. on the Settlement Date transfer in immediately
available funds to Agent's Account, Agent's Canadian Account or Agent's
Luxembourg Account, as applicable, an amount such that each such Lender shall,
upon transfer of such amount, have as of the Settlement Date, its Pro Rata Share
of the Revolving Loans (including Swing Loans, Overadvances and Protective
Advances). Such amounts made available to Agent under clause (B) of the
immediately preceding sentence shall be applied against the amounts of the
applicable Swing Loans, Overadvances or Protective Advances and, together with
the portion of such Swing Loans, Overadvances or Protective Advances
representing Swing Lender's Pro Rata Share thereof, shall constitute Revolving
Loans of such Lenders. If any such amount is not made available to Agent by any
Lender on the Settlement Date applicable thereto to the extent required by the
terms hereof, Agent shall be entitled to recover for its account such amount on
demand from such Lender together with interest thereon at the Defaulting Lender
Rate.
(ii)    In determining whether a Lender's balance of the Revolving Loans, Swing
Loans, and Protective Advances is less than, equal to, or greater than such
Lender's Pro Rata Share of the Revolving Loans, Swing Loans, and Protective
Advances as of a Settlement Date, Agent shall, as part of the relevant
Settlement, apply to such balance the portion of payments actually received in
good funds by Agent with respect to principal, interest, fees payable by
Borrowers and allocable to the Lenders hereunder, and proceeds of Collateral.
(iii)    Between Settlement Dates, Agent, to the extent Protective Advances or
Swing Loans are outstanding, may pay over to Agent or Swing Lender or the
Canadian Lender or Luxembourg Lender that is an Affiliate of Agent, as
applicable, any Collections or payments received by Agent, that in accordance
with the terms of this Agreement would be applied to the reduction of the
Revolving Loans, for application to the Protective Advances, Overadvances or
Swing Loans. Between Settlement Dates, Agent, to the extent no Protective
Advances, Overadvances or Swing Loans are outstanding, may pay over to Swing
Lender any Collections or payments received by Agent, that in accordance with
the terms of this Agreement would be applied to the reduction of the Revolving
Loans, for application to Swing Lender's Pro Rata Share of the Revolving Loans.
If, as of any Settlement Date, Collections or payments of Loan Parties received
since the then immediately preceding Settlement Date have been applied to Swing
Lender's Pro Rata Share of the Revolving Loans other than to Swing Loans, as
provided for in the previous sentence, Swing Lender shall pay to Agent for the
accounts of the Lenders, and Agent shall pay to the Lenders (other than a
Defaulting Lender if Agent has implemented the provisions of Section 13), to be
applied to the outstanding Revolving Loans of such Lenders, an amount such that
each such Lender shall, upon receipt of such amount, have, as of such Settlement
Date, its Pro Rata Share of the Revolving Loans. During the period between
Settlement Dates, Swing Lender with respect to Swing Loans, Agent with respect
to Protective Advances and Overadvances, and each Lender with respect to the
Revolving Loans other than Swing Loans, Overadvances and Protective Advances,
shall be entitled to interest at the applicable rate or rates payable under this
Agreement on the daily amount of funds employed by Swing Lender, Agent, or the
Lenders, as applicable.
(iv)    Anything in this Section 2.2(e) to the contrary notwithstanding, in the
event that a Lender is a Defaulting Lender, Agent shall be entitled to refrain
from remitting settlement amounts to the Defaulting Lender and, instead, shall
be entitled to elect to act in accordance with Section 2.13.
(f)    Register. Agent, as a non-fiduciary agent for Borrowers, shall maintain a
register (the "Register") showing the principal amount of (and stated interest
on) the Revolving Loans, owing to each Lender, including the Swing Loans owing
to Swing Lender, and Protective Advances owing to Agent, the names and addresses
of each Lender, and the interests therein of each Lender, from time to time and
such register shall, absent manifest error, conclusively be presumed to be
correct and accurate. The Register shall include copies of each Assignment and
Assumption delivered to the Agent. The Register shall be available for
inspection by the Borrowers and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
(g)    Independent Obligations. All Revolving Loans (other than Swing Loans,
Overadvances and Protective Advances) shall be made by the Lenders
contemporaneously and in accordance with their Pro Rata Shares. It is understood
that (i) no Lender shall be responsible for any failure by any other Lender to
perform its obligation to make any Revolving Loan (or other extension of credit)
hereunder, nor shall any Commitment of any Lender be increased or decreased as a
result of any failure by any other Lender to perform its obligations hereunder,
and (ii) no failure by any Lender to perform its obligations hereunder shall
excuse any other Lender from its obligations hereunder.

2.3.    Payments; Reductions of Commitments; Prepayments.
(a)    Payments by Borrowers.
(i)    Except as otherwise expressly provided herein, all payments by any
Borrower shall be made to Agent's Account, Agent's Canadian Account or Agent's
Luxembourg Account, as applicable, for the account of the Lender Group and shall
be made in immediately available funds, no later than 1:00 p.m. on the date
specified herein. Any payment received by Agent later than 1:00 p.m. shall be
deemed to have been received on the following Business Day and any applicable
interest or fee shall continue to accrue until (but not including) such
following Business Day.
(ii)    Unless Agent receives notice from Administrative Borrower prior to the
date on which any payment is due to the Lenders that Borrowers will not make
such payment in full as and when required, Agent may assume that Borrowers have
made (or will make) such payment in full to Agent on such date in immediately
available funds and Agent may (but shall not be so required), in reliance upon
such assumption, distribute to each Lender on such due date an amount equal to
the amount then due such Lender. If and to the extent Borrowers do not make such
payment in full to Agent on the date when due, each Lender severally shall repay
to Agent on demand such amount distributed to such Lender, together with
interest thereon at the Defaulting Lender Rate for each day from the date such
amount is distributed to such Lender until the date repaid.
(iii)    All payments in respect of the Canadian Obligations of Canadian Loan
Parties shall be applied first to Canadian Obligations denominated in the same
currency as the payments received and second to the Canadian Obligations
denominated in the other currency; provided, that, Agent may, at its option (but
is not obligated to), convert such currency received to the currency in which
the Canadian Obligations are denominated at the Exchange Rate calculated by
Agent in good faith on such date and Borrowers shall pay the costs of such
conversion (or Agent may, at its option, charge such costs to the loan account
of any Borrower maintained by such Agent).
(b)    Apportionment and Application.
(i)    So long as no Application Event has occurred and is continuing and except
as otherwise provided herein, all principal and interest payments received by
Agent shall be apportioned ratably among the Lenders (according to the unpaid
principal balance of the Obligations to which such payments relate held by each
Lender) entitled to such payments and all payments of fees and expenses received
by Agent (other than fees or expenses that are for Agent's separate account or
for the separate account of the Issuing Lender) shall be apportioned ratably
among the Lenders having a Pro Rata Share of the type of Commitment or
Obligation to which a particular fee or expense relates. All payments to be made
hereunder by Borrowers shall be remitted to Agent and all such payments, and all
proceeds of Collateral received by Agent, shall be applied (subject to the Term
Loan Intercreditor Agreement), so long as no Application Event has occurred and
is continuing, to reduce the balance of the Revolving Loans outstanding and,
thereafter, to Borrowers (to be wired to the Designated Account) or such other
Person entitled thereto under applicable law (subject to Section 2.3(b)(vi) and
Section 2.3(e)).
(ii)    At any time that an Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, subject
to the Term Loan Intercreditor Agreement, all payments remitted to Agent in
respect of the US Obligations and all proceeds of US Collateral received by
Agent shall be applied as follows:
(A)    first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full,
(B)    second, to pay any fees then due to Agent (in its capacity as Agent and
not as Lender) under the Loan Documents until paid in full,
(C)    third, to pay interest due in respect of all Protective Advances made for
the account of US Loan Parties until paid in full,
(D)    fourth, to pay principal due in respect of all Protective Advances made
for the account of US Borrowers until paid in full,
(E)    fifth, ratably, to pay any Lender Group Expenses (including cost or
expense reimbursements) or indemnities then due to any of the US Lenders under
the Loan Documents, until paid in full,
(F)    sixth, ratably, to pay any fees then due to any of the US Lenders under
the Loan Documents until paid in full,
(G)    seventh, to pay interest accrued in respect of the US Swing Loans until
paid in full,
(H)    eighth, to pay the principal of all US Swing Loans until paid in full,
(I)    ninth, ratably, to pay interest accrued in respect of the US Revolving
Loans (other than Protective Advances) until paid in full,
(J)    tenth, ratably (1) to Agent, for the account of Agent and Lenders, to pay
the principal of all US Revolving Loans until paid in full, and (2) to Agent, to
be held by Agent, for the benefit of Issuing Lender (and for the ratable benefit
of each of the US Lenders that have an obligation to pay to Agent, for the
account of the Issuing Lender, a share of each US Letter of Credit
Disbursement), as cash collateral in an amount up to one hundred three percent
(103%) of the US Letter of Credit Usage (to the extent permitted by applicable
law, such cash collateral shall be applied to the reimbursement of any US Letter
of Credit Disbursement as and when such disbursement occurs and, if a US Letter
of Credit expires undrawn, the cash collateral held by Agent in respect of such
US Letter of Credit shall, during the continuation of an Application Event, to
the extent permitted by applicable law, be reapplied pursuant to this
Section 2.3(b)(ii), beginning with clause (A) hereof),
(K)    eleventh, to pay any other US Obligations other than Bank Product
Obligations,
(L)    twelfth, to pay Canadian Obligations other than Bank Product Obligations
in the order and priority set forth in clause (iii) below,
(M)    thirteenth, to pay Luxembourg Obligations other than Bank Product
Obligations in the order and priority set forth in clause (iv) below,
(N)    fourteenth, to pay any other US Obligations (including being paid,
ratably, to the Bank Product Providers on account of all amounts then due and
payable in respect of Bank Product Obligations, with any balance to be paid to
Agent, to be held by Agent, for the ratable benefit of the Bank Product
Providers, as cash collateral (which cash collateral may be released by Agent to
the applicable Bank Product Provider and applied by such Bank Product Provider
to the payment or reimbursement of any amounts due and payable with respect to
Bank Product Obligations owed to the applicable Bank Product Provider as and
when such amounts first become due and payable and, if and at such time as all
such Bank Product Obligations are paid or otherwise satisfied in full, the cash
collateral held by Agent in respect of such Bank Product Obligations shall be
reapplied pursuant to this Section 2.3(b)(ii), beginning with clause (A)
hereof),
(O)    fifteenth, to pay Canadian Obligations in respect of Bank Product
Obligations as set forth in clause (M) of clause (iii) below,
(P)    sixteenth, to pay Luxembourg Obligations in respect of Bank Product
Obligations as set forth in clause (M) of clause (iv) below, and
(Q)    seventeenth, to US Borrowers (to be wired to the Designated Account) or
such other Person entitled thereto under applicable law.
(iii)    At any time that an Application Event has occurred and is continuing
and except as otherwise provided herein with respect to Defaulting Lenders,
subject to Section 2.3(b)(ix) below, all payments remitted to Agent in respect
of the Canadian Obligations and all proceeds of Canadian Collateral received by
Agent shall be applied as follows:
(A)    first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full,
(B)    second, to pay any fees then due to Agent under the Loan Documents until
paid in full,
(C)    third, to pay interest due in respect of all Protective Advances made for
the account of Canadian Borrowers until paid in full,
(D)    fourth, to pay the principal of all Protective Advances made for the
account of Canadian Borrowers until paid in full,
(E)    fifth, ratably, to pay any Lender Group Expenses (including cost or
expense reimbursements) or indemnities then due to any of the Canadian Lenders
under the Loan Documents, until paid in full,
(F)    sixth, ratably, to pay any fees then due to any of the Canadian Lenders
under the Loan Documents until paid in full,
(G)    seventh, to pay interest accrued in respect of the Canadian Swing Loans
until paid in full,
(H)    eighth, to pay the principal of all Canadian Swing Loans until paid in
full,
(I)    ninth, ratably, to pay interest accrued in respect of the Canadian
Revolving Loans (other than Protective Advances) until paid in full,
(J)    tenth, ratably (i) to Agent, for the account of Agent and Canadian
Lenders, to pay the principal of all Canadian Revolving Loans until paid in
full, and (ii) to Agent, to be held by Agent, for the benefit of Issuing Lender
(and for the ratable benefit of each of the Canadian Lenders that have an
obligation to pay to Agent, for the account of the Issuing Lender, a share of
each Canadian Letter of Credit Disbursement), as cash collateral in an amount up
to one hundred three percent (103%) of the Canadian Letter of Credit Usage (to
the extent permitted by applicable law, such cash collateral shall be applied to
the reimbursement of any Canadian Letter of Credit Disbursement as and when such
disbursement occurs and, if a Canadian Letter of Credit expires undrawn, the
cash collateral held by Agent in respect of such Canadian Letter of Credit
shall, during the continuation of an Application Event, to the extent permitted
by applicable law, be reapplied pursuant to this Section 2.4(b)(iii), beginning
with clause (A) hereof),
(K)    eleventh, to pay any other Canadian Obligations other than Bank Product
Obligations,
(L)    twelfth, to pay Luxembourg Obligations other than Bank Product
Obligations in the order and priority set forth in clause (iv) below,
(M)    thirteenth, to pay any other Canadian Obligations (including being paid,
ratably, to the Bank Product Providers on account of all amounts then due and
payable in respect of Bank Product Obligations, with any balance to be paid to
Agent, to be held by Agent, for the ratable benefit of the Bank Product
Providers, as cash collateral (which cash collateral may be released by Agent to
the applicable Bank Product Provider and applied by such Bank Product Provider
to the payment or reimbursement of any amounts due and payable with respect to
Bank Product Obligations owed to the applicable Bank Product Provider as and
when such amounts first become due and payable and, if and at such time as all
such Bank Product Obligations are paid or otherwise satisfied in full, the cash
collateral held by Agent in respect of such Bank Product Obligations shall be
reapplied pursuant to this Section 2.3(b)(iii), beginning with clause (A)
hereof),
(N)    fourteenth, to pay Luxembourg Obligations in respect of Bank Product
Obligations as set forth in clause (M) of clause (iv) below, and
(O)    fifteenth, to Canadian Borrowers (to be wired to the Designated Account)
or such other Person entitled thereto under applicable law.
(iv)    At any time that an Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, subject
to Section 2.3(b)(ix) below, all payments remitted to Agent in respect of the
Luxembourg Obligations and all proceeds of Luxembourg Collateral received by
Agent shall be applied as follows:
(A)    first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full,
(B)    second, to pay any fees then due to Agent under the Loan Documents until
paid in full,
(C)    third, to pay interest due in respect of all Protective Advances made for
the account of Luxembourg Borrower until paid in full,
(D)    fourth, to pay the principal of all Protective Advances made for the
account of Luxembourg Borrower until paid in full,
(E)    fifth, ratably, to pay any Lender Group Expenses (including cost or
expense reimbursements) or indemnities then due to any of the Luxembourg Lenders
under the Loan Documents, until paid in full,
(F)    sixth, ratably, to pay any fees then due to any of the Luxembourg Lenders
under the Loan Documents until paid in full,
(G)    seventh, to pay interest accrued in respect of the Luxembourg Swing Loans
until paid in full,
(H)    eighth, to pay the principal of all Luxembourg Swing Loans until paid in
full,
(I)    ninth, ratably, to pay interest accrued in respect of the Luxembourg
Revolving Loans (other than Protective Advances) until paid in full,
(J)    tenth, ratably (i) to Agent, for the account of Agent and Luxembourg
Lenders, to pay the principal of all Luxembourg Revolving Loans until paid in
full, and (ii) to Agent, to be held by Agent, for the benefit of Issuing Lender
(and for the ratable benefit of each of the Luxembourg Lenders that have an
obligation to pay to Agent, for the account of the Issuing Lender, a share of
each Luxembourg Letter of Credit Disbursement), as cash collateral in an amount
up to one hundred three percent (103%) of the Luxembourg Letter of Credit Usage
(to the extent permitted by applicable law, such cash collateral shall be
applied to the reimbursement of any Luxembourg Letter of Credit Disbursement as
and when such disbursement occurs and, if a Luxembourg Letter of Credit expires
undrawn, the cash collateral held by Agent in respect of such Luxembourg Letter
of Credit shall, during the continuation of an Application Event, to the extent
permitted by applicable law, be reapplied pursuant to this Section 2.4(b)(iv),
beginning with clause (A) hereof),
(K)    eleventh, to pay any other Luxembourg Obligations other than Bank Product
Obligations,
(L)    twelfth, to pay Canadian Obligations other than Bank Product Obligations
in the order and priority set forth in clause (iii) above,
(M)    thirteenth, to pay any other Luxembourg Obligations (including being
paid, ratably, to the Bank Product Providers on account of all amounts then due
and payable in respect of Bank Product Obligations, with any balance to be paid
to Agent, to be held by Agent, for the ratable benefit of the Bank Product
Providers, as cash collateral (which cash collateral may be released by Agent to
the applicable Bank Product Provider and applied by such Bank Product Provider
to the payment or reimbursement of any amounts due and payable with respect to
Bank Product Obligations owed to the applicable Bank Product Provider as and
when such amounts first become due and payable and, if and at such time as all
such Bank Product Obligations are paid or otherwise satisfied in full, the cash
collateral held by Agent in respect of such Bank Product Obligations shall be
reapplied pursuant to this Section 2.3(b)(iv), beginning with clause (A)
hereof),
(N)    fourteenth, to pay Canadian Obligations in respect of Bank Product
Obligations as set forth in clause (M) of clause (iii) above, and
(O)    fifteenth, to Luxembourg Borrower (to be wired to the Designated Account)
or such other Person entitled thereto under applicable law.
(v)    Agent promptly shall distribute to each Lender, pursuant to the
applicable wire instructions received from each Lender in writing, such funds as
it may be entitled to receive, subject to a Settlement delay as provided in
Section 2.2(e).
(vi)    In each instance, so long as no Application Event has occurred and is
continuing and subject to Section 2.3(e), Section 2.3(b)(i) shall not apply to
any payment made by any Borrower to Agent and specified by such Borrower to be
for the payment of specific Obligations then due and payable (or prepayable)
under any provision of this Agreement or any other Loan Document.
(vii)    For purposes of Section 2.3(b)(ii), (iii) or (iv) or Section 2.3(e),
"paid in full" of a type of Obligation means payment in cash or immediately
available funds of all amounts owing on account of such type of Obligation,
including interest accrued after the commencement of any Insolvency Proceeding,
default interest, interest on interest, fees and expense reimbursements, whether
or not any of the foregoing would be or is allowed or disallowed in whole or in
part in any Insolvency Proceeding.
(viii)    In the event of a direct conflict between the priority provisions of
this Section 2.3 and any other provision contained in this Agreement or any
other Loan Document, it is the intention of the parties hereto that such
provisions be read together and construed, to the fullest extent possible, to be
in concert with each other. In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, if the conflict relates to the provisions
of Section 2.13 and this Section 2.3, then the provisions of Section 2.13 shall
control and govern, and if otherwise, then the terms and provisions of this
Section 2.3 shall control and govern.
(ix)    Notwithstanding anything to the contrary contained in this Agreement or
the other Loan Documents to the contrary, (i) Canadian Loan Parties and
Luxembourg Borrower shall not be liable for any US Obligations, (ii) no Liens
granted by Canadian Loan Parties or Luxembourg Borrower under any of the Loan
Documents shall secure any US Obligations, (iii) no amounts payable on account
of the Canadian Obligations or Luxembourg Obligations shall be payable to
Agent's Account, and (iv) no US Obligations shall be charged to the Canadian
Loan Account or Luxembourg Loan Account.
(c)    Reduction of Commitments.
(i)    The US Commitments, the Canadian Commitments and the Luxembourg
Commitments shall terminate on the Maturity Date.
(ii)    US Borrowers may reduce the US Commitments to an amount not less than
the sum of (A) the US Revolver Usage as of such date, plus (B) the principal
amount of all US Revolving Loans not yet made as to which a request has been
given by Borrowers under Section 2.2(a), plus (C) the amount of all US Letters
of Credit not yet issued as to which a request has been given by Borrowers
pursuant to Section 2.9(a); provided that at any time the US Commitments are
reduced to zero the Canadian Commitments and Luxembourg Commitments shall
automatically be reduced to zero.
(iii)    Canadian Borrowers may reduce the Canadian Commitments to an amount not
less than the sum of (A) the Canadian Revolver Usage as of such date, plus
(B) the principal amount of all Canadian Revolving Loans not yet made as to
which a request has been given by Borrowers under Section 2.2(a), plus (C) the
amount of all Canadian Letters of Credit not yet issued as to which a request
has been given by Borrowers pursuant to Section 2.9(a).
(iv)    Luxembourg Borrower may reduce the Luxembourg Commitments to an amount
not less than the sum of (A) the Luxembourg Revolver Usage as of such date, plus
(B) the principal amount of all Luxembourg Revolving Loans not yet made as to
which a request has been given by Borrowers under Section 2.2(a), plus (C) the
amount of all Luxembourg Letters of Credit not yet issued as to which a request
has been given by Borrowers pursuant to Section 2.9(a).
(v)    Each such reduction shall be in an amount which is not less than
$10,000,000, unless the Commitments are being reduced to zero and the amount of
the Commitments in effect immediately prior to such reduction are less than
$10,000,000, shall be made by providing not less than ten (10) Business Days
prior written notice to Agent, which notice shall specify whether such reduction
is in respect of the US Commitments, the Canadian Commitments or the Luxembourg
Commitments and shall be irrevocable. Once reduced, the Commitments may not be
increased. Each such reduction of the Commitments shall reduce the Commitments
of each Lender proportionately in accordance with its ratable share thereof.
(d)    Optional Prepayments. Borrowers may prepay the principal of any Revolving
Loan at any time in whole or in part, without premium or penalty (other than
breakage and related costs associated with LIBOR Rate Loans and BA Funding
Losses).
(e)    Mandatory Prepayments.
(i)    Borrowing Base. If, at any time, (A) the US Revolver Usage on such date
exceeds the lesser of the US Borrowing Base or the US Maximum Credit, (B) the
Canadian Revolver Usage on such date exceeds the lesser of the Canadian
Borrowing Base or the Canadian Maximum Credit or (C) the Luxembourg Revolver
Usage on such date exceeds the lesser of the Luxembourg Borrowing Base or the
Luxembourg Maximum Credit (any such excess being referred to as the
"Overadvance"), then the US Borrowers, Canadian Borrowers or Luxembourg
Borrower, as applicable, shall promptly, but in any event, within one
(1) Business Day, prepay the Obligations in accordance with Section 2.3(f) in an
aggregate amount equal to any such excess, as applicable, except as otherwise
provided in Section 2.2(d). Notwithstanding anything to the contrary set forth
in this Agreement or any of the other Loan Documents, Administrative Borrower
and the other Borrowers shall not request, and Agent and Lenders shall not be
required to make or provide, Revolving Loans or Letters of Credit, at any time
that there exists an Overadvance (but without limiting the obligations of
Lenders to have participations or to settle in respect of Overadvances or
Protective Advances permitted hereunder).
(ii)    Indebtedness. Subject to the Term Loan Intercreditor Agreement, at any
time during a Cash Dominion Event, within one (1) Business Day of the date of
incurrence by any Loan Party of any Indebtedness (other than Permitted
Indebtedness), Borrowers shall prepay the outstanding principal amount of the
Obligations in an amount equal to one hundred percent (100%) of the Net Cash
Proceeds received by such Person in connection with such incurrence. The
provisions of this Section 2.3(e)(ii) shall not be deemed to constitute consent
to any such incurrence otherwise prohibited by the terms and conditions of this
Agreement.
(iii)    Reserved.
(iv)    Proceeds of Life Insurance Policies. Within one (1) Business Day of the
date of receipt by any Loan Party, any of its Subsidiaries, or Agent of any
proceeds of any Eligible Life Insurance Policy, whether such proceeds are
received as a result of the death of a Person covered thereby, the surrender and
termination of such policy, a policy loan taken out under such policy, or
otherwise, 100% of such proceeds shall be used first to prepay the outstanding
principal amount of the Obligations and second, subject to the terms of any
applicable Life Insurance Assignment, any additional proceeds shall be returned
to the Borrowers. The provisions of this Section 2.3(e)(iv) shall not be deemed
to constitute consent to any action otherwise prohibited by the terms and
conditions of this Agreement.
(v)    Cash Dominion Event; Luxembourg Cash Dominion Event.
(A)    Upon the occurrence and during the continuance of a Cash Dominion Event,
subject to the Term Loan Intercreditor Agreement, Borrowers will apply the
proceeds of Collateral and Collections to the Obligations as set forth in
Section 2.3(b)(i) with (A) proceeds of Collateral and Collections of US Loan
Parties applied first to US Revolving Loans until paid in full, second to
Canadian Revolving Loans until paid in full and third to Luxembourg Revolving
Loans and (B) proceeds of Collateral and Collections of Canadian Loan Parties
applied first to Canadian Revolving Loans until paid in full and second to
Luxembourg Revolving Loans, or if applicable, pursuant to Section 2.3(b)(ii) or
Section 2.3(b)(iii).
(B)    Upon the occurrence and during the continuance of a Luxembourg Cash
Dominion Event, Borrowers will apply the proceeds of Collateral and Collections
of Luxembourg Borrower to the Luxembourg Obligations as set forth in Section
2.3(b)(i) first to the Luxembourg Revolving Loans until paid in full and second
to Canadian Revolving Loans, or if applicable, pursuant to Section 2.3(b)(iv).
(vi)    Generally. The mandatory prepayments required under Section 2.3(e) shall
not result in a permanent reduction in the Commitments.

2.4.    Interest Rates: Rates, Payments, and Calculations.
(a)    Interest Rates. Except as provided in Section 2.4(b), all Obligations
(except for undrawn Letters of Credit) that have been charged to the Loan
Account pursuant to the terms hereof shall bear interest on the Daily Balance
thereof as follows:
(i)    if the relevant Obligation is a LIBOR Rate Loan, at a per annum rate
equal to the LIBOR Rate plus the Applicable Margin for LIBOR Rate Loans,
(ii)    if the relevant Obligation is a BA Rate Loan, at a rate per annum equal
to the BA Rate plus the Applicable Margin for BA Rate Loans,
(iii)    if the relevant Obligation is a EURIBOR Rate Loan, at a rate per annum
equal to EURIBOR plus the Applicable Margin for EURIBOR Rate Loans,
(iv)    if the relevant Obligation is a Base Rate Loan, at a rate per annum
equal to the Base Rate plus the Applicable Margin for the Base Rate Loans, and
(v)    otherwise, at a per annum rate equal to the Base Rate plus the Applicable
Margin for Base Rate Loans.
(b)    Default Rate. Upon the occurrence and during the continuation of an Event
of Default and at the written election of the Required Lenders,
(i)    all Obligations (except for undrawn Letters of Credit) that have been
charged to the Loan Account pursuant to the terms hereof shall, upon two (2)
Business Days' prior written notice by Agent to Administrative Borrower, bear
interest on the Daily Balance thereof at a per annum rate equal to two (2)
percentage points above the per annum rate otherwise applicable thereunder, and
(ii)    the Letter of Credit fee provided for in Section 2.8(b) shall, upon two
(2) Business Days' prior written notice by Agent to Administrative Borrower, be
increased to two (2) percentage points above the per annum rate otherwise
applicable hereunder.
(c)    Payment. (i) Except to the extent expressly provided to the contrary, all
interest (including interest on EURIBOR Rate Loans) and all fees (other than
Letter of Credit fees payable hereunder and all fronting fees and all
commissions, other fees, charges and expenses provided for in Section 2.9(i))
payable hereunder or under any of the other Loan Documents and all costs and
expenses payable hereunder or under any of the other Loan Documents shall be due
and payable, in arrears, on the first day of each month at any time that
Obligations or Commitments are outstanding, and (ii) all Letter of Credit fees
payable hereunder, and all fronting fees and all commissions, other fees,
charges and expenses provided for in Section 2.9(i) shall be due and payable, in
arrears, on the first Business Day of each month. Each Borrower hereby
authorizes Agent to (i) without prior notice, charge to the Loan Account all
interest and recurring fees when due and payable hereunder or under any of the
other Loan Documents or (ii) charge to the Loan Account costs, expenses and
other amounts when due and payable, upon two (2) Business Days' prior notice to
Administrative Borrower, provided, that such notice shall not be required at any
time during a Cash Dominion Event. All such items properly charged to (i) the US
Loan Account shall thereupon constitute US Revolving Loans hereunder and shall
initially accrue interest at the rate then applicable to US Revolving Loans that
are Base Rate Loans (unless and until converted into LIBOR Rate Loans in
accordance with the terms of this Agreement), (ii) the Canadian Loan Account
shall thereupon constitute Canadian Revolving Loans hereunder and shall
initially accrue interest at the rate applicable to Canadian Revolving Loans
that are Base Rate Loans (unless and until converted into LIBOR Rate Loans or BA
Rate Loans, as applicable, in accordance with the terms of this Agreement) or
(iii) the Luxembourg Loan Account shall thereupon constitute Luxembourg
Revolving Loans hereunder and shall accrue interest at the rate applicable to
Luxembourg Revolving Loans that are EURIBOR Rate Loans.
(d)    Computation. Interest and fees shall be calculated on the basis of (i) in
the case of LIBOR Rate Loans, EURIBOR Rate Loans and fees, a three hundred sixty
(360) day year, (ii) in the case of BA Rate Loans, a three hundred and
sixty-five (365) day year, and (iii) in the case of Base Rate Loans, a three
hundred and sixty-five (365) or three hundred and sixty-six (366) day year, as
applicable, and in each case based on actual days elapsed. The interest rate on
non-contingent Obligations (other than LIBOR Rate Loans, EURIBOR Rate Loans and
BA Rate Loans) shall increase or decrease by an amount equal to each increase or
decrease in the Base Rate effective on the date any change in such Base Rate is
effective. For purposes of disclosure under the Interest Act (Canada), where
interest is calculated pursuant hereto at a rate based upon a year of three
hundred sixty (360), three hundred and sixty-five (365) or three hundred and
sixty-six (366) days, as the case may be (the "First Rate"), the rate or
percentage of interest on a yearly basis is equivalent to such First Rate
multiplied by the actual number of days in the year divided by three hundred
sixty (360), three hundred and sixty-five (365) or three hundred and sixty-six
(366), as the case may be.
(e)    Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Each Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, that, anything contained herein to the
contrary notwithstanding, if such rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, ipso facto, as of the
date of this Agreement, Borrowers are and shall be liable only for the payment
of such maximum amount as is allowed by law, and payment received from Borrowers
in excess of such legal maximum, whenever received, shall be applied to reduce
the principal balance of the Obligations to the extent of such excess.

Crediting Payments. The receipt of any payment item by Agent shall not be
considered a payment on account unless such payment item is a wire transfer of
immediately available federal funds made to Agent's Account, Agent's Canadian
Account or Agent's Luxembourg Account, as applicable, or unless and until such
payment item is honored when presented for payment. Should any payment item not
be honored when presented for payment, then Borrowers shall be deemed not to
have made such payment and interest shall be calculated accordingly. Anything to
the contrary contained herein notwithstanding, any payment item shall be deemed
received by Agent only if it is received into Agent's Account, Agent's Canadian
Account or Agent's Luxembourg Account, as applicable, on a Business Day on or
before 1:00 p.m. If any payment item is received into Agent's Account, Agent's
Canadian Account or Agent's Luxembourg Account, as applicable, on a non-Business
Day or after 1:00 p.m. on a Business Day, it shall be deemed to have been
received by Agent as of the opening of business on the immediately following
Business Day.

Designated Account. Agent is authorized to make the Revolving Loans, and Issuing
Lender is authorized to issue the Letters of Credit, under this Agreement based
upon telephonic or other instructions received from anyone purporting to be an
Authorized Person and reasonably believed by Agent to be an Authorized Person
or, without instructions, if pursuant to Section 2.4(c). Borrowers agree to
establish and maintain the Designated Account with the Designated Account Bank
for the purpose of receiving the proceeds of the Revolving Loans requested by
Borrowers and made by Agent or the Lenders hereunder. Unless otherwise agreed by
Agent and Borrowers, any Revolving Loan or Swing Loan requested by Borrowers and
made by Agent or the Lenders hereunder shall be made to the Designated Account.

Maintenance of Loan Account; Statements of Obligations. Agent shall maintain an
account on its books in the name of US Borrowers (the "US Loan Account") on
which US Borrowers will be charged with all US Revolving Loans (including
Protective Advances, Overadvances and Swing Loans) made by Agent, Swing Lender,
or the Lenders to US Borrowers or for US Borrowers' account, the US Letters of
Credit issued or arranged by Issuing Lender for US Borrowers' account, and with
all other payment Obligations hereunder or under the other Loan Documents due
and owing by US Loan Parties, including, accrued interest, fees and expenses,
and Lender Group Expenses. Agent shall maintain an account on its books in the
name of Canadian Borrowers (the "Canadian Loan Account") on which Canadian
Borrowers will be charged with all Canadian Revolving Loans (including
Protective Advances and Overadvances) made by Agent or the Lenders to Canadian
Borrowers or for Canadian Borrowers' account, the Canadian Letters of Credit
issued or arranged by Issuing Lender for Canadian Borrowers' account, and with
all other payment Obligations hereunder or under the other Loan Documents due
and owing by Canadian Loan Parties, including, accrued interest, fees and
expenses, and Lender Group Expenses. Agent shall maintain an account on its
books in the name of Luxembourg Borrower (the "Luxembourg Loan Account") on
which Luxembourg Borrower will be charged with all Luxembourg Revolving Loans
(including Protective Advances and Overadvances) made by Agent or the Lenders to
Luxembourg Borrower or for Luxembourg Borrower's account, the Luxembourg Letters
of Credit issued or arranged by Issuing Lender for Luxembourg Borrower's
account, and with all other payment Obligations hereunder or under the other
Loan Documents due and owing by Luxembourg Borrower, including, accrued
interest, fees and expenses, and Lender Group Expenses. In accordance with
Section 2.5, the US Loan Account shall be credited with all payments received by
Agent from US Borrowers or for any US Borrower's account, the Canadian Loan
Account shall be credited with all payments received by Agent from Canadian
Borrowers or for any Canadian Borrower's account, and the Luxembourg Loan
Account shall be credited with all payments received by Agent from Luxembourg
Borrower or for Luxembourg Borrower's account. Agent shall render monthly
statements regarding the Loan Account to Borrowers, including principal,
interest, fees, Overadvances and Protective Advances and including an
itemization of all charges and expenses constituting Lender Group Expenses
owing, and such statements, absent manifest error, shall be conclusively
presumed to be correct and accurate and constitute an account stated between
Borrowers and the Lender Group unless, within thirty (30) days after receipt
thereof by Borrowers, Borrowers shall deliver to Agent written objection thereto
describing the error or errors contained in any such statements.

2.8.    Fees.
(a)    Agent Fees. Borrowers shall pay to Agent the fees set forth in the Fee
Letter as and when due and payable under the terms thereof.
(b)    Letter of Credit Fee. Borrowers shall pay Agent (for the ratable benefit
of the Lenders) a Letter of Credit fee (in addition to the charges, commissions,
fees, and costs set forth in Section 2.9(i)) which shall accrue at a per annum
rate equal to the Applicable Margin for LIBOR Rate Loans or EURIBOR Rate Loans,
as applicable, times the Daily Balance of the undrawn amount of all outstanding
Letters of Credit.
(c)    Unused Line Fee. US Borrowers shall pay to Agent, for the account of
Lenders, a monthly unused line fee payable in arrears on the first day of each
month and on the Payoff Date, in an amount equal to 0.30% per annum multiplied
by (A) the aggregate amount of the Maximum Credit minus (B) the average Daily
Balance of the US Revolver Usage (other than Swing Loans) plus the Canadian
Revolver Usage during the immediately preceding calendar month (or portion
thereof) plus the Luxembourg Revolver Usage during the immediately preceding
calendar month (or portion thereof).

Letters of Credit.
(a)    Subject to the terms and conditions of this Agreement, upon the request
of Administrative Borrower made in accordance herewith, and prior to the
Maturity Date, the Issuing Lender agrees to issue, or to cause an Underlying
Issuer (including, as Issuing Lender's agent) to issue, a requested standby
Letter of Credit or commercial Letter of Credit for the account of any Borrower,
which Letter of Credit may be related to the business of any Subsidiary of
Parent; provided, that, to the extent a Letter of Credit is for the benefit of,
or in connection with, the business of a Non-Loan Party (other than in the case
of a Letter of Credit for the benefit of the business of Parent and its
Subsidiaries generally), as of the date of the issuance of such Letter of Credit
and after giving effect thereto, (i) the Borrower for whose account the Letter
of Credit is issued would be permitted to make a Permitted Investment in such
Non-Loan Party under clause (d)(ii)(D) of the definition of Permitted
Investments, such that all of the conditions set forth in clause (d)((ii)(D) of
the definition of Permitted Investments shall be satisfied as to any such Letter
of Credit, treating such Letter of Credit as a Permitted Investment for this
purpose (except for the conditions in clauses (2) and (4) of such clause
(d)(ii)(D)), and (ii) the sum of (A) the aggregate amount of all such Letters of
Credit, plus (B) the maximum amount of the liability of Parent and the
Restricted Subsidiaries under all guarantees of leases of Non-Loan Parties under
clause (j) of the definition of Permitted Investments, shall not exceed
$50,000,000 outstanding at any one time. If Issuing Lender, at its option,
elects to cause an Underlying Issuer to issue a requested Letter of Credit, then
Issuing Lender agrees that it will enter into arrangements relative to the
reimbursement of such Underlying Issuer (which may include, among, other means,
by becoming an applicant with respect to such Letter of Credit or entering into
undertakings which provide for reimbursements of such Underlying Issuer with
respect to such Letter of Credit; each such obligation or undertaking,
irrespective of whether in writing, a "Reimbursement Undertaking") with respect
to Letters of Credit issued by such Underlying Issuer. By submitting a request
to Issuing Lender for the issuance of a Letter of Credit, Borrowers shall be
deemed to have requested that Issuing Lender issue or that an Underlying Issuer
issue the requested Letter of Credit and to have requested Issuing Lender to
issue a Reimbursement Undertaking with respect to such requested Letter of
Credit if it is to be issued by an Underlying Issuer (it being expressly
acknowledged and agreed by each Borrower that Borrowers are and shall be deemed
to be applicants (within the meaning of Section 5‑102(a)(2) of the Code) with
respect to each Underlying Letter of Credit). Each request for the issuance of a
Letter of Credit, or the amendment, renewal, or extension of any outstanding
Letter of Credit, shall be (1) irrevocable and made in writing by an Authorized
Person, and delivered to Agent and the Issuing Lender via hand delivery,
telefacsimile, or other electronic method of transmission reasonably acceptable
to the Issuing Lender and reasonably in advance of the requested date of
issuance, amendment, renewal, or extension, and (2) subject to Issuing Lender's
authentication procedures. Each such request shall be in form and substance
reasonably satisfactory to the Issuing Lender and (i) shall specify (A) the
amount of such Letter of Credit and whether such Letter of Credit shall be a US
Letter of Credit, a Canadian Letter of Credit or a Luxembourg Letter of Credit,
(B) in the case of a Canadian Letter of Credit, whether such Canadian Letter of
Credit shall be denominated in US Dollars or Canadian Dollars, (C) the date of
issuance, amendment, renewal, or extension of such Letter of Credit, (D) the
proposed expiration date of such Letter of Credit, (E) the name and address of
the beneficiary of the Letter of Credit, and (F) such other information
(including, the conditions of drawing, and in the case of an amendment, renewal,
or extension, identification of the Letter of Credit to be so amended, renewed,
or extended) as shall be necessary to prepare, amend, renew, or extend such
Letter of Credit, and (ii) shall be accompanied by such Issuer Documents as the
Issuing Lender may request or require, to the extent that such requests or
requirements are consistent with the Issuer Documents that Issuing Lender
generally requests for Letters of Credit in similar circumstances. Issuing
Lender's records of the content of any such request will be conclusive absent
manifest error. Each US Letter of Credit shall be denominated in US Dollars.
Anything contained herein to the contrary notwithstanding, the Issuing Lender
shall not be required to issue or cause the issuance of a Letter of Credit or to
issue a Reimbursement Undertaking in respect of an Underlying Letter of Credit,
in either case, that supports the obligations of a Loan Party in respect of a
lease of Real Property or an employment contract, (a) in the case of a Letter of
Credit in connection with such a lease, in an amount greater than the amount
equal to (A) the amount of rent under such lease, without acceleration, for the
greater of (1) one year or (2) the amount equal to fifteen percent (15%) of the
rent for the then remaining term of such lease, but not to exceed three (3)
years, minus (B) the amount of any cash or other collateral to secure the
obligations of a Loan Party in respect of such lease and (b) in the case of a
Letter of Credit in connection with an employment contract, in an amount greater
than the compensation provided by such contract, without acceleration, for a one
year period.
(b)    The Issuing Lender shall have no obligation to issue a Letter of Credit
or a Reimbursement Undertaking in respect of an Underlying Letter of Credit, in
either case, if any of the following would result after giving effect to the
requested issuance:
(i)    the US Letter of Credit Usage would exceed the US Borrowing Base less the
outstanding amount of US Revolving Loans (including Swing Loans),
(ii)    the US Letter of Credit Usage would exceed $50,000,000 minus the sum of
the amount of Canadian Letter of Credit Usage and the amount of Luxembourg
Letter of Credit Usage at such time,
(iii)    the US Letter of Credit Usage would exceed the US Maximum Credit less
the outstanding amount of US Revolving Loans (including Swing Loans),
(iv)    the Canadian Letter of Credit Usage would exceed the Canadian Borrowing
Base less the outstanding amount of Canadian Revolving Loans,
(v)    the Canadian Letter of Credit Usage would exceed $5,000,000,
(vi)    the Canadian Letter of Credit Usage would exceed the Canadian Maximum
Credit less the outstanding amount of Canadian Revolving Loans,
(vii)    the Luxembourg Letter of Credit Usage would exceed the Luxembourg
Borrowing Base less the outstanding amount of Luxembourg Revolving Loans,
(viii)    the Luxembourg Letter of Credit Usage would exceed $5,000,000, or
(ix)    the Luxembourg Letter of Credit Usage would exceed the Luxembourg
Maximum Credit less the outstanding amount of Luxembourg Revolving Loans.
(c)    In the event there is a Defaulting Lender as of the date of any request
for the issuance of a Letter of Credit, Issuing Lender shall not be required to
issue or arrange for such Letter of Credit to the extent (i) the Defaulting
Lender's Letter of Credit Exposure with respect to such Letter of Credit may not
be reallocated pursuant to Section 2.13(a)(iv), or (ii) Issuing Lender has not
otherwise entered into arrangements reasonably satisfactory to it and Borrowers
to eliminate Issuing Lender's risk with respect to the participation in such
Letter of Credit of the Defaulting Lender, which arrangements may include
Borrowers cash collateralizing such Defaulting Lender's Letter of Credit
Exposure in accordance with Section 2.13(a)(v). Additionally, Issuing Lender
shall have no obligation to issue or extend a Letter of Credit if (A) any order,
judgment, or decree of any Governmental Authority or arbitrator shall, by its
terms, purport to enjoin or restrain Issuing Lender from issuing such Letter of
Credit, or any law applicable to Issuing Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over Issuing Lender shall prohibit or request that Issuing Lender
refrain from the issuance of letters of credit generally or such Letter of
Credit in particular, or (B) the issuance of such Letter of Credit would violate
one or more policies of Issuing Lender applicable to letters of credit
generally.
(d)    Any Issuing Lender (other than Wells Fargo or any of its Affiliates)
shall notify Agent in writing no later than the Business Day prior to the
Business Day on which such Issuing Lender issues any Letter of Credit. In
addition, each Issuing Lender (other than Wells Fargo or any of its Affiliates)
shall, on the first Business Day of each week, submit to Agent a report
detailing the daily undrawn amount of each Letter of Credit issued by such
Issuing Lender during the prior calendar week. Borrowers and the Lender Group
hereby acknowledge and agree that all Existing Letters of Credit shall
constitute US Letters of Credit, Canadian Letters of Credit or Luxembourg
Letters of Credit (as applicable) under this Agreement on and after the
Effective Date with the same effect as if such Existing Letters of Credit were
issued by Issuing Lender or an Underlying Issuer at the request of US Borrowers,
Canadian Borrowers or Luxembourg Borrower (as applicable) on the Effective Date.
Without limiting any of their respective rights or remedies, the Issuing Lender
with respect to any such Existing Letter of Credit, and Agent and the other
Lenders, shall have recourse to (a) Parent in connection with such Existing
Letters of Credit that are US Letters of Credit to the same extent as if Parent
had been the original applicant and/or account party with respect thereto,
(b) Canadian Borrowers in connection with such Existing Letters of Credit that
are Canadian Letters of Credit to the same extent as if Canadian Borrowers had
been the original applicants and/or account parties with respect thereto and
(c) Luxembourg Borrower in connection with such Existing Letters of Credit that
are Luxembourg Letters of Credit to the same extent as if Luxembourg Borrower
had been the original applicants and/or account parties with respect thereto.
Each Letter of Credit shall be in form and substance reasonably acceptable to
the Issuing Lender. If Issuing Lender makes a payment under a US Letter of
Credit or an Underlying Issuer makes a payment under a US Underlying Letter of
Credit, US Borrowers shall pay to Agent an amount equal to the applicable US
Letter of Credit Disbursement on (i) the date such US Letter of Credit
Disbursement is made, if Administrative Borrower has received notice of such US
Letter of Credit Disbursement prior to 11:00 a.m. on such date, or (ii) the next
Business Day if such notice is not received prior to 11:00 a.m. on such date and
in the absence of such payment, the amount of the US Letter of Credit
Disbursement immediately and automatically shall be deemed to be a US Revolving
Loan hereunder (notwithstanding any failure to satisfy any condition precedent
set forth in Section 3) and, initially, shall bear interest at the rate then
applicable to US Revolving Loans that are Base Rate Loans. If Issuing Lender
makes a payment under a Canadian Letter of Credit or an Underlying Issuer makes
a payment under a Canadian Underlying Letter of Credit, Canadian Borrowers shall
pay to Agent an amount equal to the applicable Canadian Letter of Credit
Disbursement on (i) the date such Canadian Letter of Credit Disbursement is
made, if Administrative Borrower has received notice of such Canadian Letter of
Credit Disbursement prior to 11:00 a.m. on such date, or (ii) the next Business
Day if such notice is not received prior to 11:00 a.m. on such date and, in the
absence of such payment on the date when due, the amount of the Canadian Letter
of Credit Disbursement immediately and automatically shall be deemed to be a
Canadian Revolving Loan hereunder (notwithstanding any failure to satisfy any
condition precedent set forth in Section 3) and, initially, unless later
converted to BA Rate Loans, shall bear interest at the rate then applicable to
Canadian Revolving Loans that are Base Rate Loans. If Issuing Lender makes a
payment under a Luxembourg Letter of Credit or an Underlying Issuer makes a
payment under a Luxembourg Underlying Letter of Credit, Luxembourg Borrower
shall pay to Agent an amount equal to the applicable Luxembourg Letter of Credit
Disbursement on (i) the date such Luxembourg Letter of Credit Disbursement is
made, if Administrative Borrower has received notice of such Luxembourg Letter
of Credit Disbursement prior to 11:00 a.m. on such date, or (ii) the next
Business Day if such notice is not received prior to 11:00 a.m. on such date
and, in the absence of such payment on the date when due, the amount of the
Luxembourg Letter of Credit Disbursement immediately and automatically shall be
deemed to be a Luxembourg Revolving Loan hereunder (notwithstanding any failure
to satisfy any condition precedent set forth in Section 3) and shall bear
interest at the rate then applicable to Luxembourg Revolving Loans that are
EURIBOR Rate Loans. If a Letter of Credit Disbursement is deemed to be a
Revolving Loan hereunder (notwithstanding any failure to satisfy any condition
precedent set forth in Section 3), Borrowers' obligation to pay the amount of
such Letter of Credit Disbursement to Issuing Lender shall be automatically
converted into an obligation to pay the resulting Revolving Loan. Promptly
following receipt by Agent of any payment from Borrowers pursuant to this
paragraph, Agent shall distribute such payment to the Issuing Lender or, to the
extent that Lenders have made payments pursuant to Section 2.9(d) to reimburse
the Issuing Lender, then to such Lenders and the Issuing Lender as their
interests may appear.
(e)    Promptly following receipt of a notice of a US Letter of Credit
Disbursement pursuant to Section 2.9(d), each Lender with a US Commitment agrees
to fund its Pro Rata Share of any US Revolving Loan deemed made pursuant to
Section 2.9(d) on the same terms and conditions as if Borrowers had requested
the amount thereof as a Revolving Loan and Agent shall promptly pay to Issuing
Lender the amounts so received by it from the Lenders. By the issuance of a US
Letter of Credit or a Reimbursement Undertaking related thereto (or an
amendment, renewal or extension of a US Letter of Credit or a Reimbursement
Undertaking related thereto) and without any further action on the part of the
Issuing Lender or the Lenders with Commitments, the Issuing Lender shall be
deemed to have granted to each Lender with a US Commitment, and each Lender with
a US Commitment shall be deemed to have purchased, a participation in each US
Letter of Credit issued by Issuing Lender and each Reimbursement Undertaking
related thereto, in an amount equal to its Pro Rata Share of such US Letter of
Credit or Reimbursement Undertaking, and each such Lender agrees to pay to
Agent, for the account of the Issuing Lender, such Lender's Pro Rata Share of
any US Letter of Credit Disbursement made by Issuing Lender or an Underlying
Issuer under the applicable US Letter of Credit. In consideration and in
furtherance of the foregoing, each Lender with a US Commitment hereby absolutely
and unconditionally agrees to pay to Agent, for the account of the Issuing
Lender, such Lender's Pro Rata Share of each US Letter of Credit Disbursement
made by Issuing Lender or an Underlying Issuer and not reimbursed by Borrowers
on the date due as provided in Section 2.9(d), or of any reimbursement payment
required to be refunded (or that Agent or Issuing Lender elects, based upon the
advice or counsel to refund) to US Borrowers for any reason. Promptly following
receipt of a notice of a Canadian Letter of Credit Disbursement pursuant to
Section 2.9(d), each Lender with a Canadian Commitment agrees to fund its Pro
Rata Share of any Canadian Revolving Loan deemed made pursuant to Section 2.9(d)
on the same terms and conditions as if Borrowers had requested the amount
thereof as a Revolving Loan and Agent shall promptly pay to Issuing Lender the
amounts so received by it from the Lenders. By the issuance of a Canadian Letter
of Credit or a Reimbursement Undertaking related thereto (or an amendment,
renewal or extension of a Letter of Credit or a Reimbursement Undertaking
related thereto) and without any further action on the part of the Issuing
Lender or the Lenders with Canadian Commitments, the Issuing Lender shall be
deemed to have granted to each Lender with a Canadian Commitment, and each
Lender with a Canadian Commitment shall be deemed to have purchased, a
participation in each Canadian Letter of Credit issued by Issuing Lender and
each Reimbursement Undertaking related thereto, in an amount equal to its Pro
Rata Share of such Canadian Letter of Credit or Reimbursement Undertaking
related thereto, and each such Canadian Lender agrees to pay to Agent, for the
account of the Issuing Lender, such Lender's Pro Rata Share of any Canadian
Letter of Credit Disbursement made by Issuing Lender or an Underlying Issuer
under the applicable Canadian Letter of Credit. In consideration and in
furtherance of the foregoing, each Lender with a Canadian Commitment hereby
absolutely and unconditionally agrees to pay to Agent, for the account of the
Issuing Lender, such Lender's Pro Rata Share of each Canadian Letter of Credit
Disbursement made by Issuing Lender or an Underlying Issuer and not reimbursed
by Borrowers on the date due as provided in Section 2.9(d), or of any
reimbursement payment required to be refunded (or that Agent or Issuing Lender
elects, based upon the advice or counsel to refund) to Canadian Borrowers for
any reason. Promptly following receipt of a notice of a Luxembourg Letter of
Credit Disbursement pursuant to Section 2.9(d), each Lender with a Luxembourg
Commitment agrees to fund its Pro Rata Share of any Luxembourg Revolving Loan
deemed made pursuant to Section 2.9(d) on the same terms and conditions as if
Borrowers had requested the amount thereof as a Revolving Loan and Agent shall
promptly pay to Issuing Lender the amounts so received by it from the Lenders.
By the issuance of a Luxembourg Letter of Credit or a Reimbursement Undertaking
related thereto (or an amendment, renewal or extension of a Letter of Credit or
a Reimbursement Undertaking related thereto) and without any further action on
the part of the Issuing Lender or the Lenders with Luxembourg Commitments, the
Issuing Lender shall be deemed to have granted to each Lender with a Luxembourg
Commitment, and each Lender with a Luxembourg Commitment shall be deemed to have
purchased, a participation in each Luxembourg Letter of Credit issued by Issuing
Lender and each Reimbursement Undertaking related thereto, in an amount equal to
its Pro Rata Share of such Luxembourg Letter of Credit or Reimbursement
Undertaking related thereto, and each such Luxembourg Lender agrees to pay to
Agent, for the account of the Issuing Lender, such Lender's Pro Rata Share of
any Luxembourg Letter of Credit Disbursement made by Issuing Lender or an
Underlying Issuer under the applicable Luxembourg Letter of Credit. In
consideration and in furtherance of the foregoing, each Lender with a Luxembourg
Commitment hereby absolutely and unconditionally agrees to pay to Agent, for the
account of the Issuing Lender, such Lender's Pro Rata Share of each Luxembourg
Letter of Credit Disbursement made by Issuing Lender or an Underlying Issuer and
not reimbursed by Borrowers on the date due as provided in Section 2.9(d), or of
any reimbursement payment required to be refunded (or that Agent or Issuing
Lender elects, based upon the advice or counsel to refund) to Luxembourg
Borrower for any reason. Each Lender with a Commitment acknowledges and agrees
that its obligation to deliver to Agent, for the account of the Issuing Lender,
an amount equal to its respective Pro Rata Share of each Letter of Credit
Disbursement pursuant to this Section 2.9(e) shall be absolute and unconditional
and such remittance shall be made notwithstanding the occurrence or continuation
of an Event of Default or Default or the failure to satisfy any condition set
forth in Section 3. If any such Lender fails to make available to Agent the
amount of such Lender's Pro Rata Share of a Letter of Credit Disbursement as
provided in this Section, such Lender shall be deemed to be a Defaulting Lender
and Agent (for the account of the Issuing Lender) shall be entitled to recover
such amount on demand from such Lender together with interest thereon at the
Defaulting Lender Rate until paid in full.
(f)    Each Borrower hereby agrees to indemnify, save, defend, and hold the
Lender Group and each Underlying Issuer harmless from any damage, loss, cost,
expense, or liability (other than Taxes, which shall be governed by Section 16),
and reasonable and documented attorneys' fees of (i) one US counsel to Agent,
(ii) one Canadian counsel to Agent, (iii) one Luxembourg counsel to Agent,
(iv) one regulatory counsel to Agent (if necessary) and (v) one local counsel in
each appropriate jurisdiction selected by Agent (if necessary) and, if an Event
of Default has occurred and is continuing (and such additional counsel is
necessary as a result of conflicts of interest), one additional counsel to the
Lender Group or any Underlying Issuer arising out of or in connection with any
Reimbursement Undertaking or any Letter of Credit; provided, that, (i) no
Borrower shall be obligated hereunder to indemnify the Lender Group, Issuing
Lender or any Underlying Issuer for any loss, cost, expense, or liability that
results from the bad faith, gross negligence or willful misconduct of the
Issuing Lender, any other member of the Lender Group, or any Underlying Issuer
as determined pursuant to a final, non-appealable order of a court of competent
jurisdiction and (ii) Canadian Borrowers and Luxembourg Borrower shall not be
obligated to indemnify for any such loss, cost, expense or liability arising
under or in connection with a US Letter of Credit. Each Borrower agrees to be
bound by the Underlying Issuer's regulations and interpretations of any Letter
of Credit or by Issuing Lender's interpretations of any Reimbursement
Undertaking, and each Borrower agrees that none of the Issuing Lender, any other
member of the Lender Group, or any Underlying Issuer shall be liable for any
error, negligence, or mistake, whether of omission or commission, in following
any Borrower's instructions or those in the Letter of Credit or any
modifications, amendments, or supplements thereto. Each Borrower understands
that the Reimbursement Undertakings may require Issuing Lender to indemnify the
Underlying Issuer for certain costs or liabilities arising out of claims by a
Borrower against such Underlying Issuer. Each Borrower hereby agrees to
indemnify, save, defend, and hold Issuing Lender and the other members of the
Lender Group harmless with respect to any loss, cost, expense (including
reasonable attorneys' fees and expenses), or liability (other than Taxes, which
shall be governed by Section 16) incurred by them as a result of the Issuing
Lender's indemnification of an Underlying Issuer; provided, that, (i) no
Borrower shall be obligated hereunder to indemnify any such person for any such
loss, cost, expense, or liability to the extent that it is caused by the bad
faith, gross negligence or willful misconduct of such person as determined
pursuant to a final, non-appealable order of a court of competent jurisdiction
and (ii) Canadian Borrowers and Luxembourg Borrower shall not be obligated to
indemnify for any such loss, cost, expense or liability arising under or in
connection with a US Letter of Credit. Each Borrower hereby acknowledges and
agrees that none of the Issuing Lender, any other member of the Lender Group, or
any Underlying Issuer shall be responsible for delays, errors, or omissions
resulting from the malfunction of equipment in connection with any Letter of
Credit.
(g)    The obligation of Borrowers to reimburse the Issuing Lender for each
drawing under each Letter of Credit shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or another Loan Document,
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that Parent or any of its Subsidiaries may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee maybe acting), the Issuing Lender or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction,
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect,
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit,
(iv)    any payment by the Issuing Lender under such Letter of Credit against
presentation of a draft or certificate that does not substantially or strictly
comply with the terms of such Letter of Credit (including, without limitation,
any requirement that presentation be made at a particular place or by a
particular time of day), or any payment made by the Issuing Lender under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit,
(v)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or discharge of, Borrowers or any of their
Subsidiaries, or
(vi)    any Event of Default shall have occurred and be continuing.
(h)    Each Borrower hereby authorizes and directs any Underlying Issuer to
deliver to the Issuing Lender all instruments, documents, and other writings and
property received by such Underlying Issuer pursuant to such Underlying Letter
of Credit and to accept and rely upon the Issuing Lender's instructions with
respect to all matters arising in connection with such Underlying Letter of
Credit and the related application.
(i)    Borrowers shall pay to the Issuing Lender, for its own account, a
fronting fee equal to one quarter of one percent (0.25%) per annum, which fee
shall be paid monthly in arrears on the first Business Day of each month. Each
Borrower acknowledges and agrees that any and all issuance charges, usage
charges, commissions, fees, and costs incurred by the Issuing Lender relating to
Underlying Letters of Credit shall be Lender Group Expenses for purposes of this
Agreement and shall be reimbursable promptly, but in any event, within one (1)
Business Day by Borrowers to Agent for the account of the Issuing Lender.
(j)    If by reason of (i) any Change in Law, or (ii) compliance by the Issuing
Lender, any other member of the Lender Group, or Underlying Issuer with any
direction, request, or requirement (irrespective of whether having the force of
law) of any Governmental Authority or monetary authority including, Regulation D
of the Federal Reserve Board as from time to time in effect (and any successor
thereto):
(i)    any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or
(ii)    there shall be imposed on the Issuing Lender, any other member of the
Lender Group, or Underlying Issuer any other condition regarding any Letter of
Credit or Reimbursement Undertaking,
and the result of the foregoing is to increase, directly or indirectly, the cost
to the Issuing Lender, any other member of the Lender Group, or an Underlying
Issuer of issuing, making, participating in, or maintaining any Reimbursement
Undertaking or Letter of Credit or to reduce the amount receivable in respect
thereof, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify Administrative Borrower, and Borrowers shall pay within thirty (30) days
after demand therefor, such amounts as Agent may specify to be necessary to
compensate the Issuing Lender, any other member of the Lender Group, or an
Underlying Issuer for such additional cost or reduced receipt, together with
interest on such amount from the date of such demand until payment in full
thereof at the rate then applicable to Base Rate Loans hereunder; provided,
that, (A) no Borrower shall be required to provide any compensation pursuant to
this Section 2.9(j) for any such amounts incurred more than one hundred eighty
(180) days prior to the date on which the demand for payment of such amounts is
first made to Borrowers and (B) if an event or circumstance giving rise to such
amounts is retroactive, then the one hundred eighty (180) day period referred to
above shall be extended to include the period of retroactive effect thereof. The
determination by Agent of any amount due pursuant to this Section 2.9(j), as set
forth in a certificate setting forth the calculation thereof in reasonable
detail, shall, in the absence of manifest or demonstrable error, be final and
conclusive and binding on all of the parties hereto.
(k)    Each standby Letter of Credit shall expire not later than the date that
is 12 months after the date of the issuance of such Letter of Credit; provided,
that any standby Letter of Credit may provide for the automatic extension
thereof for any number of additional periods each of up to one year in duration;
provided further, that with respect to any Letter of Credit which extends beyond
the Maturity Date, Letter of Credit Collateralization shall be provided therefor
on or before the date that is five Business Days prior to the Maturity Date.
Each commercial Letter of Credit shall expire on the earlier of (i) 120 days
after the date of the issuance of such commercial Letter of Credit and (ii) five
Business Days prior to the Maturity Date.
(l)    If (i) any Event of Default shall occur and be continuing, or (ii)
Availability shall at any time be less than zero, then on the Business Day
following the date when the Administrative Borrower receives notice from Agent
or the Required Lenders (or, if the maturity of the Obligations has been
accelerated, Revolving Lenders with Letter of Credit Exposure representing
greater than 50% of the total Letter Credit Exposure) demanding Letter of Credit
Collateralization pursuant to this Section 2.11(l), Borrowers shall provide
Letter of Credit Collateralization with respect to the then existing Letter of
Credit Usage. If Borrowers are required to provide Letter of Credit
Collateralization hereunder as a result of this clause (l), any cash collateral
held by Agent as a result of such Letter of Credit Collateralization shall be
returned by Agent to Borrowers promptly, but in no event later than five (5)
Business Days, after the date such condition no longer exists. If Borrowers fail
to provide Letter of Credit Collateralization as required by this Section
2.11(l), the Revolving Lenders may (and, upon direction of Agent, shall)
advance, as Revolving Loans the amount of the cash collateral required pursuant
to the Letter of Credit Collateralization provision so that the then existing
Letter of Credit Usage is cash collateralized in accordance with the Letter of
Credit Collateralization provision (whether or not the Revolver Commitments have
terminated, an Overadvance exists or the conditions in Section 3 are satisfied).
(m)    Unless otherwise expressly agreed by Issuing Lender and Borrowers when a
Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP shall apply to each standby
Letter of Credit, and (ii) the rules of the UCP shall apply to each commercial
Letter of Credit.
(n)    Issuing Lender shall be deemed to have acted with due diligence and
reasonable care if Issuing Lender's conduct is in accordance with Standard
Letter of Credit Practice or in accordance with this Agreement.
(o)    In the event of a direct conflict between the provisions of this Section
2.9 and any provision contained in any Issuer Document, it is the intention of
the parties hereto that such provisions be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Section 2.9 shall control and govern.
(p)    The provisions of this Section 2.9 shall survive the termination of this
Agreement and the repayment in full of the Obligations with respect to any
Letters of Credit that remain outstanding.
(q)    At Borrowers' costs and expense, Borrowers shall execute and deliver to
Issuing Lender such additional certificates, instruments and/or documents and
take such additional action as may be reasonably requested by Issuing Lender to
enable Issuing Lender to issue, or cause an Underlying Issuer to issue, any
Letter of Credit pursuant to this Agreement and related Issuer Document, to
protect, exercise and/or enforce Issuing Lender's rights and interests under
this Agreement or to give effect to the terms and provisions of this Agreement
or any Issuer Document. Each Borrower irrevocably appoints Issuing Lender as its
attorney-in-fact and authorizes Issuing Lender, without notice to Borrowers, to
execute and deliver ancillary documents and letters customary in the letter of
credit business that may include but are not limited to advisements,
indemnities, checks, bills of exchange and issuance documents. The power of
attorney granted by the Borrowers is limited solely to such actions related to
the issuance, confirmation or amendment of any Letter of Credit and to ancillary
documents or letters customary in the letter of credit business. This
appointment is coupled with an interest.

LIBOR Option; EURIBOR Rate Loans.
(a)    Interest and Interest Payment Dates. In lieu of having interest charged
at the rate based upon the Base Rate, US Borrowers and Canadian Borrowers shall
have the option, subject to Section 2.10(b) below (the "LIBOR Option") to have
interest on all or a portion of the Revolving Loans be charged (whether at the
time when made (unless otherwise provided herein), upon conversion from a Base
Rate Loan to a LIBOR Rate Loan, or upon continuation of a LIBOR Rate Loan as a
LIBOR Rate Loan) at a rate of interest based upon the LIBOR Rate. Interest on
LIBOR Rate Loans shall be payable on the earliest of (i) the last day of the
Interest Period applicable thereto; (ii) the date on which all or any portion of
the Obligations are accelerated pursuant to the terms hereof, or (iii) the date
on which this Agreement is terminated pursuant to the terms hereof. On the last
day of each applicable Interest Period, unless Borrowers properly have exercised
the LIBOR Option with respect thereto, the interest rate applicable to such
LIBOR Rate Loan automatically shall convert to the rate of interest then
applicable to Base Rate Loans of the same type hereunder. At any time that an
Event of Default has occurred and is continuing, at the written election of the
Required Lenders, Borrowers no longer shall have the option to request that
Revolving Loans bear interest at a rate based upon the LIBOR Rate.
(b)    LIBOR Election.
(i)    Borrowers may, at any time and from time to time, so long as
Administrative Borrower has not received a notice from Agent, after the
occurrence and during the continuance of an Event of Default, of the election of
the Required Lenders to terminate the right of Borrowers to exercise the LIBOR
Option during the continuance of such Event of Default, elect to exercise the
LIBOR Option by notifying Agent prior to 1:00 p.m. at least three (3) Business
Days prior to the commencement of the proposed Interest Period (the "LIBOR
Deadline"). Notice of Borrowers' election of the LIBOR Option for a permitted
portion of the Revolving Loans and an Interest Period pursuant to this Section
shall be made by delivery to Agent of a LIBOR Notice received by Agent before
the LIBOR Deadline, or by telephonic notice received by Agent before the LIBOR
Deadline (to be confirmed by delivery to Agent of a LIBOR Notice received by
Agent prior to 5:00 p.m. on the same day). Promptly upon its receipt of each
such LIBOR Notice, Agent shall provide a copy thereof to each of the affected
Lenders.
(ii)    Each LIBOR Notice shall be irrevocable and binding on each Borrower. In
connection with each LIBOR Rate Loan, each Borrower shall indemnify, defend, and
hold Agent and the Lenders harmless against any loss, cost, or expense actually
incurred by Agent or any Lender as a result of (A) the payment or required
assignment of any principal of any LIBOR Rate Loan other than on the last day of
an Interest Period applicable thereto (including as a result of an Event of
Default), (B) the conversion of any LIBOR Rate Loan other than on the last day
of the Interest Period applicable thereto, or (C) the failure to borrow,
convert, continue or prepay any LIBOR Rate Loan on the date specified in any
LIBOR Notice delivered pursuant hereto (such losses, costs, or expenses,
"Funding Losses"). A certificate of Agent or a Lender delivered to Borrowers
setting forth in reasonable detail any amount or amounts that Agent or such
Lender is entitled to receive pursuant to this Section 2.10 shall be conclusive
absent manifest error. Borrowers shall pay such amount to Agent or the Lender,
as applicable, within thirty (30) days of the date of its receipt of such
certificate. If a payment of a LIBOR Rate Loan on a day other than the last day
of the applicable Interest Period would result in a Funding Loss, Agent may, in
its sole discretion at the request of Borrowers, hold the amount of such payment
as cash collateral in support of the Obligations until the last day of such
Interest Period and apply such amounts to the payment of the applicable LIBOR
Rate Loan on such last day, it being agreed that Agent has no obligation to so
defer the application of payments to any LIBOR Rate Loan and that, in the event
that Agent does not defer such application, Borrowers shall be obligated to pay
any resulting Funding Losses.
(iii)    Unless Agent, in its sole discretion, agrees otherwise, Borrowers shall
have not more than ten (10) LIBOR Rate Loans, EURIBOR Rate Loans and/or BA Rate
Loans in effect at any given time. Borrowers only may exercise the LIBOR Option
for proposed LIBOR Rate Loans of at least $1,000,000.
(c)    Conversion; Prepayment. Borrowers may convert LIBOR Rate Loans to Base
Rate Loans or prepay LIBOR Rate Loans or EURIBOR Rate Loans at any time;
provided, that, in the event that LIBOR Rate Loans are converted or prepaid on
any date that is not the last day of the Interest Period applicable thereto,
including as a result of any prepayment through the required application by
Agent of proceeds of Loan Parties' Collections in accordance with Section 2.3(b)
or for any other reason, including early termination of the term of this
Agreement or acceleration of all or any portion of the Obligations pursuant to
the terms hereof, each Borrower shall indemnify, defend, and hold Agent and the
Lenders and their Participants harmless against any and all Funding Losses in
accordance with Section 2.10 (b)(ii).
(d)    Special Provisions Applicable to LIBOR Rate and EURIBOR Rate.
(i)    The LIBOR Rate and the EURIBOR Rate may be adjusted by Agent with respect
to any Lender on a prospective basis to take into account any additional or
increased costs to such Lender of maintaining or obtaining any Eurodollar
deposits or increased costs (other than Taxes which shall be governed by Section
16), in each case, due to changes in applicable law occurring subsequent to the
commencement of the then applicable Interest Period, including any Changes in
Law and changes in the reserve requirements imposed by the Board of Governors of
the Federal Reserve System (or any successor), which additional or increased
costs would increase the cost of funding or maintaining loans bearing interest
at the LIBOR Rate or EURIBOR Rate. In any such event, the affected Lender shall
give Borrowers and Agent notice of such a determination and adjustment and Agent
promptly shall transmit the notice to each other Lender and, upon its receipt of
the notice from the affected Lender, Borrowers may, by notice to such affected
Lender (A) require such Lender to furnish to Borrowers a statement setting forth
in reasonable detail the basis for adjusting such LIBOR Rate or EURIBOR Rate and
the method for determining the amount of such adjustment, or (B) repay the LIBOR
Rate Loans or EURIBOR Rate Loans of such Lender with respect to which such
adjustment is made (together with any amounts due under Section 2.10(b)(ii)).
(ii)    Subject to the provisions of Section 2.10(d)(iii) below, in the event
that any change in market conditions or Change in Law, in the reasonable opinion
of any Lender, make it unlawful or impractical for such Lender to fund or
maintain LIBOR Rate Loans or EURIBOR Rate Loans or to continue such funding or
maintaining, or to determine or charge interest rates at the LIBOR Rate or
EURIBOR Rate, such Lender shall give notice of such changed circumstances to
Agent and Borrowers and Agent promptly shall transmit the notice to each other
Lender and (A) in the case of any LIBOR Rate Loans of such Lender that are
outstanding, the date specified in such Lender's notice shall be deemed to be
the last day of the Interest Period of such LIBOR Rate Loans, (B) in the case of
EURIBOR Rate Loans of such Lender that are outstanding, commencing on the date
of such notice, interest upon EURIBOR Rate Loans of such Lender shall accrue
interest at the rate then applicable to Base Rate Loans, and (C) Borrowers shall
not be entitled to elect the LIBOR Option or request Euro Denominated Loans
until such Lender determines that it would no longer be unlawful or impractical
to do so.
(iii)    Effect of Benchmark Transition Event.
(A)    Benchmark Replacement. Notwithstanding anything to the contrary herein or
in any other Loan Document, upon the occurrence of a Benchmark Transition Event,
Agent and Administrative Borrower may amend this Agreement to replace the LIBOR
Rate or EURIBOR, as applicable, with a Benchmark Replacement, together with any
Benchmark Replacement Conforming Changes.
(B)    Any such amendment will become effective at 5:00 p.m. on the fifth (5th)
Business Day after Agent has posted such proposed amendment to all Lenders and
Administrative Borrower so long as Agent has not received, by such time, written
notice of objection to such amendment from Lenders comprising the Required
Lenders. No replacement of the LIBOR Rate or EURIBOR, as applicable, with a
Benchmark Replacement pursuant to this Section 2.10(d)(iii) will occur prior to
the applicable Benchmark Transition Start Date.
(C)    Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, Agent will have the right to amend
this Agreement to make Benchmark Replacement Conforming Changes from time to
time and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.
(D)    Notices; Standards for Decisions and Determinations. Agent will promptly
notify Administrative Borrower and the Lenders of (1) any occurrence of a
Benchmark Transition Event and its related Benchmark Replacement Date and
Benchmark Transition Start Date, (2) the implementation of any Benchmark
Replacement, (3) the effectiveness of any Benchmark Replacement Conforming
Changes and (4) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by Agent
pursuant to this Section 2.10(d)(iii) will be conclusive and binding absent
manifest error and may be made in its sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 2.10(d)(iii).
(E)    Benchmark Unavailability Period. Upon Administrative Borrower's receipt
of notice of the commencement of a Benchmark Unavailability Period,
Administrative Borrower may, (1) in the case of a Benchmark Unavailability
Period with respect to LIBOR Rate Loans, revoke any request for a borrowing of
LIBOR Rate Loans, conversion to or continuation of LIBOR Rate Loans to be made,
converted or continued during any Benchmark Unavailability Period and, failing
that, Administrative Borrower will be deemed to have converted any such request
into a request for a Borrowing of or conversion to Base Rate Loans, and (2) in
the case of a Benchmark Unavailability Period with respect to EURIBOR, revoke
any request for a borrowing of EURIBOR Rate Loans to be made during any
Benchmark Unavailability Period and, failing that, Administrative Borrower will
be deemed to have converted such request into a request for a Borrowing of Base
Rate Loans, and all then-existing Euro Denominated Loans will be deemed to have
converted to Base Rate Loans. During any Benchmark Unavailability Period, the
component of Base Rate based upon the LIBOR Rate will not be used in any
determination of the Base Rate.
(e)    No Requirement of Matched Funding. Anything to the contrary contained
herein notwithstanding, neither Agent, nor any Lender, nor any of their
Participants, is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate or EURIBOR Rate.

2.11.    Capital Requirements.
(a)    If, after the date hereof, any Lender determines that (i) any Change in
Law regarding capital or reserve requirements for banks or bank holding
companies, or (ii) compliance by such Lender or its parent bank holding company
with any guideline, request or directive of any such entity regarding capital
adequacy or liquidity (whether or not having the force of law), has the effect
of reducing the return on such Lender's or such holding company's capital as a
consequence of such Lender's Commitments hereunder to a level below that which
such Lender or such holding company could have achieved but for such Change in
Law or compliance (taking into consideration such Lender's or such holding
company's then existing policies with respect to capital adequacy and assuming
the full utilization of such entity's capital) by any amount deemed by such
Lender to be material, then such Lender may notify Administrative Borrower and
Agent thereof. Following receipt of such notice, Borrowers agree to pay such
Lender on demand the amount of such reduction of return of capital as and when
such reduction is determined, payable within thirty (30) days after presentation
by such Lender of a statement in the amount and setting forth in reasonable
detail such Lender's calculation thereof and the assumptions upon which such
calculation was based (which statement shall be deemed true and correct absent
manifest error). In determining such amount, such Lender may use any reasonable
averaging and attribution methods. Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender's right to demand such compensation; provided, that, (A) no Borrower
shall be required to compensate a Lender pursuant to this Section for any
reductions in return incurred more than one hundred eighty (180) days prior to
the date that such Lender notifies Borrowers of such Change in Law giving rise
to such reductions and of such Lender's intention to claim compensation
therefore and (B) if such claim arises by reason of a Change in Law that is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. For purposes of this
Section 2.11 (a), the Dodd-Frank Wall Street Reform and Consumer Protection, the
Basel Committee on Banking Supervision (or any successor or similar authority),
the Bank for International Settlements and all rules, regulations, orders,
requests, guidelines or directives in connection therewith are deemed to have
been enacted and become effective after the date of this Agreement.
(b)    If any Lender requests additional or increased costs referred to in
Section 2.10(d)(i) or amounts under Section 2.15(d)(i) or sends a notice under
Section 2.10(d)(ii) or Section 2.15(d)(ii) relative to changed circumstances
(any such Lender, an "Affected Lender"), then such Affected Lender shall use
reasonable efforts to promptly designate a different one of its lending offices
or to assign its rights and obligations hereunder to another of its offices or
branches, if (i) in the reasonable judgment of such Affected Lender, such
designation or assignment would eliminate or reduce amounts payable pursuant to
Section 2.10(d)(i) or Section 2.15(d)(i), as applicable, or would eliminate the
illegality or impracticality of funding or maintaining LIBOR Rate Loans, EURIBOR
Rate Loans or BA Rate Loans and (ii) in the reasonable judgment of such Affected
Lender, such designation or assignment would not subject it to any material
unreimbursed cost or expense and would not otherwise be materially
disadvantageous to it. Borrowers agree to pay all reasonable out-of-pocket costs
and expenses incurred by such Affected Lender in connection with any such
designation or assignment. If, after such reasonable efforts, such Affected
Lender does not so designate a different one of its lending offices or assign
its rights to another of its offices or branches so as to eliminate Borrowers'
obligation to pay any future amounts to such Affected Lender pursuant to
Section 2.10(d)(i) or Section 2.15(d)(i), as applicable, or to enable Borrowers
to obtain LIBOR Rate Loans, EURIBOR Rate Loans or BA Rate Loans, then Borrowers
(without prejudice to any amounts then due to such Affected Lender under
Section 2.10(d)(i) or Section 2.15(d)(i), as applicable) may, unless prior to
the effective date of any such assignment the Affected Lender withdraws its
request for such additional amounts under Section 2.10(d)(i) or
Section 2.15(d)(i), as applicable, or indicates that it is no longer unlawful or
impractical to fund or maintain LIBOR Rate Loans, EURIBOR Rate Loans or BA Rate
Loans, may seek a substitute Lender reasonably acceptable to Agent to purchase
the Obligations owed to such Affected Lender and such Affected Lender's
Commitments hereunder (a "Replacement Lender"), and if such Replacement Lender
agrees to such purchase, such Affected Lender shall assign to the Replacement
Lender its Obligations and Commitments, pursuant to an Assignment and Acceptance
Agreement, and upon such purchase by the Replacement Lender, such Replacement
Lender shall be deemed to be a "Lender" for purposes of this Agreement and such
Affected Lender shall cease to be a "Lender" for purposes of this Agreement.

2.12.    Increase in US Maximum Credit or Canadian Maximum Credit.
(a)    Administrative Borrower may, at any time, deliver a written request to
Agent to increase the US Maximum Credit or the Canadian Maximum Credit, as
applicable. Any such written request shall specify the amount of the increase in
the US Maximum Credit or the Canadian Maximum Credit, as applicable, that
Borrowers are requesting, provided, that, (i) the aggregate amount of all such
increases which result in an increase to the US Maximum Credit or the Maximum
Credit shall not exceed $50,000,000 (for the sake of clarity, it is understood
that increases solely to the Canadian Maximum Credit shall not count against
such $50,000,000 cap), (ii) any such request shall be for an increase of not
less than $10,000,000, (iii) any such request shall be irrevocable, (iv) in no
event shall there be more than four (4) such increases during the term of this
Agreement, and (v) no Event of Default shall exist or have occurred and be
continuing.
(b)    Upon the receipt by Agent of any such written request, Agent shall notify
each of the US Lenders or each of the Canadian Lenders, as applicable, of such
request and each US Lender and each Canadian Lender, as applicable, shall have
the option (but not the obligation) to increase the amount of its US Commitment
or Canadian Commitment, as applicable, by an amount up to its Pro Rata Share of
the amount of the increase thereof requested by Administrative Borrower as set
forth in the notice from Agent to such US Lender or Canadian Lender. Each US
Lender or each Canadian Lender, as applicable, shall notify Agent within fifteen
(15) days after the receipt of such notice from Agent whether it is willing to
so increase its US Commitment or Canadian Commitment, as applicable, and if so,
the amount of such increase; provided, that, (i) the minimum increase in the US
Commitments of each such US Lender providing the additional US Commitments, or
in the Canadian Commitments of each such Canadian Lender providing the
additional Canadian Commitments, shall equal or exceed $2,500,000, and (ii) no
US Lender or Canadian Lender, as applicable, shall be obligated to provide such
increase in its US Commitment or Canadian Commitment and the determination to
increase the US Commitment of a US Lender or the Canadian Commitment of a
Canadian Lender shall be within the sole and absolute discretion of such US
Lender or Canadian Lender. If the aggregate amount of the increases in the US
Commitments received from the US Lenders or the aggregate amount of the
increases in the Canadian Commitments received from the Canadian Lenders, as
applicable, does not equal or exceed the amount of the increase in the US
Maximum Credit or Canadian Maximum Credit, as applicable, requested by
Borrowers, Agent may seek additional increases from US Lenders or Canadian
Lenders, as applicable, or US Commitments or Canadian Commitments, as
applicable, from such Eligible Transferees as it may determine, after
consultation with Borrowers. In the event US Lenders or Canadian Lenders, as
applicable (or US Lenders or Canadian Lenders, as applicable, and any such
Eligible Transferees, as the case may be), have committed in writing to provide
increases in their US Commitments or Canadian Commitments, as applicable, or new
US Commitments or new Canadian Commitments in an aggregate amount in excess of
the increase in the US Maximum Credit or Canadian Maximum Credit requested by
Administrative Borrower or permitted hereunder, Agent shall then have the right
to allocate such commitments, first to US Lenders or Canadian Lenders, as
applicable, and then to Eligible Transferees, in such amounts and manner as
Agent may determine, after consultation with Borrowers.
(c)    The US Maximum Credit or the Canadian Maximum Credit, as applicable,
shall be increased by the amount of the increase in the applicable US
Commitments or Canadian Commitments from Lenders or new US Commitments or
Canadian Commitments, as applicable, from Eligible Transferees, in each case
selected in accordance with Section 2.12(b) above, for which Agent has received
Assignment and Acceptances thirty (30) days after the date of the request by
Administrative Borrower for the increase or such earlier date as Agent and
Administrative Borrower may agree (but subject to the satisfaction of the
conditions set forth below), whether or not the aggregate amount of the increase
in US Commitments and new US Commitments, as the case may be, or in Canadian
Commitments and new Canadian Commitments, as the case may be less than, equal to
or exceed the amount of the increase in the US Maximum Credit or Canadian
Maximum Credit, as applicable, requested by Administrative Borrower in
accordance with the terms hereof (provided, that, in the event that the
aggregate amount of the increase in Commitments and/or new Commitments offered
by Lenders or Eligible Transferees in response to the request of Agent as
described above is greater than the aggregate amount requested, Administrative
Borrower may, at its option, elect to increase the Commitments to such greater
amount, so long as Administrative Borrower gives prompt and timely written
notice to Agent of the exercise of such option), effective on the date that each
of the following conditions have been satisfied:
(i)    Agent shall have received from each US Lender or Canadian Lender, as
applicable, or Eligible Transferee that is providing an additional US Commitment
or Canadian Commitment as part of the increase in the US Maximum Credit or
Canadian Maximum Credit, an Assignment and Acceptance duly executed by such US
Lender or Canadian Lender, as applicable, or Eligible Transferee and Borrowers,
provided, that, the aggregate US Commitments or Canadian Commitments set forth
in such Assignment and Acceptance(s) shall be not less than $1,000,000;
(ii)    the conditions precedent to the making of Revolving Loans set forth in
Section 3.2 shall be satisfied as of the date of the increase in the US Maximum
Credit or the Canadian Maximum Credit, both before and after giving effect to
such increase;
(iii)    such increase in the US Maximum Credit or the Canadian Maximum Credit,
as applicable, on the date of the effectiveness thereof, shall not violate any
applicable law, regulation or order or decree of any court or other Governmental
Authority and shall not be enjoined, temporarily, preliminarily or permanently;
(iv)    there shall have been paid to each US Lender or Canadian Lender, as
applicable, and Eligible Transferee providing an additional US Commitment or
Canadian Commitment in connection with such increase in the US Maximum Credit or
Canadian Maximum Credit all fees and expenses due and payable to such Person on
or before the effectiveness of such increase; and
(v)    there shall have been paid to Agent, for the account of the Agent and US
Lenders or Canadian Lenders, as applicable (in accordance with any agreement
among them) all fees and expenses (including reasonable fees and expenses of
counsel) due and payable pursuant to any of the Loan Documents on or before the
effectiveness of such increase.
(d)    As of the effective date of any such increase in the US Maximum Credit or
Canadian Maximum Credit, each reference to the term US Commitments and US
Maximum Credit herein, as applicable, or the term Canadian Commitments and
Canadian Maximum Credit, as applicable, and in any of the other Loan Documents
shall be deemed amended to mean the amount of the US Commitments and US Maximum
Credit or the amount of the Canadian Commitments and Canadian Maximum Credit, as
applicable, specified in the most recent written notice from Agent to
Administrative Borrower of the increase in the US Commitments and US Maximum
Credit, as applicable, or in the increase in the Canadian Commitments and
Canadian Maximum Credit, as applicable.
(e)    Effective on the date of each increase in the US Maximum Credit pursuant
to this Section 2.12, each reference in this Agreement to an amount of US Excess
Availability shall, automatically and without any further action, be deemed to
be increased so that the ratio of the amount of US Excess Availability to the
amount of the US Maximum Credit after such increase in the US Maximum Credit
remains the same as the ratio of such the amount of US Excess Availability to
the amount of the US Maximum Credit prior to such increase in the US Maximum
Credit.
(f)    Effective on the date of each increase in the Canadian Maximum Credit
pursuant to this Section 2.12, each reference in this Agreement to an amount of
Canadian Excess Availability shall, automatically and without any further
action, be deemed to be increased so that the ratio of the amount of Canadian
Excess Availability to the amount of the Canadian Maximum Credit after such
increase in the Canadian Maximum Credit remains the same as the ratio of such
the amount of Canadian Excess Availability to the amount of the Canadian Maximum
Credit prior to such increase in the Canadian Maximum Credit.

2.13.    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender's right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of Required Lenders and
Supermajority Lenders and as set forth in Section 14.1(e).
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Section 8 or
otherwise) or received by Agent from a Defaulting Lender pursuant to
Section 16.1 shall be applied at such time or times as may be determined by
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to Agent hereunder; second, to the payment on a pro rata basis of any
amounts owing by such Defaulting Lender to Issuing Lender or Swing Lender
hereunder; third, to provide cash collateral for the Issuing Lender's Fronting
Exposure with respect to such Defaulting Lender in accordance with
Section 2.13(e) below; fourth, as Administrative Borrower may request (so long
as no Default or Event of Default exists or has occurred and is continuing), to
the funding of any Revolving Loan in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by Agent; fifth, if so determined by Agent and Administrative Borrower, to be
held in a Deposit Account and released pro rata in order to (A) satisfy such
Defaulting Lender's potential future funding obligations with respect to
Revolving Loans (including Swing Loans, Protective Advances and Overadvances)
under this Agreement and (B) provide cash collateral for the benefit of Issuing
Lender with respect to future Fronting Exposure of Issuing Lender; sixth, to the
payment of any amounts owing to Lenders, the Issuing Lender or Swing Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Issuing Lender or Swing Lender against such Defaulting Lender as a
result of such Defaulting Lender's breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default shall exist or
have occurred and be continuing, to the payment of any amounts owing to Parent
as a result of any judgment of a court of competent jurisdiction obtained by
Parent against such Defaulting Lender as a result of such Defaulting Lender's
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided,
that, if (A) such payment is a payment of the principal amount of any Revolving
Loans or Letter of Credit Disbursements in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (B) such Revolving Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 3.2 were satisfied and waived, such payment
shall be applied solely to pay the Revolving Loans of, and Letter of Credit
Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Revolving Loans of, or Letter of Credit
Disbursements owed to, such Defaulting Lender until such time as all Revolving
Loans and funded and unfunded participations in Obligations in respect of
Letters of Credit and Swing Loans are held by the Lenders pro rata in accordance
with the Commitments without giving effect to Section 2.13(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to Section 2.13(e) shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any unused line fee
under Section 2.8(c) for any period during which that Lender is a Defaulting
Lender (and Borrowers shall not be required to pay any such fee that otherwise
would have been required to have been paid to such Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive letter of credit fees
under Section 2.8(b) for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Pro Rata Share of the stated amount
of Letters of Credit for which it has provided cash collateral pursuant to
Section 2.13(e).
(C)    With respect to any Letter of Credit fee not required to be paid to any
Defaulting Lender pursuant to clause (i) or (ii) above, Borrowers shall (A) pay
to each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender's participation in
Obligations in respect of Letters of Credit or Swing Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (c) below, (B) pay
to Issuing Lender and Swing Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to Issuing
Lender's or Swing Lender's Fronting Exposure to such Defaulting Lender, and
(C) not be required to pay the remaining amount of any such fee.
(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender's participation in Letters of Credit and Swing
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Pro Rata Shares (calculated without regard to such Defaulting
Lender's Commitment) but only to the extent that (A) the conditions set forth in
Section 3.2 are satisfied at the time of such reallocation (and, unless
Borrowers shall have otherwise notified the Agent at such time, Borrowers shall
be deemed to have represented and warranted that such conditions are satisfied
at such time), and (B) such reallocation does not cause the aggregate
outstanding Revolving Loans and participations in Letters of Credit, Swing Loans
and Overadvances of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender's Commitment. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender's increased
exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swing Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, Borrowers
shall, without prejudice to any right or remedy available to it hereunder or
under law, (A) first, prepay Swing Loans in an amount equal to Swing Lender's
Fronting Exposure and (B) second, provide cash collateral for the Issuing
Lender's Fronting Exposure in accordance with Section 2.13(e).
(b)    Defaulting Lender Cure. If Borrowers, Agent, Swing Lender and Issuing
Lender agree in writing that a Lender is no longer a Defaulting Lender, Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any cash collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Agent may determine to be
necessary to cause the Loans and funded and unfunded participations in Letters
of Credit and Swing Loans to be held pro rata by the Lenders in accordance with
the Commitments (without giving effect to Section 2.13(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided, that, (i) no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while that Lender was a Defaulting Lender; and
(ii) except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender's having
been a Defaulting Lender.
(c)    New Swing Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) Swing Lender shall not be required to fund any Swing Loan unless it
is satisfied that it will have no Fronting Exposure after giving effect to such
Swing Loan and (ii) no Issuing Lender or Underlying Issuer shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.
(d)    Counterparties. So long as any Lender is a Defaulting Lender, such Lender
shall not be a counterparty with respect to any Hedge Agreement which gives rise
to a Hedge Obligation entered into while such Lender was a Defaulting Lender.
(e)    Cash Collateral. At any time that there shall exist a Defaulting Lender,
within one (1) Business Day following the written request of Agent or Issuing
Lender (with a copy to Agent), Borrowers shall provide cash collateral to secure
the Fronting Exposure of the Issuing Lender with respect to such Defaulting
Lender (determined after giving effect to Section 2.13(a)(iv) above and any cash
collateral provided by such Defaulting Lender) in an amount not less than one
hundred three percent (103%) of the Fronting Exposure of the Issuing Lender.
(i)    Grant of Security Interest. Borrowers, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to, for the benefit of
the Issuing Lender, and agrees to maintain, a first priority security interest
in all such cash collateral as security for such Defaulting Lender's obligation
to fund participations in respect of Obligations in connection with Letters of
Credit, to be applied pursuant to clause (e)(ii) below. If at any time Agent
determines that such cash collateral is subject to any right or claim of any
Person other than Agent and Issuing Lender as herein provided (other than the
Permitted Liens), or that the total amount of such cash collateral is less than
the amount specified above, Borrowers shall, promptly upon demand by Agent, pay
or provide to Agent additional cash collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any cash collateral provided
by the Defaulting Lender).
(ii)    Application. Notwithstanding anything to the contrary contained in this
Agreement, cash collateral provided under this Section in respect of Letters of
Credit shall be applied to the satisfaction of the Defaulting Lender's
obligation to fund participations in respect of Obligations in connection with
Letters of Credit (including, as to cash collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the cash collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.
(iii)    Termination of Requirement. Cash collateral (or the appropriate portion
thereof) provided to reduce Issuing Lender's Fronting Exposure shall no longer
be required to be held as cash collateral pursuant to this Section following
(A) the elimination of the applicable Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Lender), or (B) the
determination by Agent and Issuing Lender that there exists excess cash
collateral; provided that, (1) the Person providing cash collateral and Issuing
Lender may agree that cash collateral shall be held to support future
anticipated Fronting Exposure or other obligations and (2) to the extent that
such cash collateral was provided by Borrowers, such cash collateral shall
remain subject to the security interest granted pursuant to the Loan Documents.

2.14.    Joint and Several Liability of US Borrowers.
(a)    Each US Borrower is accepting joint and several liability hereunder and
under the other Loan Documents in consideration of the financial accommodations
to be provided by the Lender Group under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of the other US Borrowers to accept joint and several liability for
the Obligations.
(b)    Each US Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers to the extent required hereunder,
with respect to the payment and performance of all of the Obligations (including
any Obligations arising under this Section 2.14), it being the intention of the
parties hereto that all the Obligations shall be the joint and several
obligations of each US Borrower without preferences or distinction among them.
(c)    If and to the extent that any Borrower shall fail to make any payment
with respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers (solely to the extent they are US Borrowers) will make such
payment with respect to, or perform, such Obligation until such time as all of
the Obligations are paid in full.
(d)    The Obligations of each US Borrower under the provisions of this
Section 2.14 constitute the absolute and unconditional, full recourse
Obligations of such US Borrower enforceable against such US Borrower to the full
extent of its properties and assets, irrespective of the validity, regularity or
enforceability of the provisions of this Agreement (other than this
Section 2.14(d)) or any other circumstances whatsoever.
(e)    Except as otherwise expressly provided in this Agreement, each US
Borrower hereby waives notice of acceptance of its joint and several liability
to the extent provided in this Section 2.14, notice of any Revolving Loans or
Letters of Credit issued under or pursuant to this Agreement, notice of the
occurrence of any Default, Event of Default, or of any demand for any payment
under this Agreement, notice of any action at any time taken or omitted by Agent
or Lenders under or in respect of any of the Obligations, any requirement of
diligence or to mitigate damages and, generally, to the extent permitted by
applicable law, all demands, notices and other formalities of every kind in
connection with this Agreement (except as otherwise provided in this Agreement).
Each US Borrower hereby assents to, and waives notice of, any extension or
postponement of the time for the payment of any of the Obligations for which it
may become liable under this Section 2.14, the acceptance of any payment of any
of the Obligations for which it may become liable under this Section 2.14, the
acceptance of any partial payment thereon, any waiver, consent or other action
or acquiescence by Agent or Lenders at any time or times in respect of any
default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agent or Lenders in respect of any of the Obligations
for which it may become liable under this Section 2.14, and the taking,
addition, substitution or release, in whole or in part, at any time or times, of
any security for any of the Obligations for which it may become liable under
this Section 2.14 or the addition, substitution or release, in whole or in part,
of any Borrower. Without limiting the generality of the foregoing, each US
Borrower assents to any other action or delay in acting or failure to act on the
part of any Agent or Lender with respect to the failure by any Borrower to
comply with any of its respective Obligations, including, without limitation,
any failure strictly or diligently to assert any right or to pursue any remedy
or to comply fully with applicable laws or regulations thereunder, which might,
but for the provisions of this Section 2.14 afford grounds for terminating,
discharging or relieving any Borrower, in whole or in part, from any of its
Obligations under this Section 2.14, it being the intention of each US Borrower
that, so long as any of the Obligations (or Canadian Obligations in the case of
Canadian Borrowers or Luxembourg Obligations in the case of Luxembourg Borrower)
hereunder remain unsatisfied, the Obligations of such US Borrower under this
Section 2.14 shall not be discharged except by performance and then only to the
extent of such performance. The Obligations of each US Borrower under this
Section 2.14 shall not be diminished or rendered unenforceable by any winding
up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any other Borrower or any Agent or Lender.
(f)    Each US Borrower represents and warrants to Agent and Lenders that such
US Borrower is currently informed of the financial condition of the US
Borrowers, the Canadian Borrowers or the Luxembourg Borrower, as applicable, and
of all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations for which such US Borrower may
become liable under this Section 2.14. Each US Borrower further represents and
warrants to Agent and Lenders that such US Borrower has read and understands the
terms and conditions of the Loan Documents. Each US Borrower hereby covenants
that such US Borrower will continue to keep informed of the financial condition
of the US Borrowers, the Canadian Borrowers or the Luxembourg Borrower, as
applicable, and of all other circumstances which bear upon the risk of
nonpayment or nonperformance of the Obligations for which such US Borrower may
become liable under this Section 2.14.
(g)    The provisions of this Section 2.14 are made for the benefit of Agent,
each member of the Lender Group, each Bank Product Provider, and their
respective successors and assigns, and may be enforced by it or them from time
to time against any or all US Borrowers as often as occasion therefor may arise
and without requirement on the part of Agent, any member of the Lender Group,
any Bank Product Provider, or any of their successors or assigns first to
marshal any of its or their claims or to exercise any of its or their rights
against any US Borrower or to exhaust any remedies available to it or them
against any US Borrower or to resort to any other source or means of obtaining
payment of any of the Obligations hereunder or to elect any other remedy. The
provisions of this Section 2.14 shall remain in effect until all of the
Obligations shall have been paid in full or otherwise fully satisfied. If at any
time, any payment, or any part thereof, made in respect of any of the
Obligations, is rescinded or must otherwise be restored or returned by Agent or
any Lender upon the insolvency, bankruptcy or reorganization of any Borrower, or
otherwise, the provisions of this Section 2.14 will forthwith be reinstated in
effect, as though such payment had not been made.
(h)    Each US Borrower hereby agrees that it will not enforce any of its rights
of contribution or subrogation against any other US Borrower, the Canadian
Borrowers or the Luxembourg Borrower, as applicable, with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to Agent or Lenders with respect to any of the Obligations
or any collateral security therefor until such time as all of the Obligations
have been paid in full in cash. Any claim which any US Borrower may have against
any other Borrower with respect to any payments to any Agent or any member of
the Lender Group hereunder or under any of the Bank Product Agreements are
hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Borrower therefor.
(i)    Each US Borrower hereby agrees that after the occurrence and during the
continuance of any Default or Event of Default, such US Borrower will not
demand, sue for or otherwise attempt to collect any indebtedness of any other
Borrower owing to such US Borrower until the Obligations shall have been paid in
full in cash. If, notwithstanding the foregoing sentence, such US Borrower shall
collect, enforce or receive any amounts in respect of such indebtedness, such
amounts shall be collected, enforced and received by such US Borrower as trustee
for Agent, and such Borrower shall deliver any such amounts to Agent for
application to the Obligations in accordance with Section 2.3(b).
(j)    For the avoidance of doubt, each member of the Lender Group and each
Borrower acknowledges and agrees that notwithstanding anything to the contrary
in this Agreement or any of the other Loan Documents, and notwithstanding that
each US Borrower may be jointly and severally liable for all Obligations
(including the Canadian Obligations and the Luxembourg Obligations), the
Obligations of the Canadian Borrowers and the Luxembourg Borrower under the Loan
Documents shall be separate and distinct from the US Obligations and are
expressly limited to the Canadian Obligations plus the Luxembourg Obligations.
In furtherance of the foregoing, each member of the Lender Group and each
Borrower acknowledges and agrees that the liability of any Canadian Borrower or
the Luxembourg Borrower for the payment and performance of its covenants,
representations and warranties set forth in this Agreement and the other Loan
Documents shall be several from but not joint with the Obligations of the US
Borrowers; the Canadian Borrowers and the Luxembourg Borrower shall not
guarantee any US Obligations; and the Canadian Collateral and the Luxembourg
Collateral shall not secure or be applied in satisfaction, by way of payment,
prepayment, or otherwise, of all or any portion of the US Obligations.

2.15.    BA Rate Option.
(a)    Interest and Interest Payment Dates. In lieu of having interest charged
at the rate based upon the Base Rate, Canadian Borrowers shall have the option,
subject to Section 2.15(b) below (the "BA Rate Option") to have interest on all
or a portion of the Canadian Revolving Loans to be made in Canadian Dollars be
charged (whether at the time when made (unless otherwise provided herein), upon
conversion from a Base Rate Loan to a BA Rate Loan, or upon continuation of a BA
Rate Loan as a BA Rate Loan) at a rate of interest based upon the BA Rate.
Interest on BA Rate Loans shall be payable on the earliest of (i) the last day
of the Interest Period applicable thereto; (ii) the date on which all or any
portion of the Obligations become due and payable pursuant to the terms hereof,
or (iii) the date on which this Agreement is terminated pursuant to the terms
hereof. On the last day of each applicable Interest Period, unless Canadian
Borrowers properly have exercised the BA Rate Option with respect thereto, the
interest rate applicable to such BA Rate Loan automatically shall convert to the
rate of interest then applicable to Base Rate Loans in Canadian Dollars. At any
time that an Event of Default has occurred and is continuing, at the written
election of the Required Lenders, Borrowers no longer shall have the option to
request that Canadian Revolving Loans made in Canadian Dollars bear interest at
a rate based upon the BA Rate.
(b)    BA Rate Election.
(i)    Canadian Borrowers may, at any time and from time to time, so long as
Borrowers have not received a notice from Agent, after the occurrence and during
the continuance of an Event of Default, of the election of the Required Lenders
to terminate the right of Canadian Borrowers to exercise the BA Rate Option
during the continuance of such Event of Default, elect to exercise the BA Rate
Option by notifying Agent prior to 1:00 p.m., at least three (3) Business Days
prior to the commencement of the proposed Interest Period (the "BA Rate
Deadline"). Notice of Canadian Borrowers' election of the BA Rate Option for a
portion of the Revolving Loans to be made in Canadian Dollars and an Interest
Period pursuant to this Section 2.15(b) shall be made by delivery to Agent of a
BA Rate Notice received by Agent before the BA Rate Deadline, or by telephonic
notice received by Agent before the BA Rate Deadline (to be confirmed by
delivery to Agent of a BA Rate Notice received by Agent prior to 5:00 p.m., on
the same day). Promptly upon its receipt of each such BA Rate Notice, Agent
shall provide a copy thereof to each of the affected Lenders.
(ii)    Each BA Rate Notice shall be irrevocable and binding on Borrowers. In
connection with each BA Rate Loan, Borrowers shall, jointly and severally
(subject to Section 2.14(j)) indemnify, defend, and hold Agent and the Lenders
harmless against any loss, cost, or expense actually incurred by Agent or any
Lender as a result of (A) the payment of any principal of any BA Rate Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (B) the conversion of any BA Rate Loan other
than on the last day of the Interest Period applicable thereto, or (C) the
failure to borrow, convert, continue or prepay any BA Rate Loan on the date
specified in any BA Rate Notice delivered pursuant hereto (such losses, costs,
or expenses, "BA Funding Losses"). A certificate of Agent or a Lender delivered
to Administrative Borrower setting forth in reasonable detail any amount or
amounts that Agent or such Lender is entitled to receive pursuant to this
Section 2.15 shall be conclusive absent manifest error. Borrowers shall pay such
amount to Agent or the Lender, as applicable, within thirty (30) days of the
date of its receipt of such certificate. If a payment of a BA Rate Loan on a day
other than the last day of the applicable Interest Period would result in a BA
Funding Loss, Agent may, in its sole discretion at the request of Administrative
Borrower, hold the amount of such payment as cash collateral in support of the
Obligations until the last day of such Interest Period and apply such amounts to
the payment of the applicable BA Rate Loan on such last day, it being agreed
that Agent has no obligation to so defer the application of payments to any BA
Rate Loan and that, in the event that Agent does not defer such application,
Borrowers shall be obligated to pay any resulting BA Funding Losses.
(iii)    Borrowers shall have not more than ten (10) BA Rate Loans, LIBOR Rate
Loans and/or EURIBOR Rate Loans in effect at any given time. Borrowers may only
exercise the BA Rate Option for proposed BA Rate Loans of at least C$1,000,000.
(c)    Conversion. Borrowers may convert Base Rate Loans in Canadian Dollars to
BA Rate Loans at any time by exercising the BA Rate Option. Borrowers may
convert BA Rate Loans to Base Rate Loans at any time; provided, that, in the
event that BA Rate Loans are converted or prepaid on any date that is not the
last day of the Interest Period applicable thereto, including as a result of any
automatic prepayment through the required application by Agent of proceeds of
Borrowers' and their Restricted Subsidiaries' Collections in accordance with
Section 2.3(b) or for any other reason, including early termination of the term
of this Agreement or acceleration of all or any portion of the Obligations
pursuant to the terms hereof, Borrowers shall, jointly and severally (subject to
Section 2.14(j)) indemnify, defend, and hold Agent and the Lenders harmless
against any and all BA Funding Losses in accordance with Section 2.15(b)(ii).
(d)    Special Provisions Applicable to BA Rate.
(i)    The BA Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any funding for BA Rate Loans or increased
costs, in each case, due to changes in applicable law occurring subsequent to
the commencement of the then applicable Interest Period, which additional or
increased costs would increase the cost of funding or maintaining loans bearing
interest at the BA Rate. In any such event, the affected Lender shall give
Administrative Borrower and Agent notice of such a determination and adjustment
and Agent promptly shall transmit the notice to each other Lender and, upon its
receipt of the notice from the affected Lender, Administrative Borrower may, by
notice to such affected Lender (A) require such Lender to furnish to
Administrative Borrower a statement setting forth the basis for adjusting such
BA Rate and the method for determining the amount of such adjustment, or
(B) repay the BA Rate Loans with respect to which such adjustment is made
(together with any amounts due under Section 2.15(b)(ii)).
(ii)    In the event that any change in market conditions or any Change in Law,
shall at any time after the date hereof, in the reasonable opinion of any
Lender, make it unlawful or impractical for such Lender to fund or maintain BA
Rate Loans or to continue such funding or maintaining, or to determine or charge
interest rates at the BA Rate, such Lender shall give notice of such changed
circumstances to Agent and Administrative Borrower and Agent promptly shall
transmit the notice to each other Lender and (A) in the case of any BA Rate
Loans of such Lender that are outstanding, the date specified in such Lender's
notice shall be deemed to be the last day of the Interest Period of such BA Rate
Loans, and interest upon the BA Rate Loans of such Lender thereafter shall
accrue interest at the rate then applicable to Base Rate Loans, and
(B) Borrowers shall not be entitled to elect the BA Rate Option until such
Lender determines that it would no longer be unlawful or impractical to do so.
(e)    No Requirement of Matched Funding. Anything to the contrary contained
herein notwithstanding, neither Agent, nor any Lender, nor any of their
Participants, is required actually to issue bills of exchange or depository
notes to fund or otherwise match fund any Obligation as to which interest
accrues at the BA Rate.

Circumstances Affecting Euro. In connection with any request for a Euro
Denominated Loan or Letter of Credit denominated in Euros ("Euro Letters of
Credit" and, together with the Euro Denominated Loans, the "Euro Extensions") or
a continuation or extension thereof, if the introduction of, or any change in,
any Law or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Luxembourg Lender
(or the lending office of such Luxembourg Lender) with any request or directive
(whether or not having the force of law) of any such Governmental Authority,
central bank or comparable agency or any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls, shall make it unlawful or impossible for any Luxembourg
Lender (or any of their applicable lending office) to honor its obligations to
make or maintain any Euro Extensions, then Agent shall promptly give notice
thereof to the Administrative Borrower and the other Lenders. Thereafter, until
Agent notifies the Luxembourg Borrower that such circumstances no longer exist,
the obligation of such Luxembourg Lender to make Euro Extensions or any
continuation or extension thereof, as applicable, shall be suspended until such
Luxembourg Lender determines that it would no longer be unlawful or impractical
to do so, provided that the Borrowers shall continue to be entitled to make
elections for Euro Extensions from any other Luxembourg Lenders; and Luxembourg
Borrower shall have the option, in its sole discretion and regardless of whether
it can meet the conditions set forth in Section 3.2, to either (i) repay in full
(or cause to be repaid in full) the then outstanding principal amount of such
Euro Denominated Loans, together with accrued interest thereon, on the last day
of the then current Interest Period applicable to such Euro Denominated Loans,
or (ii) request that the Agent convert the then outstanding principal amount of
each such Euro Denominated Loan to its US Dollar Equivalent which shall accrue
interest at the rate then applicable to Base Rate Loans but may be converted to
a LIBOR Rate Loan pursuant to Section 2.10; by way of clarification, such
conversion shall not constitute a making of a Loan or extension of credit
hereunder; provided that if Luxembourg Borrower elects to make such conversion,
Luxembourg Borrower shall pay to Agent and Lenders any and all costs, fees and
other expenses, if any, incurred by Agent and Lenders in effecting such
conversion.

Designated Canadian Borrowers. Administrative Borrower may at any time, upon not
less than thirty (30) Business Days’ notice from Administrative Borrower to the
Agent (or such shorter period as agreed to by the Agent), designate one or more
wholly-owned Subsidiaries of Parent organized under the laws of Canada or a
province or territory of Canada (each, an “Applicant Canadian Borrower”), as a
Canadian Borrower by delivering written notice thereof to the Agent (which shall
promptly deliver such notice to each Lender). The parties hereto acknowledge and
agree that prior to any Applicant Canadian Borrower becoming a Canadian
Borrower, the Administrative Agent and the Lenders shall have received (i) each
applicable document described in Schedule ‎3.1 modified as appropriate to relate
to such Canadian Borrower, together with such other documents or information as
may be reasonably required by the Agent and any Lender, (ii) each applicable
document required to be delivered with respect to Applicant Canadian Borrower
pursuant to Section 5.11, and (iii) such documentation and information with
respect to such Canadian Borrower required under applicable “know-your-customer”
and anti-money laundering rules and regulations, including the Patriot Act as
may be reasonably required by the Agent and any Lender. Promptly following
receipt of all such documents or information, the Agent shall send a notice to
Administrative Borrower and the Lenders specifying the effective date upon which
the Applicant Canadian Borrower shall constitute a Canadian Borrower for
purposes hereof, whereupon such Canadian Borrower shall be permitted to receive
Canadian Revolving Loans hereunder, on the terms and conditions set forth
herein, and shall be a Canadian Borrower for all purposes of this Agreement.

3.
CONDITIONS; TERM OF AGREEMENT.


Conditions Precedent to the Initial Extension of Credit. The obligation of each
Lender to make its initial extension of credit provided for hereunder is subject
to the fulfillment, to the satisfaction of Agent and each Lender, of each of the
conditions precedent set forth on Schedule 3.1 (the delivery to Agent of an
executed signature page to this Agreement by a Lender being conclusively deemed
to be its satisfaction with, or waiver of, the conditions precedent).

Conditions Precedent to all Extensions of Credit. The obligation of the Lender
Group (or any member thereof) to make any Revolving Loans hereunder (or to issue
any Letter of Credit or amend or extend any Letter of Credit) at any time shall
be subject to the following conditions precedent:
(a)    as of the date of any such Revolving Loan (or other extension of credit)
and after giving effect thereto, the representations and warranties of Parent or
its Subsidiaries contained in this Agreement or in the other Loan Documents that
are qualified as to materiality or Material Adverse Effect shall be true and
correct and the representations and warranties that are not so qualified shall
be true and correct in all material respects on and as of the date of such
extension of credit, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date);
(b)    as of the date of any such Revolving Loan (or other extension of credit)
and after giving effect thereto, no Default or Event of Default shall exist or
have occurred and be continuing;
(c)    as of the date of any such Revolving Loan (or other extension of credit)
and after giving effect thereto, the (i)  outstanding principal amount of US
Revolving Loans and US Swing Loans plus the US Letter of Credit Usage shall not
exceed the lesser of the US Borrowing Base or the US Maximum Credit,
(ii) outstanding principal amount of Canadian Revolving Loans and Canadian Swing
Loans plus the Canadian Letter of Credit Usage shall not exceed the lesser of
the Canadian Borrowing Base or the Canadian Maximum Credit and (iii) outstanding
principal amount of Luxembourg Revolving Loans and Luxembourg Swing Loans plus
the Luxembourg Letter of Credit Usage shall not exceed the lesser of the
Luxembourg Borrowing Base or the Luxembourg Maximum Credit; and
(d)    as of the date of any such Revolving Loan (or other extension of credit)
and after giving effect thereto, the outstanding principal amount of the Loans
plus the Letter of Credit Usage shall not exceed the Term Loan Debt Limit and
upon Agent's request, Agent shall have received such certificate in form and
substance reasonably satisfactory to Agent, from an Authorized Person so stating
(provided, that, in the event of an Overadvance as a result of the establishment
of a new category of reserves or a change in the methodology of the calculation
of an existing reserve, or as a result of the making of a Loan other than at the
request of a Borrower (or Administrative Borrower on behalf of any Borrower),
whether a Protective Advance or by charging the Loan Account, such amounts shall
only be required to be included in the certificate to the extent Agent has
provided notice thereof to Administrative Borrower or Administrative Borrower
otherwise has knowledge thereof).

Maturity. This Agreement shall continue in full force and effect for a term
ending on February 24, 2022 (the "Maturity Date"), subject to the rights of the
Lender Group to terminate the Commitments as provided in Section 9 and the
rights of Borrowers as provided in Section 3.5.

Effect of Maturity. On the Maturity Date, all commitments of the Lender Group to
provide additional credit hereunder shall automatically be terminated and all of
the Obligations immediately shall become due and payable without notice or
demand and Borrowers shall be required to repay all of the Obligations in full.
No termination of the obligations of the Lender Group (other than payment in
full of the Obligations and termination of the Commitments) shall relieve or
discharge any Loan Party of its duties, obligations, or covenants hereunder or
under any other Loan Document and Agent's Liens in the Collateral shall continue
to secure the Obligations and shall remain in effect until all Obligations have
been paid in full and the Commitments have been terminated. When all of the
Obligations have been paid in full and the Lender Group's obligations to provide
additional credit under the Loan Documents have been terminated irrevocably,
Agent will, at Borrowers' sole expense, execute and deliver any termination
statements, lien releases, discharges of security interests, and other similar
discharge or release documents (and, if applicable, in recordable form) as are
reasonably necessary to release, as of record, Agent's Liens and all notices of
Liens previously filed by Agent and Loan Parties shall execute and deliver to
Agent a release of Agent and Lenders in form and substance reasonably
satisfactory to Agent.

Early Termination by Borrowers. Borrowers have the option, at any time upon
reasonable prior written notice to Agent (but in any event not less than three
(3) Business Days), to terminate this Agreement and terminate the Commitments
hereunder by repaying to Agent all of the Obligations in full.

Conditions Subsequent. The obligation of the Lender Group (or any member
thereof) to continue to make Revolving Loans (or otherwise extend credit
hereunder) is subject to the fulfillment, on or before the date applicable
thereto, of the conditions subsequent set forth on Schedule 3.6 (the failure by
Borrowers to so perform or cause to be performed such conditions subsequent as
and when required by the terms thereof (unless such date is extended by Agent,
which Agent may do without obtaining the consent of the other members of the
Lender Group), shall constitute an Event of Default).

4.
REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, each Loan
Party makes the following representations and warranties to the Lender Group
which shall be true, correct, and complete, in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof), as of the Effective Date, and shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the date of the making of
each Loan (or other extension of credit) made thereafter, as though made on and
as of the date of such Loan (or other extension of credit) (except to the extent
that such representations and warranties relate solely to an earlier date) and
such representations and warranties shall survive the execution and delivery of
this Agreement:

4.1.    Due Organization and Qualification; Subsidiaries.
(a)    Each Loan Party (i) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (ii) has all requisite corporate or other
organizational power and authority to (A) own or lease its assets and carry on
its business and (B) execute, deliver and perform its obligations under the Loan
Documents to which it is a party and consummate the Transactions, and (iii) is
duly qualified and is licensed and, as applicable, in good standing under the
laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license; in each
case referred to in clause (ii)(A) or (iii), where the failure to do so has, or
could reasonably be expected to have, a Material Adverse Effect.
(b)    As of the Effective Date, Parent has no Subsidiaries other than those
specifically disclosed in Schedule 4.1, and as of the Effective Date all of the
outstanding Equity Interests in such Subsidiaries have been validly issued, are
fully paid and non-assessable (in each case, to the extent such concept is
applicable under applicable Law) and are owned by the Persons and in the amounts
specified on Schedule 4.1 free and clear of all Liens except those created under
the Loan Documents, the Term Loan Documents and Permitted Liens.

4.2.    Due Authorization; No Conflict.
(a)    As to each Loan Party, the execution, delivery, and performance by such
Loan Party of the Loan Documents to which it is a party have been duly
authorized by all necessary corporate or organizational action on the part of
such Loan Party.
(b)    Neither the execution and delivery of this Agreement or the other Loan
Documents by any Loan Party nor the consummation of the Transactions, nor
compliance with the terms and provisions hereof or thereof by any of them will
conflict with, constitute a default under or result in (a) any breach of (i) the
terms and conditions of the certificate of incorporation, bylaws, certificate of
limited partnership, limited partnership agreement, partnership agreement,
certificate of formation, limited liability company agreement or other Governing
Documents of any Loan Party or (ii) any Law or any material agreement or
instrument or order, writ, judgment, injunction or decree to which any Loan
Party or any of its Subsidiaries is a party or by which it or any of its
Subsidiaries is bound or to which it is subject, where such conflict or default
has, or would reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect or (b) the creation or enforcement of any Lien upon
any property (now or hereafter acquired) of any Loan Party or any of its
Subsidiaries (other than those created under the Loan Documents, the Term Loan
Documents and any agreement governing Incremental Equivalent Debt or any
agreements governing any Refinancing Indebtedness thereof).

Governmental Authorization; Other Consents. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is required in connection with
(a) the execution, delivery or performance by, or enforcement against, any Loan
Party of this Agreement or any other Loan Document or for the consummation of
the transactions contemplated thereby, (b) the grant by any Loan Party of the
Liens granted by it pursuant to the Loan Documents, or (c) the perfection of the
Liens created under the Loan Documents (including, subject to Permitted Liens,
the first priority nature thereof to the extent required by the Loan Documents)
except (i) for those registrations, exemptions, orders, authorizations,
consents, approvals, notices or other actions that have been made, obtained,
given or taken, (ii) notices, filings and recordings with respect to the
Collateral to be made, or otherwise delivered to Agent for filing and/or
recordation or to third parties pursuant to the Luxembourg Security Documents or
(iii) those approvals, consents, exemptions, authorizations or other actions,
notices or filings, the failure of which to obtain or make does not have, and
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

4.4.    Binding Obligations; Perfected Liens.
(a)    Each Loan Document has been duly executed and delivered by each Loan
Party that is a party thereto and is the legally valid and binding obligation of
such Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors' rights generally.
(b)    The Liens in the Canadian Collateral and the US Collateral granted to
Agent pursuant to the Loan Documents constitute, to the extent required by the
Loan Documents, valid and perfected first priority Liens, subject to the
Permitted Liens. Except for filings contemplated on the Effective Date or such
later date as is contemplated by this Agreement and the Loan Documents, no
filings are required to perfect such Liens.
(c)    When the actions specified in the Luxembourg Security Documents have been
taken, the Liens in the Luxembourg Collateral granted to the Agent pursuant to
such Luxembourg Security Documents to the extent described therein and to the
extent required by the Loan Documents, shall constitute valid and perfected
Liens, subject to the Permitted Liens and the terms of the Luxembourg Security
Documents.

4.5.    Title to Assets; No Encumbrances.
(a)    Each of the Loan Parties and its Restricted Subsidiaries has (i) with
respect to interests in owned Real Property, good record and marketable legal
and insurable fee simple title, subject only to the Permitted Liens, (ii) with
respect to leasehold interests in real or personal property, valid leasehold
interests, subject only to the Permitted Liens, and (iii) with respect to all
other property, good and marketable title to such assets, except (A) as to Real
Property for minor defects in title that do not materially interfere with such
Loan Party's or Subsidiary's ability to conduct its business and to utilize such
assets for their intended purposes and (B) as to any property, the failure to
have such title or other property interests does not have, and could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
(b)    The property of each Loan Party is subject to no Liens, other than
Permitted Liens.
(c)    Schedule 4.5(c) sets forth as of the Effective Date a complete and
accurate list of all Real Property owned by each Loan Party, showing as of the
date hereof the street address, county or other relevant jurisdiction, state,
record owner and, with respect to any Real Property having a book value in
excess of $500,000, the book value (or, if available, fair market value)
thereof.
(d)    Schedule 4.5(d) sets forth as of the Effective Date a complete and
accurate list of all leases and subleases of Real Property, where Collateral
having value in excess of $100,000 is located, under which Parent or any other
Loan Party is the lessee or comparable party, showing as of the date hereof the
street address, county or other relevant jurisdiction, state, lessor and lessee.

Jurisdiction of Organization; Location of Chief Executive Office; Organizational
Identification Number.
(a)    The name (within the meaning of the Code or PPSA, as applicable) and
jurisdiction of organization of each Loan Party and each of its Subsidiaries, as
of the Effective Date, is set forth on Schedule 4.6(a).
(b)    The chief executive office of each Loan Party (and the registered office
of each Canadian Loan Party and of Luxembourg Borrower) as of the Effective
Date, is located at the address indicated on Schedule 4.6(b).
(c)    Each Loan Party's tax identification or business numbers (or in the case
of any non-U.S. Loan Party that does not have a U.S. taxpayer identification
number, its unique identification number issued to it by the jurisdiction of its
incorporation or residence for tax purposes) and organizational identification
numbers, if any, are identified on Schedule 4.6(c) as of the Effective Date.

Litigation. There are no actions, suits, proceedings, claims or disputes pending
or, to the knowledge of the Borrowers, threatened, at law, in equity, in
arbitration or before any Governmental Authority, by or against a Loan Party or
any of its Subsidiaries that (a) individually or in the aggregate, if adversely
determined, has or would reasonably be expected to have a Material Adverse
Effect or (b) purport to affect or pertain to this Agreement, any other Loan
Document, or the consummation of the transactions contemplated under this
Agreement, other than any proceeding brought by a Loan Party against a
Defaulting Lender in respect of such Defaulting Lender's action or inaction
under this Agreement.

Compliance with Laws. Other than with respect to Anti-Corruption Laws, each Loan
Party and each Subsidiary thereof is in compliance in all material respects with
the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, (a) except in such instances where such
requirement of Law or order, writ, injunction or decree is subject to a
Permitted Protest or (b) where the failure to comply therewith, either
individually or in the aggregate, has, or would reasonably be expected to have,
a Material Adverse Effect. With respect to Anti-Corruption Laws, orders, writs,
injunctions and decrees, including without limitation, those described in
Section 4.18 below, each Loan Party and each Subsidiary thereof is in compliance
in all material respects with the requirements of all such Laws and all such
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances where such requirement of Law or order, writ,
injunction or decree is subject to a Permitted Protest.

4.9.    Financial Statements; No Material Adverse Effect.
(a)    The audited financial statements of Parent and its Subsidiaries for the
fiscal year ending December 31, 2018 (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of Parent and its Subsidiaries as of the date thereof and
their results of operations for the period covered thereby in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of Parent and its Subsidiaries as of
the date thereof, including liabilities for taxes, material commitments and
Indebtedness, in each case to the extent required by GAAP.
(b)    Since December 31, 2018, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

4.10.    Solvency.
(a)    Each Borrower, individually, is Solvent and Parent and its Subsidiaries,
on a consolidated basis, are Solvent.
(b)    No transfer of property is being made by any Loan Party and no obligation
is being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.

Employee Benefits.
(a)    Each Plan is in compliance with the applicable provisions of ERISA, the
IRC and other federal or state laws, where the failure to so comply has, or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. Each Pension Plan that is intended to be a qualified
plan under Section 401(a) of the IRC has received a favorable determination
letter from the Internal Revenue Service to the effect that the form of such
Plan is qualified under Section 401(a) of the IRC and the trust related thereto
has been determined by the Internal Revenue Service to be exempt from federal
income tax under Section 501(a) of the IRC, or an application for such a letter
is currently being processed by the Internal Revenue Service. To the knowledge
of Borrowers, nothing has occurred that would prevent or cause the loss of such
tax qualified status where any such occurrence has, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
(b)    There are no pending or, to the knowledge of Borrowers, threatened
claims, actions or lawsuits, or actions by any Governmental Authority, with
respect to any Plan that has, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. There has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan that has, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
(c)    Except as set forth in Schedule 4.11, hereto, (i) no ERISA Event has
occurred, and neither Parent nor any ERISA Affiliate is aware of any fact, event
or circumstance that could reasonably be expected to constitute or result in an
ERISA Event; (ii) Parent and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained in respect of any Pension Plan; and
(iii) neither Parent nor any ERISA Affiliate has engaged in a transaction that
could be subject to Section 4069 or Section 4212(c) of ERISA with respect to any
Pension Plan, except, with respect to subsections (i) through (iii) above, as
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.
(d)    As of the Effective Date, no Loan Party nor any of its Subsidiaries
maintains, sponsors, administers, contributes to, participates in or has any
liability in respect of any Specified Canadian Pension Plan, nor has any such
Person ever maintained, sponsored, administered, contributed or participated in
any Specified Canadian Pension Plan. Except as, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, (i) the Canadian Pension Plans are duly registered under the Income Tax
Act (Canada) and any other applicable Laws which require registration, have been
administered in accordance with the Income Tax Act (Canada) and such other
applicable Law and no event has occurred which could cause the loss of such
registered status, (ii) all obligations of the Loan Parties and their
Subsidiaries (including fiduciary, funding, investment and administration
obligations) required to be performed in connection with the Canadian Pension
Plans and the funding agreements relating thereto have been performed on a
timely basis, and (iii) all contributions, premiums or payments required to be
made or paid by the Loan Parties and their Subsidiaries to the Canadian Pension
Plans have been made on a timely basis in accordance with the terms of such
plans and all applicable Laws.

4.12.    Environmental Condition.
(a)    Parent, for itself and the other Loan Parties, conducts in the ordinary
course of business a review of the effect of existing Environmental Laws
relating to remedial obligations and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof the Borrowers
have reasonably concluded that such effect of existing Environmental Laws
relating to remedial actions and claims alleging potential liability or
responsibility for violation of any Environmental Law that has, or would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect (including for this purpose taking into account any reserves).
(b)    Except as otherwise set forth in Schedule 4.12 or where such status or
condition could not, individually or in the aggregate, have or reasonably be
expected to have a Material Adverse Effect: (i) none of the properties currently
or, to the knowledge of the Loan Parties, formerly owned or operated by any Loan
Party or any of its Subsidiaries is listed or proposed for listing on the NPL or
on the CERCLIS or any analogous foreign, state or local list or is adjacent to
any such property; (ii) there are no and have never been any underground or
above ground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed on any property currently owned or operated by any Loan Party
or any of its Subsidiaries or, to the best of the knowledge of the Loan Parties,
on any property formerly owned or operated by any Loan Party or any of its
Subsidiaries; (iii) there is no asbestos or asbestos-containing material on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries; (iv) Hazardous Materials have not been released, discharged or
disposed of on any property currently owned or operated by any Loan Party or any
of its Subsidiaries; (v) neither any Loan Party nor any of its Subsidiaries is
undertaking, either individually or together with other potentially responsible
parties, any investigation or assessment or remedial or response action relating
to any actual or threatened release, discharge or disposal of Hazardous
Materials at any site, location or operation, either voluntarily or pursuant to
the order of any Governmental Authority or the requirements of any Environmental
Law; and (vi) all Hazardous Materials generated, used, treated, handled or
stored at, or transported to or from, any property currently owned or operated
by any Loan Party or any of its Subsidiaries have been disposed of in a manner
that would not reasonably expected to result in liability to any Loan Party.

Foreign Plans. To the extent applicable, each Foreign Plan has been maintained
in compliance with its terms and with the requirements of any and all applicable
requirements of law and has been maintained, where required, in good standing
with applicable regulatory authorities, except to the extent that the failure so
to comply could not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect. Neither any Loan Party nor any
Subsidiary thereof has incurred any material obligation in connection with the
termination of or withdrawal from any Foreign Plan. The present value of the
accrued benefit liabilities (whether or not vested) under each Foreign Plan that
is funded, determined as of the end of the most recently ended fiscal year of
the applicable Loan Party or Subsidiary, as applicable, on the basis of
actuarial assumptions, each of which is reasonable, did not exceed the current
value of the property of such Foreign Plan by a material amount, and for each
Foreign Plan that is not funded, the obligations of such Foreign Plan are
properly accrued.

4.14.    Reserved.

4.15.    Reserved.

Complete Disclosure. All factual information taken as a whole (other than
forward-looking information and projections and information of a general
economic nature and general information about Borrowers' industry) furnished by
or on behalf of a Loan Party or its Subsidiaries in writing to Agent or any
Lender (including all information contained in the Schedules hereto or in the
other Loan Documents) for purposes of or in connection with this Agreement or
the other Loan Documents, and all other such factual information taken as a
whole (other than forward-looking information and projections and information of
a general economic nature and general information about Borrowers' industry)
hereafter furnished by or on behalf of a Loan Party or its Subsidiaries in
writing to Agent or any Lender will be, true and accurate, in all material
respects, on the date as of which such information is dated or certified and
will not omit to state any material fact necessary to make such information
(taken as a whole) not misleading in any material respect at such time in light
of the circumstances under which such information was provided. As of the date
on which any Projections are delivered to Agent, such Projections represent,
Borrowers' good faith estimate, on the date such Projections are delivered, of
the Loan Parties' and their Subsidiaries' future performance for the periods
covered thereby based upon assumptions believed by Borrowers to be reasonable at
the time of the delivery thereof to Agent (it being understood that such
Projections are subject to uncertainties and contingencies, many of which are
beyond the control of the Loan Parties and their Subsidiaries, that no
assurances can be given that such Projections will be realized, and that actual
results may differ in a material manner from such Projections). As of the date
of each delivery thereof, the information included in the Beneficial Ownership
Certification is true and correct in all respects.

4.17.    Reserved.

Patriot Act; Anti-Corruption Laws. To the extent applicable, each Loan Party is
in compliance, in all material respects, with the (a) Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto,
(b) Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA Patriot Act of 2001, as amended) (the
"Patriot Act"); and (c) Canadian AML Legislation. No part of the proceeds of the
loans made hereunder will be used by any Loan Party or any of their Affiliates,
directly or indirectly, (i) for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the FCPA, or (ii) in any other manner that would cause a violation in any
material respect of any applicable anti-bribery laws. No Loan Party nor any of
its Subsidiaries, nor to the knowledge of any Loan Party, any director or
officer, or any employee, agent or Affiliate of, any Loan Party or any of its
Subsidiaries, has taken any action, directly or indirectly, that would result in
a violation in any material respect by such persons of any applicable
anti-bribery law. Furthermore, each Loan Party and, to the knowledge of each
Loan Party, its Affiliates have conducted their businesses in compliance in all
material respects with the UK Bribery Act, the FCPA and similar laws, rules or
regulations, in each case, to the extent applicable to the Loan Parties and, in
their reasonable business judgment, have instituted and maintain policies and
procedures designed to ensure continued compliance therewith.

4.19.    Reserved.

Taxes. All material federal, state, provincial, local and other tax returns
required to have been filed with respect to each Loan Party and each Restricted
Subsidiary of each Loan Party have been filed (or extensions have been
obtained), and payment or adequate provision has been made for the payment of
all taxes, fees, assessments and other governmental charges which have or may
become due pursuant to said returns and all other material taxes and assessments
owing by a Loan Party except to the extent that such taxes, fees, assessments
and other charges are being contested in good faith by appropriate proceedings
diligently conducted and for which such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made.

Margin Stock. No Loan Party is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying any Margin Stock (within the meaning of Regulation U issued by the
Federal Reserve Board), or extending credit for the purpose of purchasing or
carrying margin stock. No part of the proceeds of the Loans made to Borrowers
will be used to purchase or carry any such Margin Stock or to extend credit to
others for the purpose of purchasing or carrying any such Margin Stock or for
any purpose that violates the provisions of Regulation T, U or X of the Board of
Governors of the United States Federal Reserve.

Investment Company Act. None of Parent, any Person controlling Parent, or any
Subsidiary is or is required to be registered as an "investment company" under
the Investment Company Act of 1940 or is subject to regulation under the
Investment Company Act.

OFAC; Anti-Corruption Laws; Anti-Money Laundering Laws.
(a)    Subject to Section 4.23(d), no Loan Party nor any of its Subsidiaries is
in violation of any Sanctions applicable to the Loan Parties. No Loan Party nor
any of its Subsidiaries, nor to the knowledge of any Loan Party, any director or
officer, or any employee, agent or Affiliate of, any Loan Party or any of its
Subsidiaries (i) is a Sanctioned Person or a Sanctioned Entity, (ii) has its
assets located in Sanctioned Entities, or (iii) derives revenues from
investments in, or transactions with Sanctioned Persons or Sanctioned Entities.
(b)    Subject to Section 4.23(d), each of the Loan Parties and its Subsidiaries
has implemented and maintains in effect policies and procedures designed to
ensure compliance with all Sanctions, and material compliance with all
Anti-Corruption Laws and Anti-Money Laundering Laws. Each of the Loan Parties
and its Subsidiaries, and to the knowledge of each such Loan Party, each
director, officer, employee, agent and Affiliate of each such Loan Party and
each such Subsidiary, is (i) in compliance with all Sanctions, and (ii) in
compliance with all Anti-Corruption Laws and Anti-Money Laundering Laws in all
material respects.
(c)    No proceeds of any Revolving Loan (including any Swing Loan, Protective
Advance or Overadvance) or any Letter of Credit will be used (i) to fund any
operations in, finance any investments or activities in, or make any payments
to, a Sanctioned Person or a Sanctioned Entity, or (ii) in any other manner that
would result in a violation of any Sanction, Anti-Corruption Law or Anti-Money
Laundering Law by any Person (including without limitation any Person
participating in Revolving Loans or Letters of Credit).
(d)    The representations and warranties provided for in Sections 4.23(a) and
(b) shall only apply to any Loan Party and its respective Subsidiaries which is
bound by any Anti-Boycott Regulations insofar as the giving thereof and
compliance therewith do not and will not result in a violation of or conflict
with or liability under any Anti-Boycott Regulations.

Employee and Labor Matters. There is (i) no unfair labor practice complaint
pending or, to the knowledge of Borrowers, threatened against Parent or its
Subsidiaries before any Governmental Authority and no grievance or arbitration
proceeding pending or threatened against Parent or its Restricted Subsidiaries
which arises out of or under any collective bargaining agreement and that,
individually or in the aggregate, has or could reasonably be expected to have a
Material Adverse Effect, (ii) no strike, labor dispute, slowdown, stoppage or
similar action or grievance pending or threatened in writing against Parent or
its Subsidiaries that, individually or in the aggregate, has or could reasonably
be expected to have a Material Adverse Effect. Neither Parent nor any of its
Restricted Subsidiaries has incurred any liability or obligation under the
Worker Adjustment and Retraining Notification Act or similar Laws, which remains
unpaid or unsatisfied. The hours worked and payments made to employees of Parent
or its Restricted Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable legal requirements, where such violations
have or would, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect. All material payments due from Parent or its
Restricted Subsidiaries on account of wages and employee health and welfare
insurance, employer and employee deductions and premiums and other benefits have
been paid or accrued as a liability on the books of Parent, where the failure to
do so, individually or in the aggregate, has or would reasonably be expected to
have a Material Adverse Effect.

Eligible Life Insurance Policies. As to each Eligible Life Insurance Policy that
is identified by any Borrower as an Eligible Life Insurance Policy in a US
Borrowing Base Certificate submitted to Agent, such Eligible Life Insurance
Policy is not excluded as ineligible by virtue of one or more of the excluding
criteria (other than Agent-discretionary criteria) set forth in the definition
of Eligible Life Insurance Policy.

Eligible Accounts. As to each Account that is identified by any Borrower as an
Eligible Account in a US Borrowing Base Certificate, a Canadian Borrowing Base
Certificate or a Luxembourg Borrowing Base Certificate submitted to Agent, such
Account is (a) a bona fide existing payment obligation of the applicable Account
Debtor created by the sale and delivery of Inventory or the rendition of
services to such Account Debtor in the ordinary course of the Loan Parties'
business, (b) owed to one or more of the Loan Parties, and (c) not excluded as
ineligible by virtue of one or more of the excluding criteria (other than
Agent-discretionary criteria) set forth in the definition of Eligible Accounts.

Eligible Inventory. As to each item of Inventory that is identified by any
Borrower as Eligible Inventory in a US Borrowing Base Certificate, a Canadian
Borrowing Base Certificate or a Luxembourg Borrowing Base Certificate submitted
to Agent, such Inventory is (a) of good and merchantable quality, free from
known defects, and (b) not excluded as ineligible by virtue of one or more of
the excluding criteria (other than Agent-discretionary criteria) set forth in
the definition of Eligible Inventory.

Locations of Inventory and Equipment. As of the Effective Date, the Inventory of
the Loan Parties having an aggregate value in excess of $1,000,000 are not
stored with a bailee, warehouseman, or similar party other than those identified
on Schedule 4.28(a) and are otherwise located only at, or in-transit between or
to, the locations identified on Schedule 4.28(b). As of the Effective Date, the
Equipment (other than vehicles or Equipment out for repair) of the Loan Parties
having an aggregate value in excess of $1,000,000 are not stored with a bailee,
warehouseman, or similar party other than those identified on Schedule 4.28(a)
and are otherwise located only at, or in-transit between or to, the locations
identified on Schedule 4.28(b).

Inventory Records. Each Loan Party keeps correct and accurate records in all
material respects itemizing and describing the type, quality, and quantity of
its Inventory and the book value thereof.

No Default. No Default or Event of Default has occurred and is continuing or
would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.

Insurance. The properties of the Loan Parties are insured with financially sound
insurance companies, in such amounts, with such deductibles and covering such
risks as are customarily carried by companies engaged in similar businesses and
owning similar properties in localities where Parent or the applicable Loan
Party operates.

Common Enterprise. Borrowers and Guarantors make up a related organization of
various entities constituting a single economic and business enterprise so that
Borrowers and Guarantors share an identity of interests such that any benefit
received by any one of them benefits the others. Certain Borrowers and
Guarantors render services to or for the benefit of the other Borrowers and/or
Guarantors, as the case may be, purchase or sell and supply goods to or from or
for the benefit of the others, make loans, advances and provide other financial
accommodations to or for the benefit of the other Borrowers and Guarantors
(including inter alia, the payment by Borrowers and Guarantors of creditors of
the other Borrowers or Guarantors and guarantees by Borrowers and Guarantors of
indebtedness of the other Borrowers and Guarantors and provide administrative,
marketing, payroll and management services to or for the benefit of the other
Borrowers and Guarantors). Borrowers and Guarantors have the same chief
executive office, centralized accounting and legal services, certain common
officers and directors and generally do not provide consolidating financial
statements to creditors.

COMI. Luxembourg Borrower has its place of central administration and, for the
purpose of the Insolvency Regulation, the centre of its main interests (centre
des intérêts principaux) in Luxembourg.

Luxembourg Domiciliation. Luxembourg Borrower is in compliance with all the
legal requirements of the Luxembourg law dated 31 May 1999 on the domiciliation
of companies, as amended (and the relevant regulations).

No Withholding Tax. As at the date of this Agreement, no Loan Party is required
to make any deduction for or on account of Luxembourg Tax from any payment it
may make under any Loan Document.

No Stamp Duty. Under the regulations of Luxembourg, it is not necessary that the
Loan Documents be filed, recorded or enrolled with any court or other authority
in that jurisdiction or that any stamp, registration, notarial or similar tax or
fee be paid on or in relation to the Loan Documents or the transactions
contemplated by the Loan Documents; except if the Loan Documents are (i)
voluntarily presented to the registration formalities (including where the Loan
Documents are deposited in the minutes of a notary) or (ii) appended to a
document that requires mandatory registration, a registration duty (droit
d’enregistrement) will be due, the amount of which will depend on the nature of
the Loan Documents to be registered.

5.
AFFIRMATIVE COVENANTS.

Each Loan Party covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, the Loan Parties shall and
shall cause each of their Restricted Subsidiaries to comply with each of the
following:

5.1.    Financial Statements, Reports, Certificates.
(a)    (i) Deliver to Agent, with copies to each Lender, each of the financial
statements, reports, and other items set forth on Schedule 5.1 no later than the
times specified therein, (ii) maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of Parent or such Subsidiary, as the case may be, and
(iii) cause each Subsidiary of a Loan Party to have the same fiscal year as
Parent.
(b)    Documents required to be delivered pursuant to this Section 5.1 (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which Parent posts such documents, or
provides a link thereto on Parent's website on the Internet at the website
address listed on Schedule 5.1; or (ii) on which such documents are posted on
Parent's behalf on an Internet or intranet website, if any, to which each Lender
and Agent have access (whether a commercial, third-party website or whether
sponsored by Agent); provided, that: (i) upon the written request of Agent,
Parent shall deliver paper copies of such documents to Agent or any Lender that
requests Parent to deliver such paper copies until a written request to cease
delivering paper copies is given by Agent or such Lender and (ii) Parent shall
notify Agent (by telecopier or electronic mail) of the posting of any such
documents and provide to Agent by electronic mail electronic versions (i.e.,
soft copies) of such documents. Notwithstanding anything contained herein, in
every instance Parent shall be required to provide paper copies of the
Compliance Certificates required by this Section 5.1 to Agent. Except for such
Compliance Certificates, Agent shall have no obligation to request the delivery
or to maintain copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by Parent with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
(c)    Each Loan Party hereby acknowledges that (i) Agent and/or the Arrangers
will make available to the Lenders materials and/or information provided by or
on behalf of the Loan Parties hereunder (collectively, "Borrower Materials") by
posting Borrower Materials on IntraLinks or another similar electronic system
(the "Platform") and (ii) certain of the Lenders (each, a "Public Lender") may
have personnel who do not wish to receive material non-public information with
respect to Parent or its Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons' securities. Parent hereby agrees that
so long as Parent is the issuer of any outstanding debt or equity securities
that are registered or issued pursuant to a private offering or is actively
contemplating issuing any such securities it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (A) all such Borrower Materials shall
be clearly and conspicuously marked "PUBLIC" which, at a minimum, shall mean
that the word "PUBLIC" shall appear prominently on the first page thereof;
(B) by marking Borrower Materials "PUBLIC," Parent shall be deemed to have
authorized Agent, the Arrangers and the Lenders to treat such Borrower Materials
as not containing any material non-public information (although it may be
sensitive and proprietary) with respect to Parent or its securities for purposes
of United States federal and state securities laws (provided, that, to the
extent such Borrower Materials constitute Confidential Information, they shall
be treated as set forth in Section 17.9); (C) all Borrower Materials marked
"PUBLIC" are permitted to be made available through a portion of the Platform
designated "Public Side Information;" and (D) Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked "PUBLIC" as being
suitable only for posting on a portion of the Platform not designated "Public
Side Information."

Collateral Reporting. Provide Agent (and if so requested by Agent, with copies
for each Lender) with each of the reports set forth on Schedule 5.2 at the times
specified therein. In addition, each Borrower agrees to use commercially
reasonable efforts in cooperation with Agent to facilitate and establish a
system of electronic collateral reporting in order to provide electronic
reporting of each of the items set forth on such Schedule.

Existence. Except as otherwise permitted under Section 6.3 or Section 6.4, at
all times maintain and preserve in full force and effect its existence
(including being in good standing in its jurisdiction of organization) and all
rights and franchises, licenses and permits material to its business where the
failure to do so has or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect; provided, that, no Loan Party or any
of its Restricted Subsidiaries shall be required to preserve any such right or
franchise, licenses or permits if such Person's Board of Directors (or similar
governing body) shall determine that the failure to preserve it could not
reasonably be expected to result in a Material Adverse Effect.

Maintenance of Properties. Except as otherwise permitted under Section 6.3 or
Section 6.4, maintain and preserve all of its assets that are necessary for the
proper conduct of its business in good working order and condition, except for
(a) ordinary wear, tear, and casualty, (b) Permitted Dispositions, or (c) in the
case of assets other than the Revolving Loan Priority Collateral where the
failure to do so has or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, and comply with the provisions of all
leases to which it is a party as lessee, so as to prevent the loss or forfeiture
thereof, (i) unless such provisions are the subject of a Permitted Protest, or
(ii) where the failure to so comply has or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

Taxes. Cause all material assessments and Taxes imposed, levied, or assessed
against any Loan Party or its Subsidiaries, or any of their respective assets or
in respect of any of its income, businesses, or franchises to be paid in full,
before delinquency or before the expiration of any extension period, except to
the extent that the validity of such assessment or Tax shall be the subject of a
Permitted Protest and so long as, in the case of an assessment or Tax that has
become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such assessment or tax. Parent will and will cause each of its
Subsidiaries to make timely payment or deposit with the appropriate taxing
authority of all Tax payments and withholding Taxes made by it and them and all
other material taxes required to be paid or deposited by it or them by
applicable laws, including those laws concerning F.I.C.A., F.U.T.A., state
disability, and local, state, provincial and federal income taxes, and will,
upon request, furnish Agent with proof reasonably satisfactory to Agent
indicating that each Loan Party and its Subsidiaries have made such payments or
deposits.

Insurance.
(a)    Property, Business Interruption and Liability Insurance. At Borrowers'
expense, maintain insurance respecting each of the Loan Parties' assets wherever
located, covering liabilities, losses or damage as customarily are insured
against by other Persons engaged in the same or similar businesses. All such
policies of insurance shall be with financially sound insurance companies and in
such amounts (after giving effect to any self-insurance maintained consistent
with the standards provided for herein) as is carried generally in accordance
with sound business practice by companies in similar businesses similarly
situated and located and in any event, as to any Revolving Loan Priority
Collateral, in amounts, adequacy and scope reasonably satisfactory to Agent (and
Agent acknowledges that based on the information provided to it on or prior to
the date hereof with respect thereto, as to insurance coverage for the Revolving
Loan Priority Collateral in effect on the date hereof, the amounts, adequacy and
scope are reasonably satisfactory to it). Subject to the Term Loan Intercreditor
Agreement, all property insurance policies covering the Collateral are to be
made payable to Agent, as its interests may appear, in case of loss, pursuant to
a standard loss payable endorsement with a standard noncontributory "lender" or
"secured party" clause and are to contain such other provisions as Agent may
reasonably require to fully protect the Lenders' interest in the Collateral and
to any payments to be made under such policies. All certificates of property and
general liability insurance are to be delivered to Agent, with the loss payable
(but only in respect of Collateral) and additional insured endorsements in favor
of Agent and shall provide for not less than thirty (30) days (ten (10) days in
the case of non-payment) prior written notice to Agent of the exercise of any
right of cancellation. If any Borrower fails to maintain such insurance, Agent
may arrange for such insurance, but at such Borrower's expense and without any
responsibility on Agent's part for obtaining the insurance, the solvency of the
insurance companies, the adequacy of the coverage, or the collection of claims.
Borrowers shall give Agent prompt notice of any loss of (i) Revolving Loan
Priority Collateral exceeding $3,000,000 and (ii) Collateral exceeding
$6,000,000, in each case, covered by its casualty or business interruption
insurance. Upon the occurrence and during the continuance of an Event of Default
and subject to the Term Loan Intercreditor Agreement, Agent shall have the sole
right to file claims under any property and general liability insurance policies
in respect of the Collateral, to receive, receipt and give acquittance for any
payments that may be payable thereunder, and to execute any and all
endorsements, receipts, releases, assignments, reassignments or other documents
that may be necessary to effect the collection, compromise or settlement of any
claims under any such insurance policies. If any portion of any Mortgaged
Property is at any time located in an area identified by the Federal Emergency
Management Agency (or any successor agency) as a special flood hazard area with
respect to which flood insurance has been made available under any Flood Law,
then Parent shall, or shall cause each Loan Party to, maintain, or cause to be
maintained, with a financially sound insurer, flood insurances with respect to
Mortgaged Property, as required by applicable Laws.
(b)    Life Insurance. At Borrowers' expense, maintain each Life Insurance
Policy. If any Borrower fails to maintain any such insurance, to the extent any
such insurance has not been paid for in full, Agent may pay the premiums thereon
or otherwise arrange for such insurance, but at such Borrower's expense and
without any responsibility on Agent's part for obtaining the insurance, the
solvency of the insurance companies, the adequacy of the coverage, or the
collection of claims. Notwithstanding anything in any Life Insurance Assignment
to the contrary, Borrowers agree that any such payments made by Agent at
Borrowers' expense shall constitute Obligations chargeable to the Loan Account
hereunder and bear interest at a per annum rate equal to the Base Rate plus the
Applicable Margin for Base Rate Loans. Borrowers shall give Agent prompt notice
of the death of any Person covered by any Life Insurance Policy. Agent shall
have the sole right to file claims under any Life Insurance Policy, to collect
the net proceeds of any such policy, to surrender any such policy, to obtain
policy loans thereon from the insurer, to receive, receipt and give acquittance
for any payments that may be payable thereunder (including without limitation,
the right to collect and receive all distributions or shares of surplus,
dividend deposits or additions to such policy made or apportioned thereto, and
to exercise any and all options contained in such policy with respect thereto),
to exercise all nonforfeiture rights under such policy, and to execute any and
all endorsements, receipts, releases, assignments, reassignments or other
documents that may be necessary to effect the collection, compromise or
settlement of any claims under any such insurance policy. Borrowers shall take
all action requested by Agent and necessary to cause each Life Insurance Policy
to be at all times subject to an effective Life Insurance Assignment.

Inspection, Field Examinations, and Appraisals. Permit Agent and each of its
duly authorized representatives or agents to visit any of its properties and
inspect any of its assets or books and records, to conduct appraisals and
valuations, to examine and make copies of its books and records, and to discuss
its affairs, finances, and accounts with, and to be advised as to the same by,
its officers and employees at such reasonable times and intervals as Agent may
designate and, so long as no Event of Default exists and is continuing, with
reasonable prior notice to Administrative Borrower all at such times and
intervals as Agent may request, all at Borrower's expense, in each case subject
to Section 17.9; provided, that, (a) as to field examinations, there shall be
(i) no more than one (1) field examination in any twelve (12) month period at
the expense of Borrowers so long as (A) Excess Availability during such twelve
(12) month period is not less than fifteen percent (15%) of the Maximum Credit
or (B) US Excess Availability is not less than twelve and one-half percent
(12.5%) of the Maximum Credit for any three (3) consecutive Business Days during
such twelve (12) month period, (ii) no more than three (3) field examinations in
any twelve (12) month period at the expense of Borrowers if at any time Excess
Availability or US Excess Availability during such twelve (12) month period is
less than the applicable amount specified in clause (a)(i) above, and (iii) such
other field examinations as Agent may request at any time an Event of Default
exists or has occurred and is continuing at the expense of Borrowers or
otherwise at any other times during usual business hours and upon reasonable
prior notice at the expense of Agent and Lenders to conduct such field
examinations in accordance with Agent's customary practices and procedures;
provided, that if no Revolving Loans are outstanding at any time during any
twelve (12) month period, Agent may elect, in its Permitted Discretion, not to
conduct any field examinations during such period so long as at least one (1)
field examination is conducted during the subsequent twelve (12) month period,
(b) as to Inventory appraisals, there shall be (i) no more than one (1) such
appraisal in any twelve (12) month period at the expense of Borrowers so long as
(A) Excess Availability during such twelve (12) month period is not less than
fifteen percent (15%) of the Maximum Credit or (B) US Excess Availability is not
less than twelve and one-half percent (12.5%) of the Maximum Credit for any
three (3) consecutive Business Days during such twelve (12) month period, and
(ii) no more than two (2) such appraisals in any twelve (12) month period at the
expense of Borrowers if at any time Excess Availability or US Excess
Availability during such twelve (12) month period is less than the applicable
amount specified in clause (b)(i) above; provided, that if no Revolving Loans
are outstanding at any time during any twelve (12) month period, Agent may
elect, in its Permitted Discretion, not to conduct any Inventory appraisals
during such period so long as at least one (1) Inventory appraisal is conducted
during the subsequent twelve (12) month period, and (c) such other appraisals
(including with respect to other types of Collateral, in addition to Inventory)
as Agent may request at any time an Event of Default exists or has occurred and
is continuing at the expense of Borrowers or otherwise at any other times during
usual business hours and upon reasonable prior notice at the expense of Agent
and Lenders, with such appraisals to be performed in accordance with Agent's
customary practices and procedures.

Compliance with Laws.
(a)    Comply in all material respects with the requirements of all applicable
Anti-Corruption Laws and Anti-Money Laundering Laws, and any rules, regulations,
and orders of any Governmental Authority with respect thereto, except in such
instances where any such requirement is subject to a Permitted Protest.
(b)    With respect to Laws other than Anti-Corruption Laws and Anti-Money
Laundering Laws, comply with the requirements of all applicable laws, rules,
regulations, and orders of any Governmental Authority, other than, Laws, the
non-compliance with which, individually or in the aggregate, has, or could
reasonably be expected to have, a Material Adverse Effect.

5.9.    Environmental.
(a)    Keep any property either owned or operated by Parent or its Subsidiaries
free of any Environmental Liens or post bonds or other financial assurances
sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens where the failure to do so, individually or in the
aggregate, has or would reasonably be expected to have a Material Adverse
Effect,
(b)    Comply with Environmental Laws where the failure to do so, individually
or in the aggregate, has or could reasonably be expected to have a Material
Adverse Effect, and provide to Agent documentation of such compliance which
Agent reasonably requests,
(c)    Promptly notify Agent of any release of which any Borrower has knowledge
of a Hazardous Material in any reportable quantity from or onto property owned
or operated by Parent or its Subsidiaries where any such release, individually
or in the aggregate, has or could reasonably be expected to have a Material
Adverse Effect, and take any Remedial Actions required to abate said release or
otherwise to come into compliance with applicable Environmental Law where the
failure to do so, individually or in the aggregate, has or would reasonably be
expected to have a Material Adverse Effect, and
(d)    Promptly, but in any event within five (5) Business Days of its receipt
thereof, provide Agent with written notice of any of the following: (i) notice
that an Environmental Lien has been filed against any of the real or personal
property of Parent or its Subsidiaries, (ii) commencement of any Environmental
Action or written notice that an Environmental Action will be filed against
Parent or its Subsidiaries, and (iii) written notice of a violation, citation,
or other administrative order from a Governmental Authority where any such
violation, citation or other administrative order, individually or in the
aggregate, has or could reasonably be expected to have a Material Adverse
Effect.

OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws.
(a)    Subject to Section 5.10(b), each Loan Party will, and will cause each of
its Subsidiaries to comply (a) with all applicable Sanctions, and (b) in all
material respects with all Anti-Corruption Laws and Anti-Money Laundering Laws.
Each of the Loan Parties and its Subsidiaries shall in its reasonable business
judgment implement and maintain in effect policies and procedures designed to
ensure compliance by the Loan Parties and their Subsidiaries and their
respective directors, officers, employees, agents and Affiliates with (i) all
Sanctions and (ii) all Anti-Corruption Laws and Anti-Money Laundering Laws in
all material respects.
(b)    The covenants provided for in Section 5.10(a) shall only apply to any
Loan Party and its respective Subsidiaries which is bound by any Anti-Boycott
Regulations insofar as the giving thereof and compliance therewith do not and
will not result in a violation of or conflict with or liability under any
Anti-Boycott Regulations.

5.11.    Further Assurances.
(a)    At the time that any Loan Party forms any direct or indirect Subsidiary
or acquires any direct or indirect Subsidiary organized or incorporated under
the laws of a State of the United States, the United States, the District of
Columbia or a Province or Territory of Canada or Canada (other than any Excluded
Subsidiary or an Unrestricted Subsidiary) after the Effective Date, such Loan
Party shall (i) within thirty (30) days of such formation or acquisition (or
such later date as permitted by Agent in its sole discretion) cause any such new
Subsidiary to provide to Agent a joinder agreement to this Agreement (to the
extent such new Subsidiary will be a Borrower hereunder), the Guaranty and the
Security Agreement, together with such other security documents (and
concurrently with the delivery of any mortgages provided to the Term Loan Agent
to secure the Indebtedness under the Term Loan Credit Agreement (other than the
Avon Lake Real Property), mortgages with respect to any such Real Property owned
by such new Subsidiary and securing such Indebtedness, together with flood
certification documentation or other documentation with respect thereto that may
be reasonably required by Agent to comply with Flood Laws) as well as
appropriate financing statements (and with respect to all Real Property subject
to a Mortgage, fixture filings), and supplements and amendments hereto, all in
form and substance reasonably satisfactory to Agent (including being sufficient
to grant Agent a first priority Lien (subject to Permitted Liens) in and to the
assets of such newly formed or acquired Subsidiary constituting Revolving Loan
Priority Collateral and a second priority Lien (subject to Permitted Liens) in
and to the assets of such newly formed or acquired Subsidiary constituting
Collateral other than Revolving Loan Priority Collateral, in each case,
including to make such Subsidiary a party to this Agreement and the other Loan
Documents as a "Borrower" if so agreed by Administrative Borrower and Agent, and
otherwise as a "Guarantor"; provided, that, (A) the foregoing shall not be
required to be provided to Agent with respect to any Subsidiary of any Loan
Party that is an Excluded Subsidiary, and (B) it shall be a condition precedent
to the joinder of any Subsidiary as a "Borrower" to the Credit Agreement and the
other Loan Documents that Agent and each Lender shall have confirmed compliance
with the Patriot Act or any other "know your customer" laws applicable to Agent
and Lenders with respect to such Subsidiary, (ii) with respect to any US Loan
Party or Canadian Loan Party, within thirty (30) days of such formation or
acquisition (or such later date as permitted by Agent in its sole discretion)
provide to Agent a pledge agreement (or an addendum to the Security Agreement or
Canadian Security Documents) and, subject to the Term Loan Intercreditor
Agreement, appropriate certificates and powers (which may be delivered to the
Term Loan Agent as bailee for Agent pursuant to and to the extent required by
the terms of the Term Loan Intercreditor Agreement) or financing statements,
pledging all of the direct or beneficial ownership interest in such new
Subsidiary reasonably satisfactory to Agent; provided, that, only sixty-five
percent (65%) of the total outstanding voting Equity Interests of any Subsidiary
of any Loan Party that is a CFC or CFC Holding Company (and none of the Equity
Interests of any Subsidiary of such CFC or CFC Holding Company) shall be
required to be pledged, and (iii) within sixty (60) days of such formation or
acquisition (or such later date as permitted by Agent in its discretion) provide
to Agent all other documentation, including one or more opinions of counsel
reasonably satisfactory to Agent, which in its opinion is appropriate with
respect to the execution and delivery of the applicable documentation referred
to above. Any document, agreement, or instrument executed or issued pursuant to
this Section 5.11 shall be a Loan Document.
(b)    At any time upon the reasonable request of Agent, execute or deliver to
Agent any and all financing statements, fixture filings, security agreements,
pledges, assignments, endorsements of certificates of title, mortgages, deeds of
trust opinions of counsel, and all other documents (the "Additional Documents")
that Agent may reasonably request in form and substance reasonably satisfactory
to Agent, to create, perfect, and continue perfected or to perfect Agent's Liens
in all of the assets of Parent and its Subsidiaries constituting Collateral
(whether now owned or hereafter arising or acquired, tangible or intangible,
real or personal), other than Excluded Subsidiaries and Unrestricted
Subsidiaries, to create and perfect Liens in favor of Agent in any Real Property
acquired by Parent or its Subsidiaries (other than an Excluded Subsidiary or an
Unrestricted Subsidiary) to the extent the Term Loan Agent is granted a Lien on
such Real Property (other than the Avon Lake Real Property) and in order to
fully consummate all of the transactions contemplated hereby and under the other
Loan Documents. To the maximum extent permitted by applicable law, if Parent or
any of its Subsidiaries (other than Excluded Subsidiaries and Unrestricted
Subsidiaries) refuses or fails to execute or deliver any reasonably requested
Additional Documents related to any Revolving Loan Priority Collateral within a
reasonable period of time following the request to do so, Parent (on behalf of
itself and such Subsidiaries) hereby authorizes Agent to execute any such
Additional Documents to the extent related to Revolving Loan Priority Collateral
in the applicable Loan Party's or such Subsidiary's name, as applicable, and
authorizes Agent to file such executed Additional Documents in any appropriate
filing office. In furtherance and not in limitation of the foregoing, each Loan
Party shall take such actions as Agent may reasonably request from time to time
so that the Obligations are guaranteed by the Guarantors and are secured by
substantially all of the Collateral of Parent and its Subsidiaries (other than
the Excluded Subsidiaries and Unrestricted Subsidiaries) to the extent of, and
in any event subject to, the exceptions and limitations provided for herein.
Notwithstanding the foregoing or anything contained herein or in any other Loan
Document to the contrary, no Mortgage will be provided with respect to any real
property, until each Lender (i) has received a life of loan flood zone
determination for the applicable real property and, if applicable, flood
insurance and a borrower notice in compliance with applicable Law and (ii) has
confirmed to Agent in writing satisfactory completion of its flood insurance
compliance and due diligence.
(c)    Notwithstanding the foregoing or anything contained herein or in any
other Loan Document to the contrary, it is understood and agreed that to the
extent that the Term Loan Agent is satisfied with or agrees to any deliveries in
respect of Term Loan Priority Collateral, Agent shall be deemed to be satisfied
with such deliveries that are substantially the same as those delivered to the
Term Loan Agent and the Loan Parties shall not be required to deliver any
Additional Documents with respect thereto other than those documents or
certificates required to be delivered to Agent or a Lender under any applicable
law or regulation. Furthermore, in the event the Term Loan Credit Agreement has
not been terminated, notwithstanding anything contained in this Agreement or any
other Loan Document to the contrary, if there is a delivery or control
obligation with respect to any Term Loan Priority Collateral and such delivery
or grant of control cannot be made by the applicable Loan Agent to both Agent
and Term Loan Agent, such delivery requirement shall be satisfied by delivery by
the applicable Grantor to Term Loan Agent.
(d)    Notwithstanding the foregoing or anything contained herein or in any
other Loan Document to the contrary, it is understood and agreed that as of the
Effective Date, Agent and Lenders shall be deemed to be satisfied with the
Luxembourg Security Documents with respect to the Liens over Luxembourg Borrower
delivered on such date or as otherwise provided pursuant to Section 3.6
(Post-Closing Deliveries) and the Loan Parties shall not be required to deliver
any Additional Documents with respect thereto until the occurrence of a
Luxembourg Security Event. Upon and after the occurrence of a Luxembourg
Security Event, the Loan Parties shall promptly (but in any event within 30
Business Days (or such later date as agreed to by the Agent)) comply with
Section 5.11(b) with respect to the delivery of Luxembourg Security Documents
covering bank accounts of Luxembourg Borrower located in European jurisdictions
outside of Luxembourg.

5.12.    Reserved.

Location of Inventory and Equipment. Other than (a) Inventory having a value at
any location of less than $1,000,000, (b) Equipment having a value at any
location of less than $1,000,000, and (c) Inventory, Equipment or vehicles out
for repair or in-transit, keep each Loan Parties' Inventory and Equipment only
at the locations identified on Schedule 4.28(a) and 4.28(b) and their chief
executive offices only at the locations identified on Schedule 4.6(b), provided,
that, (i) with respect to any location where (x) Inventory with a value in
excess of $1,000,000 is or is to be located or (y) Equipment with a value in
excess of $1,000,000 is or is to be located, Administrative Borrower shall
provide written notice to Agent not less than ten (10) days (or such shorter
period as Agent may agree in its sole discretion) prior to the date on which
such Inventory or Equipment is moved to such new location or such chief
executive office is relocated, (ii) in the case of US Loan Parties, such new
location is within the continental United States, and in the case of Canadian
Loan Parties, such new location is within Canada, (iii) the aggregate amount of
all Inventory at locations where Agent has not received such notice shall not
exceed $2,500,000 and (iv) at the time of such written notification, such
Borrower uses its commercially reasonable efforts to provide Agent a Collateral
Access Agreement with respect thereto. Borrowers agree that, except as Agent may
otherwise determine, any Inventory at such new locations for which Agent has not
received such written notice, shall not constitute Eligible Inventory.

Applications under Insolvency Statutes. Each Loan Party acknowledges that its
business and financial relationships with Agent and Lenders are unique from its
relationship with any other of its creditors, and agrees that it shall not file
any plan of arrangement under the CCAA or make any proposal under the BIA which
provides for, or would permit directly or indirectly, Agent or any Lender to be
classified with any other creditor as an "affected" creditor for purposes of
such plan or proposal or otherwise.

Preparation of Environmental Reports. If the Required Lenders have a reasonable
basis to believe, based on information that is publicly available or provided to
the Agent or the Lenders, that a material Environmental Liability has arisen at
or in connection with any Mortgaged Property, then at the written request of the
Required Lenders, the Borrower shall cause to be prepared an environmental site
assessment report for any such Mortgaged Property described in such request,
prepared by an environmental consulting firm reasonably acceptable to the Agent,
indicating the presence or absence of Hazardous Materials and the estimated cost
of any compliance, removal or remedial action required under any applicable
Environmental Law in connection with any Hazardous Materials on such properties.

Center of Main Interests. Each Loan Party incorporated in Luxembourg shall
maintain its place of central administration and, for the purpose of the
Insolvency Regulation, the centre of its main interests (centre des intérêts
principaux) in Luxembourg.

Luxembourg Domiciliation. Luxembourg Borrower shall remain in compliance with
all the legal requirements of the Luxembourg law dated 31 May 1999 on the
domiciliation of companies, as amended (and the relevant regulations).

6.
NEGATIVE COVENANTS.

Each Loan Party covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, the Loan Parties will not
and will not permit any of their Restricted Subsidiaries to do any of the
following:

Indebtedness. Create, incur, assume, suffer to exist, guarantee, or otherwise
become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.

Liens. Create, incur, assume, or suffer to exist, directly or indirectly, any
Lien on or with respect to any of its assets, of any kind, whether now owned or
hereafter acquired, or any income or profits therefrom, except for Permitted
Liens.

6.3.    Restrictions on Fundamental Changes.
(a)    Merge, dissolve, liquidate, consolidate or amalgamate with or into
another Person, or dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as on the
date of any of the foregoing and after giving effect thereto, no Default or
Event of Default shall exist or have occurred and be continuing:
(i)    (A) any Non-Loan Party may merge, consolidate, amalgamate or liquidate
with or into another Non-Loan Party, whether to effect a corporation
reorganization or otherwise and (B) any Non-Loan Party or any Loan Party may
merge, consolidate, amalgamate or liquidate with or into another Loan Party,
including any such merger, consolidation or amalgamation, the purpose of which
is to effect a corporate reorganization or to change the jurisdiction of Parent
or any Subsidiary, so long as (1) in the case of any merger, consolidation or
amalgamation of a Loan Party with a Non-Loan Party, the Loan Party is the
surviving corporation and (2) in any merger, consolidation or amalgamation of a
US Loan Party the survivor remains organized under the laws of a State within
the United States, in the case of any Canadian Loan Party the survivor remains
organized under the laws of a jurisdiction in Canada, and in the case of
Luxembourg Borrower the survivor remains organized under the laws of a
jurisdiction in Luxembourg, and in any case the Loan Parties are in compliance
with, and comply with, the Loan Documents,
(ii)    any Loan Party may sell or otherwise dispose of all or substantially all
of its assets (upon voluntary liquidation or otherwise) to Parent or to another
Loan Party,
(iii)    any Non-Loan Party may dispose of all or substantially all its assets
(including any disposition that is in the nature of a liquidation) to
(A) another Non-Loan Party or (B) to a Loan Party, provided, that, other than
Eligible Acquired Business Accounts and Eligible Acquired Business Inventory,
any Accounts or Inventory acquired by a Borrower pursuant to such disposition
shall not be Eligible Accounts or Eligible Inventory until such time as Agent
shall have completed an Acceptable Field Exam with respect thereto and, in the
case of Inventory of an Acquired Business, an Inventory appraisal, and such
other due diligence reasonably requested by Agent, in a manner and with results
reasonably satisfactory to Agent,
(iv)    [reserved],
(v)    in connection with any Permitted Acquisition, any Subsidiary of Parent
may merge into, or consolidate or amalgamate with, any other Person or permit
any other Person to merge into, or consolidate or amalgamate with, it; provided
that (A) the Person surviving such merger, consolidation or amalgamation shall
be a Subsidiary of Parent and (B) in the case of any such merger, consolidation
or amalgamation to which any Loan Party (other than Parent) is a party, such
Loan Party is the surviving Person, and
(vi)    Parent and its Subsidiaries may consummate any Permitted Disposition, or
(b)    suspend or terminate all or a substantial portion of its or their
business, except as permitted pursuant to this Section 6.3 or in connection with
the transactions permitted pursuant to Section 6.4.

Disposal of Assets. Convey, sell, lease, license, assign, transfer, or otherwise
dispose of any assets (including by an allocation of assets among newly divided
limited liability companies or partnerships pursuant to a "plan of division" if
any assets become the assets of a different Person as a result of such
allocation) of Parent or any of its Restricted Subsidiaries, except for
Permitted Dispositions or transactions expressly permitted by Sections 6.3 or
6.11.

Nature of Business. Engage in any business or activity if as a result thereof,
the general nature of the business of Parent and its Restricted Subsidiaries,
taken as a whole, would be changed in any material respect from the general
nature of the business engaged in by them as of the Effective Date; provided,
however, that the foregoing shall not prevent the acquisition by Parent or any
of its Restricted Subsidiaries of, or the entry by Parent or any of its
Restricted Subsidiaries into, any line of business that is related,
complementary or a logical extension to the business in which they are engaged
on the Effective Date.

6.6.    Certain Payments of Debt and Amendments.
(a)    Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (including by sinking fund payment or
other acquisition for value), or otherwise set aside or deposit funds with a
trustee therefor or hold restricted cash for such purpose before the date
required for the purpose of paying any portion of such Indebtedness when due)
any of its Indebtedness, or make any payment in violation of any subordination
terms of any Indebtedness, except with respect to:
(i)    the Indebtedness hereunder or under the other Loan Documents,
(ii)    as to payments in respect of any other Permitted Indebtedness not
subject to the provisions below in this Section 6.6, regularly scheduled or
mandatory repayments or redemptions as and when due in respect of such
Indebtedness in accordance with the terms thereof (and in the case of
Subordinated Debt if such payment is permitted at such time under the
subordination terms and conditions set forth therein or applicable thereto),
(iii)    the Indebtedness of any Non-Loan Party,
(iv)    regularly scheduled payments of principal and interest or other
mandatory payments, in each case, as and when due in accordance with the terms
of the Term Loan Documents and the agreements evidencing Incremental Equivalent
Debt or any Refinancing Indebtedness thereof,
(v)    optional prepayments, purchases and redemptions of Indebtedness;
provided, that, as to any such optional prepayment or redemption, each of the
following conditions is satisfied:
(A)    as of the date of such optional prepayment or redemption, and after
giving effect thereto, no Default or Event of Default shall exist or have
occurred and be continuing,
(B)    (1) the daily average of the Excess Availability during the immediately
preceding forty-five (45) consecutive day period shall have been not less than
twenty percent (20%) of the Maximum Credit, (2) the Excess Availability at all
times time during the immediately preceding forty-five (45) consecutive day
period shall have been not less than ten percent (10%) of the Maximum Credit,
(3) the daily average of the US Excess Availability during the immediately
preceding forty-five (45) consecutive day period shall have been not less than
fifteen percent (15%) of the Maximum Credit and (4) the US Excess Availability
at all times time during the immediately preceding forty-five (45) consecutive
day period shall have been not less than ten percent (10%) of the Maximum
Credit, and after giving effect to any such payment in respect thereof, on a pro
forma basis using the most recent calculation of the Borrowing Base immediately
prior to any such payment, the Excess Availability and the US Excess
Availability shall be not less than the applicable amounts specified above,
(C)    Agent shall have received reasonably satisfactory monthly projections for
the period that is the lesser of six (6) months or until the end of the then
current fiscal year after the date of such payment showing, on a pro forma basis
after giving effect to the payment, (1) minimum Excess Availability at all times
during such period of not less than twenty percent (20%) of the Maximum Credit
and (2) minimum US Excess Availability at all times during such period of not
less fifteen percent (15%) of the Maximum Credit; provided, that, this clause
(C) shall not be applicable so long as: (x) the amount of any such prepayment or
redemption is less than $20,000,000 and the aggregate amount of all such
optional prepayments or redemption in any fiscal year of Parent are less than
$30,000,000 and (y) at the time of making any such optional prepayment or
redemption, the sum of the Excess Availability plus Qualified Cash is greater
than $150,000,000,
(D)    Agent shall have received prior written notice of any such prepayment or
redemption specifying the Indebtedness such prepayment or redemption is related
to, the amounts and the anticipated date of the prepayment or redemption,
provided, that, this clause (D) shall not be applicable so long as: (x) the
amount of any such prepayment or redemption is less than $20,000,000 and the
aggregate amount of all such optional prepayments or redemption in any fiscal
year of Parent are less than $30,000,000 and (y) at the time of making any such
optional prepayment or redemption, the sum of the Excess Availability plus
Qualified Cash is greater than $150,000,000, and
(E)    in the case of an optional purchase of Indebtedness, such Indebtedness is
immediately cancelled,
(vi)    [reserved],
(vii)    [reserved],
(viii)    prepayments in respect of Indebtedness with proceeds of Refinancing
Indebtedness as permitted in the definition of the term Permitted Indebtedness,
(ix)    optional prepayments and redemptions of Indebtedness solely with the
proceeds of the issuance and sale of Equity Interests of Parent, provided, that,
as of the date of any such prepayment or redemption, and after giving effect
thereto, no Event of Default shall exist or have occurred and be continuing, and
(x)    optional prepayments by a Loan Party of Indebtedness owing to another
Loan Party, optional prepayments by a Non-Loan Party of Indebtedness owing to
another Non-Loan Party and optional prepayments by a Non-Loan Party of
Indebtedness owing to a Loan Party.
(b)    directly or indirectly, to amend, modify, or change (or permit the
amendment, modification or other change in any manner of) any of the terms or
provisions of:
(i)    any agreements, documents or instruments in respect of any Subordinated
Debt or any agreements related to the Indebtedness permitted under clause (b) of
the definition of Permitted Indebtedness, except (A) to the extent permitted
under any intercreditor or subordination agreement applicable thereto or
(B) with written notice to Agent prior to or contemporaneously therewith, any
amendment, modification or other change to the terms thereof to make the terms
thereof in any manner materially adverse to Agent or Lenders taken as a whole
(it being understood that if the Weighted Average Life to Maturity of such
Indebtedness after giving effect thereto is less than the Weighted Average Life
to Maturity immediately prior to giving effect thereto in any material respect,
or if the change is to make the covenants and events of default more restrictive
or burdensome, in each case in any material respect taken as a whole as to any
such amendments effective at or about the same time, or to adversely affect the
ability of a Loan Party to borrow hereunder or to amend, modify, renew or
supplement the terms of this Agreement or any of the other Loan Documents, it
shall in any event be so materially adverse) and in the case of Subordinated
Debt, only after prior written notice to Agent, or
(ii)    the Governing Documents of any Loan Party, except for amendments,
modifications or other changes that are not materially adverse to Agent and
Lenders taken as a whole and do not adversely affect in any material respect the
ability of a Loan Party to borrow hereunder or to amend, modify, renew or
supplement the terms of this Agreement or any of the other Loan Documents.

Burdensome Agreements. Enter into or permit to exist any encumbrance or
restriction (other than this Agreement or any other Loan Document, the Term Loan
Documents or documents governing the Current Notes and any Incremental
Equivalent Debt) that (a) limits the ability (i) of any Subsidiary to make
Restricted Payments to any Loan Party or to otherwise transfer property to or
invest in any Loan Party, (ii) of any Subsidiary to guarantee the Indebtedness
of any Loan Party or (iii) of Parent or any Subsidiary to create, incur, assume
or suffer to exist Liens on property of such Person; provided, that, this clause
(iii) shall not prohibit any negative pledge incurred or provided in favor of
any holder of Permitted Purchase Money Indebtedness solely to the extent any
such negative pledge relates to the property financed by or the subject of such
Indebtedness; or (b) requires the grant of a Lien to secure an obligation of
such Person if a Lien is granted to secure another obligation of such Person;
provided, that, this Section 6.7 shall not prohibit (i) restrictions contained
in any agreement in effect (A) (1) on the date hereof and set forth on
Schedule 6.7 and (2) to the extent the restrictions permitted by clause (1) are
set forth in an agreement evidencing Indebtedness, are set forth in any
agreement evidencing any Refinancing Indebtedness in respect of such
Indebtedness so long as such renewal, extension or refinancing does not expand
the scope of the restrictions described in clause (a) or (b) that are contained
in such agreement or (B) at the time any Subsidiary becomes a Subsidiary of
Parent, so long as such agreement was not entered into solely in contemplation
of such Person becoming a Subsidiary of Parent, (ii) restrictions that are
binding on a Restricted Subsidiary at the time such Restricted Subsidiary first
becomes a Restricted Subsidiary, so long as such restriction was not entered
into in contemplation of such Person becoming a Restricted Subsidiary,
(iii) restrictions that arise in connection with any Permitted Disposition,
(iv) are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures constituting Permitted Investments,
(v) any restrictions imposed by any agreement related to Indebtedness
constituting Permitted Indebtedness under clause (t) of the definition of such
term or Refinancing Indebtedness with respect thereto, to the extent such
restrictions are not more restrictive, taken as a whole, than the restrictions
contained in this Agreement and in any event permit Liens on the Collateral to
secure the Obligations, (vi) are customary restrictions on leases, subleases,
licenses or asset sale agreements otherwise permitted hereby so long as such
restrictions may relate to the assets subject thereto, (vii) comprise
restrictions or Liens imposed by any agreement relating to Permitted Purchase
Money Indebtedness to the extent that such restrictions apply only to the
property or assets securing such Indebtedness, (viii) are customary provisions
restricting subletting or assignment of any lease governing a leasehold interest
or (ix) any restrictions imposed by any agreement related to Refinancing
Indebtedness constituting Permitted Indebtedness, to the extent such
restrictions are not more restrictive, taken as a whole, than the restrictions
contained in this Agreement and in any event permit Liens on the Collateral to
secure the Obligations.

Restricted Payments. Declare or make, or pay, directly or indirectly, any
Restricted Payment, except:
(a)    each Restricted Subsidiary of Parent may make Restricted Payments to a
Loan Party,
(b)    each Non-Loan Party may make Restricted Payments to another Non-Loan
Party or to a Loan Party,
(c)    Parent and each Subsidiary may declare and make dividend payments or
other distributions payable solely in Equity Interests of such Person (other
than Disqualified Equity Interests),
(d)    Parent and each Subsidiary may purchase, redeem or otherwise acquire its
common Equity Interests with the proceeds received from the substantially
concurrent issue of new common Equity Interests,
(e)    any Subsidiary of Parent may pay or make distributions to Parent that are
used to make substantially contemporaneous payments to, and Parent may make
payments to, repurchase or redeem Equity Interests and options to purchase
Equity Interests of Parent held by officers, directors or employees or former
officers, directors or employees (or their transferees, estates or beneficiaries
under their estates) of Parent pursuant to any management equity subscription
agreement, employee agreement or stock option agreement or other agreement with
such officer, director or employee or former officer, director or employee;
provided, that, the aggregate cash consideration paid for all such payments,
repurchases or redemptions shall not in any fiscal year of Parent exceed
$2,000,000,
(f)    Parent may repurchase its Equity Interests to the extent such repurchase
is deemed to occur upon (i) the non-cash exercise of stock options to the extent
such Equity Interests represents a portion of the exercise price of such options
and (ii) the withholding of a portion of such Equity Interests to pay taxes
associated therewith,
(g)    the purchase of fractional shares of Equity Interests of Parent or any
Subsidiary arising out of stock dividends, splits or combinations or business
combinations,
(h)    Loan Parties may make other Restricted Payments not otherwise expressly
provided for in this Section 6.8 in the case of any such Restricted Payments,
provided, that, each of the following conditions is satisfied:
(i)    as of the date of such Restricted Payment, and after giving effect
thereto, no Default or Event of Default shall exist or have occurred and be
continuing, and
(ii)    either (A) (1) the daily average of the Excess Availability during the
immediately preceding forty-five (45) consecutive day period shall have been not
less than twenty percent (20%) of the Maximum Credit, (2) the Excess
Availability at all times during the immediately preceding forty-five (45)
consecutive day period shall have been not less than ten percent (10%) of the
Maximum Credit, (3) the daily average of the US Excess Availability during the
immediately preceding forty-five (45) consecutive day period shall have been not
less than fifteen percent (15%) of the Maximum Credit, and (4) the US Excess
Availability at all times during the immediately preceding forty-five (45)
consecutive day period shall have been not less than ten percent (10%) of the
Maximum Credit, and after giving effect to any such Restricted Payment in
respect thereof, on a pro forma basis using the most recent calculation of the
Borrowing Base immediately prior to any such payment, the Excess Availability
and the US Excess Availability shall be not less than the applicable amounts
specified above, or (B) (1) (w) the daily average of the Excess Availability
during the immediately preceding forty-five (45) consecutive day period shall
have been not less than seventeen and one half percent (17.5%) of the Maximum
Credit, (x) the Excess Availability at all times during the immediately
preceding forty-five (45) consecutive day period shall have been not less than
ten percent (10%) of the Maximum Credit, (y) the daily average of the US Excess
Availability during the immediately preceding forty-five (45) consecutive day
period shall have been not less than twelve and one half percent (12.5%) of the
Maximum Credit, and (z) the US Excess Availability at all times during the
immediately preceding forty-five (45) consecutive day period shall have been not
less than ten percent (10%) of the Maximum Credit, and after giving effect to
any such Restricted Payment in respect thereof, on a pro forma basis using the
most recent calculation of the Borrowing Base immediately prior to any such
payment, the Excess Availability and the US Excess Availability shall be not
less than the applicable amounts specified above and (2) the Fixed Charge
Coverage Ratio (calculated based on the preceding four (4) consecutive quarter
period ending on the fiscal quarter end for which Agent has received financial
statements immediately prior to the date of the making of such Restricted
Payment), on a pro forma basis, immediately after giving effect to such
Restricted Payment shall be not less than 1.00 to 1.00, provided, however, that
for purposes of calculating the Fixed Charge Coverage Ratio solely for
determining compliance with this clause, Restricted Payments shall not
constitute Fixed Charges if the Restricted Payment Conditions are satisfied;
(iii)    [reserved];
(iv)    Agent shall have received prior written notice in a form reasonably
satisfactory to Agent (or otherwise consistent with such historical written
notices previously delivered to Agent prior to the Effective Date) of any such
Restricted Payment specifying the amounts, the type of payment (such as
dividend, repurchase of shares, redemption of shares or other type), the shares
in respect of which the dividend is being paid or the shares that are being
repurchased or redeemed and the anticipated date of the payment (or, if prior
written notice is not required pursuant to the following proviso, Administrative
Borrower shall use commercially reasonable efforts to provide Agent notice
within five (5) Business Days after such Restricted Payment is made), provided,
that, the prior written notice required under this clause (iv) shall not be
applicable during any fiscal year of Parent so long as the aggregate amount of
all such Restricted Payments made during such fiscal year are less than
$40,000,000; provided further, that any notice required to be delivered pursuant
to this Section 6.8(h) (to the extent included in materials filed with the SEC)
shall be deemed to have been delivered on the date on which Parent posts such
materials and provides a link thereto to Agent;
provided, that if a Restricted Payment under this clause (h) constituting a
dividend would satisfy the foregoing conditions at the time such Restricted
Payment is declared by Parent, it may be paid by Parent within 100 days of the
date of declaration, regardless of whether the foregoing conditions would be
satisfied at the time of payment, provided, that the full amount of such
Restricted Payment has been the subject of a reserve thereof from the time of
declaration through the time of payment, to the extent required under
Section 2.1(f) of this Agreement, and
(i)    any transaction (or a transaction in a series of related transactions)
permitted under Section 6.3 or a Permitted Disposition to the extent
constituting a Restricted Payment.

Accounting Methods. Modify or change its fiscal year or its method of accounting
(other than as may be permitted under, and in accordance with, GAAP); provided,
that, in the event of any such modification or change to the method of
accounting after the date hereof that affects the covenants in Section 7 hereof,
Administrative Borrower may by notice to Agent, or Agent may, and at the request
of Required Lenders shall, by notice to Administrative Borrower request that
Agent and Administrative Borrower negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such
modification or change (subject to the approval of the Required Lenders);
provided, that, until so amended, (a) such ratio or requirement shall continue
to be computed in accordance with the method of accounting under GAAP prior to
such modification or change and (b) Administrative Borrower shall provide to
Agent and Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such modification or change.

Investments. Directly or indirectly, make or acquire any Investment, except for
Permitted Investments.

Transactions with Affiliates. Directly or indirectly, enter into any transaction
of any kind with an Affiliate of Parent, whether or not in the ordinary course
of business, other than on fair and reasonable terms no less favorable to Parent
or such Subsidiary than Parent or such Subsidiary would obtain in a comparable
arm's length transaction with a Person that is not an Affiliate, except for:
(a)    any employment, consulting, severance or compensation arrangement or
agreement, employee benefit plan or arrangement, officer or director
indemnification agreement or any similar arrangement or other compensation
arrangement entered into by Parent or any of its Subsidiaries in the ordinary
course of business and payments, issuance of securities or awards pursuant
thereto, and including the grant of stock options, restricted stock, stock
appreciation rights, phantom stock awards or similar rights to employees and
directors in each case approved by the Board of Directors of such Parent or such
Subsidiary,
(b)    transactions exclusively between or among Loan Parties (or any person
becoming a Loan Party upon the consummation of such transaction), and
transactions exclusively between or among Non-Loan Parties (or any Person
becoming a Subsidiary of Parent upon the consummation of such transaction),
provided that such transactions are not otherwise prohibited by this Agreement,
and
(c)    the direction by Parent of the environmental remediation activities with
respect to certain Real Property of Altona Properties Pty Ltd., and including
making arrangements for the payment of the costs of remediation with the
proceeds of Permitted Investments by Parent and its Subsidiaries in such Person.

Use of Proceeds. Use the proceeds of any Loan made hereunder for any purpose
other than (a) on the Effective Date, (i) to replace by amendment and
restatement the Existing Obligations, (ii) to pay transactional fees, costs, and
expenses incurred in connection with this Agreement and the other Loan Documents
and (b) thereafter, consistent with the terms and conditions hereof, for their
lawful and general corporate purposes, including without limitation to finance
Permitted Acquisitions and Permitted Investments; provided, that (x) no part of
the proceeds of the Loans made to Borrowers will be used to purchase or carry
any Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any such Margin Stock or for any purpose that violates the provisions
of Regulation T, U or X of the Board of Governors of the United States Federal
Reserve, (y) no part of the proceeds of any Loan or Letter of Credit will be
used, directly or to Borrowers' reasonable knowledge, indirectly, to make any
payments to a Sanctioned Entity or a Sanctioned Person, to fund any investments,
loans or contributions in, or otherwise make such proceeds available to, a
Sanctioned Entity or a Sanctioned Person, to fund any operations, activities or
business of a Sanctioned Entity or a Sanctioned Person, or in any other manner
that would result in a violation of Sanctions by any Person, and (z) that no
part of the proceeds of any Loan or Letter of Credit will be used, directly or
to Borrowers' reasonable knowledge, indirectly, in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Sanctions,
Anti-Corruption Laws or Anti-Money Laundering Laws.

Specified Canadian Pension Plans. Maintain, sponsor, administer, contribute to,
participate in or assume or incur any liability in respect of any Specified
Canadian Pension Plan, or acquire an interest in any Person if such Person
sponsors, administers, contributes to, participates in or has any liability in
respect of, any Specified Canadian Pension Plan.

Designation of Senior Debt. Fail at any time to designate the Indebtedness under
the Loan Documents as "Designated Senior Debt" (or any similar term) under, and
as defined in, any Subordinated Debt.

Current Notes. Permit or give rise to any Indebtedness or obligation that will
require the granting of a Lien to holders of the Current Notes, any Refinancing
Indebtedness with respect to the Current Notes or any subsequent Refinancing
Indebtedness relating thereto.

6.16.    Eligible Life Insurance Policies.
(a)    Create, incur, assume, suffer to exist, guarantee, or otherwise become or
remain, directly or indirectly, liable for any Indebtedness or any other
advances made against any Life Insurance Policy (except as permitted under
clause (a) of the definition of Permitted Indebtedness),
(b)    without at least thirty (30) days' prior written notice to Agent (or such
shorter period as agreed to by Agent in writing) and provided that no Default or
Event of Default under Section 8.1, Section 8.6 or Section 8.7 has occurred and
is continuing or would be caused thereby, directly or indirectly, amend, modify,
or change (or permit the amendment, modification or other change in any manner
of) any of the terms or provisions of any Life Insurance Policy, or
(c)    without at least thirty (30) days' prior written notice to Agent (or such
shorter period as agreed to by Agent in writing) and provided that no Default or
Event of Default under Section 8.1, Section 8.6 or Section 8.7 has occurred and
is continuing or would be caused thereby, directly or indirectly, elect or cause
to be elected, any mode of optional settlement under any Life Insurance Policy,
terminate or cancel, or cause to be terminated or cancelled, any Life Insurance
Policy, or surrender or cause to be surrendered, any Life Insurance Policy, or
(d)    without at least thirty (30) days' prior written notice to Agent (or such
shorter period as agreed to by Agent in writing) and provided that (i) no
Default or Event of Default under Section 8.1, Section 8.6 or Section 8.7 has
occurred and is continuing or would be caused thereby, and (ii) Borrowers have
prepaid to Agent outstanding Obligations such that no Overadvance shall exist at
the time of such release, request that any key person life insurance policy
shall no longer constitute a "Life Insurance Policy" hereunder or under any
other Loan Document and that the Agent release or terminate any Life Insurance
Assignment executed in connection therewith.

FINANCIAL COVENANT.
Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations:

Fixed Charge Coverage Ratio. At any time that (i) Excess Availability is less
than ten percent (10%) of the Maximum Credit for any one (1) Business Day,
(b) US Excess Availability is less than seven and one-half percent (7.5%) of the
Maximum Credit for any (1) one Business Day, (c) Excess Availability is less
than twelve and one-half percent (12.5%) of the Maximum Credit for any three (3)
consecutive Business Days or (d) US Excess Availability is less than ten percent
(10%) of the Maximum Credit for any three (3) consecutive Business Days, the
Fixed Charge Coverage Ratio of Parent and its Subsidiaries (on a consolidated
basis), for the most recently ended period of four (4) consecutive quarters for
which Agent has received financial statements, shall not be less than 1.00 to
1.00.

8.
EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an "Event of Default") under this Agreement:

Non-Payment. Borrowers or any other Loan Party fail to pay when due and payable,
or when declared due and payable, (a) all or any portion of the principal of the
Obligations (b) pay within three (3) days after the same becomes due, any of the
Obligations consisting of interest, or any fee due hereunder, or (iii) pay
within five (5) days after the same becomes due, any other amount payable
hereunder or under any other Loan Document.

Specific Covenants. Any Loan Party or any of its Restricted Subsidiaries fails
to perform or observe any covenant or other agreement contained in any of
(a) Sections 5.1, 5.2, 5.3 (solely as it relates to good standing in its
jurisdiction of organization), 5.6, 5.7 (solely if any Borrower refuses to allow
Agent or its representatives or agents to visit such Borrower's properties,
inspect its assets or books or records, examine and make copies of its books and
records, or discuss such Borrower's affairs, finances, and accounts with
officers and employees of such Borrower as required by such Section), 5.10,
5.11(a) and 5.11(b) (solely as it relates to Luxembourg Security Documents after
a Luxembourg Security Event) of this Agreement, (b) Section 6 of this Agreement,
(c) Section 7 of this Agreement, (d) Sections 3.4, 6.2(b) and 6.2(d), 6.3 and
6.4 of the Security Agreement, or (e) Sections 3.4, 6.2(b) and 6.2(d), 6.3 and
6.4 of the Canadian Security Agreement, Clause 6 of the Luxembourg Account
Pledge Agreement or Clause 6 of the Luxembourg Receivables Pledge Agreement.

8.3.    Other Defaults.
(a)    Any Loan Party fails to perform or observe any covenant or other
agreement contained in Section 5.13 of this Agreement, and such failure
continues for a period of five (5) Business Days in the case of a new location
of a chief executive office or of Inventory having a value in excess of $500,000
(or if the Inventory for which Agent has failed to receive notice of the
location exceeds $2,500,000 in the aggregate).
(b)    Any Loan Party or any of its Restricted Subsidiaries fails to perform or
observe any covenant or other agreement contained in this Agreement, or in any
of the other Loan Documents, in each case, other than any such covenant or
agreement that is the subject of another provision of this Section 8 (in which
event such other provision of this Section 8 shall govern), and such failure
continues for a period of thirty (30) days after the earlier of (a) an
Authorized Officer of any Loan Party becoming aware of such default or
(b) receipt by such Loan Party of notice from Agent or any Lender of such
default.

Representations and Warranties. Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of any Loan Party herein,
in any other Loan Document, or in any document delivered in connection herewith
or therewith that is qualified as to materiality or Material Adverse Effect
shall be incorrect or misleading and any of the same that is not so qualified
shall be incorrect or misleading in any material respect, in each case when made
or deemed made.

Cross-Default. Any Loan Party or any of its Restricted Subsidiaries (a) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness (other than
Indebtedness hereunder) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than $35,000,000,
or (b) fails to observe or perform any other agreement or condition relating to
any such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness (including the beneficiary or beneficiaries of any Indebtedness
arising pursuant to a guarantee, or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause (whether or not exercised),
with the giving of notice if required, such Indebtedness to be demanded or to
become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or otherwise to become
payable or cash collateral in respect thereof to be demanded, provided, that,
this Section shall not apply to secured Indebtedness that becomes due (and is
paid in full and otherwise discharged within five (5) Business Days of initially
becoming due (as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness.

Insolvency Proceedings, Etc. Any Loan Party or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) commences any Insolvency
Proceeding or any Insolvency Proceeding is commenced against a Loan Party or any
of its Restricted Subsidiaries (other than any Immaterial Subsidiary) and any of
the following events occurs: (a) such Loan Party or such Subsidiary consents to
the institution of such Insolvency Proceeding against it, (b) the petition
commencing the Insolvency Proceeding is not timely controverted, (c) the
petition commencing the Insolvency Proceeding is not dismissed within sixty (60)
calendar days of the date of the filing thereof, (d) an interim trustee is
appointed to take possession of all or any substantial portion of the properties
or assets of, or to operate all or any substantial portion of the business of,
such Loan Party or its Subsidiary, or (e) an order for relief shall have been
issued or entered therein.

Inability to Pay Debts; Attachment. (a) Any Loan Party or any of its Restricted
Subsidiaries becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (b) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within thirty (30) days after its issue or levy or a
stay of enforcement thereof is not in effect.

Judgments. There is entered against any Loan Party or any of its Restricted
Subsidiaries (a) one or more final judgments or orders for the payment of money
in an aggregate amount (as to all such judgments and orders) exceeding
$35,000,000 or which in the aggregate with the amounts of any liabilities
described in Section 8.9 below, exceeding $50,000,000 (to the extent not covered
by independent third-party insurance as to which the insurer has been notified
of the potential claim and does not dispute or decline coverage), or (b) any one
or more final judgments other than for the payment of money, that have, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and, in either case, (i) enforcement proceedings are commenced by
any creditor upon such judgment or order, (ii) there is a period of thirty (30)
consecutive days at any time after the entry of any such judgment, order, or
award during which the same is not discharged, satisfied, vacated, or bonded
pending appeal, or (iii) a stay of enforcement of such judgment, by reason of a
pending appeal or otherwise, is not in effect.

ERISA. (a) An ERISA Event occurs which has resulted or could reasonably be
expected to result in liability of any Loan Party under Title IV of ERISA in an
aggregate amount in excess of the $35,000,000, or which in the aggregate with
amounts described in Section 8.8 and Section 8.9(b) below, are in excess of
$50,000,000 or (b) any Loan Party or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA in an
aggregate amount in excess of $35,000,000, or which in the aggregate with
amounts described in Section 8.8 and Section 8.9(a) above, are in excess of
$50,000,000.

Invalidity of Loan Documents. The validity or enforceability of any provisions
of any Loan Document shall at any time for any reason (other than solely as the
result of an action or failure to act on the part of Agent or other than as a
result of a transaction expressly permitted hereunder or after the payment in
full of the Obligations) cease to be in full force and effect or be declared to
be null and void, or any Loan Party or its Subsidiaries purport to revoke,
terminate or rescind any provision of any Loan Document, or a proceeding shall
be commenced by a Loan Party or its Subsidiaries, or by any Governmental
Authority having jurisdiction over a Loan Party or its Subsidiaries, seeking to
establish the invalidity or unenforceability thereof, or a Loan Party or its
Subsidiaries shall deny that such Loan Party or its Subsidiaries has any
liability or obligation purported to be created under any Loan Document.

Change of Control. There occurs any Change of Control.

Collateral Documents. The Security Agreement or any other Loan Document that
purports to create a Lien, shall, for any reason, fail or cease to create a
valid and perfected and, except to the extent set forth in the Term Loan
Intercreditor Agreement, and except to the extent of Permitted Liens that have
priority, first priority Lien on any of (a) the Revolving Loan Priority
Collateral purported to be covered thereby or (b) Collateral other than
Revolving Loan Priority Collateral, in any one case or in the aggregate as to
such Collateral under this clause (b), having a fair market value in excess of
$35,000,000 (except in each case as a result of a transaction permitted under
this Agreement), or the subordination provisions contained in any agreement
related to any Subordinated Debt shall cease to be in full force and effect or
to give Agent or Lenders the rights, powers and privileges purported to be
created thereby.

Forfeiture of Collateral. The indictment by any Governmental Authority, or
indictment threatened in writing, by any Governmental Authority of any Loan
Party of which any Loan Party or Agent receives notice, as to which there is a
reasonable possibility of an adverse determination, under any criminal statute,
or commencement or threatened commencement of criminal or civil proceedings
against such Loan Party, in each case pursuant to which statute or proceedings
the penalties or remedies sought or available include forfeiture of (a) any of
the Revolving Loan Priority Collateral, (b) any of the Collateral, other than
Revolving Loan Priority Collateral, in any one case or in the aggregate as to
such Collateral under this clause (b), having a value in excess of $35,000,000
or (c) any other property of any Loan Party which is necessary or material to
the conduct of its business.

9.
RIGHTS AND REMEDIES.


Rights and Remedies. Upon the occurrence and during the continuation of an Event
of Default, Agent may, and, at the instruction of the Required Lenders, shall
(in each case under clauses (a) or (b) by written notice to Administrative
Borrower), in addition to any other rights or remedies provided for hereunder or
under any other Loan Document or by applicable law, do any one or more of the
following:
(a)    declare the Obligations (other than the Bank Product Obligations),
whether evidenced by this Agreement or by any of the other Loan Documents
immediately due and payable, whereupon the same shall become and be immediately
due and payable and Borrowers shall be obligated to repay all of such
Obligations in full, without presentment, demand, protest, or further notice or
other requirements of any kind, all of which are hereby expressly waived by each
Borrower;
(b)    declare the Commitments terminated, whereupon the Commitments shall
immediately be terminated together with (i) any obligation of any Lender
hereunder to make Revolving Loans, (ii) the obligation of Swing Lender to make
Swing Loans, and (iii) the obligation of the Issuing Lender to issue Letters of
Credit; and
(c)    exercise all other rights and remedies available to Agent or the Lenders
under the Loan Documents or applicable law.
The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.6, in addition to the remedies set forth
above, without any notice to any Borrower or any other Person or any act by the
Lender Group, the Commitments shall automatically terminate and the Obligations
(other than the Bank Product Obligations), inclusive of all accrued and unpaid
interest thereon and all fees and all other amounts owing under this Agreement
or under any of the other Loan Documents, shall automatically and immediately
become due and payable and Borrowers shall be obligated to repay all of such
Obligations in full, without presentment, demand, protest, or notice of any
kind, all of which are expressly waived by each Loan Party.

Remedies Cumulative. The rights and remedies of the Lender Group under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, the PPSA, by law, or in
equity. No exercise by the Lender Group of one right or remedy shall be deemed
an election, and no waiver by the Lender Group of any Event of Default shall be
deemed a continuing waiver. No delay by the Lender Group shall constitute a
waiver, election, or acquiescence by it.

Appointment of a Receiver. Upon the occurrence and during the continuance of an
Event of Default, Agent may seek the appointment of a receiver, manager or
receiver and manager (a "Receiver") under the Laws of Canada or any province
thereof to take possession of all or any portion of the Collateral of any Loan
Party or to operate same and, to the maximum extent permitted by law, may seek
the appointment of such a Receiver without the requirement of prior notice or a
hearing. Any such Receiver shall, to the extent permitted by law, so far as
concerns responsibility for his/her acts, be deemed to be an agent of such Loan
Party and not Agent and the Lenders, and Agent and the Lenders shall not be in
any way responsible for any misconduct, negligence or nonfeasance on the part of
any such Receiver, or his/her servants or employees, absent the gross
negligence, bad faith or willful misconduct of the Agent or the Lenders as
determined pursuant to a final, non-appealable order of a court of competent
jurisdiction. Subject to the provisions of the instrument appointing him/her,
any such Receiver shall have power to take possession of Collateral of any Loan
Party, to preserve Collateral of such Loan Party or its value, to carry on or
concur in carrying on all or any part of the business of such Loan Party and to
sell, lease, license or otherwise dispose of or concur in selling, leasing,
licensing or otherwise disposing of Collateral of such Loan Party. To facilitate
the foregoing powers, any such Receiver may, to the exclusion of all others,
including a Loan Party, enter upon, use and occupy all premises owned or
occupied by a Loan Party wherein Collateral of such Loan Party may be situated,
maintain Collateral of a Loan Party upon such premises, borrow money on a
secured or unsecured basis and use Collateral of a Loan Party directly in
carrying on such Loan Party's business or as security for loans or advances to
enable the Receiver to carry on such Loan Party's business or otherwise, as such
Receiver shall, in its discretion, determine. Except as may be otherwise
directed by Agent, all money received from time to time by such Receiver in
carrying out his/her appointment shall be received in trust for and paid over to
Agent. Every such Receiver may, in the discretion of Agent, be vested with all
or any of the rights and powers of Agent and the Lenders. Agent may, either
directly or through its nominees, exercise any or all powers and rights given to
a Receiver by virtue of the foregoing provisions of this paragraph.

9.4.    Collection Allocation Mechanism.
(a)    On the first date after the Effective Date on which there shall occur an
Event of Default under Section 8.6 or the acceleration of Obligations pursuant
to Section 9 (the "CAM Exchange Date"), (i) each Lender shall immediately be
deemed to have acquired (and shall promptly make payment therefor to the Agent
in accordance with Section 2.2(b) or 2.2(e)) participations in the Swing Loans,
in an amount equal to such Lender's Pro Rata Share of each US Swing Loan
outstanding on such date, (ii) each Lender shall immediately be deemed to have
acquired (and shall promptly make payment therefor to the Agent in accordance
with Section 2.9) participations in the Obligations with respect to each Letter
of Credit in an amount equal to such Lender's Pro Rata Share of the aggregate
amount available to be drawn under such Letter of Credit, and (iii) the Lenders
shall automatically and without further act be deemed to have exchanged
interests in the Revolving Loans and participations in the Swing Loans and
Letters of Credit, such that in lieu of the interest of each Lender in each
Revolving Loan and the Obligations with respect to each Swing Loan and Letter of
Credit in which it shall participate as of such date (including such Lender's
interest in the Obligations, Guaranties and Collateral of each Loan Party in
respect thereof), such Lender shall hold an interest in every one of the
Revolving Loans and a participation in all of the Obligations in respect of
Swing Loans and Letters of Credit (including the Obligations, Guaranties and
Collateral of each Loan Party in respect thereof), whether or not such Lender
shall previously have participated therein, equal to such Lender's CAM
Percentage thereof (the foregoing exchange being referred to as the "CAM
Exchange"). Each Lender and each Loan Party hereby consents and agrees to the
CAM Exchange, and each Lender agrees that the CAM Exchange shall be binding upon
its successors and assigns and any person that acquires a participation in its
interests in any Revolving Loan or any participation in any Swing Loan or Letter
of Credit. Each Loan Party agrees from time to time to execute and deliver to
the Agent all such promissory notes and other instruments and documents as the
Agent shall reasonably request to evidence and confirm the respective interests
of the Lenders after giving effect to the CAM Exchange, and each Lender agrees
to surrender any promissory notes originally received by it in connection with
its Revolving Loans hereunder to the Agent against delivery of any promissory
notes evidencing its interests in the Revolving Loans so executed and delivered;
provided, that, the failure of any Loan Party to execute or deliver or of any
Lender to accept any such promissory note, instrument or document shall not
affect the validity or effectiveness of the CAM Exchange.
(b)    As a result of the CAM Exchange, upon and after the CAM Exchange Date,
each payment received by Agent pursuant to any Loan Document in respect of any
of the Obligations related to the Revolving Loans, the Letters of Credit and the
Swing Loans, and all fees, costs and expenses arising out of or related to any
of the foregoing, in each case as provided in the Loan Documents, and each
distribution made by the Agent in respect of such Obligations, shall be
distributed to the Lenders pro rata in accordance with their respective CAM
Percentages. Any direct payment received by a Lender upon or after the CAM
Exchange Date, including by way of setoff, in respect of an Obligation shall be
paid over to the Agent for distribution to the Lenders in accordance herewith.
(c)    The provisions of this Section 9.4 are solely an agreement among the
Lenders and Agent for the purpose of allocating risk and the Loan Parties have
no additional obligations with respect thereto.
(d)    For purposes of this Section 9.4, "CAM Percentage" means, as to each
Lender, a fraction, expressed as a percentage, of which (i) the numerator shall
be the US Dollar Equivalent of the aggregate amount of any Obligations owed to
such Lender pursuant to the Loan Documents in respect of Revolving Loans,
Letters of Credit and Swing Loans (including, without duplication, as to
participations in Letters of Credit and Swing Loans), and fees, costs and
expenses with respect to any of the foregoing, whether or not then due and
payable, in each case immediately prior to the CAM Exchange Date, and (ii) the
denominator shall be the US Dollar Equivalent of the aggregate amount of any
Obligations owed to Lenders pursuant to the Loan Documents in respect of
Revolving Loans, Letters of Credit and Swing Loans (including, without
duplication, as to participations in Letters of Credit and Swing Loans), and
fees, costs and expenses with respect to any of the foregoing, whether or not
then due and payable, in each case immediately prior to the CAM Exchange Date.

10.
WAIVERS; INDEMNIFICATION.


Demand; Protest; etc. Each Borrower waives demand, protest, notice of protest,
notice of default or dishonor, notice of payment and nonpayment, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of documents,
instruments, chattel paper, and guarantees at any time held by the Lender Group
pursuant to the Loan Documents on which such Borrower may in any way be liable.

The Lender Group's Liability for Collateral. Each Borrower hereby agrees that:
(a) so long as Agent complies with its obligations, if any, under the Code and
the PPSA, the Lender Group shall not in any way or manner be liable or
responsible for: (i) the safekeeping of the Collateral, (ii) any loss or damage
thereto occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Borrowers.

Indemnification. Borrowers shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons, and each Participant (each,
an "Indemnified Person") harmless (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of the following applicable counsel retained
by Agent (other than as a result of conflicts of interest) for Indemnified
Persons: (i) one US counsel, (ii) one Canadian counsel, (iii) one Luxembourg
counsel, (iv) one regulatory counsel to Agent and (v) one local counsel in each
appropriate jurisdiction selected by Agent and, if an Event of Default has
occurred and is continuing (and such additional counsel is necessary as a result
of conflicts of interest), one additional counsel to the Lender Group, experts,
or consultants and all other costs and expenses actually incurred in connection
therewith or in connection with the enforcement of this indemnification (as and
when they are incurred and irrespective of whether suit is brought), at any time
asserted against, imposed upon, or incurred by any of them (a) in connection
with or as a result of or related to the execution and delivery (provided that
Borrowers shall not be liable for costs and expenses (including attorneys' fees)
of any Lender (other than WFCF) incurred in advising, structuring, drafting,
reviewing, administering or syndicating the Loan Documents), enforcement,
performance, or administration (including any restructuring or workout with
respect hereto) of this Agreement, any of the other Loan Documents, or the
transactions contemplated hereby or thereby or the monitoring of Parent's and
its Subsidiaries' compliance with the terms of the Loan Documents (provided,
that, the indemnification in this clause (a) shall not extend to (i) disputes
solely between or among the Lenders if not resulting from the action or inaction
of any Loan Party or (ii) disputes solely between or among the Lenders and their
respective Affiliates; it being understood and agreed that the indemnification
in this clause (a) shall extend to Agent (but not the Lenders) relative to
disputes between or among Agent on the one hand, and one or more Lenders, or one
or more of their Affiliates, on the other hand, or (iii) claims primarily
related to Taxes, which shall be governed by Section 16), (b) with respect to
any investigation, litigation, or proceeding related to this Agreement, any
other Loan Document, or the use of the proceeds of the credit provided hereunder
(irrespective of whether any Indemnified Person is a party thereto), or any act,
omission, event, or circumstance in any manner related thereto, and (c) in
connection with or arising out of any presence or release of Hazardous Materials
at, on, under, to or from any assets or properties owned, leased or operated by
Parent or any of its Subsidiaries or any Environmental Actions, Environmental
Liabilities or Remedial Actions related in any way to any such assets or
properties of Parent or any of its Subsidiaries (each and all of the foregoing,
the "Indemnified Liabilities"). The foregoing to the contrary notwithstanding,
no Borrower shall have any obligation to any Indemnified Person under this
Section 10.3 with respect to any Indemnified Liability that a court of competent
jurisdiction finally determines to have resulted from the bad faith, gross
negligence or willful misconduct of such Indemnified Person or its officers,
directors, employees, attorneys, or agents as determined pursuant to a final
non-appealable order of a court of competent jurisdiction. This provision shall
survive the termination of this Agreement and the repayment of the Obligations.
If any Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which any Borrower was required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Borrowers
with respect thereto. WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO
EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE
OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH
INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

11.
NOTICES.

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to Loan Parties or Agent, as the case may be, they shall be sent to the
respective address set forth below:
If to Loan Parties:
PolyOne Corporation
33587 Walker Road
Avon Lake, Ohio 44012
Attn: Treasurer
Fax No. (440) 930-3830
With copies to:
PolyOne Corporation
33587 Walker Road
Avon Lake, Ohio 44012
Attn: Secretary
Fax No. (440) 930-3830
PolyOne S.à r.l.
19, route de Bastogne
L-9638 Pommerloch
Luxembourg
If to Agent:
Wells Fargo Capital Finance, LLC
100 Park Avenue, 14th Floor
New York, New York 10017
Attn: Portfolio Manager - PolyOne
Fax No. (855) 586-5342
With copies to:
Goldberg Kohn Ltd.
55 East Monroe Street, Suite 3300
Chicago, Illinois 60603
Attn: David L. Dranoff, Esq.
Fax No. (312) 863-7439



Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or three (3)
Business Days after the deposit thereof in the mail; provided, that (a) notices
sent by overnight courier service shall be deemed to have been given when
received, (b) notices by facsimile shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender's receipt of an acknowledgment from the intended recipient (such
as by the "return receipt requested" function, as available, return email or
other written acknowledgment).

12.
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

(a)    THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.
(b)    THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED
ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT'S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH LOAN
PARTY AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 12(b).
(c)    TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH LOAN PARTY AND
EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE
LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. EACH LOAN PARTY AND EACH MEMBER OF THE LENDER GROUP REPRESENT
THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.
(d)    EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF
NEW YORK AND THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.1.    Assignments and Participations.
(a)    Any Lender may at any time assign to one or more Eligible Transferees
(each, an "Assignee") all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Obligations at
the time owing to it and its participation interests in Letters of Credit, Swing
Loans and Overadvances), provided, that, any such assignment shall be subject to
the following conditions:
(i)    The aggregate amount of the Commitment or, if the applicable Commitment
is not then in effect, the principal outstanding balance of the Obligations of
the assigning Lender subject to such assignment shall be not less than
$5,000,000, unless the Agent otherwise consents, except that such minimum amount
shall not apply to (A) an assignment or delegation by any Lender to any other
Lender, an Affiliate of any Lender or an Related Fund or (B) a group of new
Lenders, each of which is an Affiliate of each other or a Related Fund of such
new Lender to the extent that the aggregate amount to be assigned to all such
new Lenders is at least $5,000,000 or (C) in the case of an assignment of the
entire remaining amount of the assigning Lender's Commitment and/or Obligations
at the time owing to it;
(ii)    Each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender's rights and obligations under
this Agreement;
(iii)    No consent shall be required for any assignment except: (A) the consent
of Administrative Borrower shall be required, which consent shall not be
unreasonably withheld, conditioned or delayed; provided, that (1) Administrative
Borrower shall be deemed to have consented to a proposed assignment unless it
objects thereto by written notice to Agent within ten (10) Business Days after
having received notice thereof and (2) no consent of Administrative Borrower
shall be required for an assignment to another Lender, an Affiliate of a Lender,
a Related Fund or, if an Event of Default has occurred and is continuing and
(B) the consent of each of the Agent, Issuing Lender and Swing Lender shall be
required (which consent shall not be unreasonably withheld, conditioned or
delayed), other than for an assignment to another Lender, an Affiliate of a
Lender or a Related Fund;
(iv)    The parties to each assignment shall execute and deliver to the Agent an
Assignment and Acceptance, together with a processing fee of $3,500, provided,
that Agent may, in its discretion, elect to reduce or waive such processing fee
in the case of any assignment, and the assignee, if it is not a Lender, shall
deliver to the Agent an administrative questionnaire in a form reasonably
satisfactory to Agent;
(v)    No such assignment shall be made to (A) a Loan Party or an Affiliate of a
Loan Party, (B) any Defaulting Lender or any of its Subsidiaries or any Person
who, upon becoming a Lender hereunder, would constitute a Defaulting Lender or
one of its Subsidiaries, (C) a natural Person and (D) any holder of Subordinated
Debt of a Loan Party to the extent Agent has written notice that such Person is
a holder of such Subordinated Debt; and
(vi)    Borrowers and Agent may continue to deal solely and directly with a
Lender in connection with the interest so assigned to an Assignee until
(A) written notice of such assignment, together with payment instructions,
addresses, and related information with respect to the Assignee, have been given
to Administrative Borrower and Agent by such Lender and the Assignee, (B) such
Lender and its Assignee have delivered to Administrative Borrower and Agent an
Assignment and Acceptance and Agent has notified the assigning Lender of its
receipt thereof in accordance with this Section 13.1(b) and the satisfaction of
the other conditions herein.
(b)    No assignment shall be effective for purposes of this Agreement unless it
has been recorded in the Register. From and after the date that Agent notifies
the assigning Lender (with a copy to Borrowers) that it has received an executed
Assignment and Acceptance and recorded the same in the Register and, if
applicable, payment of the required processing fee, (i) the Assignee thereunder
shall be a party hereto and, to the extent that rights and obligations hereunder
have been assigned to it pursuant to such Assignment and Acceptance, shall be a
"Lender" and shall have the rights and obligations of a Lender under the Loan
Documents, and (ii) the assigning Lender shall, to the extent that rights and
obligations hereunder and under the other Loan Documents have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (except
with respect to Section 10.3) and be released from any future obligations under
this Agreement (and in the case of an Assignment and Acceptance covering all or
the remaining portion of an assigning Lender's rights and obligations under this
Agreement and the other Loan Documents, such Lender shall cease to be a party
hereto and thereto); provided, that, nothing contained herein shall release any
assigning Lender from obligations that survive the termination of this
Agreement, including such assigning Lender's obligations under Section 15 and
Section 17.9(a).
(c)    By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Borrower or the
performance or observance by any Borrower of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent, by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vi) such Assignee agrees that it will
perform all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.
(d)    Immediately upon Agent's receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Commitments arising therefrom. The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.
(e)    Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (a "Participant") participating
interests in all or any portion of its Obligations, its Commitment, and the
other rights and interests of that Lender (the "Originating Lender") hereunder
and under the other Loan Documents; provided, that, (i) the Originating Lender
shall remain a "Lender" for all purposes of this Agreement and the other Loan
Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a "Lender" hereunder or under
the other Loan Documents and the Originating Lender's obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrowers,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender's rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender (other than a
waiver of default interest), or (E) decreases the amount or postpones the due
dates of scheduled principal repayments or prepayments or premiums payable to
such Participant through such Lender, and (v) all amounts payable by Borrowers
hereunder shall be determined as if such Lender had not sold such participation,
except that, if amounts outstanding under this Agreement are due and unpaid, or
shall have been declared or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall be deemed to have the
right of set off in respect of its participating interest in amounts owing under
this Agreement to the same extent as if the amount of its participating interest
were owing directly to it as a Lender under this Agreement. The rights of any
Participant only shall be derivative through the Originating Lender with whom
such Participant participates and no Participant shall have any rights under
this Agreement or the other Loan Documents or any direct rights as to the other
Lenders, Agent, Loan Parties, the Collections of Loan Parties, the Collateral,
or otherwise in respect of the Obligations. No Participant shall have the right
to participate directly in the making of decisions by the Lenders among
themselves. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts of
(and stated interest on) each Participant's interest in the Loan or other
obligations under the Loan Documents (the "Participant Register"); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except: (i) to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
"registered form" for the purpose of the IRC, including under Section
5f.103-1(c) of the United States Treasury Regulations, and (ii) with respect to
the grant to any Participant of an interest in a Canadian Obligation,
Originating Lender shall provide Administrative Borrower with such information
as it may reasonably request in accordance with Section 16.2(c). For the
avoidance of doubt, the Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register.
(f)    In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to Parent and its Subsidiaries and their
respective businesses.
(g)    Any other provision in this Agreement notwithstanding, any Lender may at
any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement in favor of any Federal Reserve Bank
in accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.
(h)    In case of assignment, transfer or novation by a Lender to a new lender
or a participant, of all or any part of its rights and obligations under this
Agreement or any of the other Loan Documents, the Lenders and the new lender or
participant shall agree that, for the purposes of Article 1278 and/or Article
1281 of the Luxembourg Civil Code (to the extent applicable), any assignment,
amendment, transfer and/or novation of any kind permitted under, and made in
accordance with the provisions of this Agreement or any agreement referred to
herein to which Luxembourg Borrower is a party (including any Luxembourg
Security Documents), any security created or the guaranty given under such Loan
Document or in relation to such Loan Document shall be preserved and continue in
full force and effect to the benefit of the new lender or participant.

Successors. This Agreement shall bind and inure to the benefit of the respective
successors and assigns of each of the parties; provided, that, no Borrower may
assign this Agreement or any rights or duties hereunder without the Lenders'
prior written consent and any prohibited assignment shall be absolutely void ab
initio. No consent to assignment by the Lenders shall release any Borrower from
its Obligations. A Lender may assign this Agreement and the other Loan Documents
and its rights and duties hereunder and thereunder pursuant to Section 13.1 and,
except as expressly required pursuant to Section 13.1, no consent or approval by
any Borrower is required in connection with any such assignment.

14.
AMENDMENTS; WAIVERS.


14.1.    Amendments and Waivers.
(a)    No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than Bank Product Agreements or the
Fee Letter), and no consent with respect to any departure by any Loan Party
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Lenders (or by Agent at the written request of the Required
Lenders) and the Loan Parties that are party thereto and then any such waiver or
consent shall be effective, but only in the specific instance and for the
specific purpose for which given; provided, that, (i) no such waiver, amendment,
or consent shall, unless in writing and signed by all of the Lenders directly
affected thereby (which, in the case of all clauses below except clauses (A),
(B) and (C), will require the consent of all Lenders), and all of the Loan
Parties that are party thereto, do any of the following:
(A)    increase the amount of or extend the expiration date of any Commitment of
any Lender,
(B)    extend, postpone or delay any date fixed by this Agreement or any other
Loan Document for any payment of principal, interest, fees, or other amounts due
to any Lender hereunder or under any other Loan Document,
(C)    reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable to
any Lender hereunder or under any other Loan Document (except (1) in connection
with the waiver of applicability of Section 2.4(b) (which waiver shall be
effective with the written consent of the Required Lenders), and (2) that any
amendment or modification of defined terms used in any financial covenants in
this Agreement shall not constitute a reduction in the rate of interest or a
reduction of fees for purposes of this clause (C)),
(D)    amend, modify, or eliminate this Section or any provision of this
Agreement providing for consent or other action by all Lenders,
(E)    amend, modify, or eliminate Section 15.11,
(F)    release Agent's Lien in and to any of the Collateral, except as permitted
by Section 15.11,
(G)    amend, modify, or eliminate the definition of "Supermajority Lenders",
"Required Lenders" or "Pro Rata Share",
(H)    except as otherwise permitted by Section 15.11(a), contractually
subordinate any of Agent's Liens,
(I)    release any Borrower or any Guarantor from any obligation for the payment
of money or consent to the assignment or transfer by any Borrower or any
Guarantor of any of its rights or duties under this Agreement or the other Loan
Documents, except in connection with a merger, liquidation, dissolution or sale
of such Person expressly permitted by the terms hereof or the other Loan
Documents or if such Person constitutes an Excluded Subsidiary or Unrestricted
Subsidiary,
(J)    amend, modify, or eliminate any of the provisions of Section 2.2(d) or
Section 2.3(b)(i), (ii), (iii), or (iv), Section 2.3(c)(i) or (v), or
Section 3.1,
(K)    amend, modify, or eliminate any of the provisions of Section 13.1(a) to
permit a Loan Party or an Affiliate of a Loan Party to be permitted to become an
Assignee, or
(ii)    no such waiver, amendment, or consent shall, unless in writing and
signed by the Supermajority Lenders, amend, modify, or eliminate the definition
of US Borrowing Base, Canadian Borrowing Base or Luxembourg Borrowing Base or
any of the defined terms that are used in such definition (including the
definitions of Eligible Accounts and Eligible Inventory) to the extent that any
such change results in more credit being made available to Borrowers based upon
the US Borrowing Base, Canadian Borrowing Base or Luxembourg Borrowing Base, but
not otherwise, or the definitions of US Maximum Credit, Canadian Maximum Credit
or Luxembourg Maximum Credit, or change Sections 2.1(e) or (f) (but exclusive of
the right of Agent to eliminate or reduce the amount of reserves).
(b)    No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive (i) the definition of, or any of the terms or provisions of,
the Fee Letter, without the written consent of Agent and Borrowers (and shall
not require the written consent of any of the Lenders), and (ii) any provision
of Section 15 pertaining to Agent, or any other rights or duties of Agent under
this Agreement or the other Loan Documents, without the written consent of
Agent, Borrowers, and the Required Lenders. Notwithstanding anything to the
contrary contained in this Agreement or the other Loan Documents, the consent of
Loan Parties and Lenders shall not be required for the exercise by Agent of any
of its rights under this Agreement in accordance with the terms of this
Agreement with respect to reserves, or the US Borrowing Base, Canadian Borrowing
Base or Luxembourg Borrowing Base or any of the defined terms (including the
definitions of Eligible Accounts and Eligible Inventory) that are used therein,
(c)    No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Issuing Lender, or any other rights or duties of Issuing Lender
under this Agreement or the other Loan Documents, without the written consent of
Issuing Lender, Agent, Borrowers, and the Required Lenders,
(d)    No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Swing Lender, or any other rights or duties of Swing Lender under
this Agreement or the other Loan Documents, without the written consent of Swing
Lender, Agent, Borrowers, and the Required Lenders,
(e)    Anything in this Section 14.1 to the contrary notwithstanding, (i) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of any Loan
Party, shall not require consent by or the agreement of any Loan Party, (ii) any
amendment, waiver, modification, elimination, or consent of or with respect to
any provision of this Agreement or any other Loan Document may be entered into
without the consent of, or over the objection of, any Defaulting Lender other
than any of the matters governed by Section 14.1(a)(i)(A), (B) or (C), (iii) any
provision of this Agreement or any other Loan Document may be amended by an
agreement in writing entered into by the Borrowers and the Agent to cure any
ambiguity, omission, error, defect or inconsistency so long as, in each case,
the Lenders shall have received at least five Business Days' prior written
notice thereof and the Agent shall not have received, within five Business Days
of the date of such notice to the Lenders, a written notice from the Required
Lenders stating that the Required Lenders object to such amendment, and (iii)
any amendment contemplated by Section 2.11(d)(iii) of this Agreement in
connection with a Benchmark Transition Event shall be effective as contemplated
by such Section 2.10(d)(iii).

14.2.    Replacement of Certain Lenders.
(a)    If (i) any action to be taken by the Lender Group or Agent hereunder
requires the consent, authorization, or agreement of all Lenders or all Lenders
affected thereby and if such action has received the consent, authorization, or
agreement of the Required Lenders but not of all Lenders or all Lenders affected
thereby, or (ii) any Lender makes a claim for compensation under Section 16,
then Borrowers or Agent, upon at least five (5) Business Days prior irrevocable
notice, may permanently replace any Lender that failed to give its consent,
authorization, or agreement (a "Non-Consenting Lender") or any Lender that made
a claim for compensation (a "Tax Lender") with one or more Replacement Lenders,
and the Non-Consenting Lender or Tax Lender, as applicable, shall have no right
to refuse to be replaced hereunder. Such notice to replace the Non-Consenting
Lender or Tax Lender, as applicable, shall specify an effective date for such
replacement, which date shall not be later than 15 Business Days after the date
such notice is given.
(b)    Prior to the effective date of such replacement, the Non-Consenting
Lender or Tax Lender, as applicable, and each Replacement Lender shall execute
and deliver an Assignment and Acceptance, subject only to the Non-Consenting
Lender or Tax Lender, as applicable, being repaid in full its share of the
outstanding Obligations (without any premium or penalty of any kind whatsoever,
but including (i) all interest, fees and other amounts that may be due in
payable in respect thereof, and (ii) an assumption of its Pro Rata Share of
participations in the Letters of Credit). If the Non-Consenting Lender or Tax
Lender, as applicable, shall refuse or fail to execute and deliver any such
Assignment and Acceptance prior to the effective date of such replacement, Agent
may, but shall not be required to, execute and deliver such Assignment and
Acceptance in the name or and on behalf of the Non-Consenting Lender or Tax
Lender, as applicable, and irrespective of whether Agent executes and delivers
such Assignment and Acceptance, the Non-Consenting Lender or Tax Lender, as
applicable, shall be deemed to have executed and delivered such Assignment and
Acceptance. The replacement of any Non-Consenting Lender or Tax Lender, as
applicable, shall be made in accordance with the terms of Section 13.1. Until
such time as one or more Replacement Lenders shall have acquired all of the
Obligations, the Commitments, and the other rights and obligations of the
Non-Consenting Lender or Tax Lender, as applicable, hereunder and under the
other Loan Documents, the Non-Consenting Lender or Tax Lender, as applicable,
shall remain obligated to make the Non-Consenting Lender's or Tax Lender's, as
applicable, Pro Rata Share of Revolving Loans and to purchase a participation in
each Letter of Credit, in an amount equal to its Pro Rata Share of such Letters
of Credit.

No Waivers; Cumulative Remedies. No failure by Agent or any Lender to exercise
any right, remedy, or option under this Agreement or any other Loan Document, or
delay by Agent or any Lender in exercising the same, will operate as a waiver
thereof. No waiver by Agent or any Lender will be effective unless it is in
writing, and then only to the extent specifically stated. No waiver by Agent or
any Lender on any occasion shall affect or diminish Agent's and each Lender's
rights thereafter to require strict performance by each Loan Party of any
provision of this Agreement. Agent's and each Lender's rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.

15.
AGENT; THE LENDER GROUP.


Appointment and Authorization of Agent. Each Lender hereby designates and
appoints WFCF as its agent under this Agreement and the other Loan Documents and
each Lender hereby irrevocably authorizes (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to designate, appoint, and
authorize) Agent to execute and deliver each of the other Loan Documents on its
behalf and to take such other action on its behalf under the provisions of this
Agreement and each other Loan Document and to exercise such powers and perform
such duties as are expressly delegated to Agent by the terms of this Agreement
or any other Loan Document, together with such powers as are reasonably
incidental thereto. Agent agrees to act as agent for and on behalf of the
Lenders (and the Bank Product Providers) on the conditions contained in this
Section 15. Any provision to the contrary contained elsewhere in this Agreement
or in any other Loan Document notwithstanding, Agent shall not have any duties
or responsibilities, except those expressly set forth herein or in the other
Loan Documents, nor shall Agent have or be deemed to have any fiduciary
relationship with any Lender (or Bank Product Provider), and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent. Without limiting the generality of the foregoing, the use of the
term "agent" in this Agreement or the other Loan Documents with reference to
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only a representative relationship between independent contracting
parties. Each Lender hereby further authorizes (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to act as the secured party under each of the Loan Documents that create a
Lien on any item of Collateral. Except as expressly otherwise provided in this
Agreement, Agent shall have and may use its sole discretion with respect to
exercising or refraining from exercising any discretionary rights or taking or
refraining from taking any actions that Agent expressly is entitled to take or
assert under or pursuant to this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, or of any other provision of the Loan
Documents that provides rights or powers to Agent, Lenders agree that Agent
shall have the right to exercise the following powers as long as this Agreement
remains in effect: (a) maintain, in accordance with its customary business
practices, ledgers and records reflecting the status of the Obligations, the
Collateral, the Collections of Parent and its Subsidiaries, and related matters,
(b) execute or file any and all financing or similar statements or notices,
amendments, renewals, supplements, documents, instruments, proofs of claim,
notices and other written agreements with respect to the Loan Documents,
(c) make Revolving Loans, for itself or on behalf of Lenders, as provided in the
Loan Documents, (d) exclusively receive, apply, and distribute the Collections
of Parent and its Subsidiaries as provided in the Loan Documents, (e) open and
maintain such bank accounts and cash management arrangements as Agent deems
necessary and appropriate in accordance with the Loan Documents for the
foregoing purposes with respect to the Collateral and the Collections of Parent
and its Subsidiaries, (f) perform, exercise, and enforce any and all other
rights and remedies of the Lender Group with respect to Parent or its
Subsidiaries, the Obligations, the Collateral, the Collections of Parent and its
Subsidiaries, or otherwise related to any of same as provided in the Loan
Documents, and (g) incur and pay such Lender Group Expenses as Agent may deem
necessary or appropriate for the performance and fulfillment of its functions
and powers pursuant to the Loan Documents.

Delegation of Duties. Agent may execute any of its duties under this Agreement
or any other Loan Document by or through agents, employees or attorneys in fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. Agent shall not be responsible for the negligence or misconduct of
any agent or attorney in fact that it selects as long as such selection was made
without gross negligence or willful misconduct.

Liability of Agent. None of the Agent-Related Persons shall (a) be liable for
any action taken or omitted to be taken by any of them under or in connection
with this Agreement or any other Loan Document or the transactions contemplated
hereby (except for its own gross negligence or willful misconduct), or (b) be
responsible in any manner to any of the Lenders (or Bank Product Providers) for
any recital, statement, representation or warranty made by Parent or any of its
Subsidiaries or Affiliates, or any officer or director thereof, contained in
this Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of Parent or its
Subsidiaries or any other party to any Loan Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lenders (or Bank Product Providers) to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the books and
records or properties of Parent or its Subsidiaries.

Reliance by Agent. Agent shall be entitled to rely, and shall be fully protected
in relying, upon any writing, resolution, notice, consent, certificate,
affidavit, letter, telegram, telefacsimile or other electronic method of
transmission, telex or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent, or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Lender), independent accountants and
other experts selected by Agent. Agent shall be fully justified in failing or
refusing to take any action under this Agreement or any other Loan Document
unless Agent shall first receive such advice or concurrence of the Lenders as it
deems appropriate and until such instructions are received, Agent shall act, or
refrain from acting, as it deems advisable. If Agent so requests, it shall first
be indemnified to its reasonable satisfaction by the Lenders (and, if it so
elects, the Bank Product Providers) against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action. Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders and such request and any action
taken or failure to act pursuant thereto shall be binding upon all of the
Lenders (and Bank Product Providers).

Notice of Default or Event of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or any Borrower referring
to this Agreement, describing such Default or Event of Default, and stating that
such notice is a "notice of default." Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge. If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default. Each Lender shall be solely responsible for giving any notices
to its Participants, if any. Subject to Section 15.4, Agent shall take such
action with respect to such Default or Event of Default as may be requested by
the Required Lenders in accordance with Section 9; provided, that, unless and
until Agent has received any such request, Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable.

Credit Decision. Each Lender (and Bank Product Provider) acknowledges that none
of the Agent-Related Persons has made any representation or warranty to it, and
that no act by Agent hereinafter taken, including any review of the affairs of
Parent and its Subsidiaries or Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender (or Bank
Product Provider). Each Lender represents (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to represent) to Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such due diligence, documents and information as it has deemed
appropriate, made its own appraisal of, and investigation into, the business,
prospects, operations, property, financial and other condition and
creditworthiness of any Borrower or any other Person party to a Loan Document,
and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Borrowers. Each Lender also represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of any Borrower or any other Person
party to a Loan Document. Except for notices, reports, and other documents
expressly herein required to be furnished to the Lenders by Agent, Agent shall
not have any duty or responsibility to provide any Lender (or Bank Product
Provider) with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any Borrower or any other Person party to a Loan Document
that may come into the possession of any of the Agent-Related Persons. Each
Lender acknowledges (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to acknowledge) that Agent does not have any
duty or responsibility, either initially or on a continuing basis (except to the
extent, if any, that is expressly specified herein) to provide such Lender (or
Bank Product Provider) with any credit or other information with respect to any
Borrower, its Affiliates or any of their respective business, legal, financial
or other affairs, and irrespective of whether such information came into Agent's
or its Affiliates' or representatives' possession before or after the date on
which such Lender became a party to this Agreement (or such Bank Product
Provider entered into a Bank Product Agreement).

Costs and Expenses; Indemnification. Agent may incur and pay Lender Group
Expenses to the extent Agent reasonably deems necessary or appropriate for the
performance and fulfillment of its functions, powers, and obligations pursuant
to the Loan Documents, including court costs, attorneys' fees and expenses, fees
and expenses of financial accountants, advisors, consultants, and appraisers,
costs of collection by outside collection agencies, auctioneer fees and
expenses, and costs of security guards or insurance premiums paid to maintain
the Collateral, whether or not Borrowers are obligated to reimburse Agent or
Lenders for such expenses pursuant to this Agreement or otherwise. To the extent
any Loan Parties are required to reimburse Agent for such Lender Group Expenses,
Agent is authorized and directed to deduct and retain sufficient amounts from
the Collections of Parent and its Subsidiaries received by Agent to reimburse
Agent for such out-of-pocket costs and expenses prior to the distribution of any
amounts to Lenders (or Bank Product Providers). In the event Agent is not
reimbursed for such costs and expenses by Parent or its Subsidiaries, each
Lender hereby agrees that it is and shall be obligated to pay to Agent such
Lender's Pro Rata Share thereof. Whether or not the transactions contemplated
hereby are consummated, each of the Lenders, on a ratable basis, shall indemnify
and defend the Agent-Related Persons (to the extent not reimbursed by or on
behalf of Borrowers and without limiting the obligation of Borrowers to do so)
from and against any and all Indemnified Liabilities; provided, that, no Lender
shall be liable for the payment to any Agent-Related Person of any portion of
such Indemnified Liabilities resulting solely from such Person's gross
negligence or willful misconduct nor shall any Lender be liable for the
obligations of any Defaulting Lender in failing to make a Revolving Loan or
other extension of credit hereunder. Without limitation of the foregoing, each
Lender shall reimburse Agent upon demand for such Lender's Pro Rata Share of any
costs or out of pocket expenses (including attorneys, accountants, advisors, and
consultants fees and expenses) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
or any other Loan Document to the extent that Agent is not reimbursed for such
expenses by or on behalf of Borrowers. Notwithstanding anything to the contrary
contained herein, Lenders shall be liable and indemnify Agent-Related Persons
only for Indemnified Liabilities and other costs and expenses that relate to or
arise from an Agent-Related Person acting as or for Agent (in its capacity as
Agent). The undertaking in this Section shall survive the payment of all
Obligations hereunder and the resignation or replacement of Agent.

Agent in Individual Capacity. WFCF and its Affiliates may make loans to, issue
letters of credit for the account of, accept deposits from, provide Bank
Products to, acquire equity interests in, and generally engage in any kind of
banking, trust, financial advisory, underwriting, or other business with Parent
and its Subsidiaries and Affiliates and any other Person party to any Loan
Document as though WFCF were not Agent hereunder, and, in each case, without
notice to or consent of the other members of the Lender Group. The other members
of the Lender Group acknowledge (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to acknowledge) that, pursuant to
such activities, WFCF or its Affiliates may receive information regarding
Borrowers or their Affiliates or any other Person party to any Loan Documents
that is subject to confidentiality obligations in favor of Borrowers or such
other Person and that prohibit the disclosure of such information to the Lenders
(or Bank Product Providers), and the Lenders acknowledge (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver Agent will use its reasonable best
efforts to obtain), Agent shall not be under any obligation to provide such
information to them. The terms "Lender" and "Lenders" include WFCF in its
individual capacity.

Successor Agent. Agent may resign as Agent upon thirty (30) days prior written
notice to the Lenders (unless such notice is waived by the Required Lenders) and
Administrative Borrower (unless such notice is waived by Borrowers) and without
any notice to the Bank Product Providers. If Agent resigns under this Agreement,
the Required Lenders shall be entitled, with (so long as no Event of Default has
occurred and is continuing) the consent of Administrative Borrower (such consent
not to be unreasonably withheld, delayed, or conditioned), appoint a successor
Agent for the Lenders (and the Bank Product Providers). If, at the time that
Agent's resignation is effective, it is acting as the Issuing Lender or Swing
Lender, such resignation shall also operate to effectuate its resignation as the
Issuing Lender or Swing Lender, as applicable, and it shall automatically be
relieved of any further obligation to issue Letters of Credit, to cause the
Underlying Issuer to issue Letters of Credit, or to make Swing Loans. If no
successor Agent is appointed prior to the effective date of the resignation of
Agent, Agent may appoint, after consulting with the Lenders and Administrative
Borrower, a successor Agent from among Lenders (unless no Lender is willing to
accept such appointment, then otherwise as Agent determines). If Agent has
materially breached or failed to perform any material provision of this
Agreement or of applicable law, the Required Lenders may agree in writing to
remove and replace Agent with a successor Agent from among the Lenders with (so
long as no Event of Default has occurred and is continuing) the consent of
Borrowers (such consent not to be unreasonably withheld, delayed, or
conditioned). In any such event, upon the acceptance of its appointment as
successor Agent hereunder, such successor Agent shall succeed to all the rights,
powers, and duties of the retiring Agent and the term "Agent" shall mean such
successor Agent and the retiring Agent's appointment, powers, and duties as
Agent shall be terminated. After any retiring Agent's resignation hereunder as
Agent, the provisions of this Section 15 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement. If no successor Agent has accepted appointment as Agent by the date
which is thirty (30) days following a retiring Agent's notice of resignation,
the retiring Agent's resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of Agent hereunder until such
time, if any, as the Lenders appoint a successor Agent as provided for above.

Lender in Individual Capacity. Any Lender and its respective Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
provide Bank Products to, acquire equity interests in and generally engage in
any kind of banking, trust, financial advisory, underwriting, or other business
with Parent and its Subsidiaries and Affiliates and any other Person party to
any Loan Documents as though such Lender were not a Lender hereunder without
notice to or consent of the other members of the Lender Group (or the Bank
Product Providers). The other members of the Lender Group acknowledge (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to acknowledge) that, pursuant to such activities, such Lender and its
respective Affiliates may receive information regarding Parent or their
Affiliates or any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of Parent or such other Person and that
prohibit the disclosure of such information to the Lenders, and the Lenders
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, in such circumstances (and in the
absence of a waiver of such confidentiality obligations, which waiver such
Lender will use its reasonable best efforts to obtain), such Lender shall not be
under any obligation to provide such information to them.

15.11.    Collateral Matters.
(a)    The Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to release any Lien on any of the Collateral (i) upon termination of the
Commitments and payment and satisfaction of all of the Obligations, or
(ii) constituting property being sold or disposed of if Administrative Borrower
or any Loan Party certifies to Agent that the sale or disposition is not
prohibited by Section 6.4 (and Agent may rely conclusively on any such
certificate, without further inquiry), or (iii) constituting property in which
any Loan Party did not own an interest at the time the security interest,
mortgage or lien was granted or at any time thereafter, or (iv) having a value
in the aggregate in any twelve (12) month period of less than $5,000,000, and to
the extent Agent may release its Lien on any such Collateral pursuant to the
sale or other disposition thereof, such sale or other disposition shall be
deemed consented to by Lenders, or (v) if required or permitted under the terms
of any of the other Loan Documents, including any intercreditor agreement, or
(vi) constituting property leased to a Loan Party under a lease that has expired
or is terminated, or (vii) subject to Section 14.1 and the Security Agreement,
if the release is approved, authorized or ratified in writing by the Required
Lenders. In no event shall the consent or approval of an Issuing Lender to any
release of Collateral be required. Nothing contained herein shall be construed
to require the consent of any Bank Product Provider to any release of any
Collateral or termination of security interests in any Collateral. Upon request
by Agent or any Borrower at any time, the Lenders will (and if so requested, the
Bank Product Providers will) confirm in writing Agent's authority to release any
such Liens on particular types or items of Collateral pursuant to this
Section 15.11; provided, that, (1) Agent shall not be required to execute any
document necessary to evidence such release on terms that, in Agent's opinion,
would expose Agent to liability or create any obligation or entail any
consequence other than the release of such Lien without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of any Borrower in respect of)
all interests retained by any Loan Party, including, the proceeds of any sale,
all of which shall continue to constitute part of the Collateral. The Lenders
further hereby irrevocably authorize (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to authorize) Agent, at
its option and in its sole discretion, to subordinate any Lien granted to or
held by Agent under any Loan Document to the holder of any Permitted Lien on
such property if such Permitted Lien secures Permitted Purchase Money
Indebtedness.
(b)    The Loan Parties and the Lenders hereby irrevocably authorize (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to authorize) Agent, based upon the instruction of the Required Lenders,
to (A) consent to, credit bid or purchase (either directly or through one or
more acquisition vehicles) all or any portion of the Collateral at any sale
thereof conducted under the provisions of the Bankruptcy Code or other
bankruptcy or insolvency laws, including under Section 363 of the Bankruptcy
Code, (B) credit bid or purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral at any sale or other
disposition thereof conducted under the provisions of the Code or the PPSA,
including pursuant to Sections 9-610 or 9-620 of the Code, or (C) credit bid or
purchase (either directly or through one or more acquisition vehicles) all or
any portion of the Collateral at any other sale or foreclosure conducted by
Agent (whether by judicial action or otherwise) in accordance with applicable
law. In connection with any such credit bid or purchase, the Obligations owed to
the Lenders and the Bank Product Providers shall be entitled to be, and shall
be, credit bid on a ratable basis (with Obligations with respect to contingent
or unliquidated claims being estimated for such purpose if the fixing or
liquidation thereof would not unduly delay the ability of Agent to credit bid or
purchase at such sale or other disposition of the Collateral and, if such claims
cannot be estimated without unduly delaying the ability of Agent to credit bid,
then such claims shall be disregarded, not credit bid, and not entitled to any
interest in the asset or assets purchased by means of such credit bid) and the
Lenders and the Bank Product Providers whose Obligations are credit bid shall be
entitled to receive interests (ratably based upon the proportion of their
Obligations credit bid in relation to the aggregate amount of Obligations so
credit bid) in the asset or assets so purchased (or in the Equity Interests of
the acquisition vehicle or vehicles that are used to consummate such purchase).
(c)    Agent shall have no obligation whatsoever to any of the Lenders (or the
Bank Product Providers) to assure that the Collateral exists or is owned by a
Loan Party or is cared for, protected, or insured or has been encumbered, or
that Agent's Liens have been properly or sufficiently or lawfully created,
perfected, protected, or enforced or are entitled to any particular priority, or
that any particular items of Collateral meet the eligibility criteria applicable
in respect thereof or whether to impose, maintain, reduce, or eliminate any
particular reserve hereunder or whether the amount of any such reserve is
appropriate or not, or to exercise at all or in any particular manner or under
any duty of care, disclosure or fidelity, or to continue exercising, any of the
rights, authorities and powers granted or available to Agent pursuant to any of
the Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission, or event related thereto, subject to the terms
and conditions contained herein, Agent may act in any manner it may deem
appropriate, in its sole discretion given Agent's own interest in the Collateral
in its capacity as one of the Lenders and that Agent shall have no other duty or
liability whatsoever to any Lender (or Bank Product Provider) as to any of the
foregoing, except as otherwise provided herein.
(d)    Notwithstanding anything contained in this Agreement or in any other Loan
Document to the contrary, no Mortgage shall be executed and delivered unless and
until at least ten (10) Business Days in advance of such execution and
delivery, Agent shall have delivered to each Lender (A) written notice thereof,
and (B) such flood certification documentation or other documentation with
respect thereto as may be required or reasonably requested by any Lender with
respect to any Flood Laws; provided, however, that the failure to execute and
deliver any Mortgage pursuant to this Section 15.11(d) shall not constitute a
breach by the Loan Parties or a Default or Event of Default hereunder or under
any other Loan Document. 

15.12.    Restrictions on Actions by Lenders; Sharing of Payments.
(a)    Each of the Lenders agrees that it shall not, without the express written
consent of Agent and only to the extent it is lawfully entitled to do so, set
off against the Obligations, any amounts owing by such Lender to Parent or its
Subsidiaries or any Deposit Accounts of Parent or its Subsidiaries now or
hereafter maintained with such Lender. Each of the Lenders further agrees that
it shall not, unless specifically requested to do so in writing by Agent, take
or cause to be taken any action, including, the commencement of any legal or
equitable proceedings to enforce any Loan Document against any Borrower or any
Guarantor or to foreclose any Lien on, or otherwise enforce any security
interest in, any of the Collateral.
(b)    If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender's Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided, that,
to the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.
Notwithstanding anything to the contrary contained herein, to the extent that
cash collateral has been specifically pledged by a Borrower to a Lender prior to
the date hereof to secure the Bank Product Obligations owing to such Lender,
such Lender may apply such cash collateral to such Bank Product Obligations,
after notice to Agent, and shall only be required to comply with this
Section 15.12(b) as to such cash collateral to the extent that the amount of
such cash collateral exceeds the applicable Bank Product Obligations.

Agency for Perfection. Agent hereby appoints each other Lender (and each Bank
Product Provider) as its agent (and each Lender hereby accepts (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
accept) such appointment) for the purpose of perfecting Agent's Liens in assets
which, in accordance with Article 8 or Article 9, as applicable, of the Code or
in accordance with the PPSA can be perfected by possession or control. Should
any Lender obtain possession or control of any such Collateral, such Lender
shall notify Agent thereof, and, promptly upon Agent's request therefor shall
deliver possession or control of such Collateral to Agent or in accordance with
Agent's instructions.

Payments by Agent to the Lenders. All payments to be made by Agent to the
Lenders (or Bank Product Providers) shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent. Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, fees, or interest of the Obligations.

Concerning the Collateral and Related Loan Documents. Each member of the Lender
Group authorizes and directs Agent to enter into this Agreement and the other
Loan Documents. Each member of the Lender Group agrees (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to agree)
that any action taken by Agent in accordance with the terms of this Agreement or
the other Loan Documents relating to the Collateral and the exercise by Agent of
its powers set forth therein or herein, together with such other powers that are
reasonably incidental thereto, shall be binding upon all of the Lenders (and
such Bank Product Provider). Each Lender hereby authorizes Agent, on behalf of
such Lender, to execute the Reaffirmation of US Loan Documents, the
Reaffirmation of Canadian Loan Documents, and each other amendment, supplement
or modification to a Loan Document to be executed and delivered on the Effective
Date.

Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information.
(a)    By becoming a party to this Agreement, each Lender:
(i)    is deemed to have requested that Agent furnish such Lender, promptly
after it becomes available, a copy of each field examination report respecting
Parent or its Subsidiaries (each, a "Report") prepared by or at the request of
Agent, and Agent shall so furnish each Lender with such Reports,
(ii)    expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,
(iii)    expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that Agent or other party performing any
audit or examination will inspect only specific information regarding Parent and
its Subsidiaries and will rely significantly upon Parent's and its Subsidiaries'
books and records, as well as on representations of each Borrower's personnel,
(iv)    agrees to keep all Reports and other material, non-public information
regarding Parent and its Subsidiaries and their operations, assets, and existing
and contemplated business plans in a confidential manner in accordance with
Section 17.9, and
(v)    without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrowers, or the indemnifying
Lender's participation in, or the indemnifying Lender's purchase of, a loan or
loans of Borrowers, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys' fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who obtains all or part of any Report through the indemnifying Lender.
(b)    In addition to the foregoing, any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Parent or any Subsidiary of Parent to Agent that has not
been contemporaneously provided by Parent or its Subsidiaries to such Lender,
and, upon receipt of such request, Agent promptly shall provide a copy of same
to such Lender, (i) to the extent that Agent is entitled, under any provision of
the Loan Documents, to request additional reports or information from Parent or
its Subsidiaries, any Lender may, from time to time, reasonably request Agent to
exercise such right as specified in such Lender's notice to Agent, whereupon
Agent promptly shall request of such Borrower the additional reports or
information reasonably specified by such Lender, and, upon receipt thereof from
Parent or its Subsidiaries, Agent promptly shall provide a copy of same to such
Lender, and (ii) any time that Agent renders to any Borrower a statement
regarding the Loan Account, Agent shall send a copy of such statement to each
Lender.

15.17.    Agent May File Proofs of Claim.
(a)    In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding or other Insolvency Proceeding relative to any Loan Party,
Agent (irrespective of whether the principal of any Obligations or amounts owing
in respect of Letters of Credit shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether Agent shall
have made any demand on the Borrowers) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Obligations and all other
Obligations (other than obligations under Bank Products to which Agent is not a
party) that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of Lenders, Issuing Lender
and Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of Lenders, Issuing Lender and Agent and their
respective agents and counsel and all other amounts due Lenders, Issuing Lender
and Agent allowed in such judicial proceeding; and
(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender and Issuing
Lender to make such payments to Agent and, in the event that Agent shall consent
to the making of such payments directly to Lenders and Issuing Lender, to pay to
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of Agent and its agents and counsel, and any other amounts due
Agent.
(iii)    Nothing contained herein shall be deemed to authorize Agent to
authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize Agent to
vote in respect of the claim of any Lender in any such proceeding.

Several Obligations; No Liability. Notwithstanding that certain of the Loan
Documents now or hereafter may have been or will be executed only by or in favor
of Agent in its capacity as such, and not by or in favor of the Lenders, any and
all obligations on the part of Agent (if any) to make any credit available
hereunder shall constitute the several (and not joint) obligations of the
respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Commitments.
Nothing contained herein shall confer upon any Lender any interest in, or
subject any Lender to any liability for, or in respect of, the business, assets,
profits, losses, or liabilities of any other Lender. Each Lender shall be solely
responsible for notifying its Participants of any matters relating to the Loan
Documents to the extent any such notice may be required, and no Lender shall
have any obligation, duty, or liability to any Participant of any other Lender.
Except as provided in Section 15.7, no member of the Lender Group shall have any
liability for the acts of any other member of the Lender Group. No Lender shall
be responsible to any Borrower or any other Person for any failure by any other
Lender (or Bank Product Provider) to fulfill its obligations to make credit
available hereunder, nor to advance for such Lender (or Bank Product Provider)
or on its behalf, nor to take any other action on behalf of such Lender (or Bank
Product Provider) hereunder or in connection with the financing contemplated
herein.

Appointment for the Province of Quebec. Without prejudice to Section 15.1 above,
each member of the Lender Group (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to) hereby irrevocably appoints the
Agent as hypothecary representative (formerly referred to as the person holding
the power of attorney or fondé de pouvoir) for the holders of each Bond (as
hereinafter defined) or for each member of the Lender Group, as the case may be
(in each case, collectively, the "Secured Parties"), as contemplated under
Article 2692 of the Civil Code of Quebec, (i) to enter into, to take and to hold
on behalf of the Secured Parties, and for their benefit, any deed of hypothec
executed or to be executed at any time by a Loan Party under the laws of the
Province of Quebec and creating a hypothec on the property of such Loan Party
(as security for the Bond or the Obligations, as the case may be) and to
exercise such powers and duties which are conferred upon the Agent under any
such deed of hypothec and Applicable Law, (ii) to hold as agent, mandatary,
custodian and depositary for and on behalf of each of the Secured Parties and to
be the sole registered holder of any bond, debenture or other title of
indebtedness (each, a "Bond") issued under any deed of hypothec which
contemplates the issuance of a Bond, as applicable, the whole notwithstanding
Section 32 of the Act Respecting the Special Powers of Legal Persons (Quebec) or
any other Applicable Law, and (iii) to enter into, to take and to hold a pledge
agreement in respect of each Bond (each, a "Pledge"), as applicable, executed at
any time by such Loan Party under the laws of the Province of Quebec and
evidencing the pledge of such Bond as security for the payment and performance
of the applicable Obligations. In this respect, (a) Wells Fargo, as agent,
mandatary, custodian and depositary of the Secured Parties, shall keep a record
indicating the names and addresses of, and the pro rata portion of the
Obligations secured by each Pledge, owing to the Persons for and on behalf of
whom each Bond is so held from time to time, and (b) each Secured Party will be
entitled to the benefits of any property charged under each Deed of Hypothec and
each Pledge and will participate in the proceeds of realization of any such
property, the whole in accordance with the terms hereof. Any Person who becomes
a Secured Party shall be deemed to have consented to and confirmed the
appointment of the Agent as hypothecary representative. The execution prior to
the date hereof by the Agent of any deed of hypothec, Pledge or other security
documents made pursuant to the Applicable Laws of the Province of Quebec is
hereby ratified and confirmed. In the event of the resignation or removal of the
Agent and appointment of a successor Agent, such successor Agent shall also act
as hypothecary representative without further formality, except (i) the
execution of any documents necessary for the purposes of effecting the
assignment and transfer of any related Bonds and Pledges (which may include the
issuance and delivery of replacement Bonds and the amendment and restatement of
the Pledges), as applicable, and (ii) the filing of a notice of replacement of
hypothecary representative in the applicable registers (as contemplated by
Article 2692 of the Civil Code of Québec). Without prejudice to Section 12(a)
hereof, the provisions of this paragraph shall be governed and interpreted in
accordance with the laws of the Province of Quebec to the extent necessary to
give full force and effect thereto.

Authorization.
(a)    [Reserved].
(b)    Each Lender hereby (i) consents to the subordination of Liens provided
for in the Term Loan Intercreditor Agreement or any other intercreditor
contemplated herein, (ii) agrees that it will be bound by, and will take no
actions contrary to, the provisions of the Term Loan Intercreditor Agreement or
such other intercreditor, (iii) ratifies Agent's prior entry into the Term Loan
Intercreditor Agreement or such other intercreditor on behalf of such Lender,
authorizes and instructs Agent to deliver to Term Loan Agent the Acknowledgment
of Term Loan Intercreditor Agreement on the date hereof, and agrees that Agent
may take such actions on its behalf as is contemplated by the terms of the Term
Loan Intercreditor Agreement or such other intercreditor, and (iv) acknowledges
that a copy of the Term Loan Intercreditor Agreement and the Acknowledgment of
Term Loan Intercreditor Agreement was delivered, or made available, to such
Lender and it has received and reviewed such agreement and acknowledgment.
Notwithstanding anything herein to the contrary, the Lien and security interest
granted pursuant to this Agreement and the other Loan Documents and the exercise
of any right or remedy hereunder are subject to the provisions of the Term Loan
Intercreditor Agreement and any other intercreditor. In the event of any
conflict between the terms of the Term Loan Intercreditor Agreement and/or and
any other intercreditor and any of the other Loan Documents, the terms of the
Term Loan Intercreditor Agreement and any other intercreditor shall govern and
control except as expressly set forth in the Term Loan Intercreditor Agreement.
Furthermore, in the event the Term Loan Credit Agreement has not been
terminated, notwithstanding anything contained in this Agreement or any other
Loan Document to the contrary, if there is a delivery or control obligation with
respect to any Term Loan Priority Collateral and such delivery or grant of
control cannot be made by the applicable Loan Agent to both Agent and Term Loan
Agent, such delivery requirement shall be satisfied by delivery by the
applicable Grantor to Term Loan Agent.

Release of Life Insurance Policies. So long as the Loan Parties are in
compliance with Section 6.16(d), the Lenders hereby irrevocably authorize (and
by entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to authorize) Agent to release any Lien on any Life Insurance Policy upon
at least thirty (30) days (or such shorter period as agreed to by Agent in
writing) written notice from Parent that any key person life insurance policy
shall not constitute a "Life Insurance Policy" hereunder or under any other Loan
Document and in connection therewith, Agent shall release or terminate any Life
Insurance Assignment executed in connection with such Life Insurance Policy and
take such further actions as reasonably requested by Parent, at the Borrowers'
sole cost and expense.

Luxembourg Security. In the event that a transfer by any Lender of its rights
and/or obligations under this Agreement (and any relevant Loan Documents)
occurred or was deemed to occur by way of novation (it being understood that no
such transfer shall be intended to occur by way of novation), the parties to
this Agreement explicitly agree that all securities and guarantees created under
any Loan Documents shall be preserved for the benefit of the new Lender, new
secured party, participant or their successors or assignees in accordance with
the provisions of article 1278 of the Luxembourg Civil Code.

16.
WITHHOLDING TAXES.


No Setoff; Payments. All payments made by any Loan Party hereunder or under any
note or other Loan Document will be made without setoff, counterclaim, or other
defense. In addition, all such payments will be made free and clear of, and
without deduction or withholding for, any present or future Taxes except as
required by Law, and in the event any deduction or withholding of Taxes is
required, the Loan Parties shall comply with the next sentence of this
Section 16.1. If any Taxes are required to be deducted or withheld, (i) the
applicable Loan Party or other withholding agent shall make the required
withholding or deduction and timely pay the applicable Governmental Authority
the withheld amounts, and (ii) if the Tax subject to withholding is an
Indemnified Tax, the Loan Parties agree to pay the full amount of such
Indemnified Taxes and such additional amounts as may be necessary so that every
payment of all amounts due under this Agreement, any note, or Loan Document,
including any amount paid pursuant to this Section 16.1 after withholding or
deduction for or on account of any Indemnified Taxes, will not be less than the
amount provided for herein; provided, that Borrowers shall not be required to
increase any such amounts if the increase in such amount payable results from
Agent's or such Lender's own willful misconduct or gross negligence (as finally
determined by a court of competent jurisdiction). Borrowers will furnish to
Agent as promptly as possible after the date the payment of any Tax is due
pursuant to applicable law, certified copies of tax receipts evidencing such
payment by Borrowers or such other evidence as is reasonably satisfactory to
Agent. Borrowers agree to pay any present or future stamp, value added or
documentary taxes or any other excise or property taxes, similar charges, or
similar levies that arise from any payment made hereunder or from the execution,
delivery, performance, recordation, or filing of, or otherwise with respect to
this Agreement or any other Loan Document, except any such taxes that are Other
Connection Taxes imposed with respect to an assignment by a Lender after the
date hereof (other than an assignment made pursuant to Section 14.2(a) or
otherwise at the request of a Loan Party during an Event of Default described in
Sections 8.1, 8.6 or 8.10) ("Other Taxes") except for any Luxembourg
registration duties (droits d’enregistrement) payable due to registration of any
Loan Document when such registration is or was not required to maintain or
preserve the rights of a Lender under that Loan Document. The Loan Parties shall
jointly and severally (subject to the penultimate sentence of this Section 16.1)
indemnify each of Agent, Lenders and Issuing Lender (collectively a "Tax
Indemnitee") for the full amount of Indemnified Taxes imposed on or with respect
to any payment made by or on account of any obligation under this Agreement or
any other Loan Document or breach thereof by any Loan Party (including, without
limitation, any Taxes imposed or asserted on, or attributable to, amounts
payable under this Section 16.1) imposed on, or paid by, such Tax Indemnitee and
all reasonable costs and expenses related thereto (including reasonable fees and
disbursements of attorneys and other tax professionals), as and when they are
incurred and irrespective of whether suit is brought, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided, that, the Loan Parties shall not be required
to increase any such amount if the increase in such amount payable results from
such Tax Indemnitee's own willful misconduct or gross negligence (as finally
determined by a court of competent jurisdiction). Notwithstanding the foregoing,
no Loan Party that is a CFC or CFC Holding Company (including the Canadian
Borrowers and the Canadian Guarantors and Luxembourg Borrower) shall be liable
under this Section 16.1 with respect to any taxes imposed on or with respect to
any payment made by or on account of any obligation of a US Loan Party. The
obligations of the Loan Parties under this Section 16 shall survive the
termination of this Agreement, the resignation and replacement of the Agent, and
the repayment of the Obligations.

16.2.    Exemptions.
(a)    If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding tax, such Lender or Participant agrees with and
in favor of Agent, to deliver to Agent and Administrative Borrower (or, in the
case of a Participant, to the Lender granting the participation only) one of the
following before receiving its first payment under this Agreement:
(i)    if such Lender or Participant is entitled to claim an exemption from
United States withholding tax pursuant to the portfolio interest exception,
(A) a statement of the Lender or Participant, signed under penalty of perjury,
that it is not a (1) a "bank" as described in Section 881(c)(3)(A) of the IRC,
(2) a ten percent (10%) shareholder of any Borrower (within the meaning of
Section 871(h)(3)(B) of the IRC), or (3) a controlled foreign corporation
related to any Borrower within the meaning of Section 864(d)(4) of the IRC, and
(B) a properly completed and executed IRS Form W-8BEN or W-8BEN-E, as
applicable, or Form W-8IMY (with proper attachments);
(ii)    if such Lender or Participant is entitled to claim an exemption from, or
a reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN or W-8BEN-E, as applicable;
(iii)    if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;
(iv)    if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because such
Lender or Participant serves as an intermediary, a properly completed and
executed copy of IRS Form W-8IMY (with proper attachments); or
(v)    a properly completed and executed copy of any other form or forms,
including IRS Form W-9, as may be required under the IRC or other laws of the
United States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax, including under FATCA.
(b)    (i)    Each Lender or Participant shall provide new forms (or successor
forms) upon the expiration or obsolescence of any previously delivered forms, at
the time or times prescribed by applicable Law and upon the reasonable request
of the Agent or Administrative Borrower and shall promptly notify Agent and
Administrative Borrower (or, in the case of a Participant, to the Lender
granting the participation only) of any change in circumstances which would
modify or render invalid any claimed exemption or reduction. In addition, each
Lender, if reasonably requested by the Administrative Borrower or the Agent,
shall deliver such other documentation prescribed by applicable Law or
reasonably requested by the Administrative Borrower or the Agent as will enable
the Borrowers or the Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. The completion,
execution and submission of such documentation (other than such documentation
set forth in Section 16.2(a) above and this Section 16.2(b)) shall not be
required if in such Lender's reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Administrative Borrower and the Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Administrative Borrower or the
Agent), executed copies of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as many be
prescribed by applicable Law to permit the Borrowers or the Agent to determine
the withholding or deduction required to be made.
(iii)    If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the IRC, as applicable), such Lender
shall deliver to the Administrative Borrower and Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Agent such documentation prescribed by applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the IRC) and such additional
documentation reasonably requested by the Administrative Borrower or the Agent
as may be necessary for the Borrowers and the Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender's obligations under FATCA or to determine the amount to deduct and
withhold from such payment.
(c)    If a Lender or Participant claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent and Borrowers to deliver to Agent and
Administrative Borrower (or, in the case of a Participant, to the Lender
granting the participation only) any such form or forms, as may be required
under the laws of such jurisdiction as a condition to exemption from, or
reduction of, foreign withholding or backup withholding tax, and such other
documentation as may be reasonably requested by Administrative Borrower or Agent
in connection with any such exemption or reduction, before receiving its first
payment under this Agreement, but only if such Lender or such Participant is
legally able to deliver such forms, provided, that, nothing in this
Section 16.2(c) shall require a Lender or Participant to disclose any
information that it deems to be confidential (including without limitation, its
tax returns). Each Lender and each Participant shall provide new forms (or
successor forms) upon the expiration or obsolescence of any previously delivered
forms and to promptly notify Agent and Administrative Borrower (or, in the case
of a Participant, to the Lender granting the participation only) of any change
in circumstances which would modify or render invalid any claimed exemption or
reduction.
(d)    If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrowers to such Lender or Participant, such Lender or Participant agrees to
notify Agent and Administrative Borrower (or, in the case of a sale of a
participation interest, to the Lender granting the participation only) of the
percentage amount in which it is no longer the beneficial owner of Obligations
of Borrowers to such Lender or Participant. To the extent of such percentage
amount, Agent and Administrative Borrower will treat such Lender's or such
Participant's documentation provided pursuant to Section 16.2(b) or 16.2(c) as
no longer valid. With respect to such percentage amount, such Participant or
Assignee may provide new documentation, pursuant to Section 16.2(b) or 16.2(c),
if applicable. Each Borrower agrees that each Participant shall be entitled to
the benefits of this Section 16 with respect to its participation in any portion
of the Commitments and the Obligations so long as such Participant complies with
the obligations set forth in this Section 16 with respect thereto; provided,
however, that such Participant shall not be entitled to receive any greater
payment under this Section 16 with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a change in law that
occurs after such Participant acquired the applicable participation.

16.3.    Reductions.
(a)    If a Lender or a Participant is entitled to a reduction in the applicable
withholding tax, Agent (or, in the case of a Participant, to the Lender granting
the participation) may withhold from any interest payment to such Lender or such
Participant an amount equivalent to the applicable withholding tax after taking
into account such reduction. If the forms or other documentation required by
Section 16.2(c) or 16.2(d) are not delivered to Agent and Administrative
Borrower (or, in the case of a Participant, to the Lender granting the
participation), then Agent and Borrowers (or, in the case of a Participant, to
the Lender granting the participation) may withhold from any interest payment to
such Lender or such Participant not providing such forms or other documentation
an amount equivalent to the applicable withholding tax.
(b)    If the IRS or any other Governmental Authority of the United States or
other jurisdiction asserts a claim that Agent (or, in the case of a Participant,
to the Lender granting the participation) did not properly withhold tax from
amounts paid to or for the account of any Lender or any Participant due to a
failure on the part of the Lender or any Participant (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify Agent (or such Participant failed to notify the Lender granting the
participation) of a change in circumstances which rendered the exemption from,
or reduction of, withholding tax ineffective, or for any other reason) such
Lender shall indemnify and hold Agent harmless (or, in the case of a
Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this
Section 16, together with all costs and expenses (including attorneys' fees and
expenses). The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.

Refunds. If Agent or a Lender determines, in its sole discretion, that it has
received a refund of any Indemnified Taxes as to which it has been indemnified
by Loan Parties or with respect to which Borrowers have paid additional amounts
pursuant to this Section 16, so long as no Default or Event of Default has
occurred and is continuing, it shall pay over such refund to Borrowers (but only
to the extent of payments made, or additional amounts paid, by Borrowers under
this Section 16 with respect to Taxes giving rise to such a refund), net of all
out-of-pocket expenses of Agent or such Lender and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such a
refund); provided, that Borrowers, upon the request of Agent or such Lender,
agree to repay the amount paid over to Borrowers (plus any penalties, interest
or other charges, imposed by the relevant Governmental Authority, other than
such penalties, interest or other charges imposed as a result of the bad faith,
willful misconduct or gross negligence of Agent hereunder) to Agent or such
Lender in the event Agent or such Lender is required to repay such refund to
such Governmental Authority. Notwithstanding anything in this Agreement to the
contrary, this Section 16.4 shall not be construed to require Agent or any
Lender to make available its tax returns (or any other information which it
deems confidential) to any Borrower or any other Person.

17.
GENERAL PROVISIONS.


Effectiveness. This Agreement shall be binding and deemed effective when
executed by each Loan Party, Agent, and each Lender whose signature is provided
for on the signature pages hereof

Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

Interpretation. Neither this Agreement nor any uncertainty or ambiguity herein
shall be construed against the Lender Group or any Loan Party, whether under any
rule of construction or otherwise. On the contrary, this Agreement has been
reviewed by all parties and shall be construed and interpreted according to the
ordinary meaning of the words used so as to accomplish fairly the purposes and
intentions of all parties hereto.

Severability of Provisions. Each provision of this Agreement shall be severable
from every other provision of this Agreement for the purpose of determining the
legal enforceability of any specific provision.

Bank Product Providers. Each Bank Product Provider shall be deemed a third party
beneficiary hereof and of the provisions of the other Loan Documents for
purposes of any reference in a Loan Document to the parties for whom Agent is
acting. Agent hereby agrees to act as agent for such Bank Product Providers and,
as a result of entering into a Bank Product Agreement, the applicable Bank
Product Provider shall be automatically deemed to have appointed Agent as its
agent and to have accepted the benefits of the Loan Documents; provided, that,
the rights and benefits of each Bank Product Provider under the Loan Documents
consist exclusively of such Bank Product Provider's being a beneficiary of the
Liens and security interests (and, if applicable, guarantees) granted to Agent
and the right to share in proceeds of the Collateral as more fully set forth
herein. In addition, each Bank Product Provider, as a result of entering into a
Bank Product Agreement, shall be automatically deemed to have agreed that Agent
shall have the right, but shall have no obligation, to establish, maintain,
reduce, or release reserves in respect of the Bank Product Obligations and that
if reserves are established there is no obligation on the part of Agent to
determine or insure whether the amount of any such reserve is appropriate or
not. In connection with any such distribution of payments or proceeds of
Collateral, Agent shall be entitled to assume no amounts are due or owing to any
Bank Product Provider unless such Bank Product Provider has provided a written
certification (setting forth a reasonably detailed calculation) to Agent as to
the amounts that are due and owing to it and such written certification is
received by Agent a reasonable period of time prior to the making of such
distribution. Agent shall have no obligation to calculate the amount due and
payable with respect to any Bank Products, but may rely upon the written
certification of the amount due and payable from the relevant Bank Product
Provider. In the absence of an updated certification, Agent shall be entitled to
assume that the amount due and payable to the applicable Bank Product Provider
is the amount last certified to Agent by such Bank Product Provider as being due
and payable (less any distributions made to such Bank Product Provider on
account thereof). Any Borrower may obtain Bank Products from any Bank Product
Provider, although no Borrower is required to do so. Each Borrower acknowledges
and agrees that no Bank Product Provider has committed to provide any Bank
Products and that the providing of Bank Products by any Bank Product Provider is
in the sole and absolute discretion of such Bank Product Provider.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no provider or holder of any Bank Product shall have any voting or
approval rights hereunder (or be deemed a Lender) solely by virtue of its status
as the provider or holder of such agreements or products or the Obligations
owing thereunder, nor shall the consent of any such provider or holder be
required (other than in their capacities as Lenders, to the extent applicable)
for any matter hereunder or under any of the other Loan Documents, including as
to any matter relating to the Collateral or the release of Collateral or
Guarantors.

Debtor-Creditor Relationship. The relationship between the Lenders and Agent, on
the one hand, and the Loan Parties, on the other hand, is solely that of
creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to any Loan Party arising out of or in
connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein.

Counterparts; Electronic Execution. This Agreement may be executed in any number
of counterparts and by different parties on separate counterparts, each of
which, when executed and delivered, shall be deemed to be an original, and all
of which, when taken together, shall constitute but one and the same Agreement.
Delivery of an executed counterpart of this Agreement by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Agreement. Any party delivering an
executed counterpart of this Agreement by telefacsimile or other electronic
method of transmission also shall deliver an original executed counterpart of
this Agreement but the failure to deliver an original executed counterpart shall
not affect the validity, enforceability, and binding effect of this Agreement.
The foregoing shall apply to each other Loan Document mutatis mutandis.

Revival and Reinstatement of Obligations. If the incurrence or payment of the
Obligations by any Borrower or Guarantor or the transfer to the Lender Group of
any property should for any reason subsequently be asserted, or declared, to be
void or voidable under any state or federal law relating to creditors' rights,
including provisions of the Bankruptcy Code (or under any bankruptcy or
insolvency laws of Canada, including the BIA and the CCAA or under any
bankruptcy or insolvency laws of Luxembourg) relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (each, a "Voidable Transfer"), and if the Lender Group is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the reasonable advice of counsel, then, as to any such Voidable
Transfer, or the amount thereof that the Lender Group is required or elects to
repay or restore, and as to all reasonable costs, expenses, and attorneys' fees
of the Lender Group related thereto, the liability of Borrowers or Guarantor
automatically shall be revived, reinstated, and restored and shall exist as
though such Voidable Transfer had never been made.

17.9.    Confidentiality.
(a)    Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding Parent and its
Subsidiaries, their operations, assets, and existing and contemplated business
plans ("Confidential Information") shall be treated by Agent and the Lenders in
a confidential manner, and shall not be disclosed by Agent and the Lenders to
Persons who are not parties to this Agreement, except: (i) to attorneys for and
other advisors, accountants, auditors, and consultants to any member of the
Lender Group and to employees, directors and officers of any member of the
Lender Group (the Persons in this clause (i), "Lender Group Representatives") on
a "need to know" basis in connection with this Agreement and the transactions
contemplated hereby and on a confidential basis, (ii) to Subsidiaries and
Affiliates of any member of the Lender Group (including the Bank Product
Providers), provided that any such Subsidiary or Affiliate shall have agreed to
receive such information hereunder subject to the terms of this Section 17.9,
(iii) [reserved], (iv) as may be required by statute, decision, or judicial or
administrative order, rule, or regulation, or as may be requested by any
governmental authority as a result therefrom; provided that (x) prior to any
disclosure under this clause (iv), the disclosing party agrees (except with
respect to any audit or examination conducted by any governmental bank
regulatory authority exercising examination or regulatory authority) to provide
Administrative Borrower with prior notice thereof, to the extent that it is
practicable to do so and to the extent that the disclosing party is permitted to
provide such prior notice to Borrowers pursuant to the terms of the applicable
statute, decision, or judicial or administrative order, rule, or regulation, or
request from the applicable regulatory authority, and (y) any disclosure under
this clause (iv) shall be limited to the portion of the Confidential Information
as may be required by such statute, decision, or judicial or administrative
order, rule, or regulation or request from the applicable governmental
authority, (v) as may be agreed to in advance in writing by Borrowers, (vi) as
requested or required by any Governmental Authority pursuant to any subpoena or
other legal process, provided, that, (A) prior to any disclosure under this
clause (vi) the disclosing party agrees to provide Borrowers with prior written
notice thereof, to the extent that it is practicable to do so and to the extent
that the disclosing party is permitted to provide such prior written notice to
Borrowers pursuant to the terms of the subpoena or other legal process and
(B) any disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation or
pledge of any Lender's interest under this Agreement, provided that prior to
receipt of Confidential Information any such assignee, participant, or pledgee
shall have agreed in writing to receive such Confidential Information hereunder
subject to the terms of this Section, (ix) in connection with any litigation or
other adversary proceeding involving parties hereto which such litigation or
adversary proceeding involves claims related to the rights or duties of such
parties under this Agreement or the other Loan Documents; provided, that, prior
to any disclosure to any Person (other than any Loan Party, Agent, any Lender,
any of their respective Affiliates, or their respective counsel) under this
clause (ix) with respect to litigation involving any Person (other than any
Borrower, Agent, any Lender, any of their respective Affiliates, or their
respective counsel), the disclosing party agrees to provide Borrowers with prior
written notice thereof, and (x) in connection with, and to the extent reasonably
necessary for, the exercise of any secured creditor remedy under this Agreement
or under any other Loan Document.
(b)    Anything in this Agreement to the contrary notwithstanding, Agent may
provide customary information concerning the terms and conditions of this
Agreement and the other Loan Documents to loan syndication and pricing reporting
services, and Agent or any Lender may provide such information for its marketing
materials, with such information to consist of deal terms and other information
customarily found in such publications or marketing materials and may otherwise
use the name, logos, and other insignia of Borrowers and Loan Parties and the
Commitments provided hereunder in any "tombstone" or other advertisements, on
its website or in other marketing materials of the Agent or such Lender,
provided, that, the content of any "tombstones" will be reasonably acceptable to
Parent.
(c)    The Platform is provided "as is" and "as available." Agent does not
warrant the accuracy or completeness of the Borrower Materials, or the adequacy
of the Platform and expressly disclaim liability for errors or omissions in the
communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects, is made by Agent in connection with the Borrower Materials or the
Platform. In no event shall Agent or any of the Agent-Related Persons have any
liability to the Loan Parties, any Lender or any other person for damages of any
kind, including direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of any Loan Party's or Agent's transmission of communications through the
Internet, except to the extent the liability of such person is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from such person's bad faith, gross negligence or willful misconduct.

Lender Group Expenses. Borrowers agree to pay any and all Lender Group Expenses
on the earlier of (a) the first day of the month following the date on which
such Lender Group Expenses were first incurred (or in the case of out-of-pocket
expenses for third parties, following the date that Agent provides the invoice
or other notice of such charges to Administrative Borrower) or (b) five (5) days
after the date on which demand therefor is made by Agent. Borrowers agree that
their respective obligations contained in this Section 17.10 shall survive
payment or satisfaction in full of all other Obligations.

Survival. All representations and warranties made by the Loan Parties in the
Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Agent,
the Issuing Lender, or any Lender may have had notice or knowledge of any
Default or Event of Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.

Patriot Act; Due Diligence. Each Lender that is subject to the requirements of
the Patriot Act hereby notifies the Loan Parties that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
to identify each Loan Party in accordance with the Patriot Act. In addition,
Agent and each Lender shall have the right to periodically conduct due diligence
on all Loan Parties, their senior management and key principals and legal and
beneficial owners. Each Loan Party agrees to cooperate in respect of the conduct
of such due diligence and further agrees that the reasonable costs and charges
for any such due diligence by Agent shall constitute Lender Group Expenses
hereunder and be for the account of Borrowers.

Integration. This Agreement, together with the other Loan Documents, reflects
the entire understanding of the parties with respect to the transactions
contemplated hereby and shall not be contradicted or qualified by any other
agreement, oral or written, before the date hereof. The foregoing to the
contrary notwithstanding, all Bank Product Agreements, if any, are independent
agreements governed by the written provisions of such Bank Product Agreements,
which will remain in full force and effect, unaffected by any repayment,
prepayments, acceleration, reduction, increase, or change in the terms of any
credit extended hereunder, except as otherwise expressly provided in such Bank
Product Agreement.

17.14.    Administrative Borrower as Agent for Borrowers.
(a)    Each Borrower hereby irrevocably appoints and constitutes Parent
("Administrative Borrower") as its agent and attorney-in-fact to request and
receive Loans and Letters of Credit pursuant to this Agreement and the other
Loan Documents from Agent or any Lender or Issuing Lender in the name or on
behalf of such Borrower. Agent, Lenders and Issuing Lender may disburse the
Loans to such bank account of Administrative Borrower or a Borrower or otherwise
make such Loans to a Borrower and provide such Letters of Credit to a Borrower
as Administrative Borrower may designate or direct, without notice to any other
Loan Party. Notwithstanding anything to the contrary contained herein, Agent may
at any time and from time to time require that Loans to or for the account of
any Borrower be disbursed directly to an operating account of such Borrower.
(b)    Administrative Borrower hereby accepts the appointment by Borrowers to
act as the agent and attorney-in-fact of Borrowers pursuant to this
Section 17.14. Administrative Borrower shall ensure that the disbursement of any
Loans to each Borrower requested by or paid to or for the account of Parent, or
the issuance of any Letter of Credit for a Borrower hereunder, shall be paid to
or for the account of such Borrower.
(c)    Each Loan Party hereby irrevocably appoints and constitutes
Administrative Borrower as its agent to receive statements on account and all
other notices from Agent, Lenders and Issuing Lender with respect to the
Obligations or otherwise under or in connection with this Agreement and the
other Loan Documents.
(d)    Any notice, election, representation, warranty, agreement or undertaking
by or on behalf of any other Loan Party by Administrative Borrower shall be
deemed for all purposes to have been made by such Loan Party, as the case may
be, and shall be binding upon and enforceable against such Loan Party to the
same extent as if made directly by such Loan Party.
(e)    No resignation or termination of the appointment of Administrative
Borrower as agent as aforesaid shall be effective, except after ten (10)
Business Days' prior written notice to Agent. If Administrative Borrower resigns
under this Agreement, Borrowers shall be entitled to appoint a successor
Administrative Borrower (which shall be a Borrower). Upon the acceptance of its
appointment as successor Administrative Borrower hereunder, such successor
Administrative Borrower shall succeed to all the rights, powers and duties of
the retiring Administrative Borrower and the term "Administrative Borrower"
shall mean such successor Administrative Borrower and the retiring or terminated
Administrative Borrower's appointment, powers and duties as Administrative
Borrower shall be terminated.

Currency Indemnity. If, for the purposes of obtaining judgment in any court in
any jurisdiction with respect to this Agreement or any of the other Loan
Documents, it becomes necessary to convert into the currency of such
jurisdiction (the "Judgment Currency") any amount due under this Agreement or
under any of the other Loan Documents in any currency other than the Judgment
Currency (the "Currency Due"), then conversion shall be made at the Exchange
Rate at which Agent is able, on the relevant date, to purchase the Currency Due
with the Judgment Currency prevailing on the Business Day before the day on
which judgment is given. In the event that there is a change in the Exchange
Rate prevailing between the Business Day before the day on which the judgment is
given and the date of receipt by Agent of the amount due, Borrowers will, on the
date of receipt by Agent, pay such additional amounts, if any, as may be
necessary to ensure that the amount received by Agent on such date is the amount
in the Judgment Currency which when converted at the rate of exchange prevailing
on the date of receipt by Agent is the amount then due under this Agreement or
such other of the Loan Documents in the Currency Due. If the amount of the
Currency Due which Agent is able to purchase is less than the amount of the
Currency Due originally due to it, Loan Parties shall indemnify and save Agent
harmless from and against loss or damage arising as a result of such deficiency.
The indemnity contained herein shall constitute an obligation separate and
independent from the other obligations contained in this Agreement and the other
Loan Documents, shall give rise to a separate and independent cause of action,
shall apply irrespective of any indulgence granted by any Agent from time to
time and shall continue in full force and effect notwithstanding any judgment or
order for a liquidated sum in respect of an amount due under this Agreement or
any of the other Loan Documents or under any judgment or order.

17.16.    Anti-Money Laundering Legislation.
(a)    Each Loan Party acknowledges that, pursuant to the Proceeds of Crime
Money Laundering) and Terrorist Financing Act (Canada) and other applicable
anti-money laundering, anti-terrorist financing, government sanction and "know
your client" laws, under the laws of Canada (collectively, including any
guidelines or orders thereunder, "Canadian AML Legislation"), Agent and Lenders
may be required to obtain, verify and record information regarding each Loan
Party, its respective directors, authorized signing officers, direct or indirect
shareholders or other Persons in control of such Loan Party, and the
transactions contemplated hereby. Administrative Borrower shall promptly provide
all such information, including supporting documentation and other evidence, as
may be reasonably requested by any Lender or Agent, or any prospective assign or
participant of a Lender or Agent, necessary in order to comply with any
applicable Canadian AML Legislation, whether now or hereafter in existence.
(b)    If Agent has ascertained the identity of any Loan Party or any authorized
signatories of any Loan Party for the purposes of applicable Canadian AML
Legislation, then the Agent:
(i)    shall be deemed to have done so as an agent for each Lender, and this
Agreement shall constitute a "written agreement" in such regard between each
Lender and the Agent within the meaning of applicable Canadian AML Legislation;
and
(ii)    shall provide to each Lender copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.
(c)    Notwithstanding the provisions of this Section and except as may
otherwise be agreed in writing, each Lender agrees that Agent has no obligation
to ascertain the identity of the Loan Parties or any authorized signatories of
the Loan Parties on behalf of any Lender, or to confirm the completeness or
accuracy of any information it obtains from the Loan Parties or any such
authorized signatory in doing so.

Quebec Interpretation. For all purposes of any assets, liabilities or entities
located in the Province of Quebec and for all purposes pursuant to which the
interpretation or construction of this Agreement may be subject to the laws of
the Province of Quebec or a court or tribunal exercising jurisdiction in the
Province of Quebec, (a) "personal property" shall include "movable property",
(b) "real property" shall include "immovable property", (c) "tangible property"
shall include "corporeal property", (d) "intangible property" shall include
"incorporeal property", (e) "security interest", "mortgage" and "lien" shall
include a "hypothec", "prior claim" and a "resolutory clause", (f) all
references to filing, registering or recording under the Code or PPSA shall
include publication under the Civil Code of Quebec, (g) all references to
"perfection" of or "perfected" liens or security interest shall include a
reference to an "opposable" or "set up" lien or security interest as against
third parties, (h) any "right of offset", "right of setoff' or similar
expression shall include a "right of compensation", (i) "goods" shall include
corporeal movable property" other than chattel paper, documents of title,
instruments, money and securities, (j) an "agent" shall include a "mandatary",
(k) "construction liens" shall include "legal hypothecs", (l) "joint and
several" shall include solidary, (m) "gross negligence or willful misconduct"
shall be deemed to be "intentional or gross fault", (n) "beneficial ownership"
shall include "ownership on behalf of another as mandatary", (o) "easement"
shall include "servitude", (p) "priority" shall include "prior claim",
(q) "survey" shall include "certificate of location and plan", and (r) "fee
simple title" shall include "absolute ownership".

English Language Only. The parties hereto confirm that it is their wish that
this Agreement and any other document executed in connection with the
transactions contemplated hereby be drawn up in the English language only and
that all other documents contemplated hereunder or relating hereto, including
notices, shall also be drawn up in the English language only. Les parties aux
présentes confirment que c'est leur volonté que cette convention et les autres
documents de crédit soient rédigés en langue anglaise seulement et que tous les
documents, y compris tous avis, envisagés par cette convention et les autres
documents peuvent être rédigés en langue anglaise seulement.

Hedging Liability. Notwithstanding any provision hereof or in any other Loan
Document to the contrary, in the event that any Guarantor is not an "eligible
contract participant" as such term is defined in Section 1(a)(18) of the
Commodity Exchange Act, as amended, at the time (i) any transaction is entered
into under a Hedge Obligations or (ii) such Person becomes a Guarantor
hereunder, and the effect of the foregoing would be to render a Guaranty by such
Guarantor violative of the Commodity Exchange Act, the Obligations of such
Guarantor shall not include (x) in the case of clause (i) above, such
transaction and (y) in the case of clause (ii) above, any transactions
outstanding under any Hedge Obligations as of the date such Guarantor becomes a
Guarantor hereunder.

Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound
by:(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(c)    a reduction in full or in part or cancellation of any such liability;
(d)    a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(e)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution Authority

17.21.    Luxembourg Guaranty Limitation Language.
(a)    For the purpose of this section "Luxembourg Guarantor" means any
Guarantor (including with respect to Luxembourg Borrower, Luxembourg Borrower's
guaranty of the Canadian Obligations pursuant to the Luxembourg Guaranty) whose
registered office/place of central administration is in Luxembourg and whose
center of main interest (as that term is used in Article 3(1) of the Insolvency
Regulation) is in Luxembourg.
(b)    Notwithstanding anything to the contrary contained in this Agreement or
in any other Loan Documents, the aggregate obligations and exposure of a
Luxembourg Guarantor in respect of the obligations of a member of the group of
companies which is not a direct or indirect subsidiary of such Luxembourg
Guarantor shall be limited at any time to an aggregate amount not exceeding 95%
of the greater of (without double counting):
(i)    an amount equal to the sum of the Luxembourg Guarantor's Net Assets and
its subordinated debt (dettes subordonnées) excluding subordinated debt towards
third parties which are not member of the corporate group of such Luxembourg
Guarantor, as reflected in the financial information of the Luxembourg Guarantor
available to the Agent as at the date of this Agreement, including, without
limitation, its most recently and duly approved financial statements (comptes
annuels) and any (unaudited) interim financial statements signed by its board of
managers (gérants) (or, if no financial information is available with respect to
any Luxembourg Guarantor as at the date of this Agreement, the first financial
information available with respect to such Luxembourg Guarantor after the date
of this Agreement); and
(ii)    an amount equal to the sum of the Luxembourg Guarantor's Net Assets and
its subordinated debt (dettes subordonnées) excluding subordinated debt towards
third parties which are not member of the corporate group of such Luxembourg
Guarantor, as reflected in the financial information of the Luxembourg Guarantor
available to Agent as at the date the guarantee is called, including, without
limitation, its most recently and duly approved financial statements (comptes
annuels) and any (unaudited) interim financial statements signed by its board of
managers (gérants).
(c)    For purposes of this Section 17.21, "Net Assets" shall mean all the
assets (actifs) of the Luxembourg Guarantor minus its liabilities (provisions et
dettes) (excluding for purposes of this definition, any liabilities with respect
to subordinated debt owing to members of the corporate group of such Luxembourg
Guarantor) as valued in accordance with Luxembourg generally accepted accounting
principles (Lux GAAP) or International Financial Reporting Standards (IFRS), as
applicable, and the relevant provisions of the Luxembourg Act of 19 December
2002 on the Register of Commerce and Companies, on accounting and on annual
accounts of the companies, as amended.
(d)    The limitation set forth in paragraph (b) above shall not apply to any
amounts borrowed under the Loan Documents and made available, in any form
whatsoever, to such Luxembourg Guarantor or any of its direct or indirect
subsidiaries.

Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for Hedge
Agreements or any other agreement or instrument that is a QFC (such support,
"QFC Credit Support" and each such QFC a "Supported QFC"), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the "US Special
Resolution Regimes") in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States): In the event a Covered Entity that is party to a Supported QFC (each, a
"Covered Party") becomes subject to a proceeding under a US Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the US Special Resolution Regime
if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a US
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the US Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.


[Signature pages to follow.]



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.


U.S. BORROWERS: 
 
POLYONE CORPORATION 

 
By    /s/ Giuseppe Di Salvo    
Name: Giuseppe Di Salvo
Title: Vice President, Treasurer and Investor
             Relations





NEU SPECIALTY ENGINEERED
MATERIALS, LLC 

 
By    /s/ Giuseppe Di Salvo    
Name: Giuseppe Di Salvo
Title: Treasurer





CANADIAN BORROWER: 
 
POLYONE CANADA INC. 

 
By    /s/ Warren T. Schroeder    
Name: Warren T. Schroeder
Title: Treasurer





LUXEMBOURG BORROWER: 
 
POLYONE S.A.R.L. 

 
By    /s/ Zaneta G. Potoczny    
Name: Zaneta G. Potoczny
Title: Director



[SIGNATURES CONTINUE ON FOLLOWING PAGE]


[SIGNATURES CONTINUED FROM PREVIOUS PAGE]


WELLS FARGO CAPITAL FINANCE, LLC, as Agent, Swing Line Lender and a Lender 

 
By    /s/ Sherrill Hornett_______________
Name: Sherrill Hornett
Title: Authorized Signatory





[SIGNATURES CONTINUE ON FOLLOWING PAGE]
[SIGNATURES CONTINUED FROM PREVIOUS PAGE]


WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, as a Lender
 
 
By    /s/ Kevin Freer____________________
Name: Kevin Freer
Title: Vice President, Relationship Manager


WELLS FARGO BANK N.A., LONDON BRANCH 
 
By    /s/ S.J. Chait______________________
Name: S.J. Chait
Title: Authorized Signatory







[SIGNATURES CONTINUE ON FOLLOWING PAGE]
[SIGNATURES CONTINUED FROM PREVIOUS PAGE]




BANK OF AMERICA, N.A., as a Lender
 
 
By    /s/ Thomas H. Herron    
Name: Thomas H. Herron
Title: Senior Vice President





[SIGNATURES CONTINUE ON FOLLOWING PAGE]


[SIGNATURES CONTINUED FROM PREVIOUS PAGE]


BANK OF AMERICA, N.A., CANADA BRANCH, as a Lender
 
 
By    /s/ Sylwia Durkiewicz_______________
Name: Sylwia Durkiewicz
Title: Vice President





[SIGNATURES CONTINUE ON FOLLOWING PAGE]
[SIGNATURES CONTINUED FROM PREVIOUS PAGE]


U.S. BANK NATIONAL ASSOCIATION, as a Lender
 
 
By   /s/ Thomas H. Herron    
Name: Thomas H. Herron
Title: Senior Vice President





[SIGNATURES CONTINUE ON FOLLOWING PAGE]
[SIGNATURES CONTINUED FROM PREVIOUS PAGE]


U.S. BANK NATIONAL ASSOCIATION, Canada Branch, as a Lender
 
 
By    /s/ David Lawrence___________________
Name: David Lawrence
Title: Vice President





[SIGNATURES CONTINUE ON FOLLOWING PAGE]



[SIGNATURES CONTINUED FROM PREVIOUS PAGE]


PNC BANK, NATIONAL ASSOCIATION, as a Lender
 
 
By   /s/ Robert T. Brown    
Name: Robert T. Brown
Title: Vice President





[SIGNATURES CONTINUE ON FOLLOWING PAGE]
[SIGNATURES CONTINUED FROM PREVIOUS PAGE]


PNC BANK CANADA BRANCH, as a Lender
 
 
By   /s/ James Bruce______________________
Name: James Bruce
Title: S.V.P.





[SIGNATURES CONTINUE ON FOLLOWING PAGE]
[SIGNATURES CONTINUED FROM PREVIOUS PAGE]


CITIBANK, N.A., as a Lender
 
 
By   /s/ Christopher Marino_________________
Name: Christopher Marino
Title: Vice President and Director





[SIGNATURES CONTINUE ON FOLLOWING PAGE]
[SIGNATURES CONTINUED FROM PREVIOUS PAGE]


KEYBANK NATIONAL ASSOCIATION, as a Lender
 
 
By   /s/ Paul H. Steiger_________________
Name: Paul H. Steiger
Title: Vice President





[SIGNATURES CONTINUE ON FOLLOWING PAGE]



[SIGNATURES CONTINUED FROM PREVIOUS PAGE]


SUNTRUST BANK, as a Lender
 
 
By   /s/ Roger Dober_________________ 
Name: Roger Dober
Title: Vice President





[SIGNATURES CONTINUE ON FOLLOWING PAGE]



[SIGNATURES CONTINUED FROM PREVIOUS PAGE]


HSBC BANK USA, N.A., as a Lender
 
 
By   /s/ Peggy Yip_______________________
Name: Peggy Yip
Title: Vice President





[SIGNATURES CONTINUE ON FOLLOWING PAGE]
[SIGNATURES CONTINUED FROM PREVIOUS PAGE]


CITIZENS BANK, NATIONAL ASSOCIATION, as a Lender
 
 
By      /s/ James R. Horn___________________
Name: James R. Horn
Title: Vice President






Schedule 1.1


As used in the Agreement, the following terms shall have the following
definitions:
"Acceptable Field Exam" means a field examination with respect to specified
assets or an Acquired Business that is completed in accordance with Agent's
customary procedures and practices and as otherwise required by the nature and
circumstances of such assets or the business of the Acquired Business, as
applicable, the scope and results of which are satisfactory to Agent in its
Permitted Discretion.
"Account" means an account (as that term is defined in the Code).
"Account Debtor" means any Person who is obligated on an Account, chattel paper,
or a general intangible.
"Acknowledgment of Term Loan Intercreditor Agreement" means that certain
Acknowledgement Regarding ABL Intercreditor Agreement, dated as of the date
hereof, made by Agent, on behalf of Lenders, and acknowledged by the Loan
Parties.
"Acquired Business" means any business and assets subject to an Acquisition
hereunder.
"Acquired Business Availability Period" means, with respect to any Acquired
Business, the period commencing on the date such Acquired Business was acquired
in a Permitted Acquisition or a Permitted Investment and ending on the earlier
of (a) the 90th day thereafter or (b) the date that an Acceptable Field Exam is
completed with respect to such Acquired Business and, in the case of Inventory
of an Acquired Business, an Inventory appraisal with respect to such Acquired
Business.
"Acquired Indebtedness" means Indebtedness of a Person whose assets or Equity
Interests are acquired by a Restricted Subsidiary in a Permitted Acquisition;
provided, that, such Indebtedness (a) was in existence prior to the date of such
Permitted Acquisition, and (b) was not incurred in connection with, or in
contemplation of, such Permitted Acquisition.
"Acquisition" means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person (other than of a Subsidiary), or (b) the
purchase or other acquisition (whether by means of a merger, consolidation,
amalgamation or otherwise) by a Person or its Subsidiaries of all or
substantially all of the Equity Interests of any other Person (other than of a
Subsidiary).
"Additional Advance Conditions" means, (a) in respect of the incurrence of any
Additional Term Loans, that (i) the amount thereof incurred at any time shall
not exceed the Incremental Cap in effect at such time, (ii) such Additional Term
Loans shall comply in all respects with the applicable terms of Section 2.14 of
the Term Loan Credit Agreement (as in effect on the Term Loan Closing Date) and
(iii) no Event of Default shall be in existence at the time of issuance thereof
or be caused by such issuance and (b) in respect of the incurrence of
Incremental Equivalent Debt, that (i) the amount thereof incurred at any time
shall not exceed the Incremental Cap in effect at such time, (ii) such
Incremental Equivalent Debt shall comply in all respects with the applicable
terms of Section 2.14 of the Term Loan Credit Agreement (as in effect on the
Term Loan Closing Date), (iii) no Event of Default shall be in existence at the
time of issuance thereof or be caused by such issuance, (iv) the Fixed Charge
Coverage Ratio (calculated based on the preceding four (4) consecutive quarter
period ending on the fiscal quarter end for which Agent has received financial
statements immediately prior to the date of the incurrence of such
Indebtedness), on a pro forma basis, immediately after giving effect to such
incurrence, shall be not less than 1.00 to 1.00, provided, however, that for
purposes of calculating the Fixed Charge Coverage Ratio solely for determining
compliance with this clause, Restricted Payments shall not constitute Fixed
Charges if the Restricted Payment Conditions are satisfied, (v) after giving
effect to such incurrence, Excess Availability shall be at least $100,000,000
and (vi) Agent shall have received a subordination or intercreditor agreement
relating to such Incremental Equivalent Debt that is reasonably satisfactory to
Agent (it being agreed that the form of the Term Loan Intercreditor Agreement
entered into on the Term Loan Closing Date is satisfactory to Agent).
"Additional Documents" has the meaning specified therefor in Section 5.11(b) of
the Agreement.
"Additional Term Loans" has the meaning specified therefor in the Term Loan
Credit Agreement, as in effect on the Term Loan Closing Date.
"Administrative Borrower" has the meaning specified therefor in Section 17.14 of
the Agreement.
"Affected Lender" has the meaning specified therefor in Section 2.11(b) of the
Agreement.
"Affiliate" means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, "control" means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Equity Interests, by contract, or
otherwise; provided, that, for purposes of the definition of Eligible Accounts
and Section 6.11 of the Agreement (a) any Person which owns directly or
indirectly ten percent (10%) or more of the Equity Interests having ordinary
voting power for the election of directors or other members of the governing
body of a Person or ten percent (10%) or more of the partnership or other
ownership interests of a Person (other than as a limited partner of such Person)
shall be deemed an Affiliate of such Person, and (b) each partnership in which a
Person is a general partner shall be deemed an Affiliate of such Person.
"Agent" has the meaning specified therefor in the preamble to the Agreement.
"Agent-Related Persons" means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.
"Agent's Account" means the Deposit Account of Agent identified on Schedule A‑1.
"Agent's Canadian Account" means the Deposit Accounts of Agent identified on
Schedule A‑2.
"Agent's Luxembourg Account" means the Deposit Accounts of Agent identified on
Schedule A‑4.
"Agent's Liens" means the Liens granted by any Loan Party to Agent under the
Loan Documents.
"Agreement" means the Second Amended and Restated Credit Agreement to which this
Schedule 1.1 is attached.
"Anti-Boycott Regulations" means any anti-boycott laws or regulations legally
binding on Subsidiaries of Parent that maintain their chief executive office in
the European Union or the United Kingdom or are organized under the laws of a
European Union member state or the United Kingdom, including, without
limitation, under section 7 of the German Foreign Trade Regulation
(Außenwirtschaftsverordnung, "AWV") (in conjunction with sections 4, 19
paragraph 3 no. 1a) of the German Foreign Trade Act (Außenwirtschaftsgesetz) and
section 81 paragraph 1 no. 1 AWV), any provision of Council Regulation (EC)
2271/96 and any provision of Commission Delegated Regulation (EC) No 2018/1100.
"Anti-Corruption Laws" means the FCPA, the U.K. Bribery Act of 2010, as amended,
and all other applicable laws and regulations or ordinances concerning or
relating to bribery, money laundering or corruption in any jurisdiction in which
any Loan Party or any of its Subsidiaries is located or is doing business.
"Anti-Money Laundering Laws" means the applicable laws or regulations in any
jurisdiction in which any Loan Party or any of its Subsidiaries is located or is
doing business that relates to money laundering, any predicate crime to money
laundering, or any financial record keeping and reporting requirements related
thereto, including without limitation, the Canadian AML Legislation.
"Applicable Margin" means, with respect to Base Rate Loans, BA Rate Loans, LIBOR
Rate Loans and EURIBOR Rate Loans, the applicable percentage (on a per annum
basis) set forth below based on the Quarterly Average Excess Availability for
the immediately preceding three (3) month period:
Tier
Quarterly Average
Excess Availability
Applicable
LIBOR Rate Margin
Applicable Base Rate Margin
Applicable BA Rate Margin
Applicable
EURIBOR Rate Margin
1
Equal to or greater than $250,000,000
1.25%
0.25%
0.75%
1.25%
2
Greater than or equal to $150,000,000 but less than $250,000,000
1.50%
0.50%
1.00 %
1.50%
3
Less than $150,000,000
1.75%
0.75%
1.25%
1.75%



provided, that, (i) the Applicable Margin shall be calculated and established
once every three (3) months and shall remain in effect until adjusted for the
next three (3) month period, (ii) each adjustment of the Applicable Margin shall
be effective as of the first day of each such three (3) month period based on
the Quarterly Average Excess Availability for the immediately preceding three
(3) month period and (iii) in the event that Borrowers fail to provide any US
Borrowing Base Certificate, Canadian Borrowing Base Certificate, Luxembourg
Borrowing Base Certificate or other information with respect thereto for any
period on the date required hereunder, effective as of the date on which such US
Borrowing Base Certificate, Canadian Borrowing Base Certificate, Luxembourg
Borrowing Base Certificate or other information was otherwise required, at
Agent's option, the Applicable Margin shall be based on the highest rate above
until the next Business Day after a US Borrowing Base Certificate, Canadian
Borrowing Base Certificate, Luxembourg Borrowing Base Certificate or other
information is provided for the applicable period at which time the Applicable
Margin shall be adjusted as otherwise provided herein. In the event that at any
time after the end of any three (3) month period the Quarterly Average Excess
Availability for such three (3) month period used for the determination of the
Applicable Margin was greater than the actual amount of the Quarterly Average
Excess Availability for such period as a result of the inaccuracy of information
provided by or on behalf of Borrowers to Agent for the calculation of Excess
Availability, the Applicable Margin for such period shall be adjusted to the
applicable percentage based on such actual Quarterly Average Excess Availability
and any additional interest for the applicable period as a result of such
recalculation shall be promptly paid to Agent. The foregoing shall not be
construed to limit the rights of Agent or Lenders with respect to the amount of
interest payable after an Event of Default whether based on such recalculated
percentage or otherwise.
"Application Event" means the occurrence of (a) a failure by Borrowers to repay
all of the Obligations in full on the Maturity Date, or (b) an Event of Default
and the election by Agent or the Required Lenders to require that payments and
proceeds of Collateral be applied pursuant to Section 2.3(b)(ii), (iii) or (iv)
of the Agreement.
"Approved Form" with respect to (a) any Life Insurance Policy issued by
Northwestern Mutual, means that the form and substance of such Life Insurance
Policy is (i) a 65 Whole Life Policy the same in all material respects as the
sample 65 Whole Life Policy attached as an exhibit to the most recent
Northwestern Mutual Side Letter that has been approved by Agent, (ii) a 90 Whole
Life Policy the same in all material respects as the sample 90 Whole Life Policy
attached as an exhibit to the most recent Northwestern Mutual Side Letter that
has been approved by Agent, (iii) a Whole Life with Extra Life Protection Policy
the same in all material respects as the sample Whole Life with Extra Life
Protection Policy attached as an exhibit to the most recent Northwestern Mutual
Side Letter that has been approved by Agent, (iv) a Whole Life with Adjustable
Term Protection Policy the same in all material respects as the sample Whole
Life with Adjustable Term Protection Policy attached as an exhibit to the most
recent Northwestern Mutual Side Letter that has been approved by Agent, or
(v) another form of policy that has been approved by Agent and is attached as an
exhibit to the most recent Northwestern Mutual Side Letter, or (b) any Life
Insurance Policy issued by an insurer other than Northwestern Mutual, means that
the form and substance of such policy has been approved by Agent in its
Permitted Discretion and is attached as an exhibit to the most recent Insurer
Side Letter provided by such insurer.
"Arrangers" means, collectively, Wells Fargo Capital Finance, LLC and Bank of
America, N.A.
"Assignee" has the meaning specified therefor in Section 13.1(a) of the
Agreement.
"Assignment and Acceptance" means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.
"Authorized Person" means any one of the individuals identified on Schedule A-3,
as such schedule is updated from time to time by written notice from
Administrative Borrower to Agent.
"Availability" means, as of any date of determination, (a) the lesser of (i) the
Borrowing Base or (ii) the Maximum Credit minus (b) the Revolver Usage.
"Avon Lake Real Property" means that certain fee owned Real Property in Avon
Lake, Ohio further described on Schedule 4.5(c).
"Bail-In Action" means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
"Bail-In Legislation" means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
"Bank Product" means any one or more of the following financial products or
accommodations extended to Parent or its Subsidiaries by a Bank Product
Provider: (a) credit cards (including commercial cards (including so-called
"purchase cards", "procurement cards" or "p-cards")), (b) payment card
processing services, (c) debit cards, (d) stored value cards, (e) Cash
Management Services, or (f) transactions under Hedge Agreements.
"Bank Product Agreements" means those agreements entered into from time to time
by Parent or its Subsidiaries with a Bank Product Provider in connection with
the obtaining of any of the Bank Products.
"Bank Product Collateralization" means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers (other than the Hedge Providers), except
as Agent may otherwise agree, in an amount determined by Agent as reasonably
sufficient to satisfy the reasonably estimated credit exposure, operational risk
or processing risk with respect to the then existing Bank Product Obligations
(other than Hedge Obligations).
"Bank Product Obligations" means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by Parent or its Subsidiaries to any Bank
Product Provider pursuant to or evidenced by a Bank Product Agreement and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
(b) all Hedge Obligations, and (c) all amounts that Agent or any Lender is
obligated to pay to a Bank Product Provider as a result of Agent or such Lender
purchasing participations from, or executing guarantees or indemnities or
reimbursement obligations to, a Bank Product Provider with respect to the Bank
Products provided by such Bank Product Provider to Parent or its Subsidiaries;
provided, that, in order for any item described in clauses (a) (b), or (c)
above, as applicable, to constitute "Bank Product Obligations", the applicable
Bank Product must have been provided on or after the Original Closing Date and
Agent shall have received a Bank Product Provider Agreement with respect to the
applicable Bank Product (for the sake of clarity, it is understood that no Bank
Product shall constitute a "Bank Product Obligation" hereunder until Agent has
received such Bank Product Provider Agreement in accordance with the foregoing
proviso).
"Bank Product Provider" means any Lender or any of its Affiliates; provided,
that, no such Person shall constitute a Bank Product Provider with respect to a
Bank Product unless and until Agent shall have received a Bank Product Provider
Agreement from such Person and with respect to the applicable Bank Product.
"Bank Product Provider Agreement" means an agreement in substantially the form
attached hereto as Exhibit B-2, duly executed by the applicable Bank Product
Provider, Administrative Borrower, and Agent.
"Bank Product Reserve Amount" means, as of any date of determination, the Dollar
amount of reserves that Agent has determined in its Permitted Discretion to
establish (based upon the Bank Product Providers' reasonable determination of
their credit exposure to Parent and its Subsidiaries in respect of Bank Product
Obligations) in respect of Bank Products then provided or outstanding (taking
into account any cash collateral then in the possession of a Bank Product
Provider).
"Bankruptcy Code" means title 11 of the United States Code, as in effect from
time to time.
"BA Rate" means the average rate per annum as reported on the Reuters Screen
CDOR Page (or any successor page or such other page or commercially available
service displaying Canadian interbank bid rates for Canadian Dollar bankers'
acceptances as the Agent may designate from time to time, or if no such
substitute service is available, the rate quoted by a Schedule I bank under the
Bank Act (Canada) selected by the Agent at which such bank is offering to
purchase Canadian Dollar bankers' acceptances) as of 10:00 a.m. Eastern
(Toronto) time on the date of commencement of the requested Interest Period, for
a term, and in an amount, comparable to the Interest Period and the amount of
the BA Rate Loan requested (whether as an initial BA Rate Loan or as a
continuation of a BA Rate Loan or as a conversion of a Canadian Dollar
Denominated Loan that is a Base Rate Loan to a BA Rate Loan) by Canadian
Borrower in accordance with this Agreement (and, if any such reported rate is
below zero, then the rate determined pursuant to this definition shall be deemed
to be zero). Each determination of the BA Rate shall be made by the Agent and
shall be conclusive in the absence of manifest error.
"BA Rate Deadline" has the meaning specified therefor in Section 2.15(b) of the
Agreement.
"BA Rate Loan" means each portion of the Canadian Revolving Loans that bears
interest at a rate determined by reference to the BA Rate.
"BA Rate Notice" means a notice substantially in the form of Exhibit L-2.
"BA Rate Option" has the meaning specified therefor in Section 2.15 of the
Agreement.
"BA Funding Losses" has the meaning specified therefor in Section 2.15 of the
Agreement.
"Base Rate" means (a) for Base Rate Loans consisting of Canadian Revolving Loans
in Canadian Dollars, the Canadian Base Rate, and (b) for Base Rate Loans
consisting of US Revolving Loans and for all other purposes, the greatest of (i)
the Federal Funds Rate plus one-half percent (1/2%), (ii) the LIBOR Rate (which
rate shall be calculated based upon an Interest Period of one (1) month and
shall be determined on a daily basis), plus one percent (1%), and (iii) the rate
of interest announced, from time to time, within Wells Fargo at its principal
office in San Francisco as its "prime rate", with the understanding that the
"prime rate" is one of Wells Fargo's base rates (not necessarily the lowest of
such rates) and serves as the basis upon which effective rates of interest are
calculated for those loans making reference thereto and is evidenced by the
recording thereof after its announcement in such internal publications as Wells
Fargo may designate (and, if any such announced rate is below zero, then the
rate determined pursuant to this clause (iv) shall be deemed to be zero).
"Base Rate Loan" means each portion of the Revolving Loans that bears interest
at a rate determined by reference to the Base Rate.
"Benchmark Replacement" means the sum of: (a) the alternate benchmark rate that
has been selected by Agent and Administrative Borrower giving due consideration
to (i) any selection or recommendation of a replacement rate or the mechanism
for determining such a rate by the Relevant Governmental Body or (ii) any
evolving or then-prevailing market convention for determining a rate of interest
as a replacement to the LIBOR Rate for similar United States dollar-denominated
syndicated credit facilities or EURIBOR for similar Euro-denominated syndicated
credit facilities, as applicable and (b) the Benchmark Replacement Adjustment;
provided that, if the Benchmark Replacement as so determined would be less than
zero, the Benchmark Replacement shall be deemed to be zero for the purposes of
this Agreement.
"Benchmark Replacement Adjustment" means, with respect to any replacement of the
LIBOR Rate or EURIBOR, as applicable, with an Unadjusted Benchmark Replacement
for each applicable Interest Period (or thirty (30) day period for EURIBOR), the
spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) as may be agreed
between Agent and Administrative Borrower, in each case giving due consideration
to (i) any selection or recommendation of a spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of the
LIBOR Rate or EURIBOR, as applicable, with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBOR Rate or EURIBOR, as applicable, with the applicable Unadjusted
Benchmark Replacement for similar United States dollar-denominated syndicated
credit facilities or Euro-denominated syndicated credit facilities, as
applicable, at such time and implemented in a manner such that, to the extent
practicable, the all-in interest rate based on the alternate benchmark rate will
be substantially equivalent to the all-in interest rate in effect prior to its
replacement.
"Benchmark Replacement Conforming Changes" means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of "Base Rate", the definition of "Interest Period",
timing and frequency of determining rates and making payments of interest and
other administrative matters) as are necessary or appropriate, in the reasonable
discretion of Agent in consultation with Administrative Borrower, to reflect the
adoption and implementation of such Benchmark Replacement and to permit the
administration thereof by Agent in a manner substantially consistent with market
practice for, in the case of the LIBOR Rate, similar United States
dollar-denominated syndicated credit facilities and, in the case of EURIBOR,
similar Euro-denominated syndicated credit facilities, being executed at such
time, or that include language similar to that contained in Section 2.10(d)(iii)
(or, if Agent decides that adoption of any portion of such market practice is
not administratively feasible or if Agent determines that no market practice for
the administration of the Benchmark Replacement exists, in such other manner of
administration as Agent decides in consultation with Administrative Borrower is
reasonably necessary in connection with the administration of this Agreement).
"Benchmark Replacement Date" means the earlier to occur of the following events
with respect to the LIBOR Rate or EURIBOR, as applicable:
(a)    in the case of clause (a) or (b) of the definition of "Benchmark
Transition Event," the later of (i) the date of the public statement or
publication of information referenced therein and (ii) the date on which the
administrator of the LIBOR Rate permanently or indefinitely ceases to provide
the LIBOR Rate, or the administrator of EURIBOR permanently or indefinitely
ceases to provide EURIBOR; or
(b)    in the case of clause (c) of the definition of "Benchmark Transition
Event," the date specified by Agent by notice to Administrative Borrower and
Lenders.
"Benchmark Transition Event" means the occurrence of one or more of the
following events with respect to the LIBOR Rate or EURIBOR, as applicable:
(a)    a public statement or publication of information by or on behalf of the
administrator of the LIBOR Rate or EURIBOR, as applicable, announcing that such
administrator has ceased or will cease to provide the LIBOR Rate or EURIBOR, as
applicable, permanently or indefinitely and such statement or publication has
not been revoked or rescinded, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the LIBOR Rate or EURIBOR, as applicable;
(b)    a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate or EURIBOR (including the
Federal Reserve System of the United States), or another Governmental Authority
with jurisdiction over the administrator for the LIBOR Rate or EURIBOR
(including the Federal Reserve System of the United States), which states that
such administrator has ceased or will cease on a specified date to provide the
LIBOR Rate or EURIBOR permanently or indefinitely and such statement or
publication has not been revoked or rescinded; provided that, at the time of
such statement or publication, there is no successor administrator that will
continue to provide the LIBOR Rate or EURIBOR, as applicable; or
(c)    the determination of Agent that, (i) with respect to the LIBOR Rate,
similar United States dollar-denominated syndicated credit facilities being
executed at such time, or that include language similar to that contained in
Section 2.10(d)(iii), are being executed or amended (as applicable) to
incorporate or adopt a new benchmark interest rate to replace the LIBOR Rate or
(ii) with respect to EURIBOR, similar Euro-denominated syndicated credit
facilities being executed at such time, or that include language similar to that
contained in Section 2.10(d)(iii), are being executed or amended (as applicable)
to incorporate or adopt a new benchmark interest rate to replace EURIBOR.
"Benchmark Transition Start Date" means in the case of a Benchmark Transition
Event, the earlier of (a) the applicable Benchmark Replacement Date and (b) if
such Benchmark Transition Event is a public statement or publication of
information of a prospective event, the 90th day prior to the expected date of
such event as of such public statement or publication of information (or if the
expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication).
"Benchmark Unavailability Period" means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBOR Rate
or EURIBOR, as applicable, and solely to the extent that such rate has not been
replaced with a Benchmark Replacement, the period (x) beginning at the time that
such Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced such rate for all purposes hereunder in accordance with
Section 2.10(d)(iii) and (y) ending at the time that a Benchmark Replacement has
replaced such rate for all purposes hereunder pursuant to Section 2.10(d)(iii).
"Beneficial Ownership Certification" means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulations.
"Beneficial Ownership Regulation" means 31 C.F.R. § 1010.230.
"BHC Act Affiliate" of a Person means an "affiliate" (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such Person.
"BIA" means the Bankruptcy and Insolvency Act (Canada), R.S.C. 1985, c. B-3, as
the same now exists or may from time to time hereafter be amended, modified,
recodified or supplemented, together with all official rules, regulations and
interpretations thereunder or related thereto.
"Board of Directors" means, as to any Person, the board of directors (or
comparable managers) of such Person or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).
"Borrower Materials" has the meaning specified therefor in Section 5.1(c) of the
Agreement.
"Borrowers" means, collectively, US Borrowers, Canadian Borrowers and Luxembourg
Borrower.
"Borrowing" means a borrowing consisting of Revolving Loans made on the same day
by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case of a
Swing Loan, or by Agent in the case of a Protective Advance.
"Borrowing Base" means, at any time, the sum of the US Borrowing Base plus the
Canadian Borrowing Base plus the Luxembourg Borrowing Base.
"Business Day" means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the State of New York, or, in
the case of Canadian Revolving Loans, the Province of Ontario, or, in the case
of Luxembourg Revolving Loans, London except that, if a determination of a
Business Day shall relate to a LIBOR Rate Loan, the term "Business Day" also
shall exclude any day on which banks are closed for dealings in Dollar deposits
in the London interbank market and when used in connection with a EURIBOR Rate
Loan, the term "Business Day" shall also exclude any day which is not a TARGET
Day with respect to Euros (as determined by the Agent in good faith).
"CAM Exchange" has the meaning specified therefor in Section 9.4(a) of the
Agreement.
"CAM Exchange Date" has the meaning specified therefor in Section 9.4(a) of the
Agreement.
"CAM Percentage" has the meaning specified therefor in Section 9.4(d) of the
Agreement.
"Canadian AML Legislation" has the meaning specified in Section 17.16 of the
Agreement.
"Canadian Base Rate" means, for any day, a rate per annum equal to the greater
of (a) the BA Rate existing on such day (which rate shall be calculated based
upon an Interest Period of 1 month), plus 1 percentage point, and (b) the “prime
rate” for Canadian Dollar commercial loans made in Canada as reported by Thomson
Reuters under Reuters Instrument Code <CAPRIME=> on the “CA Prime Rate (Domestic
Interest Rate) – Composite Display” page (or any successor page or such other
commercially available service or source (including the Canadian Dollar “prime
rate” announced by a Schedule I bank under the Bank Act (Canada)) as the Agent
may designate from time to time). Each determination of the Canadian Base Rate
shall be made by the Agent and shall be conclusive in the absence of manifest
error.
"Canadian Borrowers" means (a) PolyOne Canada Inc., a federally incorporated
Canadian corporation, and (b) any other Person that after the Effective Date
becomes a Canadian borrower under the Agreement; sometimes being referred to
herein individually as a "Canadian Borrower".
"Canadian Borrowing Base" means, at any time, the amount equal to:
(a)    the amount equal to ninety percent (90%) of the amount of Eligible
Accounts of each Canadian Loan Party, plus
(b)    the amount equal to the lesser of (A) seventy-five percent (75%)
multiplied by the Value of Eligible Inventory of each Canadian Loan Party,
(B) ninety percent (90%) of the Net Recovery Percentage multiplied by the Value
of such Eligible Inventory or (C) sixty percent (60%) of the Canadian Maximum
Credit, minus
(c)    the aggregate amount of reserves applicable to Canadian Loan Parties, if
any, established by Agent under Sections 2.1(e) and (f) of the Agreement.
"Canadian Borrowing Base Certificate" means a certificate in the form of
Exhibit B‑3.
"Canadian Collateral" means Collateral consisting of assets or interests in
assets of Canadian Loan Parties, and the proceeds thereof.
"Canadian Commitment" means, with respect to each Lender, its Canadian
Commitment, and, with respect to all Lenders, their Canadian Commitments, in
each case as such Dollar amounts are set forth beside such Lender's name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender under the Agreement, as such
amounts may be reduced or increased from time to time pursuant to assignments
made in accordance with the provisions of Section 13.1 of the Agreement.
"Canadian Dollars" or "C$" means lawful currency of Canada.
"Canadian Dollar Denominated Loan" means a Revolving Loan denominated in
Canadian Dollars.
"Canadian Excess Availability" means, as of any date of determination, the
amount equal to (a) the lesser of (i) the Canadian Borrowing Base and (ii) the
Canadian Maximum Credit (in each case after giving effect to any applicable
reserves), minus, without duplication, (b) the amount of the Canadian Revolver
Usage.
"Canadian Guarantee" means, collectively, (i) that certain Canadian Guarantee
dated as of May 10, 2013 by PolyOne Distribution Canada Inc., a corporation
incorporated under the Business Corporations Act (New Brunswick), formerly known
as Spartech Canada, Inc. in favor of Agent, and (ii) that certain Guarantee of
Luxembourg Obligations dated as of the Effective Date by PolyOne Distribution
Canada Inc., a corporation incorporated under the Business Corporations Act (New
Brunswick), formerly known as Spartech Canada, Inc. and Canadian Borrower in
favor of Agent, in each case as amended, restated or otherwise modified from
time to time.
"Canadian Guarantors" means (i) PolyOne Distribution Canada Inc., a corporation
incorporated under the Business Corporations Act (New Brunswick), and (ii) any
other Person organized under the laws of a jurisdiction in Canada that becomes a
guarantor in respect of the Canadian Obligations after the Effective Date
pursuant to the Agreement; sometimes being referred to herein individually as a
"Canadian Guarantor".
"Canadian Lender" means, at any time, each Lender having a Canadian Commitment
or a Canadian Revolving Loan owing to it or a participating interest in a
Canadian Letter of Credit; sometimes being referred to herein collectively as
"Canadian Lenders".
"Canadian Letter of Credit Disbursement" means a payment by Issuing Lender or
Underlying Issuer pursuant to a Canadian Letter of Credit.
"Canadian Letter of Credit Usage" means, as of any date of determination, the
aggregate undrawn amount of all outstanding Canadian Letters of Credit.
"Canadian Letters of Credit" means all Letters of Credit issued for the account
of a Canadian Borrower.
"Canadian Loan Account" has the meaning specified therefor in Section 2.7 of
this Agreement.
"Canadian Loan Parties" means Canadian Borrowers and Canadian Guarantors.
"Canadian Maximum Credit" means the US Dollar Equivalent of $50,000,000, as
decreased by the amount of reductions in the Canadian Commitments in accordance
with Section 2.3(c) of the Agreement or increased by the amount of increases in
the Canadian Commitments in accordance with Section 2.12 of the Agreement.
"Canadian Obligations" means all Obligations of Canadian Borrowers; and, for
greater certainty, any reference to Canadian Obligations in the Canadian
Security Documents includes the Obligations of the Canadian Guarantors under the
Loan Documents.
"Canadian Pension Plan" means any plan, program or arrangement that is a pension
plan for the purposes of any applicable pension benefits legislation or any tax
laws of Canada or a Province thereof, whether or not registered under any such
laws, which is maintained or contributed to by, or to which there is or may be
an obligation to contribute by, any Borrower or Guarantor in respect of any
Person's employment in Canada with such Borrower or Guarantor.
"Canadian Revolver Usage" means, as of any date of determination, the sum of
(a) the principal amount of outstanding Loans to Canadian Borrowers, plus
(b) the amount of the Canadian Letter of Credit Usage.
"Canadian Revolving Loans" has the meaning specified therefor in Section 2.1(b)
of the Agreement.
"Canadian Security Agreement" means the Security Agreement, dated as of the
Original Closing Date, executed and delivered by the Canadian Loan Parties, as
heretofore, now or hereafter amended or modified from time to time.
"Canadian Security Documents" means the Canadian Security Agreement, the Quebec
Hypothec, the Reaffirmation of Canadian Loan Documents, and any other Loan
Document that grants or purports to grant a Lien on any Canadian Collateral.
"Canadian Swing Loan Limit" means $5,000,000; provided, that, the aggregate
amount of US Swing Loans, Canadian Swing Loans and Luxembourg Swing Loans at any
time outstanding shall not exceed $50,000,000.
"Canadian Swing Loan" has the meaning specified therefor in Section 2.2(b)(ii)
of the Agreement.
"Canadian Underlying Letter of Credit" means a Canadian Letter of Credit issued
by an Underlying Issuer.
"Capital Expenditures" means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed (excluding (a) any such
expenditure to the extent constituting a Permitted Acquisition or made with the
proceeds of any sale or other disposition of fixed assets (so long as such
proceeds are applied (or committed to be applied pursuant to a written purchase
order or contract) within one year of such sale), (b) expenditures made from
insurance proceeds or condemnation awards, and (c) expenditures that are
accounted for as capital expenditures of such Person and that are actually paid
for by a non-Affiliate third party).
"Capitalized Lease Obligation" means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.
"Capital Lease" means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP, subject to Section 1.2.
"Cash Dominion Event" means at any time (a) the Excess Availability Conditions
are not satisfied, (b) an Event of Default under Sections 8.1, 8.2, 8.3(a), 8.6,
8.7 or 8.11 shall occur and be continuing, or (b) any other Event of Default
shall occur and be continuing and Agent or Required Lenders have provided
written notice to Administrative Borrower that such Event of Default constitutes
a "Cash Dominion Event"; provided, that, (i) to the extent that the Cash
Dominion Event has occurred due to clause (a) of this definition, if the Excess
Availability Conditions are satisfied for at least sixty (60) consecutive days,
the Cash Dominion Event shall no longer be deemed to exist or be continuing
until such time as the Excess Availability Conditions may again not be satisfied
and (ii) a Cash Dominion Event may not be cured as contemplated by clause (i)
more than two (2) times in any twelve (12) month period.
"Cash Equivalents" means any of the following Investments: (a) securities issued
or directly and fully guaranteed or insured by the United States or any agency
or instrumentality thereof (provided that the full faith and credit of the
United States is pledged in support thereof) maturing not more than one year
after the date of acquisition; (b) time deposits in and certificates of deposit
of any Eligible Bank, provided that such Investments have a maturity date not
more than two (2) years after date of acquisition and that the average term of
all such Investments is one (1) year or less from the respective dates of
acquisition; (c) repurchase obligations with a term of not more than one hundred
eighty (180) days for underlying securities of the types described in clause (a)
above entered into with any Eligible Bank; (d) direct obligations issued by any
State of the United States or any political subdivision or public
instrumentality thereof, provided, that, such Investments mature, or are subject
to tender at the option of the holder thereof, within three hundred sixty-five
(365) days after the date of acquisition and, at the time of acquisition, have a
rating of at least A from Standard & Poor's Rating Group ("S&P") or A-2 from
Moody's Investors Service, Inc. ("Moody's"), or an equivalent rating by any
other nationally recognized rating agency; (e) commercial paper of any Person
other than an Affiliate of Parent and other than structured investment vehicles,
provided, that, such Investments have one of the two highest ratings obtainable
from either S&P or Moody's and mature within one hundred eighty (180) days after
the date of acquisition; (f) overnight and demand deposits in and bankers'
acceptances of any Eligible Bank and demand deposits in any bank or trust
company to the extent insured by the Federal Deposit Insurance Corporation
against the Bank Insurance Fund; (g) money market funds substantially all of the
assets of which comprise Investments of the types described in clauses (a)
through (f); (h) instruments equivalent to those referred to in clauses (a)
through (g) above or funds equivalent to those referred to in clause (g) above
denominated in US Dollars, Euros or any other foreign currency comparable in
credit quality and tenor to those referred to in such clauses and customarily
used by corporations for cash management purposes in jurisdictions outside the
United States to the extent reasonably required in connection with any business
conducted by any Restricted Subsidiary organized in such jurisdiction, all as
determined in good faith by Parent; (i) investments with guaranteed principal
approved by the Board of Directors of Parent (including any standing
authorizations) and (j) "Authorized Investment Securities" as defined in the
PolyOne Corporation Cash Investment Policy, effective August 31, 2012, and as in
effect on the Effective Date. "Eligible Bank" means a Lender or any Affiliate of
a Lender or such other bank or trust company that (i) is licensed, chartered or
organized and existing under the laws of the United States of America, Canada or
Luxembourg, or any State, Territory, province or possession thereof, (ii) as of
the time of the making or acquisition of an Investment in such bank or trust
company, has combined capital and surplus in excess of $500,000,000 and
(iii) the senior Indebtedness of which is rated at least "A-2" by Moody's or at
least "A" by S&P.
"Cash Management Services" means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.
"CCAA" means the Companies' Creditors Arrangement Act, R.S.C. 1985, c.C-36, as
the same now exists or may from time to time hereafter be amended, modified,
recodified or supplemented, together with all official rules, regulations and
interpretations thereunder or related thereto.
"CERCLA" means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
"CERCLIS" means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
"CFC" means a controlled foreign corporation (as that term is defined in the
IRC).
"CFC Holding Company" means any Subsidiary of Parent which is a Domestic
Subsidiary that has no material assets or material operations (whether directly
or indirectly through entities that are treated as disregarded entities for U.S.
federal income tax purposes), other than the Equity Interests of one or more
CFCs or other CFC Holding Companies.
"Change in Law" means the occurrence after the date of this Agreement of:
(a) the adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation, judicial
ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of law; provided, that notwithstanding anything in this
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith, and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be a "Change in Law," regardless of the date enacted,
adopted or issued.
"Change of Control" means:
(a)    any "person" or "group" (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
"beneficial owner" (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person or group shall be deemed to have "beneficial ownership" of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an "option right")), directly or indirectly, of thirty percent (30%) or more of
the equity securities of Parent entitled to vote for members of the Board of
Directors or equivalent governing body of Parent on a fully-diluted basis (and
taking into account all such securities that such "person" or "group" has the
right to acquire pursuant to any option right); or
(b)    reserved; or
(c)    except as otherwise expressly permitted herein, Parent shall cease to be
the direct or indirect holder and owner of one hundred percent (100%) of the
Equity Interests of the other Borrowers; or
(d)    a "change of control" or any comparable term under, and as defined in,
the Term Loan Credit Agreement, the Current Notes, or other Indebtedness
outstanding in an aggregate principal amount in excess of $35,000,000 shall have
occurred (in each case, solely to the extent such Indebtedness is outstanding).
"Code" means the New York Uniform Commercial Code, as in effect from time to
time.
"Collateral" means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by any Loan Party in or upon which a Lien is granted
by such Person in favor of Agent or the Lenders under any of the Loan Documents.
"Collateral Access Agreement" means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Parent's or its Subsidiaries' books and records, Equipment, or Inventory, in
each case, in form and substance reasonably satisfactory to Agent.
"Collections" means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, cash proceeds of asset sales, rental
proceeds, and tax refunds).
"Commitment" means, with respect to each Lender, its US Commitment, Canadian
Commitment or Luxembourg Commitment, as applicable, and, with respect to all
Lenders, their US Commitments, Canadian Commitments or Luxembourg Commitments,
as applicable.
"Compliance Certificate" means a certificate substantially in the form of
Exhibit C delivered by the chief financial officer or other senior financial
officer of Administrative Borrower to Agent.
"Confidential Information" has the meaning specified therefor in Section 17.9(a)
of the Agreement.
"Consolidated EBITDA" means, at any date of determination, an amount equal to
Consolidated Net Income of Parent and its Restricted Subsidiaries on a
consolidated basis for the most recently completed twelve (12) consecutive
fiscal months plus (a) the following to the extent deducted in calculating such
Consolidated Net Income (i) Consolidated Interest Expense, (ii) the provision
for federal, state, provincial, local and foreign income taxes payable,
(iii) depreciation and amortization expense, (iv) other non-recurring expenses
reducing such Consolidated Net Income of which the aggregate amount of cash
items shall not exceed the lesser of three percent (3%) of Consolidated EBITDA
for such period or $7,500,000 (provided, that, the aggregate amount of the
non-recurring expenses consisting of cash items referred to in this clause (iv),
plus the amount of environmental remediation costs and expenses under clause
(xix) below shall not exceed $12,000,000) or do not represent a cash item in
such period or any future period, excluding write-offs or write-downs of
Accounts or Inventory, (v) non-cash compensation expense in respect of stock
option plans, restricted stock and other employee equity compensation plans,
(vi) non-cash goodwill or other intangible asset impairment charges and
write-offs of goodwill and other intangible assets, in each case, pursuant to
ASC 350 or any similar rule announced by the Financial Accounting Standards
Board, (vii) fees and expenses incurred in connection with (A) if incurred prior
to or within one hundred twenty (120) days after the Effective Date, the
Transactions or (B) the Agreement and the other Loan Documents related to
amendments and waivers thereof, including any legal fees in connection
therewith, (viii) non-cash restructuring charges, (ix) non-cash effects of
changes in accounting principles, (x) losses from asset sales not in the
ordinary course of business, (xi) non-cash losses on the early extinguishment of
Indebtedness, (xii) non-cash purchase accounting charges required by ASC 805 or
any similar rule announced by the Financial Accounting Standards Board,
(xiii) non-cash unrealized losses and charges with respect to Hedging
Agreements, including such losses and charges which arise from foreign currency
losses, (xiv) other non-cash items to the extent such non-cash items are not
accruals for future payments, (xv) foreign currency translation losses,
(xvi) reserved, (xvii) reserved, (xviii) non-recurring cash costs and expenses
incurred in connection with any Permitted Acquisition that is consummated,
incurred within twelve months of the closing date of such Permitted Acquisition
and relating to the acquisition and assimilation and integration of the Acquired
Business in an aggregate amount not to exceed ten percent (10%) of EBITDA for
the prior twelve months of such Acquired Business (in each case, of or by Parent
and its Subsidiaries for such period), and (xix) environmental remediation costs
and expenses not to exceed $7,000,000 per fiscal year related to the Real
Property at the locations set forth on Schedule C-2, provided, that, (A) the
aggregate amount of the non-recurring expenses consisting of cash items referred
to in clause (iv) above, plus the amount of environmental remediation costs and
expenses under this clause (xix) shall not exceed $12,000,000 and (B) to the
extent that such environmental remediation costs and expenses in any fiscal year
are less than $7,000,000, then such limit for the immediately following year
shall be increased by up to $1,000,000 of such difference; and minus (b) the
following to the extent included in calculating such Consolidated Net Income
(i) federal, state, provincial, local and foreign income tax credits;
(ii) interest income, (ii) any gains from asset sales not in the ordinary course
of business, (iii) non-cash effects of changes in accounting principles,
(iv) non-cash gains on the early extinguishment of Indebtedness, (v) non-cash
unrealized gains with respect to Hedging Agreements, (vi) other non-cash income
or gains, and (vii) foreign currency translation gains (in each case of or by
Parent and its Restricted Subsidiaries for such period).
"Consolidated Interest Expense" means, for any period, as to any Person, as
determined in accordance with GAAP, the amount equal to the consolidated
interest expense of such Person for such period, whether paid or accrued
(including capitalized interest with respect to Fixed Charges for such period),
excluding to the extent related to the Transactions, all prepayment of any
original issue discount and all upfront and arrangement fees due and payable on
the Effective Date.
"Consolidated Net Income" means, at any date of determination, the net income
(or loss) of Parent and its Restricted Subsidiaries, on a consolidated basis,
for the relevant period determined in accordance with GAAP; provided, that,
Consolidated Net Income shall exclude (a) extraordinary gains and extraordinary
losses (and any associated tax benefits or costs) for such period, (b) gains or
losses in respect of any sale, transfer, exclusive license, lease or other
disposition (including any Sale and Lease-Back Transaction) of any property by
Parent or any of its Restricted Subsidiaries, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or Accounts
or any rights and claims associated therewith (net of fees and expenses relating
to the transaction giving rise thereto), on an after-tax basis and (c) the net
income of any Subsidiary during such period to the extent that the declaration
or payment of dividends or similar distributions by such Subsidiary of such
income is not permitted by operation of the terms of its Governing Documents or
any agreement, instrument or Law applicable to such Subsidiary during such
period, except that Parent's equity in any net loss of any such Subsidiary for
such period shall be included in determining Consolidated Net Income.
"Control Agreement" means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by a Loan Party, Agent, and the
applicable securities intermediary (with respect to a Securities Account) or
bank (with respect to a Deposit Account).
"Copyright Security Agreement" has the meaning specified therefor in the
Security Agreement.
"Corresponding Obligations" has the meaning specified therefor in Section 17.21
of the Agreement.
"Covered Entity" means any of the following:
(a)    a "covered entity" as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);
(b)    a "covered bank" as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or (c) a "covered FSI" as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 382.2(b).
"Covered Party" has the meaning specified therefor in Section 17.22 of this
Agreement.
"CSV" means, on each date of determination, the amount, as determined for each
Eligible Life Insurance Policy, equal to the cash surrender value of such
Eligible Life Insurance Policy.
"Currency Due" has the meaning specified in Section 17.15 of this Agreement.
"Current Notes" means the 5.25% Senior Notes due 2023 issued by Parent pursuant
to that certain Indenture dated as of February 28, 2013, by and between Parent
and Wells Fargo Bank, National Association, in its capacity as trustee
thereunder.
"Daily Balance" means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.
"Deductible Amount" has the meaning specified therefor in Section 17.21 of the
Agreement.
"Default" means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.
"Defaulting Lender" means, subject to Section 2.13(b), any Lender that (a) has
failed to (i) fund all or any portion of its Revolving Loans or participations
in Swing Loans, Protective Advances or Letters of Credit within two (2) Business
Days of the date any of the foregoing were required to be funded by it hereunder
unless such Lender notifies Agent and Administrative Borrower in writing that
such failure is the result of such Lender's determination that one or more
conditions precedent to funding (which conditions precedent, together with the
applicable default, if any, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to Agent, Issuing Lender, Swing Lender or
any other Lender any other amount required to be paid by it hereunder (including
in respect of its participation in Letters of Credit or Swing Loans) within two
(2) Business Days of the date when due, (b) has notified Administrative
Borrower, Agent or Issuing Lender or Swing Lender in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender's obligation to fund a Revolving Loan hereunder and states that such
position is based on such Lender's determination that a condition precedent to
funding (which condition precedent, together with the applicable default, if
any, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within three (3) Business Days after
written request by Agent or Administrative Borrower, to confirm in writing to
Agent and Administrative Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by Agent and Administrative Borrower), (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
the Bankruptcy Code or any other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization or similar debtor relief laws of the
United States or other applicable jurisdiction, or (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender, or (e)
has, or has a direct or indirect parent company that has, become the subject of
an EU Bail-In Action. Any determination by Agent that a Lender is a Defaulting
Lender under clauses (a) through (e) above shall be conclusive and binding
absent manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.13(b)) upon delivery of written notice of such
determination to Administrative Borrower, Issuing Lender, Swing Lender and each
Lender.
"Defaulting Lender Rate" means (a) for the first three (3) days from and after
the date the relevant payment is due, the Base Rate, and (b) thereafter, the
interest rate then applicable to Revolving Loans that are Base Rate Loans
(inclusive of the Applicable Margin applicable thereto).
"Default Right" has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
"Deposit Account" means any deposit account (as that term is defined in the
Code).
"Designated Account" means the Deposit Account of Administrative Borrower
identified on Schedule D-1.
"Designated Account Bank" has the meaning specified therefor in Schedule D-1.
"Disqualified Equity Interest" means, with respect to any Person, any Equity
Interest in such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof) or upon the happening of any event or
condition:
(a)    matures or is mandatorily redeemable (other than solely for Equity
Interests in such Person that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such Equity Interests), whether
pursuant to a sinking fund obligation or otherwise;
(b)    is convertible or exchangeable at the option of the holder thereof for
Indebtedness or Equity Interests (other than solely for Equity Interests in such
Person that do not constitute Disqualified Equity Interest and cash in lieu of
fractional shares of such Equity Interests); or
(c)    is redeemable (other than solely for Equity Interests in such Person that
do not constitute Disqualified Equity Interest and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by such Person
or any of its Affiliates, in whole or in part, at the option of the holder
thereof;
in each case, on or prior to the date that is ninety-one (91) days after the
Maturity Date; provided, that, an Equity Interest that would not constitute a
Disqualified Equity Interest but for terms thereof giving holders thereof the
right to require such Person to redeem or purchase such Equity Interest upon the
occurrence of an "asset sale" or a "change of control" shall not constitute a
Disqualified Equity Interest if any such requirement becomes operative only
after repayment in full in cash of all of the Obligations, the cancellation or
expiration of all Letters of Credit and the termination of the Commitments.
"Domestic Subsidiary" means any direct or indirect Subsidiary of a Loan Party
other than a Foreign Subsidiary.
"EEA Financial Institution" means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
"EEA Member Country" means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
"EEA Resolution Authority" means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
"Effective Date" means June 28, 2019.
"Eligible Accounts" means those Accounts created by any US Loan Party, Canadian
Loan Party or Luxembourg Borrower in the ordinary course of its business, that
arise out of the sale of goods or rendition of services by such Loan Party, as
the case may be, that comply with each of the representations and warranties
respecting Eligible Accounts made in the Loan Documents, and that are not
excluded from being Eligible Accounts as a result of the failure to satisfy any
of the criteria set forth below. In determining the amount to be included,
Eligible Accounts shall be calculated net of customer deposits, taxes,
discounts, credits, allowances, rebates and unapplied cash. Eligible Accounts
shall not include the following:
(a)    Accounts (i) that the Account Debtor (other than Whirlpool) has failed to
pay within one hundred and twenty (120) days of the original invoice date or
within sixty (60) days of the original due date, or that have payment terms of
more than ninety (90) days or (ii) as to which the Account Debtor is Whirlpool
and that Whirlpool has failed to pay within one hundred fifty (150) days of the
invoice date or that have payment terms of more than one hundred twenty (120)
days,
(b)    Accounts owed by an Account Debtor (or its Affiliates) where fifty
percent (50%) or more of all Accounts owed by that Account Debtor (or its
Affiliates) are deemed ineligible under clause (a) above,
(c)    Accounts with respect to which the Account Debtor is an Affiliate of a
Loan Party or an employee or agent of a Loan Party or any Affiliate of a Loan
Party,
(d)    Accounts arising in a transaction wherein goods are placed on consignment
or are sold pursuant to a guaranteed sale, a sale or return, a sale on approval,
a bill and hold, or any other terms by reason of which the payment by the
Account Debtor may be conditional; except, that, up to $15,000,000 at any time
outstanding of Accounts arising from transactions under which the subject goods
are pre-billed by not more than five (5) days prior the shipping date and are
shipped by a Loan Party FOB destination and which otherwise satisfy all of the
requirements of this definition of Eligible Accounts shall constitute Eligible
Accounts hereunder,
(e)    Accounts that are not payable in US Dollars, Canadian Dollars or Euro,
(f)    (i) with respect to Accounts of US Loan Parties and Canadian Loan
Parties, (A) the Account Debtor does not maintain its chief executive office in
the United States or Canada unless such Accounts are (1) Eligible Foreign
Accounts, (2) Eligible Whirlpool Foreign Accounts or (3) Eligible Credit
Insurance Accounts, (B) the Account Debtor is not organized under the laws of
the United States or Canada or any State or province thereof unless such
Accounts are either (1) Eligible Foreign Accounts, (2) Eligible Whirlpool
Foreign Accounts or (3) Eligible Credit Insurance Accounts, or (C) the Account
Debtor is the government of any foreign country or sovereign state, or of any
State, province, municipality, or other political subdivision thereof, or of any
department, agency, public corporation, or other instrumentality thereof, unless
the Account is supported by an irrevocable letter of credit reasonably
satisfactory to Agent (as to form, substance, and issuer or domestic confirming
bank) that has been delivered to Agent and is directly drawable by Agent and
(ii) with respect to Accounts of Luxembourg Borrower, (A) the Account Debtor
does not maintain its chief executive office in a Tier I Debtor Location or a
Tier II Debtor Location unless such Accounts are Eligible LB Credit Insurance
Accounts, (B) the Account Debtor is not organized under the laws of a Tier I
Debtor Location or a Tier II Debtor Location unless such Accounts are Eligible
LB Credit Insurance Accounts or (C) the Account Debtor is the government of any
foreign country or sovereign state, or of any State, province, municipality, or
other political subdivision thereof, or of any department, agency, public
corporation, or other instrumentality thereof, unless the Account is supported
by an irrevocable letter of credit reasonably satisfactory to Agent (as to form,
substance, and issuer or domestic confirming bank) that has been delivered to
Agent and is directly drawable by Agent; provided, that, in no case shall
greater than €17,500,000 of Accounts of Luxembourg Borrower in Tier II Debtor
Locations be eligible pursuant to this clause (f),
(g)    Accounts with respect to which the Account Debtor is either (i) the
United States or Canada or any department, agency, or instrumentality thereof
(other than Accounts with respect to which Loan Parties have complied, to the
reasonable satisfaction of Agent, with the Assignment of Claims Act, 31 USC
§3727 or the Financial Administration Act (Canada)), or (ii) any State of the
United States or province or territory of Canada,
(h)    Accounts with respect to which the Account Debtor is a creditor of a Loan
Party, has or has asserted a right of setoff, or has disputed its obligation to
pay all or any portion of the Account, to the extent of the amount of such
claim, right of setoff, or dispute,
(i)    Accounts with respect to which (i) the Account Debtor is Whirlpool, if
the total obligations owing by Whirlpool to Loan Parties exceeds fifteen percent
(15%) of all Eligible Accounts, to the extent of the obligations owing by such
Account Debtor in excess of such percentage and (ii) the Account Debtor is any
Person or any of its Affiliates (other than Whirlpool) if the total obligations
owing by such Person and its Affiliates to Loan Parties exceeds ten percent
(10%) of all Eligible Accounts, to the extent of the obligations owing by such
Account Debtor in excess of such percentage; provided, that, in each case, the
amount of Eligible Accounts that are excluded because they exceed the foregoing
percentage shall be determined by Agent based on all of the otherwise Eligible
Accounts prior to giving effect to any eliminations based upon the foregoing
concentration limit,
(j)    Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not solvent, has gone out of business, or as to which
a Loan Party has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor,
(k)    Accounts, the collection of which, Agent, in its Permitted Discretion,
believes to be doubtful by reason of the Account Debtor's financial condition,
(l)    Accounts that are not subject to the valid and perfected first priority
Agent's Lien, other than, as to priority, the Permitted Liens under clause (c)
to the extent such Liens may apply to Accounts,
(m)    Accounts that are subject to any Lien other than Agent's Lien or those
permitted in clauses (b) and (c) of the definition of the term Permitted Liens
(but only to the extent that Agent has established a reserve in respect thereof)
and any other Liens permitted under this Agreement that are subject to an
intercreditor agreement in form and substance reasonably satisfactory to Agent
between the holder of such Lien and Agent,
(n)    Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor,
(o)    Accounts with respect to which the Account Debtor is a Sanctioned Person
or Sanctioned Entity,
(p)    Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by Loan
Parties of the subject contract for goods or services,
(q)    Accounts acquired pursuant to a Permitted Acquisition or a Permitted
Investment as to which Agent shall have not completed an Acceptable Field Exam,
unless such Accounts are Eligible Acquired Business Accounts,
(r)    at any time that a supply chain financing arrangement is in place,
Accounts owing to any Loan Party from any Supply Chain Finance Account Debtor
assigned, offered or posted to a provider of supply chain financing,
(s)    with respect to Accounts of Luxembourg Borrower, Accounts that are not
payable in Euro,
(t)    with respect to Accounts of Luxembourg Borrower, Accounts for which the
assignment thereof are restricted or prohibited by the terms of such Account or
by law, or
(u)    with respect to Accounts of Luxembourg Borrower, Accounts not governed by
the laws of a European Union member state or the United Kingdom.
The criteria for Eligible Accounts set forth above may only be changed and any
new criteria for Eligible Accounts may only be established by Agent based on
either (i) an event, condition or other circumstance arising after the Effective
Date, or (ii) an event, condition or other circumstance existing on the
Effective Date to the extent that such event, condition or circumstance has not
been identified by a Borrower to the field examiners of Agent prior to the
Effective Date (except to the extent that it may have been identified but Agent,
in consultation with Borrowers, has intentionally elected not to establish a
reserve with respect thereto as of the Effective Date), in either case under
clause (i) or (ii) which adversely affects in any material respect or could
reasonably be expected to adversely affect in any material respect the Accounts
as determined by Agent in its Permitted Discretion. Any Accounts that are not
Eligible Accounts shall nevertheless be part of the Collateral. For avoidance of
doubt, any Accounts determined ineligible under more than one clause above shall
be calculated without duplication.
"Eligible Acquired Business Accounts" means Accounts (a) acquired by a US Loan
Party in connection with a Permitted Acquisition or a Permitted Investment,
(b) that satisfy all of the criteria of "Eligible Accounts" other than clause
(f) thereof, (c) as to which the Account Debtor maintains its chief executive
office in the United States and is organized under the laws of the United States
or a State thereof, and (d) owned by an Acquired Business as to which Agent has
not yet completed an Acceptable Field Exam.
"Eligible Acquired Business Inventory" means Inventory (a) acquired by a US Loan
Party in connection with a Permitted Acquisition or a Permitted Investment,
(b) that satisfies all of the criteria of "Eligible Inventory" other than
clauses (c) and (l) thereof, (c) that is located at one of a US Loan Party's
owned or leased locations in the continental United States, and (d) owned by an
Acquired Business as to which Agent has not yet completed an Acceptable Field
Exam and an Inventory appraisal reasonably satisfactory to Agent.
"Eligible Credit Insurance Accounts" means Accounts (other than Eligible Foreign
Accounts) that would otherwise be Eligible Accounts (other than for the Account
Debtor of such Account not maintaining its chief executive office in the United
States or not being organized under the laws of the United States or any State
thereof) and are covered by credit insurance in form, substance, and amount, and
by an insurer, reasonably satisfactory to Agent; provided, that, the aggregate
amount of Accounts constituting Eligible Credit Insurance Accounts for purposes
of the calculation of the Borrowing Base at any time will not exceed
$20,000,000.
"Eligible Domestic In-Transit Inventory" means Inventory that would otherwise be
Eligible Inventory (other than for its location) that has been shipped from a
location of any Loan Party or from the manufacturer or wholesale distributor
thereof within the United States or Canada for receipt at a location of any US
Loan Party or Canadian Loan Party within the United States or Canada and
permitted hereunder, within thirty (30) days of shipment, but in either case,
which has not yet been delivered to such Loan Party, for which the purchase
order is in the name of a US Loan Party or Canadian Loan Party, title has passed
to such Loan Party (and Agent has received such evidence thereof as it has
requested) and which is insured in accordance with the terms of the Agreement;
provided, that, the aggregate amount of Inventory constituting Eligible Domestic
In-Transit Inventory for purposes of the calculation of the Borrowing Base at
any time will not exceed $15,000,000.
"Eligible Foreign Account Debtor" means a Subsidiary of each of the following
entities, which Subsidiary does not maintain its chief executive office in the
United States or is not organized under the laws of any State of the United
States: (a) PPG Industries, (b) Valspar Corporation, (c) Corning Inc., (d) 3M
Company, (e) Dow Chemical Company, (f) Meadwestvaco Corporation, (g) Avery
Dennison Corporation, (h) Baxter International, (i) The Procter & Gamble
Company, (j) Stanley Black & Decker, Inc. and (k) Eaton Corporation.
"Eligible Foreign Accounts" means Accounts that would otherwise be Eligible
Accounts (other than for the Account Debtor of such Account not maintaining its
chief executive office in the United States or not being organized under the
laws of the United States or any state thereof) for which the Account Debtor is
an Eligible Foreign Account Debtor; provided, that, (a) such Accounts are
invoiced from the United States and payable in US Dollars, (b) such Eligible
Foreign Account Debtor maintains a rating from S&P of BBB- or better and (c) the
aggregate amount of Accounts constituting Eligible Foreign Accounts for purposes
of the calculation of the Borrowing Base at any time will not exceed
$30,000,000, minus the aggregate amount of Accounts constituting Eligible
Whirlpool Foreign Accounts at such time.
"Eligible Inventory" means Inventory owned by any US Loan Party or Canadian Loan
Party consisting of finished goods held for sale in the ordinary course of its
business and raw materials for such finished goods, that complies with each of
the representations and warranties respecting Eligible Inventory made in the
Loan Documents, and that is not excluded from being Eligible Inventory as a
result of the failure to satisfy any of the criteria set forth below. In
determining the amount to be so included, Inventory shall be valued at the lower
of cost or market on a basis consistent with historical accounting practices of
Loan Parties, without regard to intercompany profit or increases for currency
exchange rates. An item of Inventory shall not be included in Eligible Inventory
if:
(a)    a US Loan Party or Canadian Loan Party does not have good and valid title
thereto,
(b)    a US Loan Party or Canadian Loan Party does not have actual and exclusive
possession thereof (either directly or through a bailee or agent of Loan
Parties),
(c)    it is not located at one of a US Loan Party's or Canadian Loan Party's
owned or leased locations in the continental United States or Canada,
(d)    it is in-transit to or from a location of a US Loan Party or Canadian
Loan Party (other than in-transit between a Loan Party's location in the
continental United States or Canada and another a US Loan Party's or Canadian
Loan Party's location in the continental United States or Canada) unless such
Inventory is Eligible Domestic In-Transit Inventory,
(e)    it is located on Real Property leased by a US Loan Party or Canadian Loan
Party (unless Agent has a received a satisfactory Collateral Access Agreement
executed by the lessor with respect thereto or established a reserve in respect
thereof) or in a contract warehouse (unless Agent has received a satisfactory
Collateral Access Agreement executed by the warehouseman with respect thereto or
established a reserve in respect thereof and is segregated or otherwise
separately identifiable from goods of others, if any, stored on the premises of
such warehouse) unless such Inventory is Eligible Domestic In-Transit Inventory,
(f)    it is the subject of a bill of lading or other document of title (other
than the same delivered to Agent as to goods in transit between locations of
Loan Parties as provided in clause (d) above),
(g)    subject to clause (h) below, it is not subject to the valid and perfected
first priority Lien of Agent,
(h)    it is subject to any Lien other than Agent's Lien and those permitted in
clauses (b), (c) or (d) of the definition of Permitted Liens (but only to the
extent that Agent has established a reserve in respect thereof) and any other
Liens permitted under this Agreement that are subject to an intercreditor
agreement in form and substance reasonably satisfactory to Agent between the
holder of such Lien and Agent,
(i)    it consists of goods returned or rejected by a Loan Party's customer,
(j)    it consists of goods that are obsolete or slow moving, restrictive or
custom items, work-in-process, or goods that constitute spare parts, packaging
and shipping materials, supplies used or consumed in Loan Parties' business,
bill and hold goods, defective goods, "seconds," or Inventory acquired on
consignment,
(k)    it contains or bears any intellectual property rights licensed to a Loan
Party unless Agent is satisfied that it may sell or otherwise dispose of such
Inventory without (i) infringing the rights of such licensor, (ii) violating any
contract with such licensor, (iii) incurring any liability with respect to the
payment of royalties other than royalties incurred pursuant to the sale of such
Inventory under the current licensing agreement (provided, that, as of the date
hereof based on the information received by Agent prior to the date hereof, the
only license agreements that restrict Agent's ability to dispose of any
Inventory are those that Agent has identified to Administrative Borrower on or
prior to the date hereof),
(l)    it was acquired in connection with a Permitted Acquisition or a Permitted
Investment, until the completion of an appraisal of such Inventory, reasonably
satisfactory to Agent and an Acceptable Field Exam with respect to such
Inventory (which appraisal and Acceptable Field Exam may be conducted prior to
the closing of such Permitted Acquisition or such Permitted Investment, as
applicable), unless such Inventory is Eligible Acquired Business Inventory, or
(m)    it was acquired from a Sanctioned Person, a Sanctioned Entity or a Person
subject to any Sanction;
The criteria for Eligible Inventory set forth above may only be changed and any
new criteria for Eligible Inventory may only be established by Agent based on
either (i) an event, condition or other circumstance arising after the Effective
Date, or (ii) an event, condition or other circumstance existing on the
Effective Date to the extent that such event, condition or circumstance has not
been identified by a Borrower to the field examiners of Agent prior to the
Effective Date (except to the extent that it may have been identified but Agent,
in consultation with Borrowers, has intentionally elected not to establish a
reserve with respect thereto as of the Effective Date), in either case under
clause (i) or (ii) which adversely affects in any material respect or could
reasonably be expected to adversely affect in any material respect the Inventory
as determined by Agent in its Permitted Discretion. Any Inventory that is not
Eligible Inventory shall nevertheless be part of the Collateral. For avoidance
of doubt, any Inventory determined ineligible under more than one clause above
shall be calculated without duplication.
"Eligible LB Credit Insurance Accounts" means Accounts of Luxembourg Borrower
that would otherwise be Eligible Accounts (other than for the Account Debtor of
such Account not maintaining its chief executive office in, or not being
organized under the laws of, a Tier I Debtor Location or a Tier II Debtor
Location) and are covered by credit insurance in form, substance, and amount,
and by an insurer, reasonably satisfactory to Agent; provided, that, the
aggregate amount of Accounts constituting Eligible LB Credit Insurance Accounts
for purposes of the calculation of the Luxembourg Borrowing Base at any time
will not exceed €12,500,000.
"Eligible Life Insurance Policies" means Life Insurance Policies that are not
excluded from being Eligible Life Insurance Policies as a result of the failure
to satisfy any of the criteria set forth below. Eligible Life Insurance Policies
shall not include any Life Insurance Policy:
(a)    which is not in full force and effect with all premiums due having been
paid in full;
(b)    which is not owned by a US Loan Party;
(c)    the beneficiary of which is not a US Loan Party;
(d)    which covers the life of any Person other than an officer or employee of
a US Loan Party;
(e)    which is not in an Approved Form;
(f)    which has not been collaterally assigned by the applicable US Loan Party
to Agent to secure repayment of the Obligations pursuant to a Life Insurance
Assignment in form and substance reasonably satisfactory to Agent, and which has
been executed by the issuing life insurance company (or for which evidence of
recordation with the issuing life insurance company has been provided in form
and substance satisfactory to Agent);
(g)    which is subject to a currently effective assignment by any US Loan Party
to any other Person;
(h)    which is not referenced in a currently effective Insurer Side Letter;
(i)    the existence and cash surrender value of which have not been certified
in the most recent US Borrowing Base Certificate; or
(j)    which has any policy loans or advances outstanding against such Life
Insurance Policy.
The criteria for Eligible Life Insurance Policies set forth above may only be
changed and any new criteria for Eligible Life Insurance Policies may only be
established by Agent based on either (i) an event, condition or other
circumstance arising after the Effective Date, or (ii) an event, condition or
other circumstance existing on the Effective Date to the extent that such event,
condition or circumstance has not been identified by a Borrower to Agent prior
to the Effective Date (except to the extent that it may have been identified but
Agent, in consultation with Borrowers, has intentionally elected not to
establish a reserve with respect thereto as of the Effective Date), in either
case under clause (i) or (ii) which adversely affects or could reasonably be
expected to adversely affect the cash surrender value or loanable or otherwise
realizable value of the Life Insurance Policies, as determined by Agent in its
Permitted Discretion. Any Life Insurance Policy that is not an Eligible Life
Insurance Policy shall nevertheless be part of the Collateral. For avoidance of
doubt, any Life Insurance Policy determined ineligible under more than one
clause above shall be calculated without duplication.
"Eligible Transferee" means (a) a commercial bank organized under the laws of
the United States, or Canada or any State or Province thereof, and having total
assets in excess of $500,000,000, (b) a commercial bank organized under the laws
of any other country which is a member of the Organization for Economic
Cooperation and Development or a political subdivision of any such country and
which has total assets in excess of $500,000,000, provided that such bank is
acting through a branch or agency located in the United States, (c) a finance
company, insurance company, or other financial institution or fund that is
engaged in making, purchasing, or otherwise investing in commercial loans in the
ordinary course of its business and having (together with its Affiliates) total
assets in excess of $500,000,000, (d) any Affiliate (other than individuals) of
a pre-existing Lender, and (e) any other Person approved by Agent. Nothing in
this definition shall be construed to affect the rights of Administrative
Borrower to consent to any assignment of any Lender's rights and obligations
under the Agreement to an Eligible Transferee to the extent such consent is
required in accordance with Section 13.1 of the Agreement.
"Eligible Whirlpool Foreign Accounts" means Accounts owing by a Whirlpool
Foreign Affiliate to a US Loan Party that would otherwise be Eligible Accounts
(other than for the Account Debtor of such Account not maintaining its chief
executive office in the United States or not being organized under the laws of
the United States or any state thereof); provided, that, (a) such Accounts are
invoiced from the United States by a US Loan Party and payable in US Dollars,
(b) such Accounts are paid to the applicable US Loan Party and promptly
deposited by such US Loan Party into a Deposit Account in the United States
maintained at Wells Fargo or another Lender, which Deposit Account is subject to
a Control Agreement and is subject to the valid, enforcement and first priority
perfected security interest of Agent, and (c) the aggregate amount of Accounts
constituting Eligible Whirlpool Foreign Accounts for purposes of the calculation
of the Borrowing Base at any time will not exceed $15,000,000.
"EMU" means the economic and monetary union in accordance with the Treaty of
Roma 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.
    "EMU Legislation" means the legislative measures of the European Council for
the introduction of, changeover to or operation of a single or unified European
currency.
"Environmental Action" means any judicial, administrative or regulatory action,
suit or proceeding arising under Environmental Law.
"Environmental Law" means any and all federal, state, provincial, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
"Environmental Liabilities" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrowers, any other Loan Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
"Environmental Lien" means a Lien arising under Environmental Law.
"Equipment" means equipment (as that term is defined in the Code).
"Equity Interests" means, with respect to any Person, all of the shares,
interests, participations or other equivalents (however designated) of such
Person's capital stock or partnership, limited liability company or other
equity, ownership or profit interests at any time outstanding, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other interests in) such Person, all of
the securities convertible into or exchangeable for shares of capital stock of
(or other interests in) such Person or warrants, rights or options for the
purchase or acquisition from such Person of such shares (or such other
interests), but excluding any interests in phantom equity plans and any debt
security that is convertible into or exchangeable for such shares, and all of
the other ownership or profit interests in such Person (including partnership,
member or trust interests therein), whether voting or nonvoting, and whether or
not such shares, warrants, options, rights or other interests are outstanding on
any date of determination.
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.
"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with Parent within the meaning of Section 414(b) or (c) of
the IRC (and Sections 414(m) and (o) of the IRC for purposes of provisions
relating to Section 412 of the IRC).
"ERISA Event "means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any US Loan Party or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which such entity
was a "substantial employer" as defined in Section 4001(a)(2) of ERISA or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by a US Loan Party or any
ERISA Affiliate from a Multiemployer Plan or notification to a US Loan Party or
any ERISA Affiliate that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate a Pension Plan, or the treatment of a
Pension Plan amendment as a termination under Section 4041 or 4041A of ERISA;
(e) the institution by the PBGC of proceedings to terminate a Pension Plan;
(f) any event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (g) the determination that any Pension Plan is considered an
at-risk plan within the meaning of Section 430 of the Code or Section 303 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
Parent or any ERISA Affiliate.
"EU Bail-In Legislation Schedule" means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
"EURIBOR" means the Euro interbank offered rate administered by the European
Money Markets Institute (or any other person which takes over the administration
of that rate) for a thirty (30) day period displayed (before any correction,
recalculation or republication by the administrator) on page EURIBOR01 of the
Thomson Reuters screen (or any replacement Thomson Reuters page which displays
that rate) (and, if any such rate is below zero, the EURIBOR shall be deemed to
be zero).
"EURIBOR Rate Loan" means each portion of a Revolving Loan that bears interest
at a rate determined by reference to EURIBOR.
"Euro" or "€" means the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
"Euro Denominated Loan" means a Revolving Loan denominated in Euro.
"Euro Extension" has the meaning specified therefor in Section 2.16.
"Euro Letters of Credit" has the meaning specified therefor in Section 2.16.
"Event of Default" has the meaning specified therefor in Section 8 of the
Agreement.
"Excess Availability" means, as of any date of determination, the sum of US
Excess Availability plus Canadian Excess Availability.
"Excess Availability Conditions" means at any time that either (a) Excess
Availability is less than ten percent (10%) of the Maximum Credit for any one
(1) Business Day, (b) US Excess Availability is less than seven and one-half
percent (7.5%) of the Maximum Credit for any one (1) Business Day, (c) Excess
Availability is less than twelve and one-half percent (12.5%) of the Maximum
Credit for any three (3) consecutive Business Days or (d) US Excess Availability
is less than ten percent (10%) of the Maximum Credit for any three (3)
consecutive Business Days.
"Exchange Act" means the Securities Exchange Act of 1934, as in effect from time
to time.
"Exchange Rate" means on any date, as determined by Agent, the spot selling rate
posted by Reuters on its website for the sale of the applicable currency for US
Dollars or applicable Judgment Currency at approximately 1100 a.m., local time,
on such date; provided, that if, for any reason, no such spot rate is being
quoted, the spot selling rate shall be determined by reference to such publicly
available service for displaying exchange rates as may be reasonably selected by
Agent, or, in the event no such service is available, such spot selling rate
shall instead be the rate reasonably determined by Agent as the spot rate of
exchange in the market where its foreign currency exchange operations in respect
of the applicable currency are then being conducted, at or about 1100 a.m.,
local time, on the applicable date for the purchase of the relevant currency for
delivery two (2) Business Days later.
"Excluded Subsidiary" means (a) with respect to the US Obligations, any CFC or
CFC Holding Company or any Subsidiary of such CFC or CFC Holding Company,
(b) each Immaterial Subsidiary and (c) any Subsidiary organized or incorporated
under the laws of Luxembourg which is not party to the Luxembourg Security
Documents on the Effective Date.
"Excluded Tax" means (i) any tax imposed on or measured by, in whole or in part,
the revenue, net income, net profits, net assets, capital or net worth (and
franchise taxes imposed in lieu thereof and including, for the avoidance of
doubt, branch profit taxes and branch interest taxes) of any Lender or any
Participant (including any branch profit taxes), in each case imposed by a
jurisdiction (or by any political subdivision or taxing authority thereof)
(A) in which such Lender or such Participant is organized, (B) in which such
Lender's or such Participant's principal office is located, (C) in which such
Lender or such Participant is doing business, (D) in which such Lender or such
Participant has a present or former connection other than as a result of the
Loan Documents or taking any action contemplated thereunder, or (E) in the case
of any Foreign Lender, in which its applicable lending office is located, in
each case as a result of a present or former connection between such Lender or
such Participant and the jurisdiction or taxing authority imposing the tax
(other than any such connection arising solely from such Lender or such
Participant having executed, delivered or performed its obligations or received
payment under, or enforced its rights or remedies under the Agreement or any
other Loan Document); (ii) United States federal withholding and Canadian
federal withholding taxes resulting from a Lender's or a Participant's failure
to comply with the requirements of Section 16.2 of the Agreement, (iii) any
branch profits taxes imposed by the United States or any similar tax imposed by
any other jurisdiction in which any Borrower is a resident for income tax
purposes as of the Effective Date, (iv) any United States federal withholding
taxes imposed under FATCA, (v) any Canadian federal or provincial taxes that
would not have arisen but for a Lender, or any other recipient of payments under
the Loan Documents, (A) not dealing at arm's length (within the meaning of the
ITA) with a Canadian Borrower, or (B) being at any time a "specified
non-resident shareholder" (within the meaning of subsection 18(5) of the ITA) of
a Canadian Borrower or at any time not dealing at arm's length (within the
meaning of the ITA) with a "specified shareholder" (within the meaning of
subsection 18(5) of the ITA) of a Canadian Borrower  except where the non-arm's
length relationship arises, or where such Lender or recipient is a "specified
non-resident shareholder" of a Canadian Borrower or does not deal at arm's
length with a "specified shareholder" of a Canadian Borrower for purposes of the
ITA, in each case, solely on account of such Lender or recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under, or
enforced this Agreement or any other Loan Document, (vi) any United States
federal or Canadian federal withholding taxes that would be imposed on amounts
payable to a Foreign Lender based upon the applicable withholding rate in effect
at the time such Lender becomes a party to the Agreement (or designates a new
lending office or grants a participation to a Participant), except to the extent
of (A) any amount that such Foreign Lender's assignor (or the Lender, in the
case of the designation of a new lending office or the granting of a
participation to a Participant) was previously entitled to receive pursuant to
Section 16.1 of the Agreement, if any, with respect to such withholding tax
immediately before such Foreign Lender becomes a party to the Agreement (or
designates a new lending office or grants a participation to a Participant), and
(B) additional United States federal and Canadian federal withholding taxes that
may be imposed after the time such Lender becomes a party to the Agreement (or
designates a new lending office or grants a participation to a Participant), as
a result of a change in law, rule, regulation, order or other decision with
respect to any of the foregoing by any Governmental Authority, and (vii) any
Luxembourg withholding Tax required to be deducted or withheld pursuant to the
Luxembourg law dated 23 December 2005, as amended, on certain payments made to
Luxembourg resident individuals.
"Existing Closing Date" means February 24, 2017.
"Existing Credit Agreement" means the Second Amended and Restated Credit
Agreement dated as of the Existing Closing Date by and among the Borrowers party
thereto, the other Loan Parties party thereto, Agent and the Lenders party
thereto, as amended or modified prior to the Effective Date.
"Existing Letters of Credit" means those letters of credit issued for the
account of a Borrower by an Issuing Lender and outstanding on the Effective
Date, which are described on Schedule E-1 to the Agreement.
"Existing Obligations" means the "Obligations" as defined in the Existing Credit
Agreement.
"FATCA" means Sections 1471, 1472, 1473 and 1474 of the IRC (and any successor
thereto that is substantially similar and not more materially onerous to comply
with), the United States Treasury Regulations promulgated thereunder, published
guidance with respect thereto, any agreement entered into pursuant to Section
1471(b)(1) of the IRC, and any intergovernmental agreements entered into by the
United States implementing the foregoing.
"FCPA" means the United States Foreign Corrupt Practices Act of 1977, as
amended.
"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Agent from three Federal funds brokers of recognized
standing selected by it (and, if any such rate is below zero, then the rate
determined pursuant to this definition shall be deemed to be zero).
"Fee Letter" means the third amended and restated fee letter, dated of even date
with the Agreement, among Borrowers and Agent, in form and substance reasonably
satisfactory to Agent.
"Fixed Charge Coverage Ratio" means, for any Person and its Subsidiaries, with
respect to any date of determination, the ratio of (a) the amount equal to
(i) Consolidated EBITDA of any such Person and its Subsidiaries on a
consolidated basis, as of the end of a fiscal quarter for the immediately
preceding four (4) consecutive fiscal quarters for which Agent has received
financial statements, minus (ii) Capital Expenditures of such Person and its
Subsidiaries during such period to the extent not financed by a third party, to
(b) Fixed Charges of such Person and its Subsidiaries for such period.
"Fixed Charges" means, with respect to any fiscal period and with respect to
Parent determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Consolidated Interest Expense paid in cash during
such period, (b) principal payments in respect of Indebtedness that are required
to be paid in cash during such period (excluding mandatory prepayments made with
cash proceeds arising from the transaction requiring such mandatory prepayment
under the terms of the applicable Indebtedness), (c) all federal, state,
provincial, local and foreign income taxes paid in cash during such period, and
(d) all Restricted Payments paid in cash during such period.
"Flood Laws" means, collectively, (a) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (b) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statute thereto, (c) the National Flood Insurance Reform Act of 1994 as now or
hereafter in effect or any successor statute thereto, (d) the Flood Insurance
Reform Act of 2004 and the Biggert –Waters Flood Insurance Reform Act of 2012,
as now or hereafter in effect of any successor statute thereto, in each case,
together with all statutory and regulatory provisions consolidating, amending,
replacing, supplementing, implementing or interpreting any of the foregoing, as
amended or modified from time to time.
"Foreign Lender" means any Lender or Participant that (a) in the case of a US
Loan Party, is not a United States person within the meaning of IRC Section
7701(a)(30); and (b) in the case of a Canadian Loan Party, is not resident in
Canada within the meaning of the ITA (for greater certainty, including any
Lender or Participant that is treated as a non-resident for the purposes of Part
XIII of the ITA).
"Foreign Plan" means any employee pension benefit plan, program, policy,
arrangement or agreement maintained or contributed to by any Loan Party or any
Subsidiary thereof with respect to employees employed outside the United States
(other than any governmental arrangement), other than a Canadian Pension Plan.
"Foreign Subsidiary" means a direct or indirect Subsidiary of a Loan Party
organized or incorporated under the laws of a jurisdiction other than (a)  a
State of the United States, the United States, the District of Columbia, in the
case of a US Loan Party, (b) a Province or Territory of Canada or Canada in the
case of a Canadian Loan Party, or (c) Luxembourg in the case of Luxembourg
Borrower.
"Fronting Exposure" means, at any time there is a Defaulting Lender, (a) with
respect to Issuing Lender, such Defaulting Lender's Pro Rata Share of the
outstanding Letters of Credit with respect to Letters of Credit issued by
Issuing Lender other than outstanding Letters of Credit as to which such
Defaulting Lender's participation obligation has been reallocated to other
Lenders or subject to Letter of Credit Collateralization in accordance with the
terms hereof, and (b) with respect to Swingline Lender, such Defaulting Lender's
Pro Rate Share of outstanding Swing Loans made by Swing Lender other than Swing
Loans as to which such Defaulting Lender's participation obligation has been
reallocated to other Lenders.
"Funding Date" means the date on which a Borrowing occurs.
"Funding Losses" has the meaning specified therefor in Section 2.10(b)(ii) of
the Agreement.
"GAAP" means generally accepted accounting principles as in effect from time to
time in the United States; provided, that, all calculations relative to
liabilities shall be made without giving effect to Statement of Financial
Accounting Standards No. 159.
"Governing Documents" means, with respect to any Person, the certificate or
articles of incorporation, articles of association, by-laws, certificate of
formation, limited liability agreement, limited partnership agreement or other
organizational documents of such Person.
"Governmental Authority" means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.
"Guarantors" means, collectively, US Guarantors and Canadian Guarantors.
"Guaranty" means the guaranty, dated as of the Original Closing Date, by US Loan
Parties in favor of Agent, for the benefit of the Lender Group and the Bank
Product Providers in respect of the US Obligations, the Canadian Obligations and
the Luxembourg Obligations, as heretofore, now or hereafter amended or modified
from time to time.
"Hazardous Materials" means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
"hazardous substances," "hazardous materials," "hazardous wastes," "toxic
substances," or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or "EP
toxicity", (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.
"Hedge Agreement" means (a) a "swap agreement" as that term is defined in
Section 101(53B)(A) of the Bankruptcy Code, and (b) any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a "Master Agreement"), including
any such obligations or liabilities under any Master Agreement; sometimes being
collectively referred to herein as "Hedge Agreements".
"Hedge Obligations" means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of Parent or its Subsidiaries arising under, owing pursuant to, or existing in
respect of Hedge Agreements entered into with one or more of the Hedge
Providers.
"Hedge Provider" means any Bank Product Provider that is a party to a Hedge
Agreement with Parent or any its Subsidiaries or otherwise provides Bank
Products under clause (f) of the definition thereof; provided, that, no such
Person shall constitute a Hedge Provider unless and until Agent shall have
received a Bank Product Provider Agreement from such Person.
"Hedge Termination Value" means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for Hedge Agreements, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Hedge Agreements (which may include a Lender or any Affiliate of
a Lender) or by such other method as the Hedge Provider with respect thereto may
use for such purposes.
"Immaterial Subsidiary" means, as at any date, any Subsidiary of Parent set
forth on Schedule I-1 of the Agreement (as may be amended from time to time by
notice from Parent to Agent), provided, that, any Subsidiary designated as an
Immaterial Subsidiary (a) did not, as of the last day of the fiscal quarter of
Parent most recently ended, have assets with a value in excess of three percent
(3%) of total assets or revenues representing in excess of three percent (3%) of
total revenues of Parent and its Subsidiaries, in each case, on a consolidated
basis as of such date, (b) taken together with all Immaterial Subsidiaries as of
the last day of the fiscal quarter of Parent most recently ended, did not have
assets with a value in excess of seven and one-half percent (7.5%) of total
assets or revenues representing in excess of seven and one-half percent (7.5%)
of total revenues of Parent and its Subsidiaries, in each case, on a
consolidated basis as of such date, (c) no assets of any such Subsidiary shall
be included in the Borrowing Base, and (d) no such Subsidiary shall conduct
either manufacturing or sales activities.
"Incremental Cap" has the meaning specified therefor in the Term Loan Credit
Agreement, as in effect on the Term Loan Closing Date.
"Incremental Equivalent Debt" has the meaning specified therefor in the Term
Loan Credit Agreement, as in effect on the Term Loan Closing Date.
"Indebtedness" means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds (other than surety or similar bonds), debentures,
notes, loan agreements or other similar instruments,
(b)    the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers'
acceptances, bank guaranties, surety bonds and similar instruments,
(c)    the Hedge Termination Value of any Hedge Agreement,
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) current trade accounts payable in the
ordinary course of business in accordance with customary trade practices and
(ii) earnouts or similar obligations unless and until such amounts are earned),
(e)    indebtedness of others (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse,
(f)    all obligations of such Person in respect of Capital Leases and all
monetary obligations of such Person under (i) a so-called synthetic, off-balance
sheet or tax retention lease, or (ii) an agreement for the use or possession of
property (including Sale and Lease-Back Transactions), in each case, creating
obligations that do not appear on the balance sheet of such Person but which,
upon the application of the Bankruptcy Code or any other debtor relief laws to
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment) and all obligations of such Person in respect of
transactions entered into by such Person that are intended to function primarily
as a borrowing of funds (including any minority interest transactions that
function primarily as a borrowing) but are not otherwise included in the
definition of "Indebtedness" or as a liability on the consolidated balance sheet
of such Person and its Subsidiaries in accordance with GAAP,
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in cash, Cash Equivalents or other "Indebtedness" in
respect of any Disqualified Equity Interest in such Person, valued, in the case
of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends, and
(h)    any obligation of such Person guaranteeing or intended to guarantee
(whether directly or indirectly guaranteed, endorsed, co-made, discounted, or
sold with recourse) any obligation of any other Person that constitutes
Indebtedness under any of clauses (a) through (g) above.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.
"Indemnified Liabilities" has the meaning specified therefor in Section 10.3 of
the Agreement.
"Indemnified Person" has the meaning specified therefor in Section 10.3 of the
Agreement.
"Indemnified Tax" means (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.
"Insolvency Proceeding" means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code, the CCAA or the BIA or under any
other provincial, state or federal bankruptcy or insolvency law, assignments for
the benefit of creditors, formal or informal moratoria, compositions, extensions
generally with creditors, or proceedings seeking reorganization, arrangement, or
other similar relief (including corporate statutes where such statute is used by
a Person to propose an arrangement involving the compromise of the claims of
creditors) and in the case of Luxembourg Borrower or any of its assets, any
corporate action, legal proceedings or other procedure commenced or other step
taken in relation to (i) bankruptcy (faillite), insolvency, voluntary
dissolution or liquidation (dissolution ou liquidation volontaire), court
ordered liquidation (liquidation judiciaire) or reorganization, arrangement with
creditors (concordat préventif de la faillite), suspension of payments (sursis
de paiement), controlled management (gestion contrôlée), general settlement with
creditors, reorganisation or similar law affecting the rights of creditors
generally or (ii) the appointment of a commissaire, juge-commissaire, curateur,
liquidateur or similar person pursuant to any insolvency or similar proceedings.
"Insolvency Regulation" shall mean the Regulation (EU) N° 2015/848 of the
European Parliament and the Council of 20 May 2015 on insolvency proceedings
(recast), as amended or replaced.
"Insurer Side Letter" means (a) with respect to the Life Insurance Policies
issued by Northwestern Mutual, the Northwestern Mutual Side Letter, or (ii) with
respect to any Life Insurance Policy issued by an insurer other than
Northwestern Mutual, a side letter issued by the insurer of such policies, to
Agent, regarding certain information with respect to such Life Insurance
Policies as may be reasonably requested by Agent (and, for clarity, containing
substantially similar information to that contained in the most recent
Northwestern Mutual Side Letter or as otherwise may be reasonably acceptable to
Agent), and any renewals, replacements or updates thereof, in each case in form
and substance reasonably acceptable to Agent (it being understood and agreed
that the Northwestern Mutual Side Letter is in form and substance acceptable to
Agent).
"Intercompany Subordination Agreement" means an intercompany subordination
agreement, dated as of the Original Closing Date, executed and delivered by
certain Loan Parties, certain of their Subsidiaries and Agent, as heretofore,
now or hereafter amended or modified from time to time.
"Interest Period" means, (a) with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending one (1) month, two (2) months, three (3) months
thereafter (or such longer other period as agreed to by all Lenders), and (b)
with respect to each BA Rate Loan, a period commencing on the date of making of
such BA Rate Loan (or the continuation of a BA Rate Loan or the conversion of a
Base Rate Loan in Canadian Dollars to a BA Rate Loan and ending one (1) month,
two (2) months, or three (3) months thereafter; provided, that, in each case,
(i) interest shall accrue at the applicable rate based upon the LIBOR Rate or BA
Rate, as applicable from and including the first day of each Interest Period to,
but excluding, the day on which any Interest Period expires, (ii) Borrowers may
not elect an Interest Period which will end after the Maturity Date, (iii) any
Interest Period that would end on a day that is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (iv) with respect to an Interest Period that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on the last Business Day of the calendar
month that is one (1) month, two (2) months, or three (3) months (or such longer
period as agreed to by all Lenders) after the date on which the Interest Period
began, as applicable.
"Inventory" means inventory (as such term is defined in the Code).
"Investment" means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit (including a
division) or all or substantially all of the business of, such Person. For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.
"IRC" means the Internal Revenue Code of 1986, as amended, as in effect from
time to time.
"Issuer Document" means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered into (or to be entered into) by a Borrower in
favor of Issuing Lender and relating to such Letter of Credit.
"Issuing Lender" means (a) any issuer of Existing Letters of Credit, but only as
to such Existing Letters of Credit and not as to any other Letters of Credit,
and (b) WFCF, Bank of America, N.A., PNC Bank, National Association, or any
other Lender that, at the request of Administrative Borrower and with the
consent of Agent, agrees, in such Lender's sole discretion, to become an Issuing
Lender for the purpose of issuing Letters of Credit or Reimbursement
Undertakings pursuant to Section 2.9 of the Agreement and the Issuing Lender
shall be a Lender.
"ITA" means the Income Tax Act, R.S.C. 1985, c.1 (5th Supplement).
"Judgment Currency" has the meaning specified in Section 17.15 of the Agreement.
"Juffali Investment" means an initial Investment in the amount of approximately
$2,500,000 made by Parent and/or its Subsidiaries in the existing joint venture
with E.A. Juffali & Brothers Company Limited, together with any additional
Investments made by Parent and/or its Subsidiaries in such joint venture in an
amount not to exceed $20,000,000 in the aggregate.
"Laws" means, collectively, all international, foreign, federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.
"Lender" has the meaning set forth in the preamble to the Agreement, shall
include the Issuing Lender and Swing Lender, and shall also include any other
Person made a party to the Agreement pursuant to the provisions of Section 13.1
of the Agreement and any domestic or foreign branch of a Lender; "Lenders" means
each of the Lenders or any one or more of them.
"Lender Group" means each of the Lenders (including the Issuing Lender and Swing
Lender) and Agent, or any one or more of them.
"Lender Group Expenses" means all (a) costs or expenses (including taxes, and
insurance premiums) that were due and owing by Parent or its Subsidiaries and
were, in accordance with the provisions of the Loan Documents, paid, advanced,
or incurred by the Lender Group, (b) reasonable out-of-pocket fees or charges
paid or incurred by Agent in connection with the Lender Group's transactions
with Parent or its Subsidiaries under any of the Loan Documents, including, fees
or charges for photocopying, notarization, couriers and messengers,
telecommunication, public record searches (including tax lien, litigation, and
PPSA and Uniform Commercial Code searches and including searches with the patent
and trademark office, the copyright office, or the department of motor vehicles,
or similar searches with respect to Canadian Loan Parties), filing, recording,
publication, appraisal (including periodic collateral appraisals to the extent
of the fees and charges (and up to the amount of any limitation) contained in
the Agreement or the Fee Letter), real estate surveys, real estate title
policies and endorsements, and environmental audits, (c) Agent's customary fees
and charges (as adjusted from time to time) with respect to the disbursement of
funds (or the receipt of funds) to or for the account of any Borrower (whether
by wire transfer or otherwise), together with any out-of-pocket costs and
expenses incurred in connection therewith, (d) out-of-pocket charges paid or
incurred by Agent resulting from the dishonor of checks payable by or to any
Loan Party, (e) (i) all reasonable and documented out-of-pocket expenses and
costs heretofore and from time to time hereafter incurred by Agent during the
course of periodic field examinations of the Collateral and Borrowers'
operations, plus a per diem charge at Agent's then standard rate for Agent's
examiners in the field and office (which rate as of the date hereof is $1,000
per person per day), (ii) a per diem charge at Agent's then standard rate for
the establishment of electronic collateral reporting systems, subject to the
limitations set forth in Section 5.7 of the Agreement, and (iii) reasonable and
documented out-of-pocket fees, charges or expenses paid or incurred by Agent if
it elects to employ the services of one or more third Persons to appraise the
Collateral, or any portion thereof, (f) reasonable out-of-pocket costs and
expenses of third party claims or any other suit paid or incurred by the Lender
Group in enforcing or defending the Loan Documents or in connection with the
transactions contemplated by the Loan Documents, (g) Agent's and each Arranger's
reasonable and documented out-of-pocket costs and expenses (including reasonable
attorneys' fees of not more than one primary counsel in the United States, one
primary counsel in Canada, one primary counsel in Luxembourg and one local
counsel in each relevant jurisdiction) incurred in advising, structuring,
drafting, reviewing, administering (including travel, meals, and lodging),
syndicating, or amending the Loan Documents, (h) subject to the limitations set
forth below in this clause (h), Agent's and each Lender's reasonable
out-of-pocket costs and expenses (including reasonable accountants, consultants,
and other advisors fees and expenses and reasonable attorneys' fees for not more
than one primary counsel in the United States, one primary counsel in Canada,
one primary counsel in Luxembourg and one local counsel in each relevant
jurisdiction and up to one additional counsel in the United States, one
additional counsel in Canada and one additional counsel in Luxembourg for all
other Lenders taken together) incurred in connection with a "workout," a
"restructuring," or an Insolvency Proceeding concerning Parent or any of its
Subsidiaries or in exercising rights or remedies under the Loan Documents, or
defending the Loan Documents, irrespective of whether suit is brought, or in
taking any Remedial Action concerning the Collateral permitted by the Agreement,
and including, during the continuance of an Event of Default, in gaining
possession of, maintaining, handling, preserving, storing, shipping, selling,
preparing for sale, or advertising to sell the Collateral, or any portion
thereof, irrespective of whether a sale is consummated, and (i) usage charges,
charges, fees, costs and expenses for amendments, renewals, extensions,
transfers, or drawings from time to time imposed by the Underlying Issuer or
incurred by the Issuing Lender in respect of Letters of Credit and out-of-pocket
charges, fees, costs and expenses paid or incurred by the Underlying Issuer or
Issuing Lender in connection with the issuance, amendment, renewal, extension,
or transfer of, or drawing under, any Letter of Credit or any demand for payment
thereunder.
"Lender Group Representatives" has the meaning specified therefor in
Section 17.9 of the Agreement.
"Lender-Related Person" means, with respect to any Lender, such Lender, together
with such Lender's Affiliates, officers, directors, employees, attorneys, and
agents.
"Letter of Credit" means a letter of credit issued by Issuing Lender or a letter
of credit issued by Underlying Issuer, as the context requires.
"Letter of Credit Collateralization" means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent, including
provisions that specify that the Letter of Credit fee and all usage charges set
forth in the Agreement will continue to accrue while the Letters of Credit are
outstanding) to be held by Agent in an amount equal to one hundred three percent
(103%) of the then existing Letter of Credit Usage, (b) causing the Letters of
Credit to be returned to the Issuing Lender, or (c) providing Agent with a
standby letter of credit, in form and substance reasonably satisfactory to
Agent, from a commercial bank acceptable to Agent (in its sole discretion) in an
amount equal to one hundred three percent (103%) of the then existing Letter of
Credit Usage; it being understood that the Letter of Credit fee and all usage
charges set forth in the Agreement will continue to accrue while the Letters of
Credit are outstanding and that any such fees that accrue must be an amount that
can be drawn under any such standby letter of credit.
"Letter of Credit Disbursement" means a US Letter of Credit Disbursement, a
Canadian Letter of Credit Disbursement or a Luxembourg Letter of Credit
Disbursement, as applicable.
"Letter of Credit Usage" means US Letter of Credit Usage, Canadian Letter of
Credit Usage or Luxembourg Letter of Credit Usage, as applicable.
"LIBOR Deadline" has the meaning specified therefor in Section 2.10(b)(i) of the
Agreement.
"LIBOR Notice" means a written notice in the form of Exhibit L-1.
"LIBOR Option" has the meaning specified therefor in Section 2.10(a) of the
Agreement.
"LIBOR Rate" means the rate per annum as published by ICE Benchmark
Administration Limited (or any successor page or other commercially available
source as the Agent may designate from time to time) as of 1:00 p.m., London
time, two Business Days prior to the commencement of the requested Interest
Period, for a term, and in an amount, comparable to the Interest Period and the
amount of the LIBOR Rate Loan requested (whether as an initial LIBOR Rate Loan
or as a continuation of a LIBOR Rate Loan or as a conversion of a Base Rate Loan
to a LIBOR Rate Loan) by Borrowers in accordance with this Agreement (and, if
any such published rate is below zero, then the LIBOR Rate shall be deemed to be
zero). Each determination of the LIBOR Rate shall be made by the Agent and shall
be conclusive in the absence of manifest error.
"LIBOR Rate Loan" means each portion of a Revolving Loan that bears interest at
a rate determined by reference to the LIBOR Rate.
"Lien" means any mortgage, deed of trust, pledge, hypothecation, assignment for
security purposes, charge, encumbrance, easement, lien (statutory or other),
security interest, hypothec or other similar security arrangement and any other
preference, priority, or preferential arrangement in the nature of a security
interest, including any conditional sale contract or other title retention
agreement, the interest of a lessor under a Capital Lease and any synthetic or
other financing lease having substantially the same economic effect as any of
the foregoing.
"Life Insurance Assignments" means, collectively, (a) that certain Assignment of
Life Insurance Policy as Collateral dated as of June 22, 2015 by Parent in favor
of Agent with respect to the Eligible Life Insurance Policies in effect as of
June 30, 2015, and (b) any other agreements, instruments and documents
reasonably acceptable to Agent pursuant to which Agent has been granted a Lien
on the rights of a US Loan Party under any Eligible Life Insurance Policy.
"Life Insurance Policies" means, collectively, each key person life insurance
policy that Parent has elected to subject to a Life Insurance Assignment and
that is listed on Schedule E-2 (as the such Schedule E-2 may be updated from
time to time by Parent) and issued by The Northwestern Mutual Life Insurance
Company or such other insurer as may be reasonably acceptable to Agent in its
reasonable discretion; provided, however, that any key person life insurance
policy that has been released pursuant to Section 15.21 shall not constitute a
Life Insurance Policy hereunder.
"Loan Account" means the US Loan Account, the Canadian Loan Account or the
Luxembourg Loan Account, as the case may be.
"Loan Documents" means the Agreement, any US Borrowing Base Certificate, any
Canadian Borrowing Base Certificate, any Luxembourg Borrowing Base Certificate,
the Control Agreements, the Term Loan Intercreditor Agreement, any Copyright
Security Agreement, the Fee Letter, the Guaranty, the Canadian Guarantee, the
Luxembourg Guaranty, any Intercompany Subordination Agreement, any Letters of
Credit, any Issuer Documents, any Mortgages, any Additional Documents, any
Patent Security Agreement, the Security Agreement, the Reaffirmation of Loan
Documents, any Trademark Security Agreement, the Life Insurance Assignments, any
perfection certificate, any note or notes executed by any Borrower in connection
with the Agreement and payable to any member of the Lender Group, any Canadian
Security Document, any Luxembourg Security Document, any letter of credit
application entered into by any Borrower in connection with the Agreement, and
any other agreement entered into, now or in the future, by Parent or any of its
Subsidiaries in connection with the Agreement.
"Loan Party" means any Borrower or any Guarantor.
"Loan Party Supply Chain Financing" means sales or other dispositions of
Accounts owing to any Loan Party from Valspar Sourcing, Inc. or any other
Account Debtor that is reasonably acceptable to Agent pursuant to supply chain
finance arrangements that are reasonably acceptable to Agent, provided, that,
the total obligations owing in respect of all such Accounts shall not exceed
$50,000,000 in the aggregate during any fiscal year.
"Loans" means Revolving Loans, Swing Loans, Overadvances and Protective
Advances.
"Luxembourg" means the Grand Duchy of Luxembourg.
"Luxembourg Borrowing Base" means, at any time, the amount equal to:
(a)    the amount equal to eighty-five percent (85%) of the amount of Eligible
Accounts of Luxembourg Borrower, minus
(b)    the aggregate amount of reserves applicable to Luxembourg Borrower, if
any, established by Agent under Sections 2.1(e) and (f) of the Agreement.
"Luxembourg Borrowing Base Certificate" means a certificate in the form of
Exhibit B‑4.
"Luxembourg Cash Dominion Event" means at any time that (a) the Luxembourg
Revolver Usage is greater than zero and (b) any of the following shall occur:
(i) Luxembourg Excess Availability is less than ten percent (10%) of the
Luxembourg Maximum Credit for any one (1) Business Day, (ii) an Event of Default
under Sections 8.1, 8.2, 8.3(a), 8.6, 8.7 or 8.11 shall occur and be continuing,
or (iii) any other Event of Default shall occur and be continuing and Agent or
Required Lenders have provided written notice to Administrative Borrower that
such Event of Default constitutes a "Luxembourg Cash Dominion Event"; provided,
that, (x) to the extent that the Luxembourg Cash Dominion Event has occurred due
to clause (b)(i) of this definition, if the condition set forth in clause (b)(i)
above is satisfied for at least sixty (60) consecutive days, the Luxembourg Cash
Dominion Event shall no longer be deemed to exist or be continuing until such
time as the conditions set forth above apply and (y) a Luxembourg Cash Dominion
Event may not be cured as contemplated by clause (i) more than two (2) times in
any twelve (12) month period.
"Luxembourg Collateral" means the Collateral consisting of assets of Luxembourg
Borrower, pledged by Luxembourg Borrower pursuant to the Luxembourg Security
Documents and the proceeds thereof.
"Luxembourg Commitment" means, with respect to each Lender, its Luxembourg
Commitment, and, with respect to all Lenders, their Luxembourg Commitments, in
each case as such Dollar amounts are set forth beside such Lender's name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender under the Agreement, as such
amounts may be reduced from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1 of the Agreement.
"Luxembourg Excess Availability" means, as of any date of determination, the
amount equal to (a) the lesser of (i) the Luxembourg Borrowing Base and (ii) the
Luxembourg Maximum Credit (in each case after giving effect to any applicable
reserves), minus, without duplication, (b) the amount of the Luxembourg Revolver
Usage.
"Luxembourg Guaranty" means that certain First Demand Guaranty (garantie
autonome) dated as of the Effective Date entered into by Luxembourg Borrower in
favor of Agent, as amended, restated or otherwise modified from time to time.
"Luxembourg Lender" means, at any time, each Lender having a Luxembourg
Commitment or a Luxembourg Revolving Loan owing to it or a participating
interest in a Luxembourg Letter of Credit; sometimes being referred to herein
collectively as "Luxembourg Lenders".
"Luxembourg Letter of Credit Disbursement" means a payment by Issuing Lender or
Underlying Issuer pursuant to a Luxembourg Letter of Credit.
"Luxembourg Letter of Credit Usage" means, as of any date of determination, the
aggregate undrawn amount of all outstanding Luxembourg Letters of Credit.
"Luxembourg Letters of Credit" means all Letters of Credit issued for the
account of Luxembourg Borrower.
"Luxembourg Loan Account" has the meaning specified therefor in Section 2.7 of
this Agreement.
"Luxembourg Maximum Credit" means the US Dollar Equivalent of $50,000,000, as
decreased by the amount of reductions in the Luxembourg Commitments in
accordance with Section 2.3(c) of the Agreement.
"Luxembourg Obligations" means all Obligations of Luxembourg Borrower.
"Luxembourg Receivables Pledge Agreement" means the receivables pledge agreement
governed by Luxembourg law, by and among Luxembourg Borrower, as pledgor, and
the Agent, as agent.
"Luxembourg Revolver Usage" means, as of any date of determination, the sum of
(a) the principal amount of outstanding Loans to Luxembourg Borrower, plus
(b) the amount of the Luxembourg Letter of Credit Usage.
"Luxembourg Revolving Loans" has the meaning specified therefor in
Section 2.1(b) of the Agreement.
"Luxembourg Security Documents" means the Luxembourg Receivables Pledge
Agreement and any other Loan Document that grants or purports to grant a Lien on
any assets of Luxembourg Borrower.
"Luxembourg Security Event" means at any time that (a) Luxembourg Obligations
are outstanding and (b) Luxembourg Excess Availability is less than twenty
percent (20%) of the Luxembourg Maximum Credit for any one (1) Business Day.
"Luxembourg Swing Loan Limit" means $5,000,000; provided, that, the aggregate
amount of US Swing Loans, Canadian Swing Loans and Luxembourg Swing Loans at any
time outstanding shall not exceed $50,000,000.
"Luxembourg Swing Loan" has the meaning specified therefor in
Section 2.2(b)(iii) of the Agreement.
"Luxembourg Underlying Letter of Credit" means a Luxembourg Letter of Credit
issued by an Underlying Issuer.
"Margin Stock" as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.
"Material Adverse Effect" means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of Parent and its
Subsidiaries taken as a whole, or as it relates to representations and
warranties specifically relating to the Revolving Loan Priority Collateral, of
Loan Parties taken as a whole, (b) a material impairment of the rights and
remedies of Agent or any Lender under the Loan Documents taken as a whole, or of
the ability of any Loan Party to perform its obligations under the Loan
Documents to which it is a party, or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.
"Material Real Property" means fee owned Real Property which is subject to a
mortgage in favor of the Term Loan Agent to secure the Indebtedness under the
Term Loan Credit Agreement other than the Avon Lake Real Property.
"Maturity Date" has the meaning specified therefor in Section 3.3 of the
Agreement.
"Maximum Credit" means the sum of the US Maximum Credit, the Canadian Maximum
Credit and the Luxembourg Maximum Credit, provided, that, in no event shall the
Maximum Credit exceed $450,000,000, as such amount may be decreased by the
amount of decreases in the US Commitments in accordance with Section 2.3(c) of
the Agreement or as such amount may be increased by the amount of increases in
the US Commitments in accordance with Section 2.12 of the Agreement.
"Moody's" has the meaning specified therefor in the definition of Cash
Equivalents.
"Mortgaged Property" means any Material Real Property owned by the Loan Parties.
"Mortgages" means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by Parent or its
Subsidiaries in favor of Agent, in form and substance reasonably satisfactory to
Agent, that at any time encumber any Mortgaged Property.
"Multiemployer Plan" means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Parent or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
"Multiple Employer Plan" means a plan within the meaning of Section 210(a) of
ERISA or Section 413(c) of the IRC to which Parent or any ERISA Affiliate is
obligated to make contributions.
"Net Cash Proceeds" means the aggregate cash or Cash Equivalents received by any
Loan Party or any Restricted Subsidiary in respect of any sale or other
disposition (including any involuntary loss, damage or destruction or
involuntary condemnation, seizure or taking or confiscation or requisition) or
issuance or incurrence of Indebtedness (including any cash received by way of
deferred payment pursuant to a promissory note, receivable or otherwise, but
only as and when received in cash), net of (a) reasonable and customary fees and
expenses associated in connection therewith (including, without limitation,
legal, accounting and investment banking fees, sales commissions and placement
fees), (b) taxes paid or payable to any taxing authorities by Parent or such
Subsidiary in connection with such sale or other disposition, in each case to
the extent, but only to the extent, that the amounts so deducted are, at the
time of receipt of such cash, actually paid or payable to a Person that is not
an Affiliate of Parent or any of its Subsidiaries, and are properly attributable
to such transaction, (c) in the case of any such sale or other disposition, the
amount of any Indebtedness secured by any Permitted Lien on any asset (other
than Indebtedness owing to Agent or any Lender under the Agreement or the other
Loan Documents and Indebtedness assumed by the purchaser of such asset) which is
required to be, and is, repaid in connection with such sale or disposition
(including, without limitation, prepayment premiums and/or penalties thereon),
(d) in the case of any sale or other disposition, any portion of such proceeds
deposited in an escrow account or subject to a similar arrangement in any event
in accordance with the terms of such sale or other disposition (provided that
such amounts shall be treated as Net Cash Proceeds upon the receipt of cash from
such escrow account by such Loan Party or such Subsidiary) and (e) in the case
of any sale or other disposition, any portion of any such proceeds which Parent
determines in good faith should be reserved for post-closing adjustments and
indemnities; it being understood that "Net Cash Proceeds" shall include, without
limitation, any cash or Cash Equivalents received upon the sale or other
disposition of any non-cash consideration received by any Loan Party or any
Subsidiary in any such sale or other disposition or issuance or incurrence of
Indebtedness.
"Net Recovery Percentage" means the fraction, expressed as a percentage (a) the
numerator of which is the amount equal to the recovery on the aggregate amount
of the applicable category of Eligible Inventory at such time on a "net orderly
liquidation value" basis as set forth in the most recent acceptable Inventory
appraisal received by Agent in accordance with the requirements of the
Agreement, net of operating expenses, liquidation expenses and commissions
reasonably anticipated in the disposition of such assets and (b) the denominator
of which is the original cost of the aggregate amount of the Eligible Inventory
subject to such appraisal.
"Non-Consenting Lender" has the meaning specified therefor in Section 14.2(a) of
the Agreement.
"Non-Defaulting Lender" means, at any time, each Lender that is not a Defaulting
Lender at such time.
"Non-Loan Party" means a Subsidiary of Parent that is not a Loan Party.
"Northwestern Mutual" means The Northwestern Mutual Life Insurance Company.
"Northwestern Mutual Side Letter" means that certain letter from Northwestern
Mutual to Agent dated as of April 28, 2015 regarding certain information with
respect to the Life Insurance Policies issued by such insurer, and any renewals,
replacements or updates thereof, in each case in form and substance reasonably
acceptable to Agent.
"NPL" means the National Priorities List under CERCLA.
"Obligations" means (a) all loans (including the Revolving Loans (inclusive of
Protective Advances and Swing Loans)), debts, principal, interest (including any
interest that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), reimbursement or indemnification obligations with
respect to Reimbursement Undertakings or with respect to Letters of Credit
(irrespective of whether contingent), premiums, liabilities (including all
amounts charged to the Loan Account pursuant to the Agreement), obligations
(including indemnification obligations), fees (including the fees provided for
in the Fee Letter), Lender Group Expenses (including any fees or expenses that
accrue after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), guaranties, covenants, and duties of any kind and description owing
by any Loan Party pursuant to or evidenced by the Agreement or any of the other
Loan Documents and irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, and including all interest not paid when due and all other
expenses or other amounts that any Borrower is required to pay or reimburse by
the Loan Documents or by law or otherwise in connection with the Loan Documents,
(b) all debts, liabilities, or obligations (including reimbursement obligations,
irrespective of whether contingent) owing by any Borrower or any other Loan
Party to an Underlying Issuer now or hereafter arising from or in respect of
Underlying Letters of Credit, and (c) all Bank Product Obligations. Any
reference in the Agreement or in the Loan Documents to the Obligations shall
include all or any portion thereof and any extensions, modifications, renewals,
or alterations thereof, both prior and subsequent to any Insolvency Proceeding.
"OFAC" means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
"Original Closing Date" means December 21, 2011.
"Originating Lender" has the meaning specified therefor in Section 13.1(e) of
the Agreement.
“Other Connection Taxes” means, with respect to Agent, any Lender or Issuing
Lender, taxes imposed as a result of a present or former connection between
Agent, such Lender or Issuing Lender and the jurisdiction imposing such tax
(other than connections arising from such Agent, Lender, or Issuing Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
"Other Taxes" has the meaning set forth in Section 16.1.
"Overadvance" has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.
"Parent" has the meaning specified therefor in the preamble to the Agreement.
"Participant" has the meaning specified therefor in Section 13.1(e) of the
Agreement.
"Participant Register" has the meaning specified therefor in Section 13.1(e) of
the Agreement.
"Participating Member State" means each state so described in any EMU
Legislation.
"Patent Security Agreement" has the meaning specified therefor in the Security
Agreement.
"Patriot Act" has the meaning specified therefor in Section 4.18 of the
Agreement.
"Payoff Date" means the first date on which all of the Obligations are paid in
full and the Commitments of the Lenders are terminated.
"PBGC" means the Pension Benefit Guaranty Corporation.
"Pension Act" means the Pension Protection Act of 2006.
"Pension Funding Rules" means the rules of the IRC and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430 and 436
of the IRC and Sections 302 and 303 of ERISA.
"Pension Plan" means any "employee pension benefit plan" (as such term is
defined in Section 3(2) of ERISA) (excluding a Multiple Employer Plan or a
Multiemployer Plan) that is maintained or is contributed to by Parent and any
ERISA Affiliate and is either covered by Title IV of ERISA or is subject to the
Pension Funding Rules.
"Permitted Acquisition" means any Acquisition so long as:
(a)    as of the date of any such Acquisition and after giving effect thereto,
no Event of Default shall exist or have occurred and be continuing,
(b)    either (A) as of the date of such Acquisition and after giving effect
thereto and the making of any payment in respect thereof, on a pro forma basis
using the most recent calculation of the Borrowing Base immediately prior to any
such payment, Excess Availability shall be not less than twenty percent (20%) of
the Maximum Credit and US Excess Availability shall be not less than fifteen
percent (15%) of the Maximum Credit or (B) (x) as of the date of such
Acquisition and after giving effect thereto and the making of any payment in
respect thereof, on a pro forma basis using the most recent calculation of the
Borrowing Base immediately prior to any such payment, Excess Availability shall
be not less than fifteen percent (15%) of the Maximum Credit and US Excess
Availability shall be not less than twelve and one half percent (12.5%) of the
Maximum Credit and (y) the Fixed Charge Coverage Ratio (calculated based on the
preceding four (4) consecutive quarter period ending on the fiscal quarter end
for which Agent has received financial statements immediately prior to the date
of the making of such Acquisition), on a pro forma basis, immediately after
giving effect to such Acquisition and the making of any payment in respect
thereof shall be not less than 1.00 to 1.00, provided, however, that for
purposes of calculating the Fixed Charge Coverage Ratio solely for determining
compliance with this clause, Restricted Payments shall not constitute Fixed
Charges if the Restricted Payment Conditions are satisfied,
(c)    the Acquisition shall be with respect to an operating company or division
or line of business that engages in a line of business substantially similar,
reasonably related or incidental to, or a reasonable extension of, the business
that Parent and its Subsidiaries are engaged in,
(d)    in the case of any Acquisition of Equity Interests, the Board of
Directors (or other comparable governing body) of the Person to be acquired
shall have duly approved such Acquisition and such person shall not have
announced that it will oppose such Acquisition or shall not have commenced any
action which alleges that such Acquisition will violate applicable Law,
(e)    in the case of any Acquisition that involves consideration in the
aggregate in excess of $50,000,000, Agent shall have received not less than five
(5) Business Days (or such shorter period as Agent may agree in its sole
discretion) prior to the anticipated closing date of the proposed Acquisition
prior written notice of the proposed Acquisition, and including the (i) parties
to such Acquisition, (ii) the proposed date and amount of the Acquisition,
(iii) description of the assets or shares to be acquired and (iv) the total
purchase price for the assets to be purchased and the terms of payment of such
purchase price),
(f)    in the case of any Acquisition that involves consideration in the
aggregate in excess of $50,000,000, Agent shall have received projections in a
form reasonably satisfactory to Agent (or otherwise consistent with such
historical projections previously delivered to Agent prior to the Effective
Date) for the period that is the lesser of six (6) months or until the end of
the then current fiscal year after the date of such Acquisition,
(g)    any such newly-created or acquired Subsidiary shall comply with the
requirements of Section 5.11 to the extent applicable,
(h)    in the case of any Acquisition that involves consideration in the
aggregate in excess of $50,000,000, Parent shall have delivered to Agent, on or
prior to the date on which any such Acquisition is to be consummated, a
certificate of an Authorized Person, in form and substance reasonably
satisfactory to Agent, certifying that all of the requirements set forth in this
definition of Permitted Acquisition have been satisfied or will be satisfied on
or prior to the consummation of such purchase or other Acquisition, and
(i)    except for Eligible Acquired Business Accounts and Eligible Acquired
Business Inventory, if Parent requests that any assets acquired pursuant to such
Acquisition be included in the Borrowing Base, Agent shall have completed an
Acceptable Field Exam with respect to such Acquired Business and any Accounts or
Inventory of the Acquired Business shall only be Eligible Accounts or Eligible
Inventory to the extent that Agent has so completed such Acceptable Field Exam
with respect thereto and as to Inventory has received a satisfactory appraisal
and the criteria for Eligible Accounts and Eligible Inventory set forth herein
are satisfied with respect thereto in accordance with this Agreement (or such
other or additional criteria as Agent may, at its option, establish with respect
thereto in accordance with the definitions of Eligible Accounts or Eligible
Inventory, as applicable, and subject to such reserves as Agent may establish in
connection with the Acquired Business in accordance with Sections 2.1(e) and
2.1(f) of this Agreement).
"Permitted Discretion" means a determination made in good faith in the exercise
of its reasonable business judgment based on how an asset-based lender with
similar rights providing a credit facility of the type set forth herein would
act in similar circumstances at the time with the information then available to
it.
"Permitted Dispositions" means:
(a)    sales or other dispositions of obsolete or worn out property or assets
that are no longer necessary or required for the operation of the business
(including insignificant or immaterial parcels of Real Property), whether now
owned or hereafter acquired, in the ordinary course of business,
(b)    sales of Inventory in the ordinary course of business,
(c)    the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of the Agreement or the other Loan Documents,
(d)    sales or other dispositions of assets (other than Revolving Loan Priority
Collateral) to the extent that (i) such property is exchanged for credit against
the purchase price of similar replacement property or (ii) the proceeds of such
disposition are reasonably promptly applied to the purchase price of such
replacement property,
(e)    the sale or other disposition of property by Parent or any Subsidiary of
Parent to any Loan Party or other Subsidiary, provided, that, (i) if the
transferor of such property is a Borrower, then the transferee thereof must be
another Loan Party, (ii) if the transferor of such property is a Guarantor, then
the transferee must be either a Borrower or Guarantor, (iii) to the extent such
transaction constitutes an Investment, such transaction is a Permitted
Investment and (iv) to the extent of any Lien of Agent with respect to such
property prior to its sale or other disposition, the Lien of Agent on such
property shall continue in all respects and shall not be deemed released or
terminated as a result of such sale or other disposition and Borrowers and
Guarantors shall execute and deliver such agreements, documents and instruments
as Agent may request with respect thereto,
(f)    the sales or other disposition of property by Parent or any Loan Party to
any Subsidiary of Parent that is a Non-Loan Party so long as (i) such sale or
other disposition is consummated on fair and reasonable terms (taken as a whole)
no less favorable to Parent or such Loan Party than Parent or such Loan Party
would obtain in a comparable arm's length transaction with a Person that is not
an Affiliate, (ii) no Event of Default is in existence at the time of such sale
or other disposition or would be caused thereby and (iii) the consideration for
such sale or other disposition consists of cash in at least the amount of the
loanable value hereunder (pursuant to the applicable Borrowing Base), if any, of
the property being so sold or transferred,
(g)    the sale of Accounts in connection with the collection or compromise
thereof in the ordinary course of business consistent with the practices of
Parent and its Subsidiaries as of the date hereof,
(h)    the grant by Parent and its Subsidiaries after the date hereof of a
license of any intellectual property owned by Parent and its Subsidiaries in the
ordinary course of business consistent with past practice,
(i)    the granting of Permitted Liens,
(j)    any involuntary loss, damage or destruction of property, or any
involuntary condemnation, seizure or taking, by exercise of the power of eminent
domain or otherwise, or confiscation or requisition of use of property,
(k)    the leasing, subleasing or licensing or sublicensing of tangible assets
(which shall not include Inventory) or intangible assets (or an assignment of a
lease or license or sublease of assets of any Loan Party) in the ordinary course
of business that do not materially interfere with the business of Parent and its
Restricted Subsidiaries, taken as a whole,
(l)    the abandonment or other disposition of intellectual property in the
ordinary course of business consistent with past practices that is not material
and is no longer used or useful in the business of Parent or its Subsidiaries,
(m)    the making of a Restricted Payment or a Permitted Investment that in each
case is expressly permitted to be made pursuant to the Agreement,
(n)    sales or other dispositions of the Real Property listed on Schedule P-1
or any Specified Real Property,
(o)    sales by Parent or any of its Restricted Subsidiaries of property (other
than Revolving Loan Priority Collateral) pursuant to any arrangement, directly
or indirectly, with any Person whereby it shall sell or transfer any property,
real or personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred (a "Sale and Lease-Back Transaction"); provided, that,
(i) the lease contemplated by such Sale and Lease-Back Transaction is executed
within two hundred seventy (270) days of the sale of such property, and (ii)
subject to the Term Loan Intercreditor Agreement, to the extent Net Cash
Proceeds in excess of $10,000,000 for any one disposition and in excess of
$50,000,000 for all dispositions in any fiscal year are received, the Net Cash
Proceeds resulting from such disposition pursuant to this clause shall be
applied to the Obligations to the extent required under Section 2.3(e) hereof,
if not otherwise applied to repay Indebtedness under the Term Loan Credit
Agreement or any other Indebtedness which is required to be repaid with such Net
Cash Proceeds under the terms of such Indebtedness,
(p)    any surrender or waiver of contractual rights or the settlement, release
or surrender of contractual rights or other litigation claims in the ordinary
course of business (other than any such contractual rights or claims related to
Accounts, payment intangibles or Inventory constituting Revolving Loan Priority
Collateral),
(q)    the termination of any Hedge Agreement,
(r)    any other sale or other disposition of property by Parent or any
Restricted Subsidiary for consideration in any one case not to exceed
$1,000,000, or in the case of any sale or other disposition of Revolving Loan
Priority Collateral, in the aggregate as to all such sales or other
dispositions, not to exceed $2,500,000,
(s)    sales of interests in or assets of Unrestricted Subsidiaries or
Immaterial Subsidiaries,
(t)    sales or other transfers by a Loan Party of any Equity Interests held in
a first tier Subsidiary that is organized under the laws of a jurisdiction other
than the United States, to a Restricted Subsidiary (including any Excluded
Subsidiary), provided, that, one hundred percent (100%) (or sixty-five percent
(65%) in the case of any first tier Foreign Subsidiary) of the Equity Interests
of the Restricted Subsidiary to whom such Equity Interests are sold or otherwise
transferred are subject to the Lien of Agent pursuant to the Loan Documents,
(u)    sales or other dispositions of assets of Loan Parties and their
Restricted Subsidiaries not otherwise subject to the provisions set forth in
this definition, provided, that, as to any such sale or other disposition, each
of the following conditions is satisfied:
(i)    not less than seventy-five percent (75%) of the consideration to be
received by the Loan Parties and their Restricted Subsidiaries shall be paid or
payable in cash and shall be paid contemporaneously with consummation of the
transaction,
(ii)    the consideration received by such Loan Party or such Restricted
Subsidiary in respect of the sale or other disposition of such assets shall be
for the fair value of such assets determined in a commercially reasonable manner
based on an arm's length transaction,
(iii)    in the case of any sale or other disposition of Revolving Loan Priority
Collateral, as of the date of such sale or other disposition and after giving
effect thereto, using the most recent calculation of the Borrowing Base prior to
the date of any such payment, on a pro forma basis, Excess Availability shall be
not less than twenty percent (20%) of the Maximum Credit and US Excess
Availability shall be not less than fifteen percent (15%) of the Maximum Credit,
(iv)    at any time a Cash Dominion Event exists, in the case of any sale or
other disposition of Revolving Loan Priority Collateral and subject to the terms
of the Term Loan Intercreditor Agreement, the Net Cash Proceeds from any such
sale or other disposition shall be applied to the Obligations (without permanent
reduction thereof), and in the case of any sale or other disposition of any
property other than Revolving Loan Priority Collateral and subject to the terms
of the Term Loan Intercreditor Agreement, the Net Cash Proceeds in excess of
$10,000,000 in any one sale or other disposition or in excess of $50,000,000 for
all such sales or other dispositions in any fiscal year, shall be applied to the
Obligations,
(v)    to the extent that the property being sold or otherwise disposed of
consists of Collateral included in the Borrowing Base in excess of $10,000,000,
the Borrowers shall have delivered pro forma Borrowing Base Certificates,
(vi)    after the aggregate consideration for all property being sold or
otherwise disposed of under this clause (u), other than Collateral, exceeds
$75,000,000, Agent shall have received written notice of each such sale or other
disposition at least 3 days prior thereto, and
(vii)    as of the date of any such sale or other disposition, and in each case
after giving effect thereto, no Event of Default shall exist or have occurred
and be continuing,
(v)    sales or other dispositions of Accounts (i) constituting Loan Party
Supply Chain Financing or (ii) owing to any Restricted Subsidiary that is not a
Loan Party pursuant to supply chain finance arrangements,
(w)    dispositions permitted by Section 6.3, and
(x)    sales or transfers by a Loan Party or a Subsidiary of any Equity
Interests held in another Loan Party or Subsidiary, provided, that (i) if such
sale or other transfer is by a Loan Party, such sale or other transfer shall be
to another Loan Party and (ii) to the extent of any Lien of Agent with respect
to such Equity Interests prior to its sale or other disposition and to the
extent such Lien is required by the Loan Documents, the Lien of Agent on such
Equity Interests shall continue in all respects and shall not be deemed released
or terminated as a result of such sale or other disposition and Borrowers and
Guarantors shall execute and deliver such agreements, documents and instruments
as Agent may reasonably request with respect thereto.
"Permitted Indebtedness" means:
(a)    Indebtedness under the Loan Documents, and including Indebtedness owed to
Underlying Issuers with respect to Underlying Letters of Credit,
(b)    Indebtedness under the Term Loan Credit Agreement outstanding as of the
Effective Date, together with Additional Term Loans advanced pursuant to Section
2.14 of the Term Loan Credit Agreement (as in effect on the Effective Date)
after the date hereof, subject to the prior satisfaction of the Additional
Advance Conditions, in each case, subject to the terms of the Term Loan
Intercreditor Agreement, and any Refinancing Indebtedness with respect thereto,
(c)    Indebtedness outstanding on the date hereof and listed on Schedule P-2
and any Refinancing Indebtedness with respect thereto,
(d)    guarantees (i) by a Loan Party of other Permitted Indebtedness of another
Loan Party, (ii) by a Non-Loan Party of Permitted Indebtedness of another
Non-Loan Party, (iii) by a Non-Loan Party of Permitted Indebtedness of a Loan
Party unless such Non-Loan Party shall have also provided a guarantee of the
Obligations substantially on the terms set forth in the applicable Guaranty, and
(iv) by a Loan Party of Permitted Indebtedness of a Non-Loan Party, provided,
that, (A) as of the date of the execution and delivery of any such guarantee
under this clause (iv), and after giving effect thereto, such Loan Party would
be permitted to make a Permitted Investment in such Non-Loan Party under clause
(d)(ii)(D) of the definition of Permitted Investments, such that all of the
conditions set forth in clause (d)(ii)(D) of the definition of Permitted
Investments shall be satisfied as to any such guarantee treating the guarantee
as a Permitted Investment for this purpose, including that (1) the maximum
amount of the liability of the Loan Parties under all of such guarantees, plus
(2) the amount of the Permitted Investments by Loan Parties under such clause
(d)(ii)(D), shall not in the aggregate exceed $100,000,000 at any time
outstanding, and (B) if the Indebtedness being guaranteed is subordinated to the
Obligations, such guarantee shall be subordinated to the guarantee of the
Obligations on terms at least as favorable to Agent and the Lenders as those
contained in the subordination provisions of such Indebtedness,
(e)    Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness,
(f)    contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, or similar obligation of the applicable Loan Party
incurred in connection with the consummation of the Spartech Acquisition, one or
more Permitted Acquisitions or Permitted Investments or one or more Permitted
Dispositions,
(g)    other Indebtedness of Restricted Subsidiaries that are Non-Loan Parties
in an aggregate principal amount for all such Persons not to exceed $100,000,000
at any time outstanding,
(h)    Acquired Indebtedness incurred in connection with a Permitted Acquisition
in an amount not to exceed $100,000,000 outstanding at any one time and any
Refinancing Indebtedness in respect of such Indebtedness,
(i)    Indebtedness incurred in the ordinary course of business under customs,
stay, performance, surety, statutory, and appeal bonds, and completion
guarantees (or obligations in respect of letters of credit related thereto),
(j)    Indebtedness consisting of insurance premium financing in the ordinary
course of business, except with respect to any Life Insurance Policy,
(k)    the incurrence by any Loan Party or its Subsidiaries of Indebtedness
under Hedge Agreements that are incurred for the bona fide purpose of hedging
the interest rate, commodity, or foreign currency risks associated with any Loan
Party's and its Subsidiaries' operations and not for speculative purposes,
(l)    Indebtedness consisting of deferred compensation to employees of Parent
or any Restricted Subsidiary in the ordinary course of business and consistent
with the current practices of Parent and such Subsidiary,
(m)    Indebtedness (including obligations in respect of letters of credit or
bank guarantees or similar instruments) incurred by Parent or any Restricted
Subsidiary constituting reimbursement obligations in respect of workers
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance; provided, that, upon the
drawing of such letters of credit or the incurrence of such Indebtedness with
respect to reimbursement obligations regarding workers' compensation claims,
such obligations are reimbursed within thirty (30) days following such drawing
or incurrence,
(n)    Indebtedness and other obligations in respect of netting services,
overdraft protections and similar arrangements in each case in connection with
cash management or treasury services arrangements and Deposit Accounts,
(o)    (i) Indebtedness of any Borrower that is incurred on the date of the
consummation of a Permitted Acquisition solely for the purpose of consummating
such Permitted Acquisition so long as (A) as of the date of the incurring of any
such Indebtedness and after giving effect thereto, no Default or Event of
Default shall exist or have occurred and be continuing, (B) such Indebtedness is
not incurred for working capital purposes, (C) such Indebtedness shall have a
maturity date that is at least ninety-one (91) days after the Maturity Date, (D)
such Indebtedness does not amortize until at least ninety-one (91) days after
the Maturity Date, (E) such Indebtedness does not provide for the payment of
interest thereon in cash or Cash Equivalents other than current market interest,
as determined by Parent in its good faith reasonable business judgment, and (F)
if such Indebtedness is secured (1) the Liens securing such Indebtedness shall
be pari passu with or junior to the Liens securing the Indebtedness under the
Term Loan Credit Agreement (or if the Term Loan Credit Agreement is no longer
outstanding at such time, such Liens would have been pari passu with or junior
to the Liens securing the Indebtedness under the Term Loan Credit Agreement had
the Term Loan Credit Agreement been outstanding), (2) the Liens securing such
Indebtedness are subject to an intercreditor agreement in form and substance
reasonably satisfactory to Agent (it being agreed the form and substance of the
Term Loan Intercreditor Agreement entered into on the Term Loan Closing Date is
acceptable), and (3) the Fixed Charge Coverage Ratio (calculated based on the
preceding four (4) consecutive quarter period ending on the fiscal quarter end
for which Agent has received financial statements immediately prior to the date
of the incurrence of such Indebtedness), on a pro forma basis, immediately after
giving effect to such Indebtedness shall be not less than 2.00 to 1.00,
provided, however, that for purposes of calculating the Fixed Charge Coverage
Ratio solely for determining compliance with this clause, Restricted Payments
shall not constitute Fixed Charges if the Restricted Payment Conditions are
satisfied, and (ii) any Refinancing Indebtedness in respect of the Indebtedness
permitted under clause (i) above,
(p)    Indebtedness of Parent or any Subsidiary in respect of earn-outs owing to
sellers of assets or Equity Interests to Parent or such Subsidiary that is
incurred in connection with the consummation of one or more Permitted
Acquisitions or Permitted Investments and any Refinancing Indebtedness in
respect of such Indebtedness,
(q)    [reserved],
(r)    unsecured Indebtedness of any Loan Party owing to former employees,
officers, or directors (or any spouses, ex-spouses, or estates of any of the
foregoing) incurred in connection with the repurchase by such Loan Party of the
Equity Interests of such Loan Party that has been issued to such Persons,
provided, that, the aggregate amount of all such Indebtedness outstanding at any
one time does not exceed $2,000,000,
(s)    guarantees by PolyOne International Finance Company in respect of
Indebtedness otherwise permitted under this Agreement of any Subsidiary that is
not a Loan Party,
(t)    (i) unsecured Indebtedness (including Subordinated Debt) of Parent or any
Subsidiary; provided, that, as to any such Indebtedness, (A) such Indebtedness
shall have a maturity date that is at least ninety-one (91) days after the
Maturity Date, (B) the Fixed Charge Coverage Ratio (calculated based on the
preceding four (4) consecutive quarter period ending on the fiscal quarter end
for which Agent has received financial statements immediately prior to the date
of the incurrence of such Indebtedness), on a pro forma basis, immediately after
giving effect to such Indebtedness shall be not less than 1.00 to 1.00,
provided, however, that for purposes of calculating the Fixed Charge Coverage
Ratio solely for determining compliance with this clause, Restricted Payments
shall not constitute Fixed Charges if the Restricted Payment Conditions are
satisfied, (C) as of the date of the incurring of any such Indebtedness and
after giving effect thereto, no Default or Event of Default shall exist or have
occurred and be continuing, and (D) such Indebtedness shall not have scheduled
amortization payments in excess of one percent (1%) of the principal amount
thereof in any fiscal year, provided, however, that conditions (A) and (D) above
shall not be required to be satisfied with respect to Indebtedness in an
aggregate principal amount not to exceed $50,000,000 at any time outstanding,
and (ii) any Refinancing Indebtedness in respect of the Indebtedness permitted
under clause (i) above,
(u)    Indebtedness evidenced by the Current Notes in an aggregate outstanding
principal amount not to exceed $600,000,000 and any Refinancing Indebtedness
with respect thereto,
(v)    Indebtedness permitted by clause (d) of the definition of Permitted
Investments,
(w)    Incremental Equivalent Debt, subject to the prior satisfaction of the
Additional Advance Conditions, and any Refinancing Indebtedness with respect
thereto, and
(x)    additional Indebtedness in an aggregate outstanding principal amount not
to exceed $50,000,000.
"Permitted Investments" means:
(a)    Investments in cash and Cash Equivalents,
(b)    advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $10,000,000 at any time
outstanding, for travel, entertainment, relocation packages and analogous
ordinary business purposes,
(c)    Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,
(d)    (i) Investments by Parent and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof, and (ii) additional Investments by
(A) a Loan Party in another Loan Party, (B) a Non-Loan Party in another Non-Loan
Party, (C) a Non-Loan Party in a Loan Party, provided, that, in the case of any
such Investments constituting Indebtedness, such Indebtedness shall be
subordinated and otherwise subject to the terms and conditions of the
Intercompany Subordination Agreement, and (D) additional Investments by a Loan
Party in a Non-Loan Party, provided, that, as to any such Investment under this
clause (D), each of the following conditions is satisfied (1) as of the date of
such Investment and after giving effect thereto, no Event of Default shall exist
or have occurred and be continuing and (2) the aggregate amount of all such
Investments after the date hereof, plus the maximum amount of the liability of
the Loan Parties under all guarantees by Loan Parties of Indebtedness of
Non-Loan Parties as provided in clause (d)(iv) of the definition of Permitted
Indebtedness, shall not, in the aggregate, exceed $100,000,000 outstanding at
any one time,
(e)    Investments consisting of extensions of credit in the nature of Accounts
or notes receivable arising from the grant of trade credit in the ordinary
course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss,
(f)    guarantees and other contingent obligations permitted under the
definition of Permitted Indebtedness,
(g)    Investments existing on the date hereof (other than those referred to
clause (d)(i) of this definition above) and set forth on Schedule P-3,
(h)    Investments (including debt obligations and Equity Interests) received by
Parent or any of its Restricted Subsidiaries in connection with (i) the
bankruptcy or reorganization of any Person obligated to Parent or such
Restricted Subsidiary, (ii) in settlement of obligations of any Person to Parent
or such Subsidiary, or disputes by Parent or such Subsidiary with, any Person,
in either case arising in the ordinary course of business, provided, that, there
shall be no such settlements with respect to Accounts or other Revolving Loan
Priority Collateral at any time an Event of Default exists or has occurred or is
continuing, except as Agent may otherwise agree, (iii) the foreclosure with
respect to any secured Investment or other transfer of title with respect to any
secured Investment and (iv) the non-cash proceeds of any sale or other
disposition to the extent permitted as a Permitted Disposition,
(i)    advances of payroll payments to employees in the ordinary course of
business consistent with current practices,
(j)    guarantees by Parent or any Restricted Subsidiary of leases (other than
any Capital Lease) or of other obligations of such Restricted Subsidiary that do
not constitute Indebtedness, in each case entered into in the ordinary course of
business, provided, that, as of the date of the execution and delivery of any
such guarantee under this clause (j), and after giving effect thereto, (i) such
Loan Party would be permitted to make a Permitted Investment in such Non-Loan
Party under clause (d)(ii)(D) of the definition of Permitted Investments, such
that all of the conditions set forth in clause (d)(ii)(D) of the definition of
Permitted Investments shall be satisfied as to any such guarantee treating the
guarantee as a Permitted Investment for this purpose except for the conditions
in clauses (2) and (4) of such clause (d)(ii)(D), and (ii) the sum of (A) the
maximum amount of the liability of Parent and such Restricted Subsidiaries under
all of such guarantees, plus (B) the amount of Letters of Credit for the benefit
of, or in connection with, the business of a Non-Loan Party (other than in the
case of a Letter of Credit for the benefit of the business of Parent and its
Subsidiaries generally) under Section 2.9(a), shall not in the aggregate exceed
$50,000,000 at any time outstanding,
(k)    Investments (other than an Acquisition) to the extent the consideration
paid therefor consists of Equity Interests of Parent (other than any
Disqualified Equity Interests),
(l)    Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisition and were in existence on the date of such
Permitted Acquisition,
(m)    advances made in connection with purchases of goods or services in the
ordinary course of business, including advances to suppliers,
(n)    deposits of cash made in the ordinary course of business to secure
performance of operating leases,
(o)    deposits of cash for leases, utilities, worker's compensation and similar
matters in the ordinary course of business,
(p)    Investments resulting from entering into (i) Bank Product Agreements, or
(ii) agreements relative to Indebtedness arising from Hedge Agreements that is
permitted under clause (k) of the definition of Permitted Indebtedness,
(q)    the Juffali Investment as of the Effective Date,
(r)    promissory notes issued by an Excluded Subsidiary payable to a Loan Party
in exchange for Equity Interests of such Loan Party transferred to such Excluded
Subsidiary pursuant to a Permitted Disposition under clause (t) of the
definition of the term Permitted Disposition,
(s)    Investments in Immaterial Subsidiaries or Unrestricted Subsidiaries in an
aggregate amount not to exceed $2,500,000 in any fiscal year in connection with
environmental remediation costs and expenses incurred by such Subsidiaries,
(t)    Investments constituting Permitted Acquisitions,
(u)    Investments by a Loan Party and its Restricted Subsidiaries, including
loans and advances to any direct or indirect parent of a Loan Party, if such
Loan Party or Restricted Subsidiary would be permitted to make a Restricted
Payment in such amount under Section 6.8, provided, that, the amount of any such
Investment shall also be deemed to be a Restricted Payment under the applicable
clause of Section 6.8 for all purposes of the Agreement,
(v)    Investments in the ordinary course of business consisting of
(i) endorsements of instruments for collection or deposit or (ii) customary
trade arrangements with customers,
(w)    so long as no Default or Event of Default shall exist or have occurred
and be continuing at the time of such Investment, Investments in an aggregate
amount not to exceed $5,000,000 at any time outstanding, and
(x)    Investments by Parent and its Restricted Subsidiaries not otherwise
permitted under this definition; provided, that, with respect to each Investment
made pursuant to this clause (x):
(i)    either (A) as of the date of such Investment and after giving effect
thereto, using the most recent calculation of the Borrowing Base prior to the
date of any such payment, on a pro forma basis, Excess Availability shall be not
less than twenty percent (20%) of the Maximum Credit and US Excess Availability
shall be not less than fifteen percent (15%) of the Maximum Credit or (B) (x) as
of the date of such Investment and after giving effect thereto, using the most
recent calculation of the Borrowing Base prior to the date of any such payment,
on a pro forma basis, Excess Availability shall be not less than fifteen percent
(15%) of the Maximum Credit and US Excess Availability shall be not less than
twelve and one half percent (12.5%) of the Maximum Credit and (y) the Fixed
Charge Coverage Ratio (calculated based on the preceding four (4) consecutive
quarter period ending on the fiscal quarter end for which Agent has received
financial statements immediately prior to the date of the making of such
Investment), on a pro forma basis, immediately after giving effect to such
Investment shall be not less than 1.00 to 1.00, provided, however, that for
purposes of calculating the Fixed Charge Coverage Ratio solely for determining
compliance with this clause, Restricted Payments shall not constitute Fixed
Charges if the Restricted Payment Conditions are satisfied, and
(ii)    as of the date of any such Investment, and in each case after giving
effect thereto, no Default or Event of Default shall exist or have occurred and
be continuing,
provided, that except for Eligible Acquired Business Accounts and Eligible
Acquired Business Inventory, if Parent requests that any assets acquired
pursuant to such Investment be included in the Borrowing Base, Agent shall have
completed an Acceptable Field Exam with respect to the applicable Acquired
Business and any Accounts or Inventory of the Acquired Business shall only be
Eligible Accounts or Eligible Inventory to the extent that Agent has so
completed such Acceptable Field Exam with respect thereto and as to Inventory
has received a satisfactory appraisal and the criteria for Eligible Accounts and
Eligible Inventory set forth herein are satisfied with respect thereto in
accordance with the Agreement (or such other or additional criteria as Agent
may, at its option, establish with respect thereto in accordance with the
definitions of Eligible Accounts or Eligible Inventory, as applicable, and
subject to such reserves as Agent may establish in connection with the Acquired
Business in accordance with Sections 2.1(e) and 2.1(f) of the Agreement).
"Permitted Liens" means:
(a)    Liens granted to, or for the benefit of, Agent to secure the Obligations,
(b)    Liens existing on the Effective Date and listed on Schedule P-4 securing
Indebtedness in effect on the Effective Date or any Refinancing Indebtedness in
respect thereof,
(c)    Liens for unpaid Taxes, assessments or similar charges not yet due or
which are subject to a Permitted Protest,
(d)    carriers', warehousemen's, mechanics', materialmen's, repairmen's or
other like Liens arising by operation of law in the ordinary course of business
which are not overdue for a period of more than thirty (30) days or which are
subject to a Permitted Protest,
(e)    pledges or deposits of cash in the ordinary course of business in
connection with workers' compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA,
(f)    deposits of cash to secure the performance of bids, trade contracts and
leases (other than Indebtedness for borrowed money), statutory obligations,
surety and appeal bonds, performance bonds, completion guarantees and other
obligations of a like nature incurred in the ordinary course of business and
obligations in respect of letters of credit issued for the account of Parent or
any of its Restricted Subsidiaries for the payment of its obligations under any
of the foregoing in the ordinary course of business and consistent with the
current practice of Parent and such Subsidiaries,
(g)    easements, rights-of-way, survey exceptions, restrictions (including
zoning restrictions), covenants, licenses, municipal regulations, reservations
of oil, gas and mineral rights, encroachments, protrusions or other minor title
deficiencies, and other similar encumbrances with respect to Real Property which
do not materially adversely affect the conduct of the business of the applicable
Person or the ownership of its properties and which could not individually or in
the aggregate reasonably be expected to materially adversely affect the value of
said properties or materially impair their use in the operation of the business
of the applicable Person,
(h)    Liens securing judgments for the payment of money that do not constitute
an Event of Default under Section 8.3 of the Agreement,
(i)    purchase money Liens securing Indebtedness permitted under clause (c) of
the definition of Permitted Indebtedness; provided, that, (i) such Liens do not
at any time encumber any property other than the property purchased or acquired
financed by such Indebtedness (except that the collateral for the Indebtedness
arising from the Purchase Money Indebtedness for one item of Equipment may be
collateral for other Purchase Money Indebtedness for other items of Equipment
owing to the same Person) and (ii) the Indebtedness secured thereby consists
only of the Indebtedness that was incurred to pay the purchase price for the
purchase or acquisition of the property and such Indebtedness does not exceed
the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition,
(j)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods,
(k)    Liens solely on any cash earnest money deposits made by Parent or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
with respect to a Permitted Acquisition or a Permitted Investment,
(l)    Liens on assets subject to a Permitted Disposition prior to the
effectiveness of such Permitted Disposition consisting of the agreement by the
owner of such assets to sell or otherwise dispose of such asset pursuant to such
Permitted Disposition,
(m)    Liens to the extent Indebtedness secured thereby is permitted under
clause (o) of the definition of Permitted Indebtedness; provided, that such
Liens are at all times subject to an intercreditor agreement as described in
clause (o) of the definition of Permitted Indebtedness,
(n)    Liens in favor of the Term Loan Agent in and on the assets and properties
of Borrowers and Guarantors constituting Collateral to secure the Indebtedness
permitted under clause (b) of the definition of Permitted Indebtedness;
provided, that, such Liens are at all times subject to the terms of the Term
Loan Intercreditor Agreement,
(o)    [reserved],
(p)    any interest or title of a lessor, sublessor, licensor or sublicensor (or
their lenders) under any leases, subleases, licenses or sublicenses of tangible
assets (or agreements in connection therewith) or any intellectual property
entered into by Parent or any Restricted Subsidiary in the ordinary course of
business, and any license or sublicense of any tangible or intangible asset
(including intellectual property) by Parent or any Subsidiary in the ordinary
course of business that is a Permitted Disposition and that does not materially
interfere with the business of Parent and its Subsidiaries,
(q)    Liens (i) of a collecting bank arising under Section 4-208 of the Uniform
Commercial Code on the items in the course of collection and (ii) in favor of a
banking or other financial institution arising as a matter of law encumbering
deposits or other funds or assets maintained with a financial institution
(including the right of set off) and that are within the general parameters
customary in the banking industry, including, without limitation, customary
Liens for customary fees and expenses relating to the operation and maintenance
of such deposits and (iii) consisting of rights of setoff related to, or Liens
on cash subject to, pooling arrangements in connection with cash management,
(r)    (i) Liens granted in the ordinary course of business on the unearned
portion of insurance premiums securing the financing of insurance premiums and
(ii) Liens on the cash surrender value of existing life insurance policies owned
by Parent or any of its Restricted Subsidiaries to secure non-recourse
obligations of Parent or such Subsidiary to the issuer of such insurance
policies (so that such issuer only has recourse to such cash surrender value),
(s)    Liens existing on property at the time of its acquisition or existing on
the property of any Person at the time such Person becomes a Restricted
Subsidiary, in each case after the date hereof; provided, that, (i) such Lien
was not created in contemplation of, or in connection with, such acquisition or
such Person becoming a Restricted Subsidiary, (ii) such Lien does not extend to
or cover any other assets or property (other than the proceeds or products
thereof and after-acquired property subjected to a Lien pursuant to terms
existing at the time of such acquisition), (iii) the Indebtedness secured
thereby (or, as applicable, Refinancing Indebtedness thereof) is permitted under
clause (h) of the definition of the term Permitted Indebtedness, and (iv) any
Liens on property consisting of Revolving Loan Priority Collateral are
subordinate to Agent's Liens on Revolving Loan Priority Collateral pursuant to
the terms of an intercreditor agreement reasonably satisfactory to Agent (it
being agreed that the form of the Term Loan Intercreditor Agreement entered into
on the Term Loan Closing Date is satisfactory to Agent),
(t)    Liens arising from precautionary Uniform Commercial Code financing
statement filings (or similar filings under other applicable Law) in connection
with operating leases, consignment of goods or similar types of transactions,
(u)    Liens on assets of Restricted Subsidiaries that are Non-Loan Parties to
the extent Indebtedness secured thereby is permitted under clause (g) of the
definition of Permitted Indebtedness,
(v)    Liens on assets of a Non-Loan Party to secure Indebtedness of such
Non-Loan Party to a Loan Party or another Non-Loan Party arising pursuant to
Investments permitted under clause (d)(ii) of the definition of Permitted
Investments,
(w)    options, put and call arrangements, rights of first refusal and similar
rights relating to Permitted Investments in joint ventures, partnerships and the
like,
(x)    Liens on the Spartech Fixed Assets to secure Indebtedness otherwise
permitted under Section 6.1 of the Agreement,
(y)    Liens, if any, incurred in connection with supply chain finance
arrangements permitted by clause (v) of the definition of Permitted
Dispositions; provided, that such Liens shall only encumber the Accounts sold in
connection with each such supply chain finance arrangement and any supporting
obligations related thereto, including collateral securing such Account, all
contract rights and contracts and all guarantees or other obligations in respect
of such Account and all proceeds of such Account and such other related assets,
(z)    Liens in and on the assets and properties of Borrowers and Guarantors
constituting Collateral to secure any Incremental Equivalent Debt incurred
pursuant to clause (w) of the definition of Permitted Indebtedness; provided,
that, such Liens on Revolving Loan Priority Collateral are subordinate to
Agent's Liens on Revolving Loan Priority Collateral and such Liens are at all
times subject to the terms of an subordination or intercreditor agreement
reasonably satisfactory to Agent (it being agreed that the form of the Term Loan
Intercreditor Agreement entered into on the Term Loan Closing Date is
satisfactory to Agent), and
(aa)    other Liens on assets to secure obligations permitted hereunder that do
not exceed $100,000,000 at any time outstanding; provided, that, any such Liens
on Revolving Loan Priority Collateral shall not secure obligations in excess of
$50,000,000 in the aggregate at any time outstanding, and any such Liens on
Revolving Loan Priority Collateral shall be subordinate to Agent's Liens on
Revolving Loan Priority Collateral pursuant to an intercreditor agreement
reasonably satisfactory to Agent (it being agreed that the form of the Term Loan
Intercreditor Agreement entered into on the Term Loan Closing Date is
satisfactory to Agent).
The inclusion of Permitted Liens in this Agreement is not intended to evidence
an agreement to subordinate any Lien created by any Loan Document to any
Permitted Lien. Notwithstanding anything to the contrary and except as permitted
under clauses (a), (m), (n) and (o) of this definition of Permitted Liens,
Parent shall not, nor shall it permit any Restricted Subsidiary to, directly or
indirectly create, incur, assume or suffer to exist any Lien upon (i) the Equity
Interest of any Immaterial Subsidiary or any Person in which Parent or any
Subsidiary owns any Equity Interests other than a wholly-owned Subsidiary and
(ii) Indebtedness of a Non-Loan Party that is owed to a Loan Party.
"Permitted Protest" means the right of Parent or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax Lien or to the exercise of the Canadian federal government
supergarnish right), or rental payment, provided that (a) a reserve with respect
to such obligation is established on Parent's or its Subsidiaries' books and
records in such amount as is required under GAAP, (b) any such protest is
instituted promptly and prosecuted diligently by Parent or its Subsidiary, as
applicable, in good faith, and has the effect (or any orders entered into in
connection therewith has the effect) of preventing the forfeiture or sale of the
property subject to any Lien with respect thereto, and (c) Agent is satisfied
that, while any such protest is pending, there will be no impairment of the
enforceability, validity, or priority of any of Agent's Liens.
"Permitted Purchase Money Indebtedness" means, as of any date of determination,
Purchase Money Indebtedness incurred after the Effective Date in an aggregate
principal amount outstanding at any one time not in excess of $35,000,000.
"Person" means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.
"Plan" means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan but excluding a Multiple Employer Plan or a
Multiemployer Plan), maintained for employees of Parent, any of its Subsidiaries
or any ERISA Affiliate or any such Plan to which Parent, any of its Subsidiaries
or any ERISA Affiliate is required to contribute on behalf of any of its
employees, and excluding any Foreign Plan.
"Platform" has the meaning specified therefor in Section 5.1(c) of the
Agreement.
"PPSA" means the Personal Property Security Act (Ontario), the Civil Code of
Quebec or any other applicable Canadian Federal or Provincial statute pertaining
to the granting, perfecting, priority or ranking of security interests, liens,
hypothecs on personal property, and any successor statutes, together with any
regulations thereunder, in each case as in effect from time to time. References
to sections of the PPSA shall be construed to also refer to any successor
sections.
"Priority Payables" means, as to any Borrower or Guarantor at any time, (a) the
full amount of the liabilities of such Borrower or Guarantor at such time which
(i) have a trust or deemed trust imposed to provide for payment or a security
interest, pledge, lien, hypothec or charge ranking or capable of ranking senior
to or pari passu with security interests, liens or charges securing the
Obligations under any Law in Canada or (ii) have a right imposed to provide for
payment ranking or capable of ranking senior to or pari passu with the
Obligations under any Law, including, but not limited to, claims for unremitted
and/or accelerated rents, taxes, wages, withholding taxes, VAT and other amounts
payable to an insolvency administrator, employee withholdings or deductions and
vacation pay, workers' compensation obligations, government royalties or pension
fund obligations in each case to the extent such trust or deemed trust, or
security interest, lien, hypothec or charge has been or may be imposed and
(b) the amount equal to the percentage applicable to Inventory in the
calculation of Excess Availability multiplied by the aggregate Value of the
Eligible Inventory which Agent, in good faith, considers is or may be subject to
retention of title by a supplier or a right of a supplier to recover possession
thereof, where such supplier's right has priority over the security interests,
hypothecs, liens or charges securing the Obligations, including, without
limitation, Eligible Inventory subject to a right of a supplier to repossess
goods pursuant to Section 81.1 of the Bankruptcy and Insolvency Act (Canada) or
any applicable Laws granting revendication or similar rights to unpaid suppliers
or any similar Laws of Canada or any other applicable jurisdiction (provided,
that, to the extent such Inventory has been identified and has been excluded
from Eligible Inventory, the amount owing to the supplier shall not be
considered a Priority Payable).
"Projections" means Parent's forecasted (a) balance sheets, (b) profit and loss
statements, and (c) cash flow statements, all prepared on a basis consistent
with Parent's historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions.
"Pro Rata Share" means, as of any date of determination:
(a)    with respect to a Lender's obligation to make US Revolving Loans and
right to receive payments of principal, interest, fees, costs, and expenses with
respect thereto, (i) prior to the US Commitments being terminated or reduced to
zero, the percentage obtained by dividing (A) such Lender's US Commitment, by
(B) the aggregate US Commitments of all Lenders, and (ii) from and after the
time that the US Commitments have been terminated or reduced to zero, the
percentage obtained by dividing (A) the outstanding principal amount of such
Lender's US Revolving Loans by (B) the outstanding principal amount of all US
Revolving Loans,
(b)    with respect to a Lender's obligation to participate in US Letters of
Credit and Reimbursement Undertakings with respect thereto, to reimburse the
Issuing Lender with respect thereto, and right to receive payments of fees with
respect thereto, (i) prior to the US Commitments being terminated or reduced to
zero, the percentage obtained by dividing (A) such Lender's US Commitment, by
(B) the aggregate US Commitments of all Lenders, and (ii) from and after the
time that the US Commitments have been terminated or reduced to zero, the
percentage obtained by dividing (A) the outstanding principal amount of such
Lender's US Revolving Loans by (B) the outstanding principal amount of all US
Revolving Loans; provided, that, if all of the US Revolving Loans have been
repaid in full and US Letters of Credit remain outstanding, Pro Rata Share under
this clause shall be determined based upon subclause (i) of this clause as if
the US Commitments had not been terminated or reduced to zero and based upon the
US Commitments as they existed immediately prior to their termination or
reduction to zero,
(c)    with respect to a Lender's obligation to make Canadian Revolving Loans
and right to receive payments of principal, interest, fees, costs, and expenses
with respect thereto, (i) prior to the Canadian Commitments being terminated or
reduced to zero, the percentage obtained by dividing (A) such Lender's Canadian
Commitment, by (B) the aggregate Canadian Commitments of all Lenders, and
(ii) from and after the time that the Canadian Commitments have been terminated
or reduced to zero, the percentage obtained by dividing (A) the outstanding
principal amount of such Lender's Canadian Revolving Loans by (B) the
outstanding principal amount of all Canadian Revolving Loans,
(d)    with respect to a Lender's obligation to participate in Canadian Letters
of Credit and Reimbursement Undertakings with respect thereto, to reimburse the
Issuing Lender with respect thereto, and right to receive payments of fees with
respect thereto, (i) prior to the Canadian Commitments being terminated or
reduced to zero, the percentage obtained by dividing (A) such Lender's Canadian
Commitment, by (B) the aggregate Canadian Commitments of all Lenders, and
(ii) from and after the time that the Canadian Commitments have been terminated
or reduced to zero, the percentage obtained by dividing (A) the outstanding
principal amount of such Lender's Canadian Revolving Loans by (B) the
outstanding principal amount of all Canadian Revolving Loans; provided, that, if
all of the Canadian Revolving Loans have been repaid in full and Canadian
Letters of Credit remain outstanding, Pro Rata Share under this clause shall be
determined based upon subclause (i) of this clause as if the Canadian
Commitments had not been terminated or reduced to zero and based upon the
Canadian Commitments as they existed immediately prior to their termination or
reduction to zero,
(e)    with respect to a Lender's obligation to make Luxembourg Revolving Loans
and right to receive payments of principal, interest, fees, costs, and expenses
with respect thereto, (i) prior to the Luxembourg Commitments being terminated
or reduced to zero, the percentage obtained by dividing (A) such Lender's
Luxembourg Commitment, by (B) the aggregate Luxembourg Commitments of all
Lenders, and (ii) from and after the time that the Luxembourg Commitments have
been terminated or reduced to zero, the percentage obtained by dividing (A) the
outstanding principal amount of such Lender's Luxembourg Revolving Loans by
(B) the outstanding principal amount of all Luxembourg Revolving Loans,
(f)    with respect to a Lender's obligation to participate in Luxembourg
Letters of Credit and Reimbursement Undertakings with respect thereto, to
reimburse the Issuing Lender with respect thereto, and right to receive payments
of fees with respect thereto, (i) prior to the Luxembourg Commitments being
terminated or reduced to zero, the percentage obtained by dividing (A) such
Lender's Luxembourg Commitment, by (B) the aggregate Luxembourg Commitments of
all Lenders, and (ii) from and after the time that the Luxembourg Commitments
have been terminated or reduced to zero, the percentage obtained by dividing
(A) the outstanding principal amount of such Lender's Luxembourg Revolving Loans
by (B) the outstanding principal amount of all Luxembourg Revolving Loans;
provided, that, if all of the Luxembourg Revolving Loans have been repaid in
full and Luxembourg Letters of Credit remain outstanding, Pro Rata Share under
this clause shall be determined based upon subclause (i) of this clause as if
the Luxembourg Commitments had not been terminated or reduced to zero and based
upon the Luxembourg Commitments as they existed immediately prior to their
termination or reduction to zero, and
(g)    with respect to all other matters as to a particular Lender (including
the indemnification obligations arising under Section 15.7 of the Agreement),
(i) prior to the Commitments being terminated or reduced to zero, the percentage
obtained by dividing (A) such Lender's Commitment, by (B) the aggregate amount
of Commitments of all Lenders, and (ii) from and after the time that the
Commitments have been terminated or reduced to zero, the percentage obtained by
dividing (A) the outstanding principal amount of such Lender's Revolving Loans,
by (B) the outstanding principal amount of all Revolving Loans; provided, that,
if all of the Revolving Loans have been repaid in full and Letters of Credit
remain outstanding, Pro Rata Share under this clause shall be determined based
upon subclause (i) of this clause as if the Commitments had not been terminated
or reduced to zero and based upon the Commitments as they existed immediately
prior to their termination or reduction to zero.
"Protective Advances" has the meaning specified therefor in Section 2.2(d)(i) of
the Agreement.
"Public Lender" has the meaning specified therefor in Section 5.1(c) of the
Agreement.
"Purchase Money Indebtedness" means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
twenty (20) days after, the purchase, lease, construction, replacement, repair
or improvement of any personal or Real Property (other than any Revolving Loan
Priority Collateral) for the purpose of financing all or any part of the costs
of such purchase, lease, construction, replacement, repair or improvement
thereof (including pursuant to conditional sale, title retention, consignment or
similar arrangements for the sale or purchase of goods).
"QFC" has the meaning assigned to the term "qualified financial contract" in,
and shall be interpreted in accordance with, 12 U.S.C. § 5390(c)(8)(D).
"QFC Credit Support" has the meaning specified therefor in Section 17.22 of this
Agreement.
"Qualified Cash" means, as of any date of determination, the amount of
unrestricted cash or, subject to the terms below, Cash Equivalents of US Loan
Parties that are (a) subject to the valid, enforceable and first priority
perfected security interest of Agent in Deposit Accounts or in Securities
Accounts maintained at Wells Fargo or another Lender, which Deposit Account or
Securities Account are subject to a Control Agreement (and for which Agent shall
have received evidence, in form and substance reasonably satisfactory to Agent,
of the amount of such cash or Cash Equivalents held in such Deposit Account or
investment account as of the date of such determination) (b) free and clear of
any other Lien other than (i) those permitted in clause (n) of the definition of
the term Permitted Liens (but as to Liens referred to in clause (n) only to the
extent that Agent has established a reserve in respect thereof) and (ii) any
other Liens permitted under this Agreement that are subject to an intercreditor
agreement in form and substance reasonably satisfactory to Agent between the
holder of such Lien and Agent. For purposes of this definition, "Qualified Cash"
shall only include Cash Equivalents maturing within ninety (90) days from the
date of the acquisition thereof.
"Quarterly Average Excess Availability" means, at any time, the daily average of
the aggregate amount of the Excess Availability for the immediately preceding
three (3) month period, commencing on the first day of such three (3) month
period, as calculated by Agent in accordance with the terms of the Agreement.
"Quebec Hypothec" means a hypothec, dated on or about the Original Closing Date,
in form and substance reasonably satisfactory to Agent and all other documents
contemplated thereby or delivered in connection therewith, each executed and
delivered by the Canadian Loan Parties, and each as heretofore, now or hereafter
amended or modified from time to time.
"Reaffirmation of Loan Documents" means that certain Reaffirmation of Loan
Documents of even date herewith among Agent, the US Loan Parties and the
Canadian Loan Parties.
"Real Property" means any estates or interests in real property now owned or
hereafter acquired by any Loan Party and the improvements thereto.
"Receiver" has the meaning specified therefore in Section 9.3 of the Agreement.
"Record" means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.
"Refinancing Indebtedness" means Indebtedness of any Loan Party arising after
the Effective Date issued in exchange for, or the proceeds of which are used to
extend, refinance, replace or substitute for, other Indebtedness to the extent
permitted hereunder so long as:
(a)    in the case of any Indebtedness in excess of $50,000,000, (i) Agent shall
have received not less than five (5) Business Days' prior written notice of the
intention to incur such Refinancing Indebtedness, with reasonable detail
concerning the terms of such Refinancing Indebtedness and such other information
with respect thereto as Agent may reasonably request and (ii) promptly upon
Agent's request, Agent shall have received true, correct and complete copies of
all agreements, documents and instruments evidencing or otherwise related to
such Indebtedness, as duly authorized, executed and delivered by the parties
thereto,
(b)    the Refinancing Indebtedness shall have a Weighted Average Life to
Maturity and a final maturity equal to or greater than the Weighted Average Life
to Maturity and the final maturity, respectively, of the Indebtedness being
extended, refinanced, replaced, or substituted for,
(c)    the Refinancing Indebtedness shall rank in right of payment no more
senior than, and be at least subordinated (if already subordinated) to, the
Obligations as the Indebtedness being extended, refinanced, replaced or
substituted for,
(d)    the Refinancing Indebtedness will not have any obligors who were not
obligors in respect of the Indebtedness being extended, refinanced, replaced or
substituted for; provided, that this clause (d) shall not apply to any
Refinancing Indebtedness used to extend, refinance, replace or substitute the
Current Notes, so long as any such new obligors (to the extent organized under
the laws of a State of the United States, the United States, the District of
Columbia, or a Province or a Territory of Canada, Canada or Luxembourg) of such
Refinancing Indebtedness become Loan Parties hereunder and under the other Loan
Documents pursuant to documentation consistent with the requirements of Section
5.11 of the Agreement concurrently with the issuance of any such Refinancing
Indebtedness,
(e)    the negative covenants (including financial covenants) and events of
default and collateral (if any) of any Refinancing Indebtedness shall be no less
favorable in any material respect to the Loan Parties or the Lenders than the
terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended, taken as a whole considering all of
the circumstances at the time of the incurrence of such Refinancing Indebtedness
(and if secured, such Refinancing Indebtedness shall be subject to intercreditor
terms either (i) when taken as a whole, no less favorable to Agent and Lenders
than the terms of the Term Loan Intercreditor Agreement or (ii) otherwise
reasonably satisfactory to Agent),
(f)    such Indebtedness shall be at rates and with fees or other charges that
do not exceed the then applicable market rates, as determined by Parent in its
reasonable business judgment,
(g)    as of the date of incurring such Refinancing Indebtedness and after
giving effect thereto, no Event of Default shall exist or have occurred and be
continuing, and
(h)    the principal amount of such Refinancing Indebtedness shall not exceed
the principal amount of the Indebtedness so extended, refinanced, replaced or
substituted for (plus the amount of reasonable refinancing fees and expenses
incurred in connection therewith outstanding on the date of such event and
accrued interest, premiums and other costs associated therewith).
"Register" has the meaning specified therefor in Section 2.2(f) of the
Agreement.
"Reimbursement Undertaking" has the meaning specified therefor in Section 2.9(a)
of the Agreement.
"Related Fund" means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
"Relevant Governmental Body" means (a) with respect to the LIBOR Rate, the
Federal Reserve Board and/or the Federal Reserve Bank of New York, or a
committee officially endorsed or convened by the Federal Reserve Board and/or
the Federal Reserve Bank of New York or any successor thereto and (b) with
respect to EURIBOR, the European Money Markets Institute or any successor
thereto.
"Remedial Action" means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address the release of
Hazardous Materials in the indoor or outdoor environment, (b) prevent or
minimize a release or threatened release of Hazardous Materials so they do not
migrate or endanger or threaten to endanger public health or welfare or the
indoor or outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to the release of Hazardous Materials required by
Environmental Laws.
"Replacement Lender" has the meaning specified therefor in Section 2.11(b) of
the Agreement.
"Report" has the meaning specified therefor in Section 15.16 of the Agreement.
"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
"Required Lenders" means, at any time, Lenders whose aggregate Pro Rata Shares
(calculated under clause (g) of the definition of Pro Rata Shares) exceed fifty
percent (50%); provided, that, at any time there are two (2) or more Lenders,
"Required Lenders" must include at least two (2) Lenders who are not Affiliates.
For purposes of calculating Pro Rata Share, the Commitments of any Defaulting
Lender in determining Required Lenders at any time shall be deemed to be zero.
"Restricted Payment" means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of Parent or
any of its Subsidiaries, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to Parent or
such Subsidiary's stockholders, partners or members (or the equivalent Person
thereof), or payment made to redeem, purchase, repurchase or retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire any Equity Interests of Parent or any of its Subsidiaries, or any
setting apart of funds or property for any of the foregoing.
"Restricted Payment Conditions" means (a) Excess Availability exceeds
$150,000,000 for the 30 consecutive day period immediately preceding the
incurrence of the applicable Indebtedness, the making of the applicable
Investment or the payment of the applicable Restricted Payment, and (b) on the
date of the incurrence of such Indebtedness, the making of such Investment or
the payment of the applicable Restricted Payment, on a pro forma basis, Excess
Availability is at least $150,000,000 for the 30 consecutive day period
immediately after giving effect thereto.
"Restricted Subsidiary" means each Subsidiary of Parent that is not an
Unrestricted Subsidiary.
"Revolver Usage" means the sum of US Revolver Usage, Canadian Revolver Usage and
Luxembourg Revolver Usage.
"Revolving Loan Priority Collateral" has the meaning specified therefor in the
Term Loan Intercreditor Agreement.
"Revolving Loans" means, collectively, US Revolving Loans, Canadian Revolving
Loans and Luxembourg Revolving Loans.
"Sanctioned Entity" means (a) a country or territory or a government of a
country or territory, (b) an agency of the government of a country or territory,
(c) an organization directly or indirectly controlled by a country or territory
or its government, or (d) a Person resident in or determined to be resident in a
country or territory, in each case of clauses (a) through (d) that is a target
of Sanctions, including a target of any country sanctions program administered
and enforced by OFAC, the Canadian government, the United National Security
Council, the European Union or the Hong Kong Monetary Authority.
"Sanctioned Person" means, at any time (a) any Person named on the list of
Specially Designated Nationals and Blocked Persons maintained by OFAC, OFAC's
consolidated Non-SDN list or any other Sanctions-related list maintained by any
Governmental Authority, including the Canadian government, the United Nations
Security Council, the European Union and the Hong Kong Monetary Authority, (b) a
Person or legal entity that is a target of Sanctions, (c) any Person operating,
organized or resident in a Sanctioned Entity, or (d) any Person directly or
indirectly owned or controlled (individually or in the aggregate) by or acting
on behalf of any such Person or Persons described in clauses (a) through (c)
above.
"Sanctions" means individually and collectively, respectively, any and all
economic sanctions, trade sanctions, financial sanctions, sectoral sanctions,
secondary sanctions, trade embargoes anti-terrorism laws and other sanctions
laws, regulations or embargoes, including those imposed, administered or
enforced from time to time by: (a) the United States of America, including those
administered by OFAC, the U.S. Department of State, the U.S. Department of
Commerce, or through any existing or future executive order, (b) the United
Nations Security Council, (c) the European Union or any European Union member
state, (d) Her Majesty's Treasury of the United Kingdom, (d) the Canadian
government, (e) the Hong Kong Monetary Authority or (d) any other Governmental
Authority with jurisdiction over any member of Lender Group or any Loan Party or
any of their respective Subsidiaries.
"S&P" has the meaning specified therefor in the definition of Cash Equivalents.
"SEC" means the United States Securities and Exchange Commission and any
successor thereto.
"Securities Account" means a securities account (as that term is defined in the
Code).
"Security Agreement" means a security agreement, dated as of the Original
Closing Date, executed and delivered by US Loan Parties, as heretofore, now or
hereafter amended or modified from time to time.
"Settlement" has the meaning specified therefor in Section 2.2(e)(i) of the
Agreement.
"Settlement Date" has the meaning specified therefor in Section 2.2(e)(i) of the
Agreement.
"Solvent" means, with respect to any Person on any date of determination, taking
into account any right of reimbursement, contribution or similar right available
to such Person from other Persons, that on such date (a) the fair value of the
property of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person's ability to
pay such debts and liabilities as they mature, (d) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person's property would constitute an unreasonably
small capital, and (e) such Person is able to pay its debts and liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
"Spartech" means Spartech Corporation, a Delaware corporation.
"Spartech Acquisition" means collectively, (a) the merger of 2012 RedHawk, Inc.,
a Delaware corporation and wholly-owned Subsidiary of Parent, with and into
Spartech, and (b) the subsequent merger of Spartech with and into PolyOne
Designated Structures and Solutions LLC, a Delaware limited liability company
and wholly-owned Subsidiary of Parent, all pursuant to the Spartech Acquisition
Documents.
"Spartech Acquisition Agreement" means the Agreement and Plan of Merger dated as
of October 23, 2012 by and among Parent, 2012 RedHawk, Inc., a Delaware
corporation, 2012 RedHawk, LLC, a Delaware limited liability company, and
Spartech.
"Spartech Acquisition Documents" means the Spartech Acquisition Agreement and
all other documents related thereto and executed in connection therewith.
"Spartech Fixed Assets" means the Equipment and Real Property of Spartech and
its Subsidiaries, as in existence on the Effective Date or thereafter acquired
(other than any of such Equipment or Real Property acquired from a Loan Party).
"Specified Canadian Pension Plan" means any Canadian Pension Plan which contains
a "defined benefit provision", as defined in subsection 147.1(1) of the Income
Tax Act (Canada).
"Specified Real Property" means, in connection with any Permitted Acquisition,
any Real Property so acquired that may be identified in an officer's certificate
delivered to the Agent at the time of such Permitted Acquisition or promptly
thereafter as "Specified Real Property".
"Standard Letter of Credit Practice" means, for Issuing Lender, any domestic or
foreign law or letter of credit practices applicable in the city in which
Issuing Lender issued the applicable Letter of Credit or, for its branch or
correspondent, such laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.
"Subordinated Debt" means any Indebtedness of a Loan Party that is subject to,
and subordinate in right of payment to, the right of Agent and Lenders to
receive the prior final payment and satisfaction in cash in full of all of the
Obligations and subject to such other terms and conditions as Agent may require
with respect thereto.
"Subsidiary" of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the Board of Directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.
"Supermajority Lenders" means, at any time, Lenders whose aggregate Pro Rata
Shares (calculated under clause (g) of the definition of Pro Rata Shares) are
not less than sixty six and two-thirds percent (66-2/3%); provided, that, at any
time there are two (2) or more Lenders, "Supermajority Lenders" must include at
least two (2) Lenders who are not Affiliates. For purposes of calculating Pro
Rate Share, the Commitments of any Defaulting Lender in determining
Supermajority Lenders at any time shall be deemed to be zero.
"Supply Chain Finance Account Debtor" means any Account Debtor that has Accounts
owing to a Loan Party that are subject to a supply chain financing arrangement
(regardless of whether all or any such Accounts have been sold to, or financed
with, a supply chain financing entity).
"Supported QFC" has the meaning specified therefor in Section 17.22 of this
Agreement.
"Swing Lender" means WFCF or any other US Lender (with respect to US Swing
Loans), Canadian Lender (with respect to Canadian Swing Loans) or Luxembourg
Lender (with respect to Luxembourg Swing Loans) that, at the request of
Administrative Borrower and with the consent of Agent agrees, in such Lender's
sole discretion, to become the Swing Lender under Section 2.2(b) of the
Agreement.
"Swing Loans" means, collectively, US Swing Loans, Canadian Swing Loans and
Luxembourg Swing Loans.
"TARGET Day" means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer payment system is open for the settlement of
payments denominated in Euros.
"Taxes" means any taxes, levies, imposts, duties, similar fees, assessments or
other similar charges of whatever nature now or hereafter imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein with respect to such payments and all interest, penalties or similar
liabilities with respect thereto.
"Tax Indemnitee" has the meaning set forth in Section 16.1.
"Tax Lender" has the meaning specified therefor in Section 14.2(a) of the
Agreement.
"Term Loan Agent" means Citibank, N.A. (or one of its Affiliates), in its
capacity as agent for the Term Loan Lenders, and its successors and assigns
including any replacement.
"Term Loan Closing Date" means November 12, 2015.
"Term Loan Credit Agreement" means the Credit Agreement, dated the Term Loan
Closing Date, among the Term Loan Agent, the Term Loan Lenders and the Parent,
as it may be amended, restated, supplemented, modified, renewed, replaced or
refinanced in accordance with the terms of the Term Loan Intercreditor
Agreement.
"Term Loan Debt Limit" means (a) at any time prior to any refinancing of the
Indebtedness under the Term Loan Credit Agreement in accordance with the terms
of the Agreement, the amount of any Indebtedness that may be incurred under the
Agreement pursuant to Section 7.02 of the Term Loan Credit Agreement (as in
existence on the Term Loan Closing Date), and (b) at any time on or after the
refinancing of the Indebtedness under the Term Loan Credit in accordance with
the terms of the Agreement (or any subsequent Refinancing Indebtedness relating
thereto), any similar limit in any documentation evidencing such Refinancing
Indebtedness which either restricts the amount of Indebtedness or other
obligations that may be incurred under the Agreement or secured by Permitted
Liens or which, upon incurring Indebtedness or other obligations in excess of a
certain amount, would require the granting of a Lien to the holders of such
Refinancing Indebtedness.
"Term Loan Documents" means, collectively (a) the Term Loan Credit Agreement and
(b) all other agreements, documents and instruments executed and delivered to,
or in favor of, the Term Loan Agent or the Term Loan Lenders in connection
therewith.
"Term Loan Intercreditor Agreement" means (a) the Intercreditor Agreement, dated
the Term Loan Closing Date, by and among Agent and the Term Loan Agent, as
acknowledged and agreed to by the US Loan Parties, and (b) any intercreditor or
subordination agreement entered into by Agent related to any Incremental
Equivalent Debt.
"Term Loan Lenders" means the financial institutions from time to time party to
the Term Loan Credit Agreement as lenders, together with their respective
successors and assigns.
"Term Loan Priority Collateral" has the meaning specified therefor in the Term
Loan Intercreditor Agreement.
"Tier I Debtor Location" means the following jurisdictions: Australia, Austria,
Belgium, Denmark, Finland, France, Germany, Hong Kong, Ireland, Luxembourg,
Netherlands, New Zealand, Norway, Singapore, Sweden, Switzerland, United Kingdom
and United States.
"Tier II Debtor Location" means the following jurisdictions: British Virgin
Islands, Cayman Islands, Cyprus, Israel, Italy, Japan, Malaysia, Mexico, Poland,
Portugal, Spain and Taiwan.
"Trademark Security Agreement" has the meaning specified therefor in the
Security Agreement.
"Transactions" means, collectively, (a) the entering into by the Loan Parties
and their applicable Subsidiaries of the Loan Documents to which they are a
party and (b) the payment of the fees and expenses incurred in connection with
the consummation of the foregoing.
"UK Bribery Act" means the United Kingdom Bribery Act 2010, as amended.
"Unadjusted Benchmark Replacement" means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
"Underlying Issuer" means Wells Fargo, Bank of America, N.A. or TD Bank or one
of their respective Affiliates.
"Underlying Letter of Credit" means a Letter of Credit that has been issued by
an Underlying Issuer.
"Unrestricted Subsidiary" means any Subsidiary of Parent designated by Parent as
an Unrestricted Subsidiary hereunder by written notice to Agent; provided, that,
Parent shall only be permitted to so designate a Subsidiary as an Unrestricted
Subsidiary after the Effective Date and so long as each of the following
conditions is satisfied (a) as of the date thereof and after giving effect
thereto, no Event of Default exists or has occurred and is continuing,
(b) immediately after giving effect to such designation, Borrowers shall be in
compliance, on a pro forma basis, with any financial covenants set forth in
Section 7, (c) such Subsidiary shall not be a Borrower hereunder, (d) such
Unrestricted Subsidiary shall be capitalized (to the extent capitalized by
Parent or any of its Restricted Subsidiaries) through Investments as permitted
by, and in compliance with, Section 6.10, (e) without duplication of clause (c),
any assets owned by such Unrestricted Subsidiary at the time of the initial
designation thereof shall be treated as Investments pursuant to Section 6.10,
(f) such Subsidiary shall have been or will promptly be designated an
"unrestricted subsidiary" (or otherwise not be subject to the covenants) under
the Term Loan Documents, the Current Notes and any Refinancing Indebtedness with
respect to any of the foregoing (or any subsequent Refinancing Indebtedness
relating thereto), if applicable, and (g) Agent shall have received an officer's
certificate executed by an Authorized Person of Parent, certifying compliance
with the requirements of preceding clauses (a) through (f), and containing the
calculations and information required by the preceding clause (b), and (2) any
subsidiary of an Unrestricted Subsidiary. Parent may designate any Unrestricted
Subsidiary to be a Restricted Subsidiary for purposes of the Agreement (each, a
"Subsidiary Redesignation"); provided, that, (i) as of the date thereof, and
after giving effect thereto, no Event of Default exists or has occurred and is
continuing, (ii) immediately after giving effect to such Subsidiary
Redesignation, Borrowers shall be in compliance, on a pro forma basis, with any
financial covenants set forth in Section 7, (iii) Agent shall have received an
officer's certificate executed by an Authorized Person of Parent, certifying
compliance with the requirements of preceding clauses (i) and (ii), and
containing the calculations and information required by the preceding clause
(ii), and (iv) no Unrestricted Subsidiary that has been designated as a
Restricted Subsidiary pursuant to a Subsidiary Redesignation may again be
designated as an Unrestricted Subsidiary.
"United States" means the United States of America.
"US Borrowers" means, collectively, (a) PolyOne Corporation, an Ohio
corporation, (b) NEU Specialty Engineered Materials, LLC, an Ohio limited
liability company, and (c) any other Person that after the Effective Date
becomes a US Borrower under the Agreement; sometimes being referred to herein
individually as a "US Borrower".
"US Borrowing Base" means, at any time, the amount equal to
(a)    ninety percent (90%) of the amount of Eligible Accounts of each US Loan
Party, plus
(b)    the least of (A) seventy-five percent (75%) multiplied by the Value of
Eligible Inventory of each US Loan Party, (B) ninety percent (90%) of the Net
Recovery Percentage multiplied by the Value of such Eligible Inventory or
(C) sixty percent (60%) of the US Maximum Credit, plus
(c)    during the Acquired Business Availability Period, the lesser of (A) the
sum of (i) sixty percent (60%) of the amount of Eligible Acquired Business
Accounts of the applicable US Loan Party, plus (ii) fifty percent (50%) of the
Net Recovery Percentage (determined pursuant to the most recent acceptable
appraisal received by Agent in accordance with the requirements of the Agreement
as to the pre-existing Inventory of US Loan Parties) of the applicable US Loan
Party multiplied by the Value of Eligible Acquired Business Inventory or (B) ten
percent (10%) of the lesser of (i) the Maximum Credit or (ii) the Borrowing
Base, plus
(d)    the lesser of (i) $55,000,000 and (ii) one hundred percent (100%) of the
CSV of Eligible Life Insurance Policies, minus
(e)    the aggregate amount of reserves applicable to US Loan Parties, if any,
established by Agent under Sections 2.1(e) and (f) of the Agreement.
"US Borrowing Base Certificate" means a certificate in the form of Exhibit B-1.
"US Collateral" means Collateral consisting of assets or interests in assets of
US Loan Parties, and the proceeds thereof.
"US Commitment" means, with respect to each Lender, its US Commitment, and, with
respect to all Lenders, their US Commitments, in each case as such Dollar
amounts are set forth beside such Lender's name under the applicable heading on
Schedule C-1 or in the Assignment and Acceptance pursuant to which such Lender
became a Lender under the Agreement, as such amounts may be reduced or increased
from time to time pursuant to assignments made in accordance with the provisions
of Section 13.1 of the Agreement.
"US Dollar Denominated Loan" means a Revolving Loan denominated in US Dollars.
"US Dollar Equivalent" means at any time (a) as to any amount denominated in US
Dollars, the amount thereof at such time, and (b) as to any amount denominated
in any other currency, the equivalent amount in US Dollars calculated by Agent
in good faith at such time using the Exchange Rate in effect on the Business Day
of determination.
"US Dollars", "US$" and "$" shall each mean lawful currency of the United
States.
"US Excess Availability" means, as of any date of determination, the amount
equal to (a) the lesser of (i) the US Borrowing Base and (ii) the US Maximum
Credit (in each case after giving effect to any applicable reserves), minus,
without duplication, (b) the amount of the US Revolver Usage.
"US Guarantors" means, collectively, the following (together with their
respective successors and assigns) (a) PolyOne LLC, a Delaware limited liability
company, (b) Polymer Diagnostics, Inc., an Ohio corporation, (c) Conexus, LLC, a
Nevada limited liability company, f/k/a Conexus, Inc., a Nevada corporation,
(d) ColorMatrix Holdings, Inc., a Delaware corporation, (e) The ColorMatrix
Corporation, an Ohio corporation, (f) Chromatics, Inc., a Connecticut
corporation, (g) ColorMatrix Group Inc., a Delaware corporation, (h)  GSDI
Specialty Dispersions Inc., f/k/a Gayson Silicone Dispersions, Inc., an Ohio
corporation, (i) Glasforms, Inc., a California corporation, (j) PolyOne
International Real Estate Corporation, an Ohio corporation, (k) SilCoTec, Inc.,
an Indiana corporation, (l) Rutland Holding Company, a Delaware corporation, (m)
Rutland Intermediate Holdings Company, a Delaware corporation, (n) Rutland
Plastics, Inc., a Florida corporation, (o) Rutland Group, Inc., a Delaware
corporation, (p) PlastiComp, Inc., Minnesota corporation, (q) Fiber-Line, LLC, a
Delaware limited liability company, (r) Fiber-Line Management Inc., a Delaware
corporation, and (s) any other Person that becomes a guarantor in respect of the
US Obligations after the Effective Date pursuant to the Agreement; sometimes
being referred to herein individually as a "US Guarantor".
"US Lender" means, at any time, each Lender having a US Commitment or a US
Revolving Loan owing to it or a participating interest in a US Letter of Credit
or US Swing Loan; sometimes being referred to herein collectively as "US
Lenders".
"US Letter of Credit Disbursement" means a payment by Issuing Lender or
Underlying Issuer pursuant to a US Letter of Credit.
"US Letter of Credit Usage" means, as of any date of determination, the
aggregate undrawn amount of all outstanding US Letters of Credit.
"US Letters of Credit" means all Letters of Credit issued for the account of one
or more US Borrowers.
"US Loan Account" has the meaning specified therefor in Section 2.7 of this
Agreement.
"US Loan Parties" means US Borrowers and US Guarantors; each sometimes being
referred to individually as a "US Loan Party".
"US Obligations" means all Obligations of the US Loan Parties (but excluding the
Canadian Obligations and the Luxembourg Obligations).
"US Maximum Credit" means $450,000,000 minus the then outstanding Canadian
Revolver Usage minus the then outstanding Luxembourg Revolver Usage, as
decreased by the amount of reductions in the US Commitments in accordance with
Section 2.3(c) of the Agreement or increased by the amount of increases in the
US Commitments in accordance with Section 2.12 of the Agreement (or if less, at
any time the aggregate amount of the US Commitments).
"US Revolver Usage" means, as of any date of determination, the sum of (a) the
principal amount of outstanding Loans to US Borrowers, plus (b) the amount of
the US Letter of Credit Usage.
"US Revolving Loans" has the meaning specified therefor in Section 2.1(a) of the
Agreement.
"US Special Resolution Regimes" has the meaning specified therefor in Section
17.22 of this Agreement.
"US Swing Loan Limit" means, at any time, $50,000,000 minus the then outstanding
amount of Canadian Swing Loans minus the then outstanding amount of Luxembourg
Swing Loans.
"US Swing Loan" has the meaning specified therefor in Section 2.2(b)(i) of the
Agreement.
"US Underlying Letter of Credit" means a US Letter of Credit issued by an
Underlying Issuer.
"Value" means, as determined by Agent in good faith, with respect to Inventory,
the lower of cost computed on a first-in first-out method on a gross book value
basis in accordance with GAAP or market value; provided, that, for purposes of
the calculation of the Borrowing Base, (i) the Value of Inventory shall not
include (A) the portion of the value of Inventory equal to the profit earned by
any Affiliate on the sale thereof to any Borrower or (B) write-ups or
write-downs in value with respect to currency exchange rates and
(ii) notwithstanding anything to the contrary contained herein, the cost of the
Inventory shall be computed in the same manner and consistent with the most
recent appraisal of Inventory received and accepted by Agent prior to the date
hereof.
"VAT" means Value Added Tax imposed in Canada (including Goods and Services Tax,
Harmonized Sales Tax and Quebec Sales Tax).
"Voidable Transfer" has the meaning specified therefor in Section 17.8 of the
Agreement.
"Weighted Average Life to Maturity" means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the then outstanding
principal amount of such Indebtedness into (b) the total of the product obtained
by multiplying (c) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof, by (d) the number of years (calculated to
the nearest one-twelfth) that will elapse between such date and the making of
such payment.
"Wells Fargo" means Wells Fargo Bank, National Association, a national banking
association.
"WFCF" means Wells Fargo Capital Finance, LLC, a Delaware limited liability
company.
"Whirlpool" means, collectively, Whirlpool Corporation and its Affiliates.
"Whirlpool Foreign Affiliate" means an Affiliate of Whirlpool Corporation that
is organized or incorporated under the laws of a jurisdiction other than a State
of the United States, the United States, the District of Columbia, a Province or
Territory of Canada or Canada.
"Write-Down and Conversion Powers" means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Schedule 3.1
The obligation of each Lender to make its initial extension of credit provided
for in the Agreement is subject to the fulfillment, to the satisfaction of each
Lender (the making of such initial extension of credit by any Lender being
conclusively deemed to be its satisfaction or waiver of the following), of each
of the following conditions precedent:
(a)    Agent shall have received evidence, in form and substance reasonably
satisfactory to Agent, that Agent has (or will have concurrently with the
effectiveness of the Agreement) a valid perfected first priority Lien on the
Revolving Loan Priority Collateral and valid perfected second priority Lien on
the Term Loan Priority Collateral (in each case subject only to Permitted
Liens);
(b)    Agent shall have received the following, each of which shall be originals
or telecopies (followed promptly by originals) unless otherwise specified, each
properly executed by an Authorized Officer of the signing Loan Party, each dated
the Effective Date (or, in the case of certificates of governmental officials, a
recent date before the Effective Date) and each in form and substance reasonably
satisfactory to Agent and each of the Lenders:
(i)    executed counterparts of the Agreement, together with updated disclosure
schedules;
(ii)    an amended and restated note or new note executed by each Borrower in
favor of each Lender requesting a note at least two Business Days prior to the
Effective Date;
(iii)    a Perfection Certificate with respect to the Luxembourg Collateral;
(iv)    Luxembourg Security Documents;
(v)    Luxembourg Guaranty;
(vi)    the Canadian Guarantee to be entered into on the Effective Date;
(vii)    the Reaffirmation of Loan Documents;
(viii)    a US Borrowing Base Certificate;
(ix)    a Canadian Borrowing Base Certificate;
(x)    a Luxembourg Borrowing Base Certificate
(xi)    the Acknowledgment of Term Loan Intercreditor Agreement; and
(xii)    a certification, in form and substance reasonably satisfactory to
Agent, that after giving effect to any Loans made, or Letters of Credit issued,
under the Agreement on the Effective Date, the aggregate principal amount of all
Revolving Loans plus the Letter of Credit Usage outstanding does not exceed the
Term Loan Debt Limit, which certification shall include calculations in
reasonable detail that are the basis of the determination of such compliance.
(c)    Agent shall have received a certificate from the secretary or other
appropriate loan officer of (i) each US Loan Party and Canadian Loan Party
(A) attesting to the resolutions of such Loan Party's Board of Directors (or
other governing body) authorizing its execution, delivery, and performance of
this Agreement and the other Loan Documents to which such Loan Party is a party,
(B) authorizing specific officers of such Loan Party to execute the same, and
(C) attesting to the incumbency and signatures of such specific officers of such
Loan Party and (ii) Luxembourg Borrower, (A) an electronic certified excerpt of
the Luxembourg Companies Register dated as of the date of this Agreement; (B) a
solvency certificate dated as of the Effective Date (signed by a manager
(gérant) or an authorized signatory) certifying that Luxembourg Borrower (for
itself or any of its assets) has not applied for any winding-up resolution, has
not been declared bankrupt and/or has not applied for general settlement or
composition with creditors (concordat préventif de faillite), controlled
management (gestion contrôlée) or moratorium or reprieve from payment (sursis de
paiement), and as far as it is aware, is not subject to any similar proceedings
affecting the rights of creditors generally, (C) a true and complete copy of a
certificate of non-registration of judgments (certificat de non-inscription
d'une décision judiciaire), issued by the Luxembourg Companies Register on the
date of this Agreement and reflecting the situation of one Business Day prior to
the date of this Agreement, (D) a copy of the business license held by the
Luxembourg Borrower and a certification from a manager (gérant) or authorized
signatory that the Luxembourg Borrower complies with all the provisions of the
law of 2 September 2011 governing the access to the professions of skilled
craftsman, trader, manufacturer, as well as to certain liberal professions and
(E) a certification from a manager (gérant) or authorized signatory that the
branches of the Luxembourg Borrower have no separate legal personality and that
the activities of the branches of the Luxembourg Borrower comply with all legal
requirements of the jurisdictions where they are located;
(d)    Agent shall have received copies of each Loan Party's Governing
Documents, as amended, modified, or supplemented to the Effective Date,
certified by the Secretary or other appropriate officer of such Loan Party;
(e)    Agent shall have received a certificate of status with respect to each
Loan Party (other than Luxembourg Borrower), dated within thirty (30) days of
the Effective Date, such certificate to be issued by the appropriate officer of
the jurisdiction of organization of such Loan Party, which certificate shall
indicate that such Loan Party is in good standing in such jurisdiction;
(f)    [reserved];
(g)    Agent shall have received certificates of insurance, as are required by
Section 5.6, the form and substance of which shall be reasonably satisfactory to
Agent;
(h)    Agent shall have received opinions of US counsel to the Borrowers, in
form and substance reasonably satisfactory to Agent;
(i)    Agent shall have received opinions of Canadian counsel to the Canadian
Loan Parties, in form and substance reasonably satisfactory to Agent;
(j)    Agent shall have received customary capacity opinions of Luxembourg
counsel to the Borrowers, in form and substance reasonably satisfactory to
Agent;
(k)    Agent shall have received customary enforceability opinions of Luxembourg
counsel to Agent, in form and substance reasonably satisfactory to Agent;
(l)    Borrowers shall have paid (or concurrently with the effectiveness of the
Agreement shall pay) all Lender Group Expenses incurred in connection with the
transactions evidenced by this Agreement for which Borrowers have received an
invoice prior to the Effective Date;
(m)    Agent shall have received a certification from a financial officer of
Parent, in form and substance reasonably satisfactory to Agent, that Parent and
its Subsidiaries, taken as a whole, are Solvent immediately after giving effect
to the transactions contemplated to occur under the Loan Documents on the date
hereof;
(n)    Agent and Lenders shall have received the payment of all fees required to
be paid under the terms of the Fee Letter (or shall be paid concurrently with
the initial borrowing under the Agreement) and all expenses to be paid or
reimbursed to the Agent and Arrangers that have been invoiced a reasonable
period of time prior to the Effective Date shall have been paid;
(o)    [reserved];
(p)    Opening Excess Availability at closing, after giving effect to the
Agreement and the application of proceeds of the initial funding, if any, under
the Agreement and/or issuance of initial Letters of Credit under the Agreement
and after provision for payment of all fees and expenses related thereto, shall
be not less than $175,000,000; and
(q)    No Material Adverse Effect shall have occurred since December 31, 2018.
For purposes of determining compliance with the conditions specified in this
Schedule 3.1, each Lender that has signed the Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless Agent shall have received notice from such
Lender prior to the proposed Effective Date specifying its objection thereto.



Schedule 5.1
Deliver to Agent, with copies to each Lender, each of the financial statements,
reports, or other items set forth set forth below at the following times in form
reasonably satisfactory to Agent:
Quarterly (within 45 days after the end of each of the first three fiscal
quarters during each of Parent's fiscal years) unless Excess Availability at any
time is less than 20% of the Maximum Credit, then monthly (within 30 days after
the end of each month during each of Parent's fiscal years (other than the last
month of each fiscal quarter); provided that once Excess Availability equals or
exceeds 20% of the Maximum Credit for 30 consecutive days, such reporting will
revert to quarterly
(a) a consolidated balance sheet of Parent and its Subsidiaries as at the end of
such fiscal quarter (or month, as applicable), and the related consolidated
statements of income or operations, changes in shareholders' equity, and cash
flows for such fiscal quarter (or month, as applicable) and for the portion of
Parent's fiscal year then ended, setting forth in each case in comparative form
the figures for the corresponding fiscal quarter (or month, as applicable) of
the previous fiscal year (excluding comparisons to the financial statements of
any Acquired Business for any fiscal year ending prior to the fiscal year in
which such Acquired Business was acquired) and the corresponding portion of the
previous fiscal year, all in reasonable detail, certified by the chief executive
officer, chief financial officer, treasurer or controller of Parent as fairly
presenting the financial condition, results of operations, shareholders' equity
and cash flows of Parent and its Subsidiaries in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes.
Quarterly (within 45 days after the end of each of the first three fiscal
quarters during each of Parent's fiscal years)
(b) a Compliance Certificate.
Within 90 days after the end of each of Parent's fiscal years
(c) a consolidated balance sheet of Parent and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, changes in shareholders' equity, and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year (excluding comparisons to the financial statements of any
Acquired Business for any fiscal year ending prior to the fiscal year in which
such Acquired Business was acquired), all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to Agent, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any "going concern" or like qualification or exception or any qualification
or exception as to the scope of such audit, other than with respect to, or
resulting from, any Indebtedness that is scheduled to mature within one year
from the time such report and opinion are delivered, and
(d) a Compliance Certificate.
Within 60 days after the end of each of Parent's fiscal years,
(e) forecasts prepared by management of Parent, in form reasonably satisfactory
to Agent, of consolidated balance sheets and statements of income or operations
and cash flows of Parent and its Subsidiaries on a monthly basis for the
immediately following fiscal year (including the fiscal year in which the
Maturity Date occurs).
Within 30 days after the end of each of Parent's fiscal years,
(f) a certificate summarizing the insurance coverage (specifying type, amount
and carrier) in effect for each Loan Party and its Subsidiaries and containing
such additional information as the Agent may reasonably specify.
if and when filed by Parent,
(g) copies of each annual report, proxy or financial statement or other report
or communication sent to the stockholders of Parent, and copies of all annual,
regular, periodic and special reports and registration statements which Parent
may file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, or with any national securities exchange, and
in any case not otherwise required to be delivered to Agent pursuant hereto, and
(h) any other information that is provided by Parent to its shareholders
generally.
10 days prior written notice (or such shorter period as Agent may agree in its
sole discretion) of:
(i) any change of the name of any Loan Party (within the meaning of the Code or
PPSA, as applicable) or any jurisdiction of organization of each Loan Party at
any time on and after the Effective Date.
promptly, but in any event within 2 Business Days after any Loan Party has
knowledge of any event or condition that constitutes a Default or an Event of
Default,
(j) notice of such event or condition.
promptly after the commencement thereof, but in any event within 5 days after
the service of process with respect thereto on Parent or any of its
Subsidiaries,
(k) notice of all actions, suits, or proceedings brought by or against Parent or
any of its Subsidiaries before any Governmental Authority which reasonably could
be expected to have a Material Adverse Effect.
Promptly (and in any event within 10 Business Days or such later date as Agent
may agree in its sole discretion) upon the consummation of a Permitted
Acquisition that involves consideration in the aggregate in excess of
$50,000,000 or on and after the aggregate amount of the consideration for all
Acquisitions after the Effective Date is in excess of $125,000,000, as to any
Permitted Acquisition thereafter that involves consideration in the aggregate in
excess of $20,000,000,
(l) copies of the acquisition agreement and other material documents relative to
such Permitted Acquisition (unless otherwise agreed to by Agent in its sole
discretion)
Promptly after the assertion or occurrence thereof,
(m) notice of any action or proceeding against or of any noncompliance by any
Loan Party or any of its Subsidiaries with any Environmental Law or
Environmental Permit that could (i) reasonably be expected to have a Material
Adverse Effect or (ii) cause any Mortgaged Property to be subject to any
restrictions on ownership, occupancy, or transferability under any Environmental
Law.
Promptly upon the request of Agent,
(n) any other information reasonably requested relating to the financial
condition of Parent or its Subsidiaries.
Promptly with the delivery thereof,
(o) any reports and other information delivered by Parent or its Subsidiaries
under the Term Loan Credit Agreement that are not routine, and
(p) copies of any statement or report furnished by Parent or its Subsidiaries,
other than those related to routine administrative matters, to any holder of
debt securities of any Loan Party or of any of its Subsidiaries pursuant to the
terms of any indenture, loan or credit or similar agreement and not otherwise
required to be furnished to the Lenders pursuant to this Schedule 5.1.
Together with the delivery of each Compliance Certificate pursuant to this
Schedule 5.1,
(q) a report supplementing Schedules 4.5(c) and 4.5(d)




Schedule 5.2
Provide Agent (and if so requested by Agent, with copies for each Lender) with
each of the documents set forth below at the following times in form reasonably
satisfactory to Agent:
Monthly (no later than the 10th day of each month), unless (i) either (A) Excess
Availability is less than 15% of the Maximum Credit or (b) US Excess
Availability is less than 12.5% of the Maximum Credit or (ii) a Default or an
Event of Default has occurred and is continuing, then weekly
(a) a US Borrowing Base Certificate, a Canadian Borrowing Base Certificate and a
Luxembourg Borrowing Base Certificate, and
(b) Inventory system/perpetual reports specifying the cost and the wholesale
market value of each Loan Party's Inventory, by category, with additional detail
showing additions to and deletions therefrom (delivered electronically in an
acceptable format, if Borrowers have implemented electronic reporting).
Monthly (no later than the 10th day of each month)
(c) a detailed aging, by total, of each Borrower's Accounts, together with a
reconciliation and supporting documentation for any reconciling items noted
(delivered electronically in an acceptable format, if Borrowers have implemented
electronic reporting),
(d) a detailed calculation of those Accounts that are not eligible for the US
Borrowing Base, Canadian Borrowing Base or Luxembourg Borrowing Base, if
Borrowers have not implemented electronic reporting,
(e) a detailed Inventory system/perpetual report together with a reconciliation
to each Borrower's general ledger accounts (delivered electronically in an
acceptable format, if Borrowers have implemented electronic reporting),
(f) with respect to Inventory, such information with respect to the lower of
cost or market as Agent may request,
(g) a detailed calculation of Inventory categories that are not eligible for the
US Borrowing Base or the Canadian Borrowing Base, if Borrowers have not
implemented electronic reporting,
(h) a summary aging, by vendor, of each Loan Party's accounts payable and any
book overdraft (delivered electronically in an acceptable format, if Borrowers
have implemented electronic reporting) and an aging, by vendor, of any held
checks,
(i) a detailed report regarding each Loan Party's cash and Cash Equivalents,
including an indication of which amounts constitute Qualified Cash,
(j) a detailed report identifying and calculating (i) Canadian PST (i.e.
provincial sales tax) and Canadian GST (i.e. goods and service tax) and (ii) to
the extent applicable, Canadian HST (i.e. harmonized sales tax),
(k) a monthly Account roll-forward, in a format acceptable to Agent in its
discretion, tied to the beginning and ending account receivable balances of each
Borrower's general ledger, and
(l) a detailed report of the current cash surrender value of each Eligible Life
Insurance Policy.
Monthly (no later than the 30th day of each month)
(m) a reconciliation of Accounts, trade accounts payable, and Inventory of each
Borrower's general ledger accounts to its monthly financial statements including
any book reserves related to each category.
Quarterly (no later than the 30th day of each quarter)
(n) a report regarding each Loan Party's accrued, but unpaid, VAT, and
(o) a report setting forth the following information with respect to the
operations in Canada: (i) number of employees in Canada broken down between
sales people and non-sales people, (ii) accrued payroll expenses, (iii) accrued
employee expenses, (iv) post-retirement healthcare benefits, (v) post-retirement
employee benefits and (vi) other post-employee benefits.
Annually (no later than 10 Business Days after the end of each of Parent's
fiscal years) and promptly upon the request of Agent
(p) an updated list of the Luxembourg Collateral containing all information
reasonably requested by Agent regarding such Collateral, including the names and
addresses of each Account Debtor, the branch, if any, invoicing each Account
Debtor, the outstanding amounts, the due dates for payment and the legal basis
for such Collateral.
Promptly upon the request of Agent (but not more frequently than annually)
(q) an updated version of the Northwestern Mutual Side Letter executed by
Northwestern Mutual and, if applicable, an updated version of any other Insurer
Side Letter executed by the applicable insurer.
Promptly, but in any event within 3 Business Days after any Loan Party has any
knowledge thereof
(r) notice of the cancellation of, termination of or other material change to,
any Eligible Life Insurance Policy.
Promptly after the occurrence of a Luxembourg Security Event (and in any event
within 3 Business Days thereof)
(s) copies of notices sent to Account Debtors pursuant to Section 2.1(c) of the
Luxembourg Receivables Pledge Agreement.
Promptly after any Loan Party has any knowledge thereof
(t) notice of the death of any Person covered by any Eligible Life Insurance
Policy.
On or prior to the issuance thereof
(u) copies of any Life Insurance Policies issued or to be issued to any US Loan
Party on or after the Effective Date.
Promptly upon the request of Agent
(v) an In Force Policy Data Review issued by Northwestern Mutual with respect to
each Life Insurance Policy issued by Northwestern Mutual (or, if applicable, a
substantially similar review issued by any other insurer of any other Life
Insurance Policy, in form and substance reasonably acceptable to Agent),
(w) to the extent (i) any Life Insurance Policy issued by Northwestern Mutual
would be materially different from any Life Insurance Policy type issued by
Northwestern Mutual as of June 3, 2015, or (ii) any Life Insurance Policy issued
by any other insurer would be materially different from the type of policy
issued by such insurer since the date that such type of policy became an
Approved Form under the Credit Agreement, samples of each Life Insurance Policy
type issued to any of the US Loan Parties,
(x) copies of any or all Life Insurance Policies issued to any of the US Loan
Parties (to the extent available),
(y) any other available information reasonably requested by Agent relating to
the Life Insurance Policies, and
(z) applicable Beneficial Ownership Certifications.







-vii-